Exhibit 10.1




AMENDMENT NO. 5 TO CREDIT AGREEMENT
AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of February 15, 2017 (this
“Amendment”), among GO DADDY OPERATING COMPANY LLC, a limited liability company
formed under the laws of the State of Delaware (the “Existing Borrower”) GD
FINANCE CO. INC., a corporation formed under the laws of the State of Delaware
(“Finco Borrower” and together with the Existing Borrower, the “Borrowers”),
DESERT NEWCO, LLC, a limited liability company formed under the laws of the
State of Delaware (“Holdings”), each of the lenders that is a signatory hereto
and BARCLAYS BANK PLC (in its individual capacity, “Barclays”), as
Administrative Agent (in such capacity, together with its successors, the
“Administrative Agent”), Collateral Agent, Swingline Lender and a Letter of
Credit Issuer.
W I T N E S S E T H:
WHEREAS, the Borrowers, Holdings, the Administrative Agent, and each lender from
time to time party thereto (the “Lenders”) have entered into a Credit Agreement,
dated as of December 16, 2011, as amended by that Amendment No. 1, dated as of
March 8, 2012, Amendment No. 2, dated as of March 11, 2013, Amendment No. 3,
dated as of November 27, 2013 and Amendment No. 4, dated as of May 13, 2014 (the
“Credit Agreement”) (capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement);
WHEREAS, on the date hereof, the Borrowers, Holdings, the Administrative Agent,
each lender who will become a Revolving Credit Lender on the Amendment and
Restatement Effective Date (as defined below) (the “New Revolving Credit
Lenders”) and Barclays, as the initial term loan lender (the “Initial Term Loan
Lender”) desire to amend and restate the Credit Agreement in its entirety to,
among other things, (i) extend credit in the form of new term loans in an
aggregate principal amount of $1,072.5 million on the date hereof (the “Closing
Date”), to replace the Term Loans thereunder, (ii) extend credit in the form of
new term loans on a delayed draw basis in an aggregate principal amount of
$1,425 million (the “Delayed Draw Term Loans”, such date of funding, the
“Delayed Draw Closing Date”) (to be fungible with the new term loans in clause
(i)) and (iii) to replace the Revolving Credit Loans thereunder with new
revolving credit loans in an aggregate principal amount of $200 million;
WHEREAS, on the date hereof, each New Revolving Credit Lender has delivered a
signature page hereto;
WHEREAS, upon the effectiveness of this Amendment, each term loan lender under
the Credit Agreement (the “Term Loan Lender”) shall be repaid in full, and
Borrowers shall pay to each such Term Loan Lender all accrued and unpaid
interest on their term loans thereunder (the “Term Loans”) to, but not
including, the date of effectiveness of the Amendment ;
WHEREAS, the Administrative Agent, the Borrowers, Holdings and the Lenders
signatory hereto are willing to so agree pursuant to Section 13.1 of the Credit
Agreement, subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------




SECTION 1. Amendment and Restatement.
Effective as of the Amendment and Restatement Effective Date, and subject to the
terms and conditions set forth herein, the Credit Agreement is hereby amended
and restated in the form of Annex A hereto (the Credit Agreement, as so amended
and restated, being referred to as the “Amended and Restated Credit Agreement”).
SECTION 2.     Term Loan Lenders. The Initial Term Loan Lender hereby agrees, on
the Amendment and Restatement Effective Date and on the terms and conditions set
forth herein and in the Amended and Restated Credit Agreement, to make its
Initial Term Loan and Delayed Draw Term Loan under the Credit Agreement in
accordance with Section 2.1(a) of the Amended and Restated Credit Agreement.
SECTION 3.     Revolving Credit Lenders. Each New Revolving Credit Lender hereby
agrees, on the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, to make Revolving Credit Loans in accordance with
Section 2.1(b) of the Amended and Restated Credit Agreement. In addition, by its
signature hereto, each New Revolving Credit Lender hereby agrees to the
Revolving Credit Commitments set forth on Annex B hereto.
SECTION 4.     Conditions of Effectiveness. This Amendment and the amendment and
restatement of the Credit Agreement as set forth in Section 1 hereof shall
become effective as of the first date (such date being referred to as the
“Amendment and Restatement Effective Date”) when each of the following
conditions shall have been satisfied:
(a)    The conditions in Sections 6 and 7 (and on the Delayed Draw Closing Date,
in Section 14) of the Amended and Restated Credit Agreement shall have been
satisfied.
(b)    The Administrative Agent shall have received for the account of each
Lender, the fees due under Section 4.1(e) of the Credit Agreement.
SECTION 5.     Representations and Warranties. The Borrowers and Holdings
represent and warrant as follows as of the date hereof:
(a)    Neither the execution, delivery or performance by either of the Borrowers
or Holdings of this Amendment nor compliance with the terms and provisions
thereof nor the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any of the Borrowers, Holdings or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which any of the Borrowers, Holdings or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
other than any such breach, default or Lien that would not reasonably be
expected to result in a Material Adverse Effect or (c) violate any provision of
the certificate of incorporation, by-laws, articles or other organizational
documents of any of the Borrowers, Holdings or any of the Restricted
Subsidiaries.
(b)    Each of the Borrowers and Holdings has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of this Amendment and has



--------------------------------------------------------------------------------




taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of this Amendment. Each of the Borrowers and
Holdings has duly executed and delivered this Amendment and this Amendment
constitutes the legal, valid, and binding obligation of each of the Borrowers
and Holdings enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.
(c)    Upon the effectiveness of this Amendment and both before and immediately
after giving effect to this Amendment and the making of the Initial Term Loans
as contemplated herein, no Default exists.
(d)    The representations and warranties made by the Loan Parties in
Article VIII of the Credit Agreement and in the other Credit Documents shall be
true in all material respects (and in all respects if qualified by materiality)
on and as of the Amendment and Restatement Effective Date both before and after
giving effect to the Initial Term Loans made on the Amendment Restatement
Effective Date with the same force and effect as if made on and as of such date
and following such new borrowing, except to the extent such representations and
warranties are expressly limited to an earlier date.
SECTION 6.     Reference to and Effect on the Credit Agreement and the Credit
Documents.
(a)    On and after the Amendment and Restatement Effective Date, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement, as amended by this Amendment No. 5 (i.e., the Amended and
Restated Credit Agreement).
(b)    The Credit Agreement and each of the other Credit Documents, as
specifically amended and restated by this Amendment are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Security Documents and all
of the Collateral described therein do and shall continue to secure the payment
of all Obligations of the Loan Parties under the Credit Documents, in each case,
as amended by this Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Credit Document.
SECTION 7.     Execution in Counterparts. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
SECTION 8.     Governing Law.
(i)    THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND
ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------




(ii)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AMENDMENT, THE BORROWER, HOLDINGS, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.
(iii)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 13.2 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS.
(iv)    NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE LOAN PARTIES IN ANY OTHER JURISDICTION WITH RESPECT TO ANY
OTHER CREDIT DOCUMENT THAT PROVIDES FOR SUCH OTHER JURISDICTION, INCLUDING
WITHOUT LIMITATION THE COMMENCEMENT OF ENFORCEMENT PROCEEDINGS UNDER THE CREDIT
DOCUMENTS IN ALL APPLICABLE JURISDICTIONS.
(v)    THE BORROWERS, HOLDINGS AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND (IV)
ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AMENDMENT, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 8.
[The remainder of this page is intentionally left blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
GO DADDY OPERATING COMPANY LLC,
 
 
as Existing Borrower
 
 
 
 
By:
/s/ Ray Winborne
 
 
Name: Ray Winborne
 
 
Title: Chief Financial Officer
 
 
 
 
GD FINANCE CO. INC.,
 
 
as Finco Borrower
 
 
 
 
By:
/s/ Ray Winborne
 
 
Name: Ray Winborne
 
 
Title: Chief Financial Officer
 
 
 
 
DESERT NEWCO, LLC, 
 
 
as Holdings
 
 
 
 
By:
/s/ Scott W. Wagner
 
 
Name: Scott W. Wagner
 
 
Title: Chief Operating Officer and Chief Financial Officer




--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC, 
 
 
as Initial Term Loan Lender,
 
 
Administrative Agent, Collateral Agent,
 
 
Swingline Lender and a Letter of Credit Issuer
 
 
 
 
By:
/s/ Ritam Bhalla
 
 
Name: Ritam Bhalla
 
 
Title: Director




--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Credit Lender
 
 
 
 
By:
/s/ Nicholas Hayes
 
 
Name: Nicholas Hayes
 
 
Title: Managing Director
 
 
 
 
If a second signature is necessary:
 
 
 
 
By:
/s/ Ian Dorrington
 
 
Name: Ian Dorrington
 
 
Title: Managing Director




--------------------------------------------------------------------------------



 
CITIBANK, N.A., as a Revolving Credit Lender
 
 
 
 
By:
/s/ David Tuder
 
 
Name: David Tuder
 
 
Title: Vice President
 
 
 




--------------------------------------------------------------------------------



 
Royal Bank of Canada, as a Revolving Credit Lender
 
 
 
 
By:
/s/ Nicholas Heslip
 
 
Name: Nicholas Heslip
 
 
Title: Authorized Signatory
 
 
 




--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A., as a Revolving Credit Lender
 
 
 
 
By:
/s/ Caitlin Stewart
 
 
Name: Caitlin Stewart
 
 
Title: Vice President
 
 
 




--------------------------------------------------------------------------------



 
HSBC Bank USA, N.A. , as a Revolving Credit Lender
 
 
 
 
By:
/s/ David Wagstaff
 
 
Name: David Wagstaff
 
 
Title: Managing Director
 
 
 




--------------------------------------------------------------------------------



 
SG AMERICAS SECURITIES, LLC, as a Revolving Credit Lender
 
 
 
 
By:
/s/ Richard O. Knowlton
 
 
Name: Richard O. Knowlton
 
 
Title: Managing Director
 
 
 




--------------------------------------------------------------------------------



 
KKR CORPORATE LENDING LLC, as a Revolving Credit Lender
 
 
 
 
By:
/s/ Cade Thompson
 
 
Name: Cade Thompson
 
 
Title: Authorized Signatory
 
 
 




--------------------------------------------------------------------------------



 
MORGAN STANLEY SENIOR FUNDING INC, as a Revolving Credit Lender
 
 
 
 
By:
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Vice President
 
 
 






--------------------------------------------------------------------------------




ANNEX A

AMENDED AND RESTATED CREDIT AGREEMENT



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of February 15, 2017
among
DESERT NEWCO, LLC,
as Holdings,
GO DADDY OPERATING COMPANY, LLC,
as the Existing Borrower,
GD FINANCE CO, INC.,
as the FinCo Borrower,
The Several Lenders
from Time to Time Parties Hereto,


BARCLAYS BANK PLC,
as the Administrative Agent, the Collateral Agent, the Swingline Lender, a
Letter of Credit Issuer and a Lender,
and
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
RBC CAPITAL MARKETS,
JPMORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC.,
SG AMERICAS SECURITIES, LLC
as Joint Lead Arrangers and Bookrunners









--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 
 
 
Page
Section 1.
Definitions
3
 
1.1
Defined Terms
3
 
1.2
Other Interpretive Provisions
82
 
1.3
Accounting Terms
83
 
1.4
Rounding
83
 
1.5
References to Agreements Laws, Etc.
83
 
1.6
Exchange Rates
83
 
1.7
Rates
84
 
1.8
Times of Day
84
 
1.9
Timing of Payment or Performance
84
 
1.10
Certifications
84
 
1.11
Compliance with Certain Sections
84
 
1.12
Pro Forma and Other Calculations
84
Section 2.
Amount and Terms of Credit.
87
 
2.1
Commitments.
87
 
2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
89
 
2.3
Notice of Borrowing
89
 
2.4
Disbursement of Funds.
91
 
2.5
Repayment of Loans; Evidence of Debt.
92
 
2.6
Conversions and Continuations.
93
 
2.7
Pro Rata Borrowings
94
 
2.8
Interest.
95
 
2.9
Interest Periods
95
 
2.10
Increased Costs, Illegality, Etc.
96
 
2.11
Compensation
98
 
2.12
Change of Lending Office
99
 
2.13
Notice of Certain Costs
99
 
2.14
Incremental Facilities
99
 
2.15
Permitted Debt Exchanges
107
 
2.16
Defaulting Lenders
108
Section 3.
Letters of Credit
111
 
3.1
Letters of Credit
111
 
3.2
Letter of Credit Requests
113
 
3.3
Letter of Credit Participations
114
 
3.4
Agreement to Repay Letter of Credit Drawings
116
 
3.5
Increased Costs
118
 
3.6
New or Successor Letter of Credit Issuer
119



-i-



--------------------------------------------------------------------------------





 
3.7
Role of Letter of Credit Issuer
120
 
3.8
Cash Collateral
121
 
3.9
Applicability of ISP and UCP
122
 
3.10
Conflict with Issuer Documents
122
 
3.11
Letters of Credit Issued for Restricted Subsidiaries
122
 
3.12
Provisions Related to Extended Revolving Credit Commitments
122
Section 4.
Fees
123
 
4.1
Fees
123
 
4.2
Voluntary Reduction of Revolving Credit Commitments
124
 
4.3
Mandatory Termination of Commitments
125
Section 5.
Payments
125
 
5.1
Voluntary Prepayments
125
 
5.2
Mandatory Prepayments
126
 
5.3
Method and Place of Payment
130
 
5.4
Net Payments
131
 
5.5
Computations of Interest and Fees
135
 
5.6
Limit on Rate of Interest
135
Section 6.
Conditions Precedent to Initial Borrowing
136
 
6.1
Credit Documents
136
 
6.2
Legal Opinions
136
 
6.3
Closing Certificates
136
 
6.4
Authorization of Proceedings of Holdings and the Borrowers; Corporate Documents
137
 
6.5
Fees
137
 
6.6
Solvency Certificate
137
 
6.7
Patriot Act
137
 
6.8
Financial Statements
137
 
6.9
Refinancing
137
 
6.1
Flood Insurance
138
Section 7.
Conditions Precedent to All Credit Events
138
 
7.1
No Default; Representations and Warranties
138
 
7.2
Notice of Borrowing; Letter of Credit Request
139
Section 8.
Representations and Warranties
139
 
8.1
Corporate Status
139
 
8.2
Corporate Power and Authority
139
 
8.3
No Violation
140
 
8.4
Litigation
140
 
8.5
Margin Regulations
140



-ii-

--------------------------------------------------------------------------------





 
8.6
Governmental Approvals
140
 
8.7
Investment Company Act
140
 
8.8
True and Complete Disclosure
141
 
8.9
Financial Condition; Financial Statements
141
 
8.10
Compliance with Laws; No Default
142
 
8.11
Tax Matters
142
 
8.12
Compliance with ERISA
142
 
8.13
Subsidiaries
142
 
8.14
Intellectual Property
142
 
8.15
Environmental Laws
142
 
8.16
Properties
143
 
8.17
Solvency
143
 
8.18
Patriot Act
143
 
8.19
OFAC and FCPA
143
Section 9.
Affirmative Covenants.
144
 
9.1
Information Covenants
144
 
9.2
Books, Records, and Inspections
147
 
9.3
Maintenance of Insurance
148
 
9.4
Payment of Taxes
148
 
9.5
Preservation of Existence; Consolidated Corporate Franchises
149
 
9.6
Compliance with Statutes, Regulations, Etc.
149
 
9.7
ERISA
149
 
9.8
Maintenance of Properties
150
 
9.9
Transactions with Affiliates
150
 
9.10
End of Fiscal Years
151
 
9.11
Additional Guarantors and Grantors
151
 
9.12
Pledge of Additional Stock and Evidence of Indebtedness
152
 
9.13
Use of Proceeds
152
 
9.14
Further Assurances
152
 
9.15
Maintenance of Ratings
154
 
9.16
Lines of Business
154
Section 10.
Negative Covenants
154
 
10.1
Limitation on Indebtedness
154
 
10.2
Limitation on Liens
160
 
10.3
Limitation on Fundamental Changes
161
 
10.4
Limitation on Sale of Assets
163
 
10.5
Limitation on Restricted Payments
165
 
10.6
Limitation on Subsidiary Distributions
174
 
10.7
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
175
 
10.8
Holdings Covenant
175



-iii-

--------------------------------------------------------------------------------





Section 11.
Events of Default
176
 
11.1
Payments
176
 
11.2
Representations, Etc.
176
 
11.3
Covenants
176
 
11.4
Default Under Other Agreements
177
 
11.5
Bankruptcy, Etc.
177
 
11.6
ERISA
178
 
11.7
Guarantee
178
 
11.8
Pledge Agreement
178
 
11.9
Security Agreement
179
 
11.10
Judgments
179
 
11.11
Change of Control
179
 
11.12
Remedies Upon Event of Default
179
 
11.13
Application of Proceeds
180
 
11.14
Equity Cure
181
Section 12.
The Agents
181
 
12.1
Appointment
182
 
12.2
Delegation of Duties
182
 
12.3
Exculpatory Provisions
183
 
12.4
Reliance by Agents
183
 
12.5
Notice of Default
183
 
12.6
Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders
184
 
12.7
Indemnification
184
 
12.8
Agents in Their Individual Capacities
185
 
12.9
Successor Agents
186
 
12.10
Withholding Tax
187
 
12.11
Agents Under Security Documents and Guarantee
188
 
12.12
Right to Realize on Collateral and Enforce Guarantee
188
 
12.13
Intercreditor Agreement Governs
189
 
12.14
The Administrative Agent May File Proofs of Claim
189
Section 13.
Miscellaneous
190
 
13.1
Amendments, Waivers, and Releases
190
 
13.2
Notices
195
 
13.3
No Waiver; Cumulative Remedies
195
 
13.4
Survival of Representations and Warranties
195
 
13.5
Payment of Expenses; Indemnification
195
 
13.6
Successors and Assigns; Participations and Assignments
197
 
13.7
Replacements of Lenders Under Certain Circumstances
203
 
13.8
Adjustments; Set-off
204
 
13.9
Counterparts
205



-iv-

--------------------------------------------------------------------------------





 
13.10
Severability
205
 
13.11
Integration
205
 
13.12
GOVERNING LAW
205
 
13.13
Submission to Jurisdiction; Waivers
206
 
13.14
Acknowledgments
206
 
13.15
WAIVERS OF JURY TRIAL
207
 
13.16
Confidentiality
207
 
13.17
Direct Website Communications
209
 
13.18
USA PATRIOT Act
211
 
13.19
[Reserved]
211
 
13.20
Payments Set Aside
211
 
13.21
No Fiduciary Duty
211
 
13.22
Amendment and Restatement.
212
 
13.23
Obligations Joint and Several
212
Section 14.
Conditions to Delayed Draw Closing Date
213
 
14.1
Acquisition
213
 
14.2
Fees
213
 
14.3
Solvency Certificate
213
 
14.4
Existing Debt at Target
213
 
14.5
Specified Representations
214
 
14.6
Company Material Adverse Effect
214
 
14.7
Patriot Act
214
 
14.8
Officer’s Certificate
214
Section 15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
214







-v-

--------------------------------------------------------------------------------


 


SCHEDULES
Schedule 9.14    Post-Closing Actions
Schedule 13.2    Notice Addresses


EXHIBITS
Exhibit A
Form of Joinder Agreement

Exhibit B
Form of Guarantee

Exhibit C
Form of Perfection Certificate

Exhibit D
Form of Pledge Agreement

Exhibit E
Form of Security Agreement

Exhibit F
Form of Letter of Credit Request

Exhibit G
Form of Credit Party Closing Certificate

Exhibit H
Form of Assignment and Acceptance

Exhibit I-1
Form of Promissory Note (Initial Term Loans and/or Delayed Draw Term Loans)

Exhibit I-2
Form of Promissory Note (Revolving Credit Loans)

Exhibit J
Form of First Lien Intercreditor Agreement

Exhibit K
Form of Second Lien Intercreditor Agreement

Exhibit L-1
Form of Non-Bank Tax Certificate
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit L-2
Form of Non-Bank Tax Certificate
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit L-3
Form of Non-Bank Tax Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit L-4
Form of Non-Bank Tax Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit M
Form of Conversion/Continuation Notice

Exhibit N-1
Form of Hedge Bank Designation

Exhibit N-2
Form of Cash Management Bank Designation





-i-



--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 15, 2017,
among DESERT NEWCO, LLC, a Delaware limited liability company (“Holdings”), GO
DADDY OPERATING COMPANY, LLC, a Delaware limited liability company (“the
Existing Borrower”), GD FINANCE CO, INC., a Delaware corporation (the “FinCo
Borrower” and, together with the Existing Borrower, the “Borrowers”) the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, together with the Swingline Lender, the “Lenders”), BARCLAYS BANK
PLC, as the Swingline Lender, the Administrative Agent, the Collateral Agent and
Letter of Credit Issuer (such terms and each other capitalized term used but not
defined in this preamble having the meaning provided in Section 1).
WHEREAS, the Existing Borrower, Holdings, certain of the Lenders and Barclays
Bank PLC, as administrative agent for such lenders, are parties to the Existing
Debt Facility (defined below) pursuant to which certain term loans, revolving
credit, swingline and letter of credit facilities have been made available to
the Existing Borrower and the Borrowers have requested to amend and restate the
Existing Debt Facility in its entirety;
WHEREAS, in connection with the foregoing, (i) the Borrowers have requested that
the Lenders extend credit in the form of (a) (1) Initial Term Loans (defined
below) to the Borrowers on the Closing Date, in an aggregate principal amount of
$1,072,500,000 and (2) Delayed Draw Term Loans (defined below) at any time after
the Closing Date up until the Delayed Draw Term Loan Commitment Termination Date
(defined below), in an aggregate principal amount not to exceed $1,425,000,000
and (b) Revolving Credit Loans made available to the Borrowers at any time and
from time to time prior to the Revolving Credit Maturity Date in an aggregate
principal amount at any time outstanding not in excess of $200,000,000 less the
sum of (1) the aggregate Letters of Credit Outstanding at such time available in
Dollars, Euro and Sterling and any Available Currency (provided that
$150,000,000 of the Revolving Credit Loans shall be available on the Closing
Date and an additional $50,000,000 shall be available on the Delayed Draw
Closing Date), and (2) the aggregate principal amount of all Swingline Loans
outstanding at such time, (ii) the Borrowers have requested (a) the Letter of
Credit Issuer to issue Letters of Credit at any time and from time to time prior
to the L/C Facility Maturity Date, in an aggregate Stated Amount at any time
outstanding not in excess of $50,000,000, and (b) to deem the letters of credit
identified on Schedule 1.1(d) to the Disclosure Letter to be Letters of Credit
for all purposes under this Agreement, and (iii) the Borrowers have requested
the Swingline Lender to extend credit to the Borrowers in the form of Swingline
Loans at any time and from time to time prior to the Swingline Maturity Date, in
an aggregate principal amount at any time outstanding not in excess of
$25,000,000;
WHEREAS, the proceeds of the Initial Term Loans will be used to effect the
Closing Date Refinancing (defined below) and to pay fees and expenses in
connection therewith;
WHEREAS, the proceeds of the Delayed Draw Term Loans will be used to effect the
Acquisition (defined below) and to pay fees and expenses in connection
therewith;
WHEREAS, the proceeds of the Initial Term Loans and the Delayed Draw Term Loans
will be made available to Borrowers in proportions to be selected by the
Borrowers;


-1-

--------------------------------------------------------------------------------




WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrowers such term loan and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:


-2-

--------------------------------------------------------------------------------


 


Section 1.
Definitions


1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the Prime Rate, and
(iii) the rate per annum determined in the manner set forth in second proviso of
the definition of the LIBOR Rate plus 1%; provided that, notwithstanding the
foregoing, in no event shall the ABR applicable to the Initial Term Loans and
Delayed Draw Term Loans at any time be less than 1.00% per annum. Any change in
the ABR due to a change in the Prime Rate or in the Federal Funds Effective Rate
or LIBOR Rate shall take effect at the opening of business on the day specified
in the announcement of such change.
“ABR Loan” shall mean each Loan bearing interest based on the ABR.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
“Acquired Indebtedness” shall mean, with respect to any specified Person, (i)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.
“Acquisition” shall mean the acquisition by the Existing Borrower, directly or
indirectly, of all shares in the Target.
“Acquisition Agreement” means the agreement dated December 5, 2016 among Fifth
Cinven Fund Entities, the other sellers thereto, the Existing Borrower, Holdings
and the other parties thereto.
“Acquisition Transaction” shall mean the purchase or other acquisition, by
merger, consolidation or otherwise, by Holdings, the Borrowers or any other
Restricted Subsidiary of any Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of), any Person.
“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).


-3-

--------------------------------------------------------------------------------

 


“Additional Revolving Credit Loan” shall have the meaning provided in Section
2.14(b).
“Additional Revolving Loan Lender” shall have the meaning provided in Section
2.14(b).
“Additional Tax Distributions” shall mean, in respect of a taxable period, cash
distributions to the equityholders of Holdings in an aggregate amount such that
the IPO Entity’s pro rata share of such distributions does not exceed the excess
of (a) the sum of (i) the customary ordinary course payments payable by the IPO
Entity pursuant to any tax receivable agreements for such period and (ii) the
actual aggregate U.S. federal, state and/or local income tax liability of the
IPO Entity for such period attributable to the taxable income of the Borrowers
(taking into account any adjustment pursuant to Section 743 of the Code or
otherwise in connection with an “up-C” structure), over (b) tax distributions
permitted by Section 10.5(b)(15)(B)(1) allocable to the IPO Entity for such
period; provided that, for the avoidance of doubt, “ordinary course payments”
pursuant to tax receivable agreements means payments other than any accelerated
lump sum amount payable by reason of any early termination of such agreement or
otherwise, to the extent such amount exceeds the amount that would have been
payable under such tax receivable agreements in the absence of such
acceleration.
“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.
“Administrative Agent” shall mean Barclays Bank PLC, as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.9.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the
Borrowers and the Lenders.
“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b)(ii)(D).
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.
“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR


-4-

--------------------------------------------------------------------------------

 


Corporate Lending LLC and KKR Capital Markets LLC and (iii) MCS Corporate
Lending LLC and MCS Capital Markets LLC.
“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, the Borrowers, any other Subsidiary of Holdings,
or any Affiliated Institutional Lender).
“Agent Parties” shall have the meaning provided in Section 13.17(b).
“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger and Bookrunner.
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).
“Agreement” shall mean this Credit Agreement.
“Agreement Currency” shall have the meaning provided in Section 13.19.
“Amendment No. 5” shall mean Amendment No. 5 to this Agreement dated as of
February 15, 2017.
“Applicable Margin” shall mean a percentage per annum equal to:
(a) (1) for LIBOR Loans that are Initial Term Loans and Delayed Draw Term Loans,
2.50% and (2) for ABR Loans that are Initial Term Loans and Delayed Draw Term
Loans, 1.50%
(b) until delivery of financial statements and a related Compliance Certificate
for the first full fiscal quarter commencing on or after the Closing Date
pursuant to Section 9.1, (1) for LIBOR Loans that are Revolving Credit Loans,
2.50%, (2) for ABR Loans that are Revolving Credit Loans, 1.50%, and (3) for
Letter of Credit Fees, 2.50% per annum and
(c) thereafter, in connection with Revolving Credit Loans and Letter of Credit
Fees, the percentages per annum set forth in the table below, based upon the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 9.1:
Pricing
Level
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
Letter of
Credit Fees
ABR Rate and Revolving Credit Loans
LIBOR Rate and Revolving Credit Loans
I
> 3.00
2.50%
1.50%
2.50%
II
≤ 3.00:1.00
2.25%
1.25%
2.25%
III
≤ 2.50:1.00
2.00%
1.00%
2.00%



Any increase or decrease in the Applicable Margin for Revolving Credit Loans
resulting from a change in the Consolidated Total Debt to Consolidated EBITDA
Ratio shall become effective as of the first


-5-

--------------------------------------------------------------------------------

 


Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 9.1(d).
Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (b) the Applicable Margin in respect of any Class of Additional
Revolving Credit Commitments, any Class of Incremental Term Loans, or any Class
of Loans in respect of Additional Revolving Credit Commitments shall be the
applicable percentages per annum set forth in the relevant Incremental
Amendment, (c) the Applicable Margin in respect of any Class of Replacement Term
Loans shall be the applicable percentages per annum set forth in the relevant
agreement, (d) the Applicable Margin in respect of any Class of Refinancing
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant agreement, and (e) in the case of the Term Loans and any
Class of Incremental Term Loans, the Applicable Margin shall be increased as,
and to the extent, necessary to comply with the provisions of Section 2.14.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio set forth in
any Compliance Certificate delivered to the Administrative Agent is inaccurate
for any reason and the result thereof is that the Lenders received interest or
fees for any period based on an Applicable Margin that is less than that which
would have been applicable had the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio been accurately determined, then, for all purposes of
this Agreement, the Applicable Margin for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant period as a result of the miscalculation of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio shall be deemed to be (and shall be)
due and payable, at the time the interest or fees for such period were required
to be paid; provided that notwithstanding the foregoing, so long as an Event of
Default described in Section 11.5 has not occurred with respect to the
Borrowers, such shortfall shall be due and payable within five Business Days
following the written demand thereof by the Administrative Agent and no Default
shall be deemed to have occurred as a result of such non-payment until the
expiration of such five Business Day period. In addition, in the case of Initial
Term Loans, at the option of the Required Initial Term Loan Lenders, and in the
case of Revolving Credit Loans and Letter of Credit Fees, at the option of the
Required Revolving Credit Lenders, at any time during which the Borrowers shall
have failed to deliver any of the Section 9.1 Financials by the applicable date
required under Section 9.1, then the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shall be deemed to be Pricing Level I, in each case,
for the purposes of determining the Applicable Margin (but only for so long as
such failure continues, after which such ratio and Pricing Level shall be
determined based on the then existing Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio).


-6-

--------------------------------------------------------------------------------

 


“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Asset Sale” shall mean:
(i)    the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) (each a “disposition”) of Holdings or any
Restricted Subsidiary, or
(ii)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 10.1), whether in a single transaction or a series of related
transactions, in each case, other than:
(a)    any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets,
or goods (or other assets) in the ordinary course of business;
(b)    the disposition of all or substantially all of the assets of Holdings or
the Borrowers in a manner permitted pursuant to Section 10.3;
(c)    the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5;
(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than the greater of (a) $100 million and (b)
20% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of such disposition;
(e)    any disposition of property or assets or issuance of securities by (1) a
Restricted Subsidiary to Holdings or (2) by Holdings or a Restricted Subsidiary
to another Restricted Subsidiary;
(f)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;
(g)    any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary;
(h)    foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith);
(i)    sales of accounts receivable, or participations therein, and related
assets in connection with any Receivables Facility;


-7-

--------------------------------------------------------------------------------

 


(j)    any financing transaction with respect to property built or acquired by
Holdings or any Restricted Subsidiary after the Closing Date, including Sale
Leasebacks and asset securitizations permitted by this Agreement;
(k)    (1) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims, (2) the
termination or collapse of cost sharing agreements with Holdings or any
Subsidiary and the settlement of any crossing payments in connection therewith,
or (3) the settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers, or
employees of Holdings (or any direct or indirect parent company of Holdings) or
any Subsidiary or any of their successors or assigns;
(l)    the disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;
(m)    the licensing, cross-licensing or sub-licensing of Intellectual Property
or other general intangibles (whether pursuant to franchise agreements or
otherwise) in the ordinary course of business;
(n)    the unwinding of any Hedging Obligations or obligations in respect of
Cash Management Services;
(o)    sales, transfers, and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(p)    the expiration, lapse or abandonment of Intellectual Property rights in
the ordinary course of business, which in the reasonable business judgment of
the Borrowers are not material to the conduct of the business of Holdings and
the Restricted Subsidiaries taken as a whole;
(q)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;
(r)    dispositions of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (2) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(s)    leases, assignments, subleases, licenses, or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings and the Restricted Subsidiaries, taken as a whole;
(t)     dispositions of non-core assets acquired in connection with any
Permitted Acquisition or Investment permitted hereunder (including to obtain the
approval of any applicable antitrust authority); and


-8-

--------------------------------------------------------------------------------

 


(u)    Restricted Payments permitted pursuant to Section 10.5.
“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4; provided, further, that with
respect to any Asset Sale Prepayment Event, the Borrowers shall not be obligated
to make any prepayment otherwise required by Section 5.2 unless and until the
aggregate amount of Net Cash Proceeds from all such Asset Sale Prepayment
Events, after giving effect to the reinvestment rights set forth herein, exceeds
$15,000,000 (the “Prepayment Trigger”) in any fiscal year of Holdings, but then
from all such Net Cash Proceeds (excluding amounts below the Prepayment
Trigger).
“Assignment and Acceptance” shall mean (i) an assignment and acceptance
substantially in the form of Exhibit H, or such other form as may be approved by
the Administrative Agent and (ii) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with Section
2.15, such form of assignment (if any) as may be agreed by the Administrative
Agent and the Borrowers in accordance with Section 2.15(a).
“Assumed Tax Rate” shall have the meaning provided in Section 10.5(b)(15).
“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrowers, or any
Subsidiary (whether or not an Affiliate of the Administrative Agent) to act as
an arranger in connection with any Permitted Debt Exchange pursuant to Section
2.15 or Dutch auction pursuant to Section 13.6(h); provided that Holdings shall
not designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither Holdings nor any of its Subsidiaries may act as
the Auction Agent.
“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Controller, the Vice President-Finance, a Senior Vice President, a Director, a
Manager, the Secretary, the Assistant Secretary or any other senior officer or
agent with express authority to act on behalf of such Person designated as such
by the board of directors or other managing authority of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(d).
“Available Commitment” shall mean an amount equal to the excess, if any, of (i)
the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of (a) all Revolving Credit Loans (but not Swingline
Loans) then outstanding and (b) the aggregate Letters of Credit Outstanding at
such time.
“Available Currency” means Dollars, Euro, Sterling and any other freely tradable
currency readily available in the London interbank market and approved by the
Administrative Agent and the Revolving Credit Lenders.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.


-9-

--------------------------------------------------------------------------------

 


“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrowers” shall mean have the meaning provided in the preamble hereto.
“Borrowing” shall mean (i) Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (ii) a Swingline Loan.
“Bridge Commitment Letter” shall mean the amended and restated bridge commitment
letter dated as of December 29, 2016 between the Existing Borrower and the
commitment parties thereto.
“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market.
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by Holdings
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant, or equipment reflected in the consolidated balance sheet of
Holdings and the Restricted Subsidiaries (including capitalized software
expenditures, website development costs, website content development costs,
customer acquisition costs and incentive payments, conversion costs, and
contract acquisition costs).
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that all leases of any Person that are or
would be characterized as operating leases in accordance with GAAP immediately
prior to December 31, 2013 (whether or not such operating leases were in effect
on such date) shall continue to be accounted for as operating leases (and not as
Capital Leases) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such leases to be
recharacterized as Capital Leases.
“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation


-10-

--------------------------------------------------------------------------------

 


programs” in connection with employee benefits that do not require a dividend or
distribution shall not constitute Capital Stock).
“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to December 31, 2013 (whether or not such operating lease obligations were
in effect on such date) shall continue to be accounted for as operating lease
obligations (and not as Capitalized Lease Obligations) for purposes of this
Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as Capitalized Lease
Obligations.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of Holdings and the Restricted Subsidiaries.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or the Lenders, as collateral for L/C Obligations or obligations of the
Revolving Credit Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the Letter
of Credit Issuer shall agree in their sole discretion, other credit support.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” shall mean:
(i)Dollars,
(ii)    (a) Euro, Sterling, Yen, Swiss Francs, Canadian Dollars, or any national
currency of any Participating Member State in the European Union or (b) local
currencies held from time to time in the ordinary course of business,
(iii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any country that is a member state
of the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition,
(iv)    certificates of deposit, time deposits, and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year, and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $100,000,000,


-11-

--------------------------------------------------------------------------------

 


(v)    repurchase obligations for underlying securities of the types described
in clauses (iii), (iv), and (ix) entered into with any financial institution
meeting the qualifications specified in clause (iv) above,
(vi)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case maturing within 24 months after the date of creation thereof,
(vii)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case maturing within 24 months after the date of creation or acquisition
thereof,
(viii)    readily marketable direct obligations issued by any state,
commonwealth, or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 24 months or less from
the date of acquisition,
(ix)    Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 24 months
or less from the date of acquisition,
(x) solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (b)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development (any such bank being an “Approved Foreign
Bank”), and in each case with maturities of not more than 24 months from the
date of acquisition, and (c) the equivalent of demand deposit accounts which are
maintained with an Approved Foreign Bank, in each case, customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by such Foreign Subsidiary organized in such jurisdiction,
(xi) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such clauses
or equivalent ratings from comparable foreign rating agencies, and
(xii)    investment funds investing 90% of their assets in securities of the
types described in clauses (i) through (ix) above.


-12-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under the
Credit Documents regardless of the treatment of such items under GAAP.
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
“Cash Management Bank” shall mean (i) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender, (ii) with respect to any Cash Management Agreement entered
into prior to the Closing Date, any Person that is a Lender or an Affiliate of a
Lender on the Closing Date or (iii) any other Person and their Affiliates if
designated by the Borrower as a “Cash Management Bank” by written notice to the
Administrative Agent substantially in the form of Exhibit N-2 or such other form
reasonably acceptable to the Administrative Agent.
“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services), (iii) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any Cash Management Agreements and (iv) other services
related, ancillary or complementary to the foregoing.
“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property; provided, further, that with respect to any Casualty Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Casualty Events, after giving effect to the reinvestment rights set forth
herein, exceeds $25,000,000 (the “Casualty Prepayment Trigger”) in any fiscal
year of Holdings, but then from all such Net Cash Proceeds (excluding amounts
below the Casualty Prepayment Trigger).
“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of equity or debt of one or
more Foreign Subsidiaries that are CFCs.


-13-

--------------------------------------------------------------------------------

 


“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Closing Date, (ii) any change in any law, treaty,
order, policy, rule, or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (iii) compliance
by any Lender with any guideline, request, directive, or order issued or made
after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law),
including, for avoidance of doubt any such adoption, change or compliance in
respect of (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, or directives thereunder or issued
in connection therewith and (b) all requests, rules, guidelines, requirements,
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), or the
United States or foreign regulatory authorities pursuant to Basel III, in each
case to the extent issued or becoming effective after the Closing Date shall be
deemed to have gone into effect after the Closing Date, regardless of the date
of the enabling or underlying legislation or agreements.
“Change of Control” shall mean and be deemed to have occurred if any Person,
entity, or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
exceeds 40% thereof, unless the Permitted Holders have, at such time, the right
or the ability by voting power, contract, or otherwise to elect or designate for
election at least a majority of the board of directors (or other similar
governing body) of Holdings. For the purpose of this definition, at any time
when a majority of the outstanding Voting Stock of Holdings is directly or
indirectly owned by a Parent Entity or, if applicable, a Parent Entity acts as
the manager, managing member or general partner of Holdings, references in this
definition to “Holdings” shall be deemed to refer to the ultimate Parent Entity
that directly or indirectly owns such Voting Stock or acts as (or, if
applicable, is a Parent Entity that directly or indirectly owns a majority of
the outstanding Voting Stock of) such manager, managing member or general
partner. For purposes of this definition, (i) “beneficial ownership” shall be as
defined in Rules 13(d)-3 and 13(d)-5 under the Securities Exchange Act, (ii) the
phrase Person or “group” is within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act, but excluding any employee benefit plan of such Person
or “group” and its subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and (iii) a
Person or group shall not be deemed to beneficially own Voting Stock subject to
a stock or asset purchase agreement, merger agreement, option agreement, warrant
agreement or similar agreement (or voting or option or similar agreement related
thereto) until the consummation of the acquisition of such Voting Stock in
connection with the transactions contemplated by such agreement.
“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Additional Revolving Credit Loans, New Revolving Credit Loans, Initial
Term Loans, Delayed Draw Term Loans, New Term Loans (of each Series), Extended
Term Loans (of the same Extension Series), Replacement Term Loans (of the same
Series), Extended Revolving Credit Loans (of the same Extension Series), or
Swingline Loans and (ii) when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment, a Delayed Revolving
Credit Commitment, an Additional Revolving Credit Commitment, a New Revolving
Credit Commitment, an Extended Revolving Credit Commitment (of the same
Extension Series), an Initial


-14-

--------------------------------------------------------------------------------

 


Term Loan Commitment, Delayed Draw Term Loan Commitment or a New Term Loan
Commitment. From and after the Delayed Draw Closing Date, if any, (i) the
Initial Term Loans and the Delayed Draw Term Loans shall be fungible with each
other and constitute one and the same Class for all purposes under this
Agreement and the other Credit Documents and (ii) the Initial Revolving Credit
Commitments and the Delayed Revolving Credit Commitments shall be fungible with
each other and constitute one and the same Class for all purposes under this
Agreement and the other Credit Documents.
“Closing Date” shall mean February 15, 2017.
“Closing Date Refinancing” means the repayment, repurchase, redemption,
defeasance or other discharge of the Existing Debt Facility and termination
and/or release of any security interests and guarantees in connection therewith.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.
“Collateral Agent” shall mean Barclays Bank PLC, as collateral agent under the
Security Documents, or any successor collateral agent pursuant to Section 12.9.
“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, New Revolving Credit
Commitment, Extended Revolving Credit Commitment, Additional Revolving Credit
Commitment, Initial Term Loan Commitment, Delayed Draw Term Loan Commitment
and/or New Term Loan Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning provided in Section 13.17(a).
“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of Holdings or the Borrowers delivered pursuant to Section
9.1(d) for the applicable Test Period.
“Compliance Period” shall mean any period during which the sum of (i) the
aggregate principal amount of all Revolving Credit Loans and Swingline Loans
then or to be (after giving effect to any simultaneous drawing) outstanding and
(ii) the aggregate Letters of Credit Outstanding or to be outstanding (to the
extent not Cash Collateralized and without giving effect to the proviso in the
definition of Stated Amount) in excess of $10,000,000 at such time exceeds 35%
of the amount of the Total Revolving Credit Commitment; provided that
notwithstanding the foregoing, no Compliance Period shall be in effect prior to
the date by which Section 9.1 Financials in respect of the period ending June
30, 2017 are due.
“Confidential Information” shall have the meaning provided in Section 13.16.


-15-

--------------------------------------------------------------------------------

 


“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Holdings dated January 2017.
“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs, and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.
“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries for any period, the Consolidated Net Income of such Person for such
period:
(i)increased (without duplication) by:
(a)    provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added, and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income, plus
(b)    Fixed Charges of such Person for such period (including (1) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (2) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of Consolidated Interest
Expense and any non-cash interest expense, to the extent the same were deducted
(and not added back) in calculating such Consolidated Net Income, plus
(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted in computing Consolidated Net
Income, plus
(d)    any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Closing Date), including (1) such fees,
expenses, or charges related to the incurrence of the Loans hereunder and all
Transaction Expenses, (2) such fees, expenses, or charges related to the
offering of the Credit Documents and any other credit facilities, and (3) any
amendment or other modification of the Unsecured Asset Sale Bridge, the Loans
hereunder, or other Indebtedness, and, in each case, deducted (and not added
back) in computing Consolidated Net Income, plus
(e)    any other non-cash charges, including any write offs, write downs,
expenses, losses, any effects of adjustments resulting from the application of
purchase accounting, purchase price


-16-

--------------------------------------------------------------------------------

 


accounting (including any step-up in inventory and loss of profit on the
acquired inventory) or other items to the extent the same were deducted (and not
added back) in computing Consolidated Net Income (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be deducted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), plus
(f)    the amount of any net income (loss) attributable to non-controlling
interests in any non-Wholly-Owned Subsidiary deducted (and not added back) in
such period in calculating Consolidated Net Income, plus
(g)    the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus
(h)    costs of surety bonds incurred in such period in connection with
financing activities, plus
(i)    the amount of reasonably identifiable and factually supportable
“run-rate” cost savings, operating expense reductions, and synergies that are
projected by the Borrowers in good faith to result from actions either taken or
expected to be taken within 24 months of the determination to take such action,
net of the amount of actual benefits realized prior to or during such period
from such actions (which cost savings, operating expense reductions, and
synergies shall be calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, or synergies had been realized on the first day of
such period), plus
(j)    the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Facility, plus
(k)    any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option or phantom equity plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or net cash
proceeds of an issuance of Equity Interests of Holdings (other than Disqualified
Stock) solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (iii) of Section 10.5(a) and have not been
relied on for purposes of any incurrence of Indebtedness pursuant to clause
(l)(i) of Section 10.1, plus
(l)    the amount of expenses relating to payments made to option, phantom
equity or profits interest holders of any direct or indirect parent company of
Holdings or any of its direct or indirect parent companies in connection with,
or as a result of, any distribution being made to shareholders of such Person or
its direct or indirect parent companies, which payments are being made to
compensate such option, phantom equity or profits interest holders as though
they were shareholders at the time of, and entitled to share in, such
distribution, in each case to the extent permitted under this Agreement and
expenses relating to distributions made to equity holders of such Person or its


-17-

--------------------------------------------------------------------------------

 


direct or indirect parent companies resulting from the application of Financial
Accounting Standards Codification Topic 718— Compensation – Stock Compensation
(formerly Financial Accounting Standards Board Statement No. 123 (Revised
2004)), plus
(m)    with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a) and (c)
above relating to such joint venture corresponding to Holdings’ and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus
(n)    costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and Public Company Costs,
plus
(o)    the amount of any loss attributable to a new plant or facility (including
any call centers) until the date that is 24 months after the date of
commencement of construction or the date of acquisition thereof, as the case may
be; provided that (A) such losses are reasonably identifiable and factually
supportable and certified by a responsible officer of Holdings and (B) losses
attributable to such plant or facility after 24 months from the date of
commencement of construction or the date of acquisition of such plant or
facility, as the case may be, shall not be included in this clause (o), plus
(p)    to the extent not already included in the Consolidated Net Income, (1)
any expenses and charges that are reimbursed by indemnification or other similar
provisions in connection with any investment or any sale, conveyance, transfer,
or other Asset Sale of assets permitted hereunder and (2) to the extent covered
by insurance and actually reimbursed, or, so long as the Borrowers have made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is (A)
not denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the determination by Borrowers that
there exists such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption, plus
(q)    the amount of any losses, costs or expenses related or attributable to
New Foreign Operations, plus
(r)    expenses consisting of internal software development costs that are
expensed during the period but could have been capitalized under alternative
accounting policies in accordance with GAAP, plus
(s)    business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement),
(ii)decreased by (without duplication):


-18-

--------------------------------------------------------------------------------

 


(a)    non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that reduced Consolidated
EBITDA in any prior period other than non-cash gains relating to the application
of Financial Accounting Standards Codification Topic 840— Leases (formerly
Financial Accounting Standards Board Statement No. 13); provided that, to the
extent non cash gains are deducted pursuant to this clause (ii)(a) for any
previous period and not otherwise added back to Consolidated EBITDA,
Consolidated EBITDA shall be increased by the amount of any cash receipts (or
any netting arrangements resulting in reduced cash expenses) in respect of such
non cash gains received in subsequent periods to the extent not already included
therein.
(iii)increased or decreased by (without duplication):
(a)    any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items, plus or minus, as the case may be, and
(b)    any net gain or loss resulting in such period from Hedging Obligations,
and the application of Financial Accounting Standards Codification Topic
815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards
Board Statement No. 133), and its related pronouncements and interpretations, or
the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP.
For the avoidance of doubt:
(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,
(ii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (1) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by Holdings or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned, or otherwise disposed by Holdings or such Restricted
Subsidiary during such period (each such Person, business, property, or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (2) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition);
and


-19-

--------------------------------------------------------------------------------

 


(iii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business, or asset sold, transferred, abandoned, or
otherwise disposed of, closed or classified as discontinued operations by
Holdings or any Restricted Subsidiary during such period (each such Person,
property, business, or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer, or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such disposition
shall have been consummated.
“Consolidated First Lien Secured Debt” shall mean Consolidated Total Debt as of
such date secured by a Lien on all of the Collateral on an equal priority basis
(but without regard to the control of remedies) with liens on the Collateral
securing the Obligations.
“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and Cash Equivalents
(in each case, free and clear of all Liens other than Permitted Liens) of
Holdings and the Restricted Subsidiaries to (ii) Consolidated EBITDA of Holdings
for the Test Period then last ended, in each case with such pro forma
adjustments to Consolidated First Lien Secured Debt and Consolidated EBITDA as
are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of Fixed Charge Coverage Ratio.
“Consolidated Interest Expense” shall mean the sum of (1) cash interest expense
(including that attributable to Capitalized Lease Obligations), net of cash
interest income of such Person and its Restricted Subsidiaries with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, plus (2) non‑cash interest expense resulting solely
from the net amortization of original issue discount and original issuance
premium from the issuance of Indebtedness of such Person and its Restricted
Subsidiaries (excluding any Indebtedness borrowed under this Agreement in
connection with the Transactions and any Permitted Refinancing thereof) but
excluding, for the avoidance of doubt, (a) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses and any other amounts
of non‑cash interest other than referred to in clause (2) above (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(b) non‑cash interest expense attributable to the movement of the mark‑to‑market
valuation of Indebtedness or obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one‑time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) commissions,
discounts, yield, make‑whole premium and other fees and charges (including any
interest expense) incurred in connection with any Receivables Facility, (e) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (f) any payments with respect to make‑whole premiums
or other breakage costs


-20-

--------------------------------------------------------------------------------

 


of any Indebtedness, including, without limitation, any Indebtedness issued in
connection with the Transactions, (g) penalties and interest relating to taxes,
(h) accretion or accrual of discounted liabilities not constituting
Indebtedness, (i) interest expense attributable to a direct or indirect parent
entity resulting from push‑down accounting, (j) any expense resulting from the
discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, and (k) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential), with respect
thereto and with respect to the Transactions, any acquisition or Investment
permitted hereunder, all as calculated on a consolidated basis.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,
(i)    extraordinary, non-recurring or unusual gains or losses (less all fees
and expenses relating thereto) or expenses (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and any accruals or reserves in respect of any
extraordinary, non-recurring or unusual items), severance, relocation costs,
integration and facilities’ or bases’ opening costs and other business
optimization expenses (including related to new product introductions and other
strategic or cost savings initiatives), restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
and adjustments to existing reserves), signing costs, retention or completion
bonuses, other executive recruiting and retention costs, transition costs, costs
related to closure/consolidation of facilities or bases and curtailments or
modifications to pension and post retirement employee benefit plans (including
any settlement of pension liabilities and charges resulting from changes in
estimates, valuations and judgments), shall be excluded,
(ii)    the Net Income for such period shall not include the cumulative effect
of a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,
(iii)    any gain (loss) (less all fees and expenses relating thereto) on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business) or discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of), shall be excluded,
(iv)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors of Holdings, shall be excluded,


-21-

--------------------------------------------------------------------------------

 


(v)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of Holdings
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash or Cash
Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period,
(vi)    solely for the purpose of determining the amount available for
Restricted Payments under clause (iii)(A) of Section 10.5 the Net Income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions (a) has been legally waived, or otherwise released, (b)
is imposed pursuant to this Agreement and other Credit Documents, Permitted Debt
Exchange Notes, Incremental Loans, or Permitted Other Indebtedness, or (c)
arises pursuant to an agreement or instrument if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Secured Parties than the encumbrances and
restrictions contained in the Credit Documents (as determined by the Borrowers
in good faith); provided that Consolidated Net Income of the referent Person
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash (or to the extent converted into cash) or Cash
Equivalents to such Person or a Restricted Subsidiary in respect of such period,
to the extent not already included therein,
(vii)    effects of adjustments (including the effects of such adjustments
pushed down to Holdings and the Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by
Financial Accounting Standards Codification Topic 805 – Business Combinations
and Topic 350 – Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly
Financial Accounting Standards Board Statement Nos. 141 and 142, respectively)
resulting from the application of purchase accounting, including in relation to
the Transactions and any acquisition that is consummated after the Closing Date
or the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,
(viii)    (a) any after-tax effect of income (loss) from the early
extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid),
(b) any non-cash income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balances, and other balance sheet items and to
Hedging Obligations pursuant to ASC 815 (or such successor provision), and (c)
any non-cash expense, income, or loss attributable to the movement in mark to
market valuation of foreign currencies, Indebtedness, or derivative instruments
pursuant to GAAP, shall be excluded,


-22-

--------------------------------------------------------------------------------

 


(ix)    any impairment charge, asset write-off, or write-down pursuant to ASC
350 and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement Nos. 142 and 144, respectively) and the amortization of
intangibles arising pursuant to ASC 805 shall be excluded,
(x)    (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options units, restricted
stock, or other rights to officers, directors, managers, or employees and (b)
non-cash income (loss) attributable to deferred compensation plans or trusts,
shall be excluded,
(xi)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance, or repayment of Indebtedness, issuance
of Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,
(xii)    accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded,
(xiii)    to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrowers have made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of the determination
by Borrower that there exists such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days), losses and expenses
with respect to liability or casualty events or business interruption shall be
excluded,
(xiv)    any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded,
(xv)    any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Closing Date shall be excluded,
(xvi)    Consolidated Net Income shall be increased or decreased by the change
in Operating Working Capital for the period (it being understood for the
avoidance of doubt that Consolidated Net Income shall be increased by the change
in Operating Working Capital if the change in Operating Working Capital during
such period is negative and Consolidated Net Income shall be decreased by


-23-

--------------------------------------------------------------------------------

 


the change in Operating Working Capital if the change in Operating Working
Capital during the period is positive); provided that for the purposes of this
clause (xvii), any change in Operating Working Capital shall exclude (i) any
amount that would, in conformity with GAAP, be associated with an investing
activity or financing activity within the statement of cash flows (including but
not limited to, advances or distributions from equity method investments,
liabilities associated with the acquisition or disposal of property and
equipment, distributions of capital, proceeds receivable or due on debt or
Capital Lease Obligations) and (ii) the impact of any adjusting item that is
contemplated in the definition of Consolidated Net Income and would be
duplicative if that adjustment would be included herein.
“Consolidated Total Secured Debt” shall mean Consolidated Total Debt as of such
date secured by a Lien on the Collateral.
“Consolidated Total Secured Debt to Consolidated EBITDA Ratio” shall mean, as of
any date of determination, the ratio of (i) Consolidated Total Secured Debt as
of such date of determination, minus cash and Cash Equivalents (in each case,
free and clear of all Liens other than Permitted Liens) of Holdings and the
Restricted Subsidiaries to (ii) Consolidated EBITDA of Holdings for the Test
Period then last ended, in each case with such pro forma adjustments to
Consolidated Total Secured Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of Fixed Charge Coverage Ratio.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder; provided further that the effects of
pushdown accounting shall be excluded.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and Cash Equivalents (in each case, free and clear
of all Liens other than Permitted Liens) of Holdings and the Restricted
Subsidiaries to (ii) Consolidated EBITDA of Holdings for the Test Period then
last ended, in each case with such pro forma adjustments to Consolidated Total
Debt and Consolidated EBITDA as are appropriate and consistent with the pro
forma adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.
“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and the


-24-

--------------------------------------------------------------------------------

 


Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and the Restricted Subsidiaries on such date, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Loans and Letter of Credit Exposure and Capital Leases to the
extent otherwise included therein, (c) the current portion of interest, (d) the
current portion of current and deferred income taxes, (e) any liabilities that
are not Indebtedness and will not be settled in cash or Cash Equivalents during
the next succeeding twelve month period after such date, (f) the effects from
applying purchase accounting, (g) any accrued professional liability risks, (h)
restricted marketable securities and (i) current portion of deferred revenue.
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.
“Contract Consideration” shall have the meaning provided in clause (k) of the
definition of “Excess Cash Flow.”
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
“Credit Documents” shall mean this Agreement, each Joinder Agreement, the
Guarantees, the Security Documents, and any promissory notes issued by the
Borrowers pursuant hereto.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
“Credit Party” shall mean Holdings, the Borrowers, and the other Guarantors.


-25-

--------------------------------------------------------------------------------

 


“Cure Amount” shall have the meaning provided in Section 11.14.
“Cure Right” shall have the meaning provided in Section 11.14.
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(w)(i)).
“Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
“Deferred Net Cash Proceeds” shall have the meaning provided such term in clause
(d) of the definition of “Net Cash Proceeds.”
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in clause (d) of the definition of “Net Cash Proceeds.”
“Delayed Draw Closing Date” means the date that any Delayed Draw Term Loans are
funded and the Delayed Revolving Credit Commitments become effective.
“Delayed Draw Term Loan” shall have the meaning provided such term in Section
2.1(a). For the avoidance of doubt, after the Delayed Draw Closing Date, the
Delayed Draw Term Loans shall have the same terms and characteristics as the
Initial Term Loans.
“Delayed Draw Term Loan Commitment” shall mean the commitment of a Lender to
make or otherwise fund a Delayed Draw Term Loan prior to the Delayed Draw Term
Loan Commitment Termination Date, and “Delayed Draw Term Loan Commitments” means
such commitments of all Lenders in the aggregate.
“Delayed Draw Term Loan Commitment Termination Date” shall mean the earliest of
(a) the Delayed Draw Closing Date (immediately after giving effect to any
drawings of any Delayed Draw Term Loans on such date), (b) the date the Delayed
Draw Term Loan Commitment is reduced to $0 and (c) five Business Days after the
Longstop Date (as defined in the Acquisition Agreement).
“Delayed Draw Term Loan Maturity Date” shall mean the date that is seven years
after the Closing Date.


-26-

--------------------------------------------------------------------------------

 


“Delayed Revolving Credit Commitments” shall mean the commitments of the
Revolving Lenders set forth on Annex B to Amendment No. 5; provided that after
the Delayed Draw Closing Date, the Delayed Revolving Credit Commitments shall
have the same terms and characteristics as the Initial Revolving Credit
Commitments.
“Deferred Revenue” shall mean, at any date, the amount of cash and Cash
Equivalents received in advance of revenue recognition that would, in conformity
with GAAP, be set forth opposite the caption “deferred revenue” (or any like
caption, including current and non-current designations) on a consolidated
balance sheet at such date; provided that such balance should be determined
excluding the effects of acquisition method accounting.
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings or the Borrowers,
setting forth the basis of such valuation, executed by either a senior vice
president or the principal financial officer of Holdings or the Borrowers, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 10.4.
“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an officer’s certificate executed by the principal financial officer
of Holdings or the parent company thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in clause (iii) of Section 10.5(a).
“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by Borrowers and Holdings to Administrative Agent for the benefit of
the Lenders.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
“disposition” shall have the meaning assigned such term in clause (i) of the
definition of “Asset Sale.”


-27-

--------------------------------------------------------------------------------

 


“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Lead Arrangers prior to the
commencement of “primary syndication” as being Disqualified Lenders, (ii) who
are competitors of Holdings and its Subsidiaries that are separately identified
in writing by the Borrowers to the Administrative Agent from time to time, and
(iii) in the case of each of clauses (i) and (ii), any of their Affiliates
(other than any such Affiliate that is affiliated with a financial investor in
such Person and that is not itself an operating company or otherwise an
Affiliate of an operating company so long as such Affiliate is a bona fide Fund)
that are either (a) identified in writing by the Borrowers to the Administrative
Agent from time to time or (b) clearly identifiable on the basis of such
Affiliate’s name.
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of Holdings or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by Holdings or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death, or disability.
“Dollar Equivalent” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
(determined on the most recent date of determination) for the purchase of
Dollars with such currency.
“Dollars” and “$” shall mean dollars in lawful currency of the United States.
“Domestic Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of the United States, any state thereof, or the District of
Columbia.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.


-28-

--------------------------------------------------------------------------------

 


“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrowers and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness in connection with
the initial primary syndication thereof, but excluding any arrangement,
structuring, ticking, or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “ABR floor,” (a) to
the extent that the LIBOR Rate (with an Interest Period of three months) or ABR
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (b) to
the extent that the LIBOR Rate (with an Interest Period of three months) or ABR
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is greater than such floor,
then the floor shall be disregarded in calculating the Effective Yield.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
soil, land surface and subsurface strata and natural resources such as flora,
fauna, or wetlands.
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial,
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation, or injunctive relief relating to the presence
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials), or the Environment.
“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the Environment, or protection of human health or safety (to the
extent relating to human exposure to Hazardous Materials) and including those
relating to the generation, storage, treatment, transport, Release, or threat of
Release of Hazardous Materials.


-29-

--------------------------------------------------------------------------------

 


“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of Holdings or any direct or indirect parent company of Holdings
(excluding Disqualified Stock), other than: (i) public offerings with respect to
the Borrowers or any of their direct or indirect parent company’s (including
Holdings’) common stock registered on Form S-8, (ii) issuances to any Subsidiary
of Holdings, (iii) any such public or private sale that constitutes an Excluded
Contribution and (iv) any Cure Amount.
“Equityholding Vehicle” shall mean any Parent Entity and any equity holder
thereof through which former, current officers or future officers, directors,
employees or managers of Holdings or any of its Subsidiaries or Parent Entities
hold Capital Stock of such Parent Entity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan or the incurrence by
any Credit Party or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(viii) the receipt by any Credit Party or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan under Section 4042 of ERISA;
(ix) the failure by any Credit Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (x) the incurrence by any Credit
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan (or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA)
or Multiemployer Plan; (xi) the receipt by any Credit Party or any of its ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in Reorganization, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041A of ERISA); or (xii) the failure by any Credit Party or
any of its ERISA Affiliates


-30-

--------------------------------------------------------------------------------

 


to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Rate” means
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate administered by the European Money Markets
Institute that appears on Reuters Page EURIBOR01 (or any successor thereto) for
deposits in Euros (for delivery on the first day of such Interest Period), with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (Brussels time) two Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery on the first day of such Interest Period; or
(ii)    if the rate referenced in the preceding clause (i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate (or any
successor thereto) for deposits in Euros (for delivery on the first day of such
Interest Period), with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (Brussels time) two Business Days prior to the first
day of such Interest Period, or, if different, the date on which quotations
would customarily be provided by leading banks in the European interbank market
for deposits of amounts in Euros for delivery on the first day of such Interest
Period; or
(iii)    if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum equal to the rate determined by the Administrative
Agent as the rate which results from interpolating on a linear basis between (x)
the offered rate administered by the European Money Markets Institute that
appears on Reuters Page EURIBOR01 (or any successor thereto) for deposits in
Euros (for delivery on the first day of such Interest Period) for the longest
period (for which such rate is available) which is less than such Interest
Period and (y) the offered rate administered by the European Money Markets
Institute that appears on Reuters Page EURIBOR01 (or any successor thereto) for
deposits in Euros (for delivery on the first day of such Interest Period) for
the shortest period (for which such rate is available) which exceeds such
Interest Period, in each case determined as of approximately 11:00 a.m.
(Brussels time) two Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the Brussels interbank market for deposits of
amounts in Dollars for delivery on the first day of such Interest Period.
Notwithstanding the foregoing, if the EURIBOR Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.


-31-

--------------------------------------------------------------------------------

 


“EURIBOR Rate Loan” means a Loan denominated in Euros or any Available Currency
bearing interest at a rate based on the EURIBOR Rate.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
(i)    the sum, without duplication (in each case, for Holdings and the
Restricted Subsidiaries on a consolidated basis), of:
(a)Consolidated Net Income for such period,
(b)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts to the
extent excluded in arriving at such Consolidated Net Income (including, without
limitation, and for the avoidance of doubt, the proceeds from indebtedness),
(c)    decreases in Consolidated Working Capital for such period (other than (1)
reclassification of items from short-term to long-term or vice versa and (2) any
such decreases arising from acquisitions or Asset Sales by Holdings and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),
(d)    an amount equal to the aggregate net non-cash loss on Asset Sales by
Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income, and
(e)    cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in Consolidated Net Income,
(f)    increases in current and non-current deferred revenue to the extent
deducted or not included in arriving at such Consolidated Net Income, and
(g)extraordinary gains
over (ii) the sum, without duplication, of:
(a)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, cash charges to the extent excluded in
arriving at such Consolidated Net Income, and Transaction Expenses to the extent
not deducted in arriving at such Consolidated Net Income and paid in cash during
such period,
(b)    without duplication of amounts deducted pursuant to clause (k) below in
prior periods, the amount of Capital Expenditures or acquisitions of
Intellectual Property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed


-32-

--------------------------------------------------------------------------------

 


with the proceeds of long-term Indebtedness of Holdings or the Restricted
Subsidiaries (unless such Indebtedness has been repaid other than with the
proceeds of long-term indebtedness) other than intercompany loans,
(c)    the aggregate amount of all principal payments of Indebtedness of
Holdings and the Restricted Subsidiaries (including (1) the principal component
of payments in respect of Capitalized Lease Obligations, (2) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.5 or the Unsecured Asset
Sale Bridge permitted hereunder, and (3) the amount of a mandatory prepayment of
Term Loans pursuant to Section 5.2(a) to the extent required due to an Asset
Sale that resulted in an increase to Consolidated Net Income and not in excess
of the amount of such increase but excluding (A) all other prepayments of Term
Loans and the Unsecured Asset Sale Bridge and (B) all prepayments of Revolving
Loans (and any other revolving loans (unless there is an equivalent permanent
reduction in commitments thereunder)) made during such period, except to the
extent financed with the proceeds of other long-term Indebtedness of Holdings or
the Restricted Subsidiaries,
(d)    an amount equal to the aggregate net non-cash gain on Asset Sales by
Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income,
(e)    increases in Consolidated Working Capital for such period (other than (1)
reclassification of items from short-term to long-term or vice versa and (2) any
such increases arising from acquisitions or Asset Sales by Holdings and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),
(f)    payments in cash by Holdings and the Restricted Subsidiaries during such
period in respect of any purchase price holdbacks, earn-out obligations, and
long-term liabilities of Holdings and the Restricted Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income,
(g)    without duplication of amounts deducted pursuant to clause (k) below in
prior fiscal periods, the aggregate amount of cash consideration paid by
Holdings and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions (but excluding Permitted Investments of
the type described in clauses (i) and (ii) thereof) made during such period
constituting Permitted Investments or made pursuant to Section 10.5 to the
extent that such Investments were not financed with the proceeds received from
(1) the issuance or incurrence of long-term Indebtedness or (2) the issuance of
Capital Stock,
(h)    the amount of dividends paid in cash during such period (on a
consolidated basis) by Holdings and the Restricted Subsidiaries, to the extent
such dividends were not financed with the proceeds received from (1) the
issuance or incurrence of long-term Indebtedness or (2) the issuance of Capital
Stock,
(i)    the aggregate amount of expenditures actually made by Holdings and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees


-33-

--------------------------------------------------------------------------------

 


and cash restructuring charges) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,
(j)    the aggregate amount of any premium, make-whole, or penalty payments
actually paid in cash by Holdings and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income,
(k)    without duplication of amounts deducted from Excess Cash Flow in other
periods, (1) the aggregate consideration required to be paid in cash by Holdings
or any of its Restricted Subsidiaries pursuant to binding contracts,
commitments, letters of intent or purchase orders (the “Contract Consideration”)
entered into prior to or during such period and (2) any planned cash
expenditures by the Borrowers or any of the Restricted Subsidiaries (the
“Planned Expenditures”), in the case of each of clauses (1) and (2), relating to
Permitted Acquisitions (or other Investments), Capital Expenditures, or
acquisitions of Intellectual Property to be consummated or made during the
period of four consecutive fiscal quarters of Holdings following the end of such
period (except to the extent financed with any of the proceeds received from (A)
the issuance or incurrence of long-term Indebtedness or (B) the issuance of
Equity Interests); provided that to the extent that the aggregate amount of cash
actually utilized to finance such Permitted Acquisitions (or other Investments),
Capital Expenditures, or acquisitions of Intellectual Property during such
following period of four consecutive fiscal quarters is less than the Contract
Consideration and Planned Expenditures, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow, at the end of such period of four
consecutive fiscal quarters,
(l)    the amount of taxes (including penalties and interest) paid in cash or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,
(m)    cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income,
(n)    decreases in current and non-current deferred revenue to the extent
included or not deducted in arriving at such Consolidated Net Income, and
(o)extraordinary losses.
“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by Holdings from (i) contributions to its common equity capital, and (ii) the
sale (other than to a Subsidiary of Holdings or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Holdings) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of Holdings, in each case designated as Excluded Contributions
pursuant to an officer’s certificate executed by either a senior vice president
or the respective principal financial officer of the Borrowers on the date such
capital contributions are made or the date such Equity Interests are sold, as
the case may be, which are excluded from the calculation set forth in clause
(iii) of Section 10.5(a); provided that (i) any non-cash assets shall qualify
only if acquired


-34-

--------------------------------------------------------------------------------

 


by a parent of Holdings in an arm’s-length transaction within the six months
prior to such contribution and (ii) no Cure Amount shall constitute an Excluded
Contribution.
“Excluded Property” shall have the meaning set forth in the Security Agreement.
“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrowers (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Capital Stock and Stock Equivalents of any Foreign Subsidiary
or any CFC Holding Company, any Voting Stock or Stock Equivalents of any class
of such Foreign Subsidiary or such CFC Holding Company in excess of 66% of the
outstanding Voting Stock of such class, (iii) any Capital Stock or Stock
Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained),
(iv) in the case of (A) any Capital Stock or Stock Equivalents of any Subsidiary
to the extent such Capital Stock or Stock Equivalents are subject to a Lien
permitted by clause (ix) of the definition of “Permitted Liens” or (B) any
Capital Stock or Stock Equivalents of any Subsidiary that is not Wholly-Owned by
Holdings and its Subsidiaries at the time such Subsidiary becomes a Subsidiary,
any Capital Stock or Stock Equivalents of each such Subsidiary described in
clause (A) or (B) to the extent (I) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(II) any Contractual Requirement prohibits such a pledge without the consent of
any other party; provided that this clause (II) shall not apply if (x) such
other party is a Credit Party or Wholly-Owned Subsidiary or (y) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate Holdings or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(v) any Capital Stock or Stock Equivalents of any Subsidiary to the extent that
the pledge of such Capital Stock or Stock Equivalents would result in materially
adverse tax consequences to Holdings or any Subsidiary as reasonably determined
by the Borrowers in consultation with the Administrative Agent, (vi) any Capital
Stock or Stock Equivalents that are margin stock, and (vii) any Capital Stock
and Stock Equivalents of any Subsidiary that is not a Material Subsidiary or is
an Unrestricted Subsidiary, a captive insurance Subsidiary, an SPV or any
special purpose entity.
“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) constitute a Material Subsidiary,


-35-

--------------------------------------------------------------------------------

 


(ii) each Subsidiary that is not a Wholly-Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 9.11 (for so long as such Subsidiary remains a
non-Wholly-Owned Restricted Subsidiary), (iii) any CFC Holding Company, (iv) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a CFC,
(v) any Foreign Subsidiary, (vi) each Subsidiary that is prohibited by any
applicable Contractual Requirement or Requirement of Law from guaranteeing or
granting Liens to secure the Obligations at the time such Subsidiary becomes a
Restricted Subsidiary (and for so long as such restriction or any replacement or
renewal thereof is in effect), (vii) each Subsidiary with respect to which, as
reasonably determined by Holdings, the consequence of providing a Guarantee of
the Obligations would adversely affect the ability of Holdings and its
Subsidiaries to satisfy applicable Requirements of Law, (viii) any other
Subsidiary with respect to which, (a) in the reasonable judgment of the
Administrative Agent and Borrowers, as agreed in writing, the cost or other
consequences of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom or (b) providing
such a Guarantee would result in material adverse tax consequences as reasonably
determined by the Borrowers in consultation with the Administrative Agent,
(ix) each Unrestricted Subsidiary, (x) any Receivables Subsidiary, (xi) each
other Subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted hereunder and financed with assumed secured Indebtedness
permitted hereunder, and each Restricted Subsidiary acquired in such Permitted
Acquisition or other Investment permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition or other
Investment permitted hereunder and (xii) each SPV or not-for-profit Subsidiary
and captive insurance company.
“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (i)
Taxes imposed on or measured by its overall net income, net profits, or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local, or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated


-36-

--------------------------------------------------------------------------------

 


thereunder), (ii) in the case of a Lender, any United States federal withholding
Tax imposed on any payment by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document pursuant to laws in force at
the time such Lender acquires an interest in any Credit Document (or designates
a new lending office), other than in the case of a Lender that is an assignee
pursuant to a request by the Borrowers under Section 13.7 (or that designates a
new lending office pursuant to a request by the Borrowers), except to the extent
that such Lender (or its assignor, if any) was entitled, immediately prior to
the designation of a new lending office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding Tax pursuant to
Section 5.4, (iii) any withholding Taxes attributable to a recipient’s failure
to comply with Section 5.4(e), or (iv) any United States federal withholding Tax
imposed under FATCA.
“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.
“Existing Debt Facility” shall mean the First Amended and Restated Credit
Agreement, dated as of May 13, 2014, by and among the Existing Borrower,
Holdings, the lenders party thereto and Barclays Bank PLC, as administrative
agent, collateral agent, swingline lender and letter of credit issuer.
“Existing Revolving Credit Class” shall have the meaning provided in Section
2.14(g)(ii).
“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).
“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
“Existing Term Loan Class” shall have the meaning provided in Section
2.14(g)(i).
“Expiring Credit Commitment” shall have the meaning provided in Section 2.1(e).
“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
“Extended Revolving Loan Maturity Date” shall mean the date on which any tranche
of Extended Revolving Credit Loans matures.
“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).
“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).
“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).
“Extension Date” shall have the meaning provided in Section 2.14(g)(v).


-37-

--------------------------------------------------------------------------------

 


“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).
“Extension Request” shall mean a Term Loan Extension Request.
“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, and amortization schedule.
“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrowers.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.
“FCPA” shall have the meaning provided in Section 8.19(b).
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that if
the Federal Funds Effective Rate for any day is less than zero, the Federal
Funds Effective Rate for such day will be deemed to be zero.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit J (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrowers) among the
Administrative Agent, the Collateral Agent, and the representatives for purposes
thereof for holders of one or more classes of First Lien Obligations (other than
the Obligations).
“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by Liens on the Collateral on an equal
priority basis (but without regard to the control of remedies) with liens on the
Collateral securing the Obligations.


-38-

--------------------------------------------------------------------------------

 


“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 4.75 to 1.00.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Fixed Charges for such Test Period. In the event that Holdings or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires, or extinguishes any
Indebtedness or issues or redeems Disqualified Stock or preferred stock
subsequent to the commencement of the Test Period but prior to or simultaneously
with the date of determination, then the Fixed Charge Coverage Ratio shall be
calculated giving Pro Forma Effect to such incurrence, assumption, guarantee,
redemption, retirement, or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or preferred stock (in each case, including a
pro forma application of the net proceeds therefrom), as if the same had
occurred at the beginning of the Test Period; provided, however, that Pro Forma
Effect shall not give effect to any Indebtedness incurred on the date of such
determination (except pursuant to the first paragraph of Section 10.1 and
Section 10.1(n)).
“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:
(i)    Consolidated Interest Expense of such Person for such period,
(ii)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock (including any Designated Preferred Stock) or
any Refunding Capital Stock of such Person made during such period, and
(iii)    all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.
“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit


-39-

--------------------------------------------------------------------------------

 


Arrangement; (ii) the failure to register or loss of good standing (if
applicable) with applicable regulatory authorities of any such Foreign Plan or
Foreign Benefit Arrangement required to be registered; or (iii) the failure of
any Foreign Plan or Foreign Benefit Arrangement to comply with any provisions of
applicable law and regulations or with the terms of such Foreign Plan or Foreign
Benefit Arrangement.
“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (i)
with respect to the Letter of Credit Issuer, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (ii) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.
“Fronting Fee” shall have the meaning provided in Section 4.1(d).
“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.
“Funded Debt” shall mean all Indebtedness of Holdings and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of Holdings or any Restricted Subsidiary, to a date
more than one year from the date of its creation or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date (including all
amounts of such Funded Debt required to be paid or prepaid within one year from
the date of its creation), and, in the case of the Credit Parties, Indebtedness
in respect of the Loans.
“Funding Defaulting Lender” means any Lender with a Delayed Draw Term Loan
Commitment that (a) has failed to (i) fund all or any portion of its Delayed
Draw Term Loans within two Business Days of the date such Loans were required to
be funded hereunder unless such Lender notifies Administrative Agent and
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent (other than any conditions
precedent that have been waived in accordance with Section 13.1) to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent or any other Lender any other amount required to be paid
by it hereunder, (b) has notified Borrower and Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
(other than any condition precedent that has been waived in accordance with
Section 13.1) to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied) or (c) has failed, within three Business
Days after written request by Administrative Agent or Borrower, to confirm in
writing to Administrative Agent and


-40-

--------------------------------------------------------------------------------

 


Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Administrative
Agent and Borrower unless the conditions in either clause (a) or (b) shall
apply).
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrowers notify
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Furthermore, at any
time after the Closing Date, Holdings may elect to apply International Financial
Reporting Standards (“IFRS”) accounting principles in lieu of GAAP and, upon any
such election, references herein to GAAP and GAAP concepts shall thereafter be
construed to refer to IFRS and corresponding IFRS concepts (except as otherwise
provided in this Agreement); provided any such election, once made, shall be
irrevocable; provided, further, that any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to Holdings’ election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Borrower shall
give written notice of any such election made in accordance with this definition
to the Administrative Agent. Notwithstanding any other provision contained
herein, the amount of any Indebtedness under GAAP with respect to Capitalized
Lease Obligations shall be determined in accordance with the definition of
Capitalized Lease Obligations.
“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange (including any supranational bodies
such as the European Union or the European Central Bank).
“Granting Lender” shall have the meaning provided in Section 13.6(g).
“Guarantee” shall mean (i) the Guarantee made by Holdings and each other
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, dated as of December 16, 2011, as amended and restated on the date
hereof, and (ii) any other guarantee of the Obligations made by a Restricted
Subsidiary in form and substance reasonably acceptable to the Administrative
Agent.
“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness, or (iv) otherwise to assure or hold


-41-

--------------------------------------------------------------------------------

 


harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term guarantee obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations or product warranties
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any guarantee
obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such guarantee obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
“Guarantors” shall mean (i) each Subsidiary of Holdings that is party to the
Guarantee on the Closing Date, (ii) each Subsidiary of Holdings that becomes a
party to the Guarantee after the Closing Date pursuant to Section 9.11 or
otherwise, and (iii) Holdings; provided that in no event shall any Excluded
Subsidiary be required to be a Guarantor (unless such Subsidiary is no longer an
Excluded Subsidiary).
“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics by, any Environmental Law.
“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Hedge Bank” shall mean (i) (a) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
and (b) with respect to any Hedge Agreement entered into prior to the Closing
Date, any Person that is a Lender or an Agent or an Affiliate of a Lender or an
Agent on the Closing Date and (ii) any other Person and its Affiliates that are
designated by the Borrowers as a “Hedge Bank” by written notice to the
Administrative Agent substantially in the form of Exhibit N-1 or such other form
reasonably acceptable to the Administrative Agent.


-42-

--------------------------------------------------------------------------------

 


“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.
“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of the Borrowers and their Subsidiaries as at December 31, 2013,
December 31, 2014 and December 31, 2015, and the related audited consolidated
statements of income and cash flow of the Borrowers and their Subsidiaries for
the years ended Decmber 31, 2013, December 31, 2014 and December 31, 2015 and
(ii) the unaudited interim consolidated balance sheets of the Borrower and its
Subsidiaries for the fiscal quarters ending March 31, 2016, June 30, 2016 and
September 30, 2016 and the related unaudited consolidated statements of income
and cash flow of the Borrowers and their Subsidiaries for fiscal quarters ending
March 31, 2016, June 30, 2016 and September 30, 2016.
“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (“New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the Borrowers (“Previous Holdings”); provided that (a) such New Holdings
directly owns (i) 100% of the Equity Interests of the Borrowers and (ii) 100% of
the Equity Interests of each other direct Subsidiary of Previous Holdings which
were owned by Previous Holdings immediately prior thereto, (b) New Holdings
shall expressly assume all the obligations of Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (c) if reasonably requested by the Administrative Agent, an opinion of
counsel shall be delivered by the Borrowers to the Administrative Agent to the
effect that, without limitation, such substitution does not violate this
Agreement or any other Credit Document, (d) all Capital Stock of the Borrowers
and each other direct Subsidiary of Previous Holdings and substantially all of
the other assets of Previous Holdings are contributed or otherwise transferred,
directly or indirectly, to such New Holdings and pledged to secure the
Obligations, (f) (i) no Event of Default has occurred and is continuing at the
time of such substitution and such substitution does not result in any Event of
Default, (ii) such substitution does not result in any material adverse tax
consequences to any Credit Party and (iii) such substitution does not result in
any adverse tax consequences to any Lender (unless reimbursed hereunder) or to
the Administrative Agent (unless reimbursed hereunder), and (g) no Change of
Control shall occur; provided, further, that if each of the foregoing is
satisfied, Previous Holdings shall be automatically released of all its
obligations under the Credit Documents and any reference to Holdings in the
Credit Documents shall be meant to refer to New Holdings.
“IFRS” shall have the meaning given such term in the definition of “GAAP.”
“Impacted Loans” shall have the meaning provided in Section 2.10(a).
“Increased Amount Date” shall mean, with respect to any New Loan Commitments,
the date on which such New Loan Commitments shall be effective.
“Incremental Loans” shall have the meaning provided in Section 2.14(c).


-43-

--------------------------------------------------------------------------------

 


“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).
“Incremental Revolving Credit Loans” shall have the meaning provided in Section
2.14(b).
“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to the Lenders’ Incremental
Revolving Credit Commitments matures.
“Incremental Revolving Loan Lender” shall have the meaning provided in Section
2.14(b).
“incur” shall have the meaning provided in Section 10.1.
“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent (a)
in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (ii) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause (i)
of another Person (whether or not such items would appear upon the balance sheet
of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and (iii) to the
extent not otherwise included, the obligations of the type referred to in clause
(i) of another Person secured by a Lien on any asset owned by such Person,
whether or not such Indebtedness is assumed by such Person; provided that
notwithstanding the foregoing, Indebtedness shall be deemed not to include (1)
Contingent Obligations incurred in the ordinary course of business, (2)
obligations under or in respect of Receivables Facilities, (3) prepaid or
deferred revenue arising in the ordinary course of business, (4) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warrants or other unperformed
obligations of the seller of such asset, (5) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, (6) any earn-out obligation until such obligation, within 60
days of becoming due and payable, has not been paid and such obligation is
reflected as a liability on the balance sheet of such Person in accordance with
GAAP, (7) any obligations attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (8) accrued expenses and royalties or (9) asset
retirement obligations and obligations in respect of workers’ compensation
(including pensions and retiree medical care) that are not overdue by more than
60 days. The amount of Indebtedness of any Person for purposes of clause (iii)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the Fair Market Value of the property encumbered thereby as
determined by such Person in good faith.


-44-

--------------------------------------------------------------------------------

 


For all purposes hereof, the Indebtedness of Holdings, the Borrowers and the
other Restricted Subsidiaries, shall exclude all intercompany Indebtedness
having a term not exceeding 365 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5(a).
“Indemnified Person” shall have the meaning provided in Section 13.5(a).
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.
“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund
L.P., Silver Lake, Silver Lake Partners III, L.P., TCV VII, L.P., TCV VII (A),
L.P., TCV Member Fund, L.P., Robert R. Parsons, The Go Daddy Group, Inc. and
each of their respective Affiliates but not including, however, any portfolio
companies of any of the foregoing.
“Initial Term Loan” shall have the meaning provided in Section 2.1(a).
“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the commitment of Barclays Bank PLC of
$1,072,500,000. The aggregate amount of the Initial Term Loan Commitments as of
the Closing Date is $1,072,500,000.
“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.
“Initial Term Loan Maturity Date” shall mean February 15, 2024 or, if such date
is not a Business Day, the immediately preceding Business Day.
“Initial Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(b).
“Initial Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b).
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology,
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs; (c)
trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress, and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary,
or non-public information and (ii) all registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisions, re-issues, re-examinations, foreign counterparts, or similar legal
protections related to the foregoing.


-45-

--------------------------------------------------------------------------------

 


“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Interpolated Rate” means, in relation to the LIBOR Rate, the rate which results
from interpolating on a linear basis between:
(a)
the applicable LIBOR Rate for the longest period (for which that LIBOR Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable LIBOR Rate for the shortest period (for which that LIBOR Rate is
available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of Holdings in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property; provided that Investments shall not include, in the case of
Holdings, the Borrowers, and the other Restricted Subsidiaries, intercompany
loans (including guarantees), advances, or Indebtedness either (i) having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business or (ii) arising from cash management,
tax and/or accounting operations and made in the ordinary course of business or
consistent with past practice.
For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,
(i)    Investments shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the Fair Market Value of the net assets of a
Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (a) Holdings’ Investment in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to Holdings’ equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and
(ii)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.


-46-

--------------------------------------------------------------------------------

 


The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by Holdings or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
“Investment Grade Securities” shall mean:
(i)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents),
(ii)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings and its Subsidiaries,
(iii)    investments in any fund that invest at least 90% in investments of the
type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution, and
(iv)    corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.
“IPO Entity” shall mean GoDadddy Inc.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement, and instrument entered
into by the Letter of Credit Issuer and the Borrowers (or any other Restricted
Subsidiary or Holdings) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A, which may include additional provisions to ensure fungibility of the Loans
and to provide for mechanics for borrowings in currencies other than Dollars.
“Joint Lead Arrangers and Bookrunners” shall mean BARCLAYS BANK PLC, DEUTSCHE
BANK SECURITIES INC., CITIGROUP, RBC CAPITAL MARKETS, JPMORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC. and SG AMERICAS SECURITIES, LLC.
“Judgment Currency” shall have the meaning provided in Section 13.19.


-47-

--------------------------------------------------------------------------------

 


“Junior Debt” shall mean any Indebtedness in respect of Subordinated
Indebtedness.
“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P., and KKR 2006 Fund
L.P. and KKR North America Fund XI L.P.
“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the Letter of
Credit Issuer.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“LCT Election” shall have the meaning provided in Section 1.12(b).
“LCT Test Date” shall have the meaning provided in Section 1.12(b).
“Lender” shall have the meaning provided in the preamble to this Agreement.
“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or Reimbursement Obligations,
which refusal or failure is not cured within two business days after the date of
such refusal or failure, unless such Lender notifies the Administrative Agent in
writing that such refusal or failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (ii) the failure of
any Lender to pay over to the Administrative Agent, any Swingline Lender, any
Letter of Credit Issuer or any other Lender any other amount required to be paid
by it hereunder within two business days of the date when due, unless the
subject of a good faith dispute, (iii) a Lender has notified, in writing, the
Borrowers or the Administrative Agent in


-48-

--------------------------------------------------------------------------------

 


writing that it does not intend to comply with its funding obligations under
this Agreement or has made a public statement to that effect with respect to its
funding obligations under this Agreement or a Lender has publicly announced that
it does not intend to comply with its funding obligations under other loan
agreements, credit agreements or similar facilities generally, (iv) a Lender has
failed to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its funding obligations under this Agreement
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iv) upon the Administrative Agent’s receipt of such written
confirmation in form and substance reasonably satisfactory to the Administrative
Agent) or (v) a Distressed Person has admitted in writing that it is insolvent
or such Distressed Person becomes subject to a Lender-Related Distress Event or
(vi) a Lender has become the subject of a Bail-in Action.
“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or any Person that directly or indirectly controls such Distressed Person or is
subject to a forced liquidation or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachments on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Letter of Credit” shall mean each letter of credit issued pursuant to Section
3.1.
“Letter of Credit Commitment” shall mean, with respect to each Letter of Credit
Issuer, the commitment of such Letter of Credit Issuer to issue Letters of
Credit up to the amount set forth opposite the name of such Letter of Credit
Issuer on Schedule 1.1(b) to the Disclosure Letter, with such commitments
totaling $50,000,000 in the aggregate, as the same may be reduced from time to
time pursuant to Section 3.1. Notwithstanding the foregoing, Schedule 1.1(b) to
the Disclosure Letter may be altered in connection with the appointment of one
or more additional Letter of Credit Issuers pursuant to the terms hereof.
“Letter of Credit Expiration Date” shall mean the day that is three Business
Days prior to the scheduled Maturity Date then in effect for the Revolving
Credit Facility.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (i) the amount of the principal amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and (ii)
such Lender’s Revolving Credit Commitment Percentage of the Letters of Credit
Outstanding at such time (excluding the portion thereof consisting of Unpaid
Drawings in respect of which the Lenders have made (or are required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).


-49-

--------------------------------------------------------------------------------

 


“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean (i) Barclays Bank PLC, (ii) any of its
respective Affiliates or branches, (iii) each other Revolving Credit Lender with
a Letter of Credit Commitment as set forth on Schedule 1.1(b) to the Disclosure
Letter and (iv) any replacement, additional issuer, or successor pursuant to
Section 3.6. The Letter of Credit Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Letter of Credit
Issuer, and in each such case the term “Letter of Credit Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
In the event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires. In the event of any conflict between the terms of the preceding
sentence and the terms of any Credit Document, the terms of the preceding
sentence shall control. Notwithstanding anything herein to the contrary, each of
Barclays Bank PLC, Deutsche Bank AG New York Branch or any of their respective
branches or Affiliates shall have no obligation to issue any performance or
commercial letters of credit hereunder and shall only issue standby letters of
credit.
“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrowers pursuant to Section 3.2, and substantially in the form of Exhibit F or
another form which is acceptable to the relevant Letter of Credit Issuer in its
reasonable discretion.
“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings.
“Level I Status” shall mean, on any date, the circumstance that Level II Status
and Level III Status do not exist.
“Level II Status” shall mean, on any date, the Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio is less than or equal to 3.00 to 1.00 as of
such date but greater than 2.50 to 1:00.
“Level III Status” shall mean, on any date, the Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio is less than or equal to 2.50 to 1.00 as of
such date.
“LIBOR” shall have the meaning provided in the definition of “LIBOR Rate.”
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
“LIBOR Rate” shall mean for any Interest Period with respect to a LIBOR Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (“LIBOR”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined


-50-

--------------------------------------------------------------------------------

 


as of approximately 11:00 a.m. (London, England time), two Business Days prior
to the commencement of such Interest Period, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays LIBOR for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that (a) if
LIBOR is quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the Interest Period elected, LIBOR shall be equal to the
Interpolated Rate; and (b) if any such rate determined pursuant to the preceding
clauses (i) or (ii) is less than zero, the LIBOR Rate will be deemed to be zero;
and provided, further, that any calculation of the LIBOR Rate for purposes of
clause (iii) of the definition of “ABR” shall be determined utilizing an
Interest Period of one month.
“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license, sub-license or cross-license to Intellectual
Property be deemed to constitute a Lien.
“Limited Condition Transaction” shall mean any transaction by one or more of
Holdings, the Borrowers and their respective Restricted Subsidiaries whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.
“Loan” shall mean any Revolving Loan, Swingline Loan, Term Loan, Extended Term
Loan, New Term Loan, or any other loan made by any Lender pursuant to this
Agreement.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of Holdings and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.0% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (ii) whose
revenues during such Test


-51-

--------------------------------------------------------------------------------

 


Period were equal to or greater than 5.0% of the consolidated revenues of
Holdings and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Restricted Subsidiaries that are not Material
Subsidiaries (other than Subsidiaries that are Excluded Subsidiaries by virtue
of any of clauses (ii) through (xii) of the definition of “Excluded Subsidiary”)
have, in the aggregate, (a) total assets at the last day of such Test Period
equal to or greater than 10% of the Consolidated Total Assets of Holdings and
the Restricted Subsidiaries at such date or (b) revenues during such Test Period
equal to or greater than 10% of the consolidated revenues of Holdings and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then Holdings shall, on the date on which financial statements for
such quarter are delivered pursuant to this Agreement, designate in writing to
the Administrative Agent one or more of such Restricted Subsidiaries as Material
Subsidiaries for each fiscal period until this proviso is no longer applicable.
“Maturity Date” shall mean the Initial Term Loan Maturity Date, the Delayed Draw
Term Loan Maturity Date, the New Term Loan Maturity Date, the Revolving Credit
Maturity Date, the maturity date of an Extended Term Loan or the maturity date
of an Extended Revolving Credit Loan, as applicable.
“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (i) the sum of (a) the greater of $535,000,000 and 100% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) plus (b) the aggregate amount of voluntary prepayments of Term
Loans and, to the extent accompanied by permanent optional reductions of
Revolving Credit Commitments, Revolving Loans (including purchases of the Loans
by Holdings and its Subsidiaries at or below par, in which case the amount of
voluntary prepayments of Loans shall be deemed not to exceed the actual purchase
price of such Loans below par, and voluntary prepayments accompanied by
permanent commitment reductions of the Revolving Credit Facility) in each case,
other than from proceeds of the incurrence of long‑term Indebtedness, plus
(ii) an amount such that, after giving effect to the incurrence of such amount
Holdings would be in compliance on a Pro Forma Basis (including any adjustments
required by such definition as a result of a contemplated Permitted Acquisition,
but excluding any concurrent incurrence of Indebtedness pursuant to clause (i)
above or the Revolving Facility and netting any cash proceeds of such
incurrence) with the First Lien Secured Leverage Test (assuming that all
Indebtedness incurred pursuant to Section 2.14(a) or Section 10.1(x)(i) on such
date of determination would be included in the definition of Consolidated First
Lien Secured Debt, whether or not such Indebtedness would otherwise be so
included), minus (iii) the sum of (a) the aggregate principal amount of New Loan
Commitments incurred pursuant to Section 2.14(a) in reliance on clause (i) of
this definition prior to such date and (b) the aggregate principal amount of
Permitted Other Indebtedness issued or incurred (including any unused
commitments obtained) pursuant to Section 10.1(x)(i) in reliance on clause (i)
of this definition prior to such date.
“MFN Protection” shall have the meaning set forth in the proviso to Section
2.14(d)(iii).
“Minimum Borrowing Amount” shall mean (i) with respect to a Borrowing of LIBOR
Loans, $5,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing), (ii) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing) and (iii) with respect to a Borrowing of EURIBOR Rate Loans
shall be in a principal amount of (x) $1,000,000 or a whole multiple of $500,000
in excess thereof in the


-52-

--------------------------------------------------------------------------------

 


case of Loans denominated in Dollars, (y) £1,000,000 or a whole multiple of
£100,000 in excess thereof for Loans denominated in Sterling and (z) €1,000,000
or a whole multiple of €100,000 in excess thereof in the case of Loans
denominated in Euros.
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or Cash Equivalents or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 101% of the Fronting Exposure of the
Letter of Credit Issuer with respect to Letters of Credit issued and outstanding
at such time and (ii) with respect to Cash Collateral consisting of cash or Cash
Equivalents or deposit account balances provided in accordance with the
provisions of Section 3.8(a)(i), (a)(ii), or (a)(iii), an amount equal to 101%
of the outstanding amount of all L/C Obligations.
“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent, together with such
terms and provisions as may be required by local laws.
“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(a) to the Disclosure Letter, and each other owned parcel of real property
and improvements thereto with respect to which a Mortgage is granted pursuant to
Section 9.14.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes or is
obligated to make contributions, or during the five preceding calendar years,
has made or been obligated to make contributions.
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received and excluding any interest payments)
received by or on behalf of Holdings or any of the Restricted Subsidiaries in
respect of such Prepayment Event or incurrence of Permitted Other Indebtedness,
as the case may be, less (ii) the sum of:
(a)    the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries in connection with such Prepayment Event or incurrence
of Permitted Other Indebtedness,
(b)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (a)
above) (1) associated with the assets


-53-

--------------------------------------------------------------------------------

 


that are the subject of such Prepayment Event and (2) retained by Holdings or
any of the Restricted Subsidiaries; provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a Prepayment
Event occurring on the date of such reduction,
(c)    the amount of any Indebtedness (other than the Loans and Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,
(d)    in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that Holdings or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
Holdings or any of the Restricted Subsidiaries; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless Holdings or a Restricted Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds no
later than 180 days following the last day of such Reinvestment Period, (1) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty
Event, or Permitted Sale Leaseback occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date Holdings or such
Restricted Subsidiary has entered into such binding commitment, as applicable
(such last day or 180th day, as applicable, the “Deferred Net Cash Proceeds
Payment Date”), and (2) be applied to the repayment of Term Loans in accordance
with Section 5.2(a)(i),
(e)    in the case of any Asset Sale Prepayment Event, Casualty Event, or
Permitted Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (e)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a Wholly-Owned Restricted
Subsidiary as a result thereof,
(f)    in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;
provided that the amount of any subsequent reduction of such escrow (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction solely to the extent that Holdings and/or any Restricted Subsidiaries
receives cash in an amount equal to the amount of such reduction, and
(g)    all fees and out of pocket expenses paid by Holdings or a Restricted
Subsidiary in connection with any of the foregoing (for the avoidance of doubt,
including, (1) in the case of the issuance of Permitted Other Indebtedness, any
fees, underwriting discounts, premiums, and other costs and expenses incurred in
connection with such issuance and (2) attorney’s fees, investment


-54-

--------------------------------------------------------------------------------

 


banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses, and brokerage,
consultant, accountant, and other customary fees),
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (i) above.
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“New Foreign Operations” shall mean operations of the Borrowers and their
Affiliates in foreign countries where the Borrowers and their Affiliates do not
currently have greater than ten employees as of the Closing Date.
“New Loan Commitments” shall have the meaning provided in Section 2.14(a).
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(a).
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).
“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).
“New Revolving Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
“New Revolving Loan Repayment Date” shall have the meaning provided in Section
2.5(c).
“New Term Loan” shall have the meaning provided in Section 2.14(c).
“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).
“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).
“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.
“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
“New Term Loan Repayment Date” shall have the meaning provided in Section
2.5(c).
“Non-Bank Tax Certificate” shall have the meaning provided in Section
5.4(e)(ii)(3).
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Expiring Credit Commitment” shall have the meaning provided in Section
2.1(e).
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).


-55-

--------------------------------------------------------------------------------

 


“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan, or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, entered into with Holdings or any of the Restricted Subsidiaries, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Credit Parties
under the Credit Documents (and any of their Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities, and other amounts payable by any Credit Party under
any Credit Document.
“OFAC” shall have the meaning provided in Section 8.19(c).
“Operating Working Capital” shall mean, at any date, (A) the sum of (i) Prepaid
Domain Registry Fees and (ii) the amount of assets that would, in conformity
with GAAP, be included within the consolidated balance sheet and the changes in
which, in whole or part, would be reflected in the cash provided (or used by)
operating activities within the statement of cash flows minus (B) the sum of (i)
Deferred Revenue and (ii) the amount of liabilities that would, in conformity
with GAAP, be included within the consolidated balance sheet and the changes in
which, in whole or part, would be reflected in the cash provided (or used by)
operating activities within the statement of cash flows; provided that Operating
Working Capital shall be determined excluding the effects of acquisition method
accounting; provided further that Operating Working Capital shall exclude any
amounts at such date in respect of (x) current and deferred income taxes, (ii)
Indebtedness and the interest thereon and (iii) interest income earned but not
yet received.
“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto).
“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include (i) any Taxes that
result from an assignment, grant of a participation


-56-

--------------------------------------------------------------------------------

 


pursuant to Section 13.6(c) or transfer or assignment to or designation of a new
lending office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrowers or Holdings or (ii) Excluded Taxes.
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Letter of Credit Issuer, or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.
“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership),
including any managing member, of Holdings and/or the Borrowers, as applicable.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” shall have the meaning provided in Section 13.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of “Permitted Investments.”
“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.
“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).
“Permitted Debt Exchange Notes” shall have the meaning provided in Section
2.15(a).


-57-

--------------------------------------------------------------------------------

 


“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).
“Permitted Holders” shall mean each of (i) the Initial Investors and their
respective Affiliates (other than any portfolio company of an Initial Investor)
and members of management of Holdings or the Borrowers (or their respective
direct or indirect parent or management investment vehicle) who are holders of
Equity Interests of Holdings (or its direct or indirect parent company or
management investment vehicle) and any group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor provision) of
which any of the foregoing are members; provided that, in the case of such group
and without giving effect to the existence of such group or any other group,
such Initial Investors, their respective Affiliates (other than any portfolio
company of an Initial Investor) and members of management, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of Holdings or any other direct or indirect Parent Entity, (ii) any direct
or indirect Parent Entity formed not in connection with, or in contemplation of,
a transaction (other than the Transactions) that, assuming such parent was not
formed, after giving effect thereto would constitute a Change of Control and
(iii) any entity (other than a Parent Entity) through which a Parent Entity
described in clause (ii) directly or indirectly holds Equity Interests of
Holdings and has no other material operations other than those incidental
thereto.
“Permitted Investments” shall mean:
(i)    any Investment in Holdings or any Restricted Subsidiary;
(ii)    any Investment in cash, Cash Equivalents, or Investment Grade Securities
at the time such Investment is made;
(iii)    any Investment by Holdings or any Restricted Subsidiary in a Person
that is engaged in a Similar Business if as a result of such Investment (a
“Permitted Acquisition”), (1) such Person becomes a Restricted Subsidiary or (2)
such Person, in one transaction or a series of related transactions, is merged,
consolidated, or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, Holdings or a Restricted
Subsidiary, and, in each case, any Investment held by such Person; provided that
such Investment was not acquired by such Person in contemplation of such
acquisition, merger, consolidation, or transfer;
(iv)    any Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;
(v)    (a) any Investment existing or contemplated on the Closing Date and, in
each case, listed on Schedule 10.5 to the Disclosure Letter and (b) Investments
consisting of any modification, replacement, renewal, reinvestment, or extension
of any such Investment; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment (including in respect of any unused commitment),
plus any accrued but unpaid interest (including any portion thereof which is
payable in kind in accordance with the terms of such modified, extended,
renewed, or replaced Investment) and


-58-

--------------------------------------------------------------------------------

 


premium payable by the terms of such Indebtedness thereon and fees and expenses
associated therewith as of the Closing Date;
(vi)    any Investment acquired by Holdings or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by Holdings or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization, or recapitalization of Holdings of such other
Investment or accounts receivable or (b) as a result of a foreclosure by
Holdings or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
(vii)    Hedging Obligations permitted under clause (j) of Section 10.1 and Cash
Management Services;
(viii)    any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(viii) that are at that time outstanding, not to exceed the greater of (a)
$215,000,000 and (b) 40.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (viii) is made in any Person that
is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (viii) for so long as such
Person continues to be a Restricted Subsidiary;
(ix)    Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (iii) of Section 10.5(a);
(x)    guarantees of Indebtedness permitted under Section 10.1;
(xi)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clauses (b) of such paragraph);
(xii)    Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;
(xiii)    additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xiii) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (a) $185,000,000 and
(b) 35.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at


-59-

--------------------------------------------------------------------------------

 


the time made and without giving effect to subsequent changes in value);
provided, however, that if any Investment pursuant to this clause (xiii) is made
in any Person that is not a Restricted Subsidiary at the date of the making of
such Investment and such Person becomes a Restricted Subsidiary after such date,
such Investment shall thereafter be deemed to have been made pursuant to clause
(i) above and shall cease to have been made pursuant to this clause (xiii) for
so long as such Person continues to be a Restricted Subsidiary;
(xiv)    Investments relating to any Receivables Subsidiary that, in the good
faith determination of the board of directors of Holdings, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;
(xv)    advances to, or guarantees of Indebtedness of, employees not in excess
of the greater of (a) $25,000,000 and (b) 5.0% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
such Investment;
(xvi)    (a) loans and advances to officers, directors, managers, and employees
for business-related travel expenses, moving expenses, and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices or to fund such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent company thereof and (b) promissory
notes received from stockholders of Holdings, any direct or indirect parent
company of Holdings  or any Subsidiary in connection with the exercise of stock
options in respect of the Equity Interests of Holdings, any direct or indirect
parent company of Holdings and the Subsidiaries and (c) advances of payroll
payments to employees in the ordinary course of business;
(xvii)    Investments consisting of extensions of trade credit in the ordinary
course of business;
(xviii)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(xix)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;
(xx)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
franchisees, distributors, suppliers, licensors and licensees in the ordinary
course of business;
(xxi)    the licensing and contribution of Intellectual Property pursuant to
joint  marketing arrangements with other Persons, in the ordinary course of
business;


-60-

--------------------------------------------------------------------------------

 


(xxii)    contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of any Borrower;
(xxiii)    Investments by an Unrestricted Subsidiary entered into prior to the
day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to the definition of “Unrestricted Subsidiary”; and
(xxiv)    Investments of a Subsidiary acquired after the Effective Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
definition of “Permitted Investments”, Section 10.3 and/or Section 10.5 after
the Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation.
“Permitted Liens” shall mean, with respect to any Person:
(i)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds, in each case
incurred in the ordinary course of business;
(ii)    Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 60 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;
(iii)    Liens for taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.11, or for property
taxes on property Holdings or one of its Subsidiaries has determined to abandon
if the sole recourse for such tax, assessment, charge, levy, or claim is to such
property;
(iv)    Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;


-61-

--------------------------------------------------------------------------------

 


(v)    minor survey exceptions, minor encumbrances, ground leases, easements, or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines, and other similar purposes, or zoning, building
codes, or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
(vi)    Liens securing Indebtedness permitted to be outstanding pursuant to
clause (a), (b) (so long as such Liens are subject to the Second Lien
Intercreditor Agreement), (d), (l)(ii), (r), (w), (x) or (y) of Section 10.1;
provided that, (a) in the case of clause (d) of Section 10.1, such Lien may not
extend to any property or equipment (or assets affixed or appurtenant thereto)
other than the property or equipment being financed or refinanced under such
clause (d) of Section 10.1, replacements of such property, equipment or assets,
and additions and accessions and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender; (b) in the case
of clause (r) of Section 10.1, such Lien may not extend to any assets other than
the assets owned by non-Credit Parties; (c) in the case of Liens securing
Permitted Other Indebtedness Obligations that constitute First Lien Obligations
pursuant to this clause (vi), the applicable Permitted Other Indebtedness
Secured Parties (or a representative thereof on behalf of such holders) shall
enter into security documents with terms and conditions not materially more
restrictive to the Credit Parties, taken as a whole, than the terms and
conditions of the Security Documents and (1) in the case of the first such
issuance of Permitted Other Indebtedness constituting First Lien Obligations,
the Collateral Agent, the Administrative Agent and the representative for the
holders of such Permitted Other Indebtedness Obligations shall have entered into
the First Lien Intercreditor Agreement and (2) in the case of subsequent
issuances of Permitted Other Indebtedness constituting First Lien Obligations,
the representative for the holders of such Permitted Other Indebtedness
Obligations shall have become a party to the First Lien Intercreditor Agreement
in accordance with the terms thereof; and (d) in the case of Liens securing
Permitted Other Indebtedness Obligations that do not constitute First Lien
Obligations pursuant to this clause (vi), the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and shall (x) in the case of the
first such issuance of Permitted Other Indebtedness that do not constitute First
Lien Obligations, the Collateral Agent, the Administrative Agent and the
representative of the holders of such Permitted Other Indebtedness Obligations
shall have entered into the Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the representative for the holders of such
Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement contemplated by this clause (vi);


-62-

--------------------------------------------------------------------------------

 


(vii)    subject to Section 9.14, other than with respect to Mortgaged Property,
Liens existing on the Closing Date; provided that any Lien securing Indebtedness
or other obligations in excess of (a) $10,000,000 individually or (b)
$25,000,000 in the aggregate (when taken together with all other Liens securing
obligations outstanding in reliance on this clause (b) that are not listed on
Schedule 10.2) to the Disclosure Letter shall only be permitted if set forth on
Schedule 10.2 to the Disclosure Letter and, in each case, any modifications,
replacements, renewals, or extensions thereof;
(viii)    Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by Holdings or any Restricted Subsidiary (other than, with
respect to such Person, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property of
such Person, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition);
(ix)    Liens on property at the time Holdings or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into Holdings or any Restricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger, consolidation, or designation;
provided, further, however, that such Liens may not extend to any other property
owned by Holdings or any Restricted Subsidiary (other than, with respect to such
property, any replacements of such property or assets and additions and
accessions thereto, after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);
(x)    Liens on property of any Restricted Subsidiary that is not a Credit
Party, which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Credit Party, in each case, to the extent
permitted under Section 10.1;
(xi)    Liens securing Hedging Obligations and Cash Management Services so long
as the related Indebtedness is, and is permitted hereunder to be, secured by a
Lien on the same property securing such Hedging Obligations and Cash Management
Services;


-63-

--------------------------------------------------------------------------------

 


(xii)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;
(xiii)    leases, subleases, licenses, or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary and do not secure any Indebtedness;
(xiv)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
(xv)    Liens in favor of Holdings, the Borrowers, or any other Guarantor;
(xvi)    Liens on equipment of Holdings or any Restricted Subsidiary granted in
the ordinary course of business to Holdings’ or such Restricted Subsidiary’s
client at which such equipment is located;
(xvii)    Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;
(xviii)    Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi), (vii), (viii), (ix), (x), and (xv) of this
definition of Permitted Liens; provided that (a) such new Lien shall be limited
to all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (vi), (vii), (viii), (ix), (x), and (xv) at
the time the original Lien became a Permitted Lien under this Agreement, and (2)
an amount necessary to pay any fees and expenses, including premiums and accrued
and unpaid interest, related to such refinancing, refunding, extension, renewal,
or replacement;
(xix)    deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;
(xx)    other Liens securing obligations (including Capitalized Lease
Obligations) which do not exceed the greater of (a) $215,000,000 and (b) 40.0%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of the incurrence of such Lien;
(xxi)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.5 or Section 11.10;


-64-

--------------------------------------------------------------------------------

 


(xxii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxiii)    Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;
(xxiv)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
(xxv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xxvi)    Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of Holdings or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries, or (c) relating to purchase orders and
other agreements entered into by Holdings or any of the Restricted Subsidiaries
in the ordinary course of business;
(xxvii)    Liens (a) solely on any cash earnest money deposits made by Holdings
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement or (b) consisting of an
agreement to dispose of any property pursuant to a disposition permitted
hereunder;
(xxviii)    rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by Holdings or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant, or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
(xxix)    restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;
(xxx)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;


-65-

--------------------------------------------------------------------------------

 


(xxxi)    zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;
(xxxii)    Liens arising out of conditional sale, title retention, consignment,
or similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
(xxxiii)Liens arising under the Security Documents;
(xxxiv)    Liens on goods purchased in the ordinary course of business the
purchase price of which is financed by a documentary letter of credit issued for
the account of Holdings, the Borrowers or any of their Subsidiaries;
(xxxv)    (a) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (b) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by Holdings or any Restricted Subsidiary
in joint ventures;
(xxxvi)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;
(xxxvii)     with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law; and
(xxxviii) any Lien granted pursuant to a security agreement between the
Borrowers or any Restricted Subsidiary and a licensee of intellectual property
to secure the damages, if any, of such licensee resulting from the rejection of
the licensee of such licensee in a bankruptcy, reorganization or similar
proceeding with respect to the Borrowers or such Restricted Subsidiary; provided
that such Liens, in the aggregate, do not encumber any assets of the Borrowers
or any Restricted Subsidiary other than the assets securing such Liens in
existence on the Closing Date;
(xxxix) to the extent pursuant to a Requirements of Law, Liens on cash or
Permitted Investments securing Swap Obligations in the ordinary course of
business; and
(xxxx)    with respect to any Mortgaged Property, the matters listed as
exceptions to title on Schedule B of the Title Policy covering such Mortgaged
Property and the matters disclosed in any survey delivered to the Administrative
Agent with respect to such Mortgaged Property.


-66-

--------------------------------------------------------------------------------

 


For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.
“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) have the same lien priority as
the First Lien Obligations (without regard to control of remedies); provided
that if such Permitted Other Indebtedness is in the form of secured first lien
term loans, then such Permitted Other Indebtedness shall be subject to the MFN
Protection, or (iii) be secured by a Lien ranking junior to the Lien securing
the First Lien Obligations), in each case issued or incurred by the Borrowers or
other Guarantor, (a) except with respect to the greater of up to $270 million
and 50% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of the incurrence of Permitted
Other Indebtedness, as selected by the Borrowers, the terms of which do not
provide for any scheduled repayment, mandatory repayment, or redemption or
sinking fund obligations prior to, at the time of incurrence, the Latest Term
Loan Maturity Date (other than, in each case, customary offers or obligations to
repurchase or repay upon a change of control, excess cash flow sweep, asset
sale, or casualty or condemnation event, AHYDO payments and customary
acceleration rights after an event of default), (b) the covenants, taken as a
whole, are not materially more restrictive to the Borrowers and the other
Restricted Subsidiaries than those herein (taken as a whole) (except for
covenants applicable only to periods after the Latest Term Loan Maturity Date at
the time of such refinancing) (it being understood that, (1) to the extent that
any financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is also added for the benefit
of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Indebtedness or (2) no consent shall be required by the
Administrative Agent or any of the Lenders if any covenants are only applicable
after the Latest Term Loan Maturity Date at the time of such refinancing);
provided that a certificate of an Authorized Officer of such Borrower delivered
to the Administrative Agent at least five Business Days (or such shorter period
as the Administrative Agent may reasonably agree) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within two
Business Days after receipt of such certificate that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (c) of which no Subsidiary of Holdings (other than the Borrowers or
a Guarantor) is an obligor, and (d) that, if secured, is not secured by a lien
any assets of Holdings or its Subsidiaries other than the Collateral.
“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.
“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising,


-67-

--------------------------------------------------------------------------------

 


and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any bankruptcy
or insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Permitted
Other Indebtedness Obligations of the applicable Credit Parties under the
Permitted Other Indebtedness Documents (and any of their Restricted Subsidiaries
to the extent they have obligations under the Permitted Other Indebtedness
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities, and
other amounts payable by any such Credit Party under any Permitted Other
Indebtedness Document.
“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).
“Permitted Other Provision” shall have the meaning provided in Section
2.14(g)(i).
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $35,000,000, the board of directors (or analogous governing body)
of Holdings or such Restricted Subsidiary (which such determination may take
into account any retained interest or other Investment of Holdings or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.
“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be reasonably
likely to be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning provided in Section 13.17(a).
“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Credit
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties, dated as of December 16, 2011, as amended and restated on the date
hereof.
“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.


-68-

--------------------------------------------------------------------------------

 


“Prepaid Domain Registry Fees” shall mean, at any date, the amount of cash and
Cash Equivalents paid to registries, or amounts withdrawn from registry
deposits, for domain names registered by customers that would, in conformity
with GAAP, be set forth opposite the caption “prepaid domain name registry fees”
(or any like caption, including current and non-current designations) on a
consolidated balance sheet at such date; provided that such balance should be
determined excluding the effects of acquisition method accounting.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, or any Permitted Sale Leaseback.
“primary obligor” shall have the meaning provided such term in the definition of
“Contingent Obligations.”
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of (i)
actions taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (ii) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (a) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition was less than
$10,000,000 and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.
“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, the Pro Forma Adjustment shall
have been made and (ii) all Specified Transactions and the following
transactions


-69-

--------------------------------------------------------------------------------

 


in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (1) in the case of a sale,
transfer, or other disposition of all or substantially all Capital Stock in any
Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and (2) in
the case of a Permitted Acquisition or Investment described in the definition of
Specified Transaction, shall be included, (b) any retirement of Indebtedness,
and (c) other than as set forth in the definition of Maximum Incremental
Facilities, any incurrence or assumption of Indebtedness by Holdings or any of
the Restricted Subsidiaries in connection therewith (it being agreed that if
such Indebtedness has a floating or formula rate, such Indebtedness shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
clause (a) above, the foregoing pro forma adjustments may be applied to any such
test or covenant solely to the extent that such adjustments are consistent with
the definition of Consolidated EBITDA and give effect to operating expense
reductions that are (x)(1) directly attributable to such transaction, (2)
expected to have a continuing impact on Holdings, the Borrowers or any of the
other Restricted Subsidiaries, and (3) factually supportable or (y) otherwise
consistent with the definition of Pro Forma Adjustment.
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”
“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.
“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.
“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.
“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.
“Real Estate” shall have the meaning provided in Section 9.1(f).
“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to Holdings and the Restricted


-70-

--------------------------------------------------------------------------------

 


Subsidiaries (other than a Receivables Subsidiary) pursuant to which Holdings or
any Restricted Subsidiary sells, directly or indirectly, grants a security
interest in or otherwise transfers its accounts receivable to either (i) a
Person that is not a Restricted Subsidiary or (ii) a Receivables Subsidiary that
in turn funds such purchase by purporting to sell its accounts receivable to a
Person that is not a Restricted Subsidiary or by borrowing from such a Person or
from another Receivables Subsidiary that in turn funds itself by borrowing from
such a Person.
“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.
“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which Holdings or any Subsidiary makes an Investment and to which Holdings or
any Subsidiary transfers accounts receivables and related assets.
“Refinanced Term Loans” shall have the meaning provided in Section 13.1.
“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).
“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(x).
“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Reimbursement Obligations” shall mean the Borrowers’ obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).
“Reinvestment Period” shall mean 450 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback.


-71-

--------------------------------------------------------------------------------

 


“Rejection Notice” shall have the meaning provided in Section 5.2(f).
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into the Environment.
“Removal Effective Date” shall have the meaning provided in Section 12.9(b).
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, Delayed
Draw Term Loan Repayment Amount, a New Term Loan Repayment Amount with respect
to any Series, or an Extended Term Loan Repayment Amount with respect to any
Extension Series, as applicable.
“Replacement Term Loan Commitment” means the commitments of the Lenders to make
Replacement Term Loans.
“Replacement Term Loans” shall have the meaning provided in Section 13.1.
“Reportable Event” shall mean any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code), other than those events as to which notice is waived pursuant
to PBGC Reg. § 4043.
“Repricing Transaction” shall mean (i) the incurrence by the Borrowers of any
Indebtedness in the form of a similar term loan that is broadly marketed or
syndicated to banks and other institutional investors (a) having an Effective
Yield for the respective Type of such Indebtedness that is less than the
Effective Yield for the Initial Term Loans of the respective equivalent Type,
but excluding Indebtedness incurred in connection with a Change of Control or
Transformative Acquisition, and (b) the proceeds of which are used to prepay
(or, in the case of a conversion, deemed to prepay or replace), in whole or in
part, outstanding


-72-

--------------------------------------------------------------------------------

 


principal of Initial Term Loans or (ii) any effective reduction in the Effective
Yield for the Initial Term Loans (e.g., by way of amendment, waiver or
otherwise), except for a reduction in connection with a Change of Control or
Transformative Acquisition. Any determination by the Administrative Agent with
respect to whether a Repricing Transaction shall have occurred shall be
conclusive and binding on all Lenders holding the Initial Term Loans.
“Required Initial Term Loan Lenders” shall mean, at any date, and on a Pro Forma
Basis, Non-Defaulting Lenders having or holding a majority of the sum of (i) the
Adjusted Total Initial Term Loan Commitment at such date and (ii) the aggregate
outstanding principal amount of the Initial Term Loans (excluding Initial Term
Loans held by Defaulting Lenders) at such date.
“Required Lenders” shall mean, at any date (i) Non-Defaulting Lenders having or
holding a majority of the sum of (a) the Adjusted Total Revolving Credit
Commitment at such date, (b) the Adjusted Total Term Loan Commitment at such
date, and (c) the outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date or (ii) if the Total Revolving
Credit Commitment and the Total Term Loan Commitment have been terminated or for
the purposes of acceleration pursuant to Section 11, Non-Defaulting Lenders
having or holding a majority of the outstanding principal amount of the Loans
and Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure
of Defaulting Lenders) in the aggregate at such date.
“Required Revolving Credit Lenders” shall mean, at any date Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).
“Required Term Loan Lenders” shall mean, at any date Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
“Restricted Payment” shall have the meaning provided in Section 10.5(a).
“Restricted Subsidiary” shall mean any Subsidiary of Holdings other than an
Unrestricted Subsidiary.


-73-

--------------------------------------------------------------------------------

 


“Retained Asset Sale Proceeds” shall have the meaning provided in Section 10.4.
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrowers pursuant to
Section 2.1(b), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on Annex B to
Amendment No. 5 or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including Section 2.14).
The aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall
be $200,000,000, provided that prior to the Delayed Draw Closing Date, such
amount shall be $150,000,000 (the “Initial Revolving Credit Commitments”), as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.
“Revolving Credit Commitment Fee” shall have the meaning provided in Section
4.1(a).
“Revolving Credit Commitment Fee Rate” shall mean a rate per annum set forth
below opposite the Status in effect on such day:
Status
Revolving Credit Commitment Fee Rate
Level I Status
0.50%
Level II Status
0.375%
Level III Status
0.25%



Notwithstanding the foregoing, the term Revolving Credit Commitment Fee Rate
shall mean 0.50% during the period from and including the Closing Date to but
excluding the Trigger Date.
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of Revolving Credit Loans of such
Lender then outstanding, (ii) such Lender’s Letter of Credit Exposure at such
time, and (iii) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans at such time.


-74-

--------------------------------------------------------------------------------

 


“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment, Incremental Revolving Credit Commitment or Extended
Revolving Credit Commitment at such time.
“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).
“Revolving Credit Maturity Date” shall mean February 15, 2022, or, if such date
is not a Business Day, the immediately preceding Business Day.
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Revolving Credit Loan, (ii) Extended Revolving Credit Loan,
(iii) Incremental Revolving Credit Loan, and (iv) Additional Revolving Credit
Loan, in each case made pursuant to and in accordance with the terms and
conditions of this Agreement.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.
“Sanctions” shall mean economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC) the
United Nations Security Council, the European Union or Her Majesty’s Treasury.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit K (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrowers) among the Administrative Agent, the Collateral Agent, and the
representatives for purposes thereof for any other Permitted Other Indebtedness
Secured Parties that are holders of Permitted Other Indebtedness Obligations
having a Lien on the Collateral ranking junior to the Lien securing the
Obligations.
“Section 2.14 Additional Amendment” shall have the meaning provided in Section
2.14(g)(iv).


-75-

--------------------------------------------------------------------------------

 


“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of the Restricted
Subsidiaries and any Cash Management Bank, which is specified in writing by the
Borrowers to the Administrative Agent as constituting a Secured Cash Management
Agreement hereunder.
“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.
“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between a Borrower or any Restricted Subsidiary and any Hedge Bank, which is
specified in writing by such Borrower to the Administrative Agent as
constituting a “Secured Hedge Agreement” hereunder. For purposes of the
preceding sentence, a Borrower may deliver one notice designating all Hedge
Agreements entered into pursuant to a specified Master Agreement as “Secured
Hedge Agreements”. Notwithstanding anything to the contrary, a Hedge Agreement
entered into by a Restricted Subsidiary shall remain a Secured Hedge Agreement
notwithstanding that such Restricted Subsidiary is subsequently designated an
Unrestricted Subsidiary (but not any Hedge Agreement entered into after the date
of such designation), unless otherwise agreed between such Restricted Subsidiary
and Hedge Bank.
“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.
“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer, and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement
with any Borrower or any Restricted Subsidiary, each Cash Management Bank that
is party to a Secured Cash Management Agreement with any Borrower or any
Restricted Subsidiary and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or the Collateral Agent with respect to matters relating to any Security
Document.
“Security Agreement” shall mean the Security Agreement entered into by the
Existing Borrower, the other grantors party thereto, and the Collateral Agent
for the benefit of the Secured Parties, dated as of December 16, 2011, as
amended and restated on the date hereof.
“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, and each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12, or 9.14 or pursuant to any other such Security Documents to
secure the Obligations or to govern the lien priorities of the holders of Liens
on the Collateral.
“Series” shall have the meaning provided in Section 2.14(a).


-76-

--------------------------------------------------------------------------------

 


“Silver Lake” shall mean Silver Lake Group, L.L.C., Silver Lake Partners and
their Affiliates.
“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, synergistic, incidental, or ancillary
thereto.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA.”
“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of the Borrowers and their Restricted Subsidiaries, on a consolidated basis,
does not exceed the present fair saleable value of the present assets of the
Borrowers and their Restricted Subsidiaries, on a consolidated basis; (ii) the
fair value of the property of the Borrowers and their Restricted Subsidiaries,
on a consolidated basis, is greater than the total amount of liabilities
(including contingent liabilities) of the Borrowers and their Restricted
Subsidiaries, on a consolidated basis; (iii) the capital of the Borrowers and
their Restricted Subsidiaries, on a consolidated basis, is not unreasonably
small in relation to their business as contemplated on the date hereof; and
(iv) the Borrowers and their Restricted Subsidiaries, on a consolidated basis,
have not incurred and do not intend to incur, or believe that they will incur,
debts including current obligations beyond their ability to pay such debts as
they become due (whether at maturity or otherwise).
“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).
“Specified Representations” shall mean the representations and warranties of the
Borrowers set forth in Sections 8.1 (with respect to the organizational
existence and good standing only of the Borrowers), Section 8.2 and Section
8.3(c).
“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan,
Incremental Revolving Credit Commitment, or other event or action that in each
case by the terms of this Agreement requires Pro Forma Compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.
“Sponsor” shall mean any of KKR, Silver Lake and TCV VIII Management, L.L.C. and
their Affiliates but excluding portfolio companies of any of the foregoing.
“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Initial Investors and
Holdings dated as of December 16, 2011.
“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is


-77-

--------------------------------------------------------------------------------

 


made; provided that the Administrative Agent may obtain such spot rate from
another financial institution designated by the Administrative Agent if it does
not have as of the date of determination a spot buying rate for any such
currency.
“SPV” shall have the meaning provided in Section 13.6(g).
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met; provided, however, that with
respect to any Letter of Credit that by its terms or the terms of any Issuer
Document provides for one or more automatic increases in the stated amount
thereof, the Stated Amount shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.
“Status” shall mean the existence of Level I Status, Level II Status or Level
III Status, as the case may be, on such date. Changes in Status resulting from
changes in the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
shall become effective as of the first day following each date that (i) Section
9.1 Financials for the first full fiscal quarter ended after the Closing Date
are delivered to the Administrative Agent under Section 9.1 and (ii) an
officer’s certificate is delivered by Holdings or the Borrowers to the
Administrative Agent setting forth, with respect to such Section 9.1 Financials,
the then-applicable Status, and shall remain in effect until the next change to
be effected pursuant to this definition; provided that each determination of the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio pursuant to
this definition shall be made as of the end of the Test Period ending at the end
of the fiscal period covered by the relevant Section 9.1 Financials.
“Sterling” or “£” means the lawful money of the United Kingdom.


“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.
“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrowers,
or any other Guarantor that is by its terms subordinated in right of payment to
the obligations of Holdings, the Borrowers, or such Guarantor, as applicable,
under this Agreement or the Guarantee, as applicable.
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of Holdings.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).


-78-

--------------------------------------------------------------------------------

 


“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean $25,000,000. The Swingline Commitment is part
of and not in addition to the Revolving Credit Commitment.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Barclays Bank PLC, in its capacity as lender of
Swingline Loans hereunder or any replacement or successor thereto.
“Swingline Loans” shall have the meaning provided in Section 2.1(c).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.
“Target” shall mean Host Europe Holdings Limited and certain loan notes issued
by Host Europe Finance Co. Limited.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.
“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, Delayed Draw Term Loan Commitment, and, if
applicable, New Term Loan Commitment with respect to any Series and Replacement
Term Loan Commitment with respect to any Series.
“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).
“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.
“Term Loans” shall mean the Initial Term Loans, Delayed Draw Term Loans, any New
Term Loans, any Replacement Term Loans, and any Extended Term Loans,
collectively.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended and for which Section
9.1 Financials shall have been delivered (or were required to be delivered) to
the Administrative Agent (or, before the first delivery of Section 9.1
Financials, the most recent period of four fiscal quarters at the end of which
financial statements are available).
“Title Policy” shall have the meaning provided in Section 9.14(d)(ii).


-79-

--------------------------------------------------------------------------------

 


“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (ii) the Total Term Loan
Commitment at such date, and (iii) without duplication of clause (ii), the
aggregate outstanding principal amount of all Term Loans at such date.
“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
“Total Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments, Delayed Draw Term Loan Commitments, and the New Term Loan
Commitments, if applicable, of all the Lenders.
“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by Holdings, the Borrowers, or any of their respective Affiliates in connection
with the Transactions, this Agreement, and the other Credit Documents, and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, any repayment, repurchase, prepayment, or defeasance of Indebtedness
of Holdings or any of its Subsidiaries in connection therewith, the consummation
of any other transactions in connection with the foregoing (including the
payment of the fees and expenses incurred in connection with any of the
foregoing (including the Transaction Expenses)).
“Transferee” shall have the meaning provided in Section 13.6(e).
“Transformative Acquisition” shall mean any acquisition by Holdings, any
Borrower or any other Restricted Subsidiary that (i) is not permitted by the
terms of the Credit Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Credit Documents
immediately prior to the consummation of such acquisition, would not provide the
Borrowers and their Subsidiaries with adequate flexibility under the Credit
Documents for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrowers in good faith.
“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on June 30, 2017.
“Type” shall mean (i) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan and (ii) as to any Revolving Loan, its nature as an ABR Loan or a LIBOR
Revolving Credit Loan.
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


-80-

--------------------------------------------------------------------------------

 


“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (ii) any Subsidiary of an
Unrestricted Subsidiary.
The board of directors of Holdings may designate any Subsidiary of Holdings
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) other than the Borrowers or a Subsidiary of Holdings that is a
direct or indirect parent of the Borrowers to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, Holdings or any
Subsidiary of Holdings (other than any Subsidiary of the Subsidiary to be so
designated or an Unrestricted Subsidiary); provided that:
(a)    such designation complies with Section 10.5; and
(b)    immediately after giving effect to such designation, no Event of Default
under Section 11.1 or 11.5 shall have occurred and be continuing.
The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing.
Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of Holdings certifying
that such designation complied with the foregoing provisions.
“Unsecured Asset Sale Bridge” shall mean an unsecured bridge facility of the
Existing Borrower in an aggregate principal amount of up to €500,000,000 to be
dated and funded on the Delayed Draw Closing Date, on terms substantially
consistent with the Bridge Commitment Letter or otherwise satisfactory to the
Administrative Agent.
“U.S.” and “United States” shall mean the United States of America.
“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.


-81-

--------------------------------------------------------------------------------

 


“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding Tax, any other applicable
withholding agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a).    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b).    The words “herein”, “hereto”, “hereof”, and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c).    Section, Exhibit, and Schedule references are to the Credit Document in
which such reference appears.
(d).    The term “including” is by way of example and not limitation.
(e).    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f).    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(g).    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h).    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


-82-

--------------------------------------------------------------------------------

 


(i).    All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.

1.3    Accounting Terms.
(a)    Except as expressly provided herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a consistent manner.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio, and the First Lien Secured
Leverage Test shall each be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.
(c)    Where reference is made to “Holdings and the Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries.

1.4    Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.

1.5    References to Agreements Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment, and restatements,
extensions, supplements, modifications, replacements, refinancings, renewals, or
increases, but only to the extent that such amendments, restatements, amendment,
and restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirement of Law.

1.6    Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding, or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate; provided, however, that for purposes of
determining compliance with Section 10 with respect to the amount of any
Indebtedness, Restricted Investment, Lien, Asset Sale, or Restricted Payment in
a currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness, Lien or Restricted Investment is incurred or Asset
Sale


-83-

--------------------------------------------------------------------------------

 


or Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.6 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien, or
Investment may be incurred or Asset Sale or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Total
Debt or Consolidated First Lien Secured Debt, amounts in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates used in
preparing the most recently delivered Section 9.1 Financials.

1.7    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of LIBOR Rate or with respect to any comparable or
successor rate thereto.

1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.9    Timing of Payment or Performance. Except as otherwise provided herein,
when the payment of any obligation or the performance of any covenant, duty, or
obligation is stated to be due or performance required on (or before) a day
which is not a Business Day, the date of such payment (other than as described
in the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

1.10    Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

1.11    Compliance with Certain Sections. In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), disposition, Restricted Payment,
Affiliate transaction, Contractual Requirement, or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause or subsection of Section 9.9 or any clause
or subsection of Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6 then, such
transaction (or portion thereof) at any time shall be allocated to one or more
of such clauses or subsections within the relevant sections as determined by the
Borrowers in their sole discretion at such time.

1.12    Pro Forma and Other Calculations.
(a)    For purposes of calculating the Fixed Charge Coverage Ratio, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio, Investments, acquisitions, dispositions, mergers,
consolidations, and disposed operations (as determined in accordance with GAAP)
that have been made by Holdings or any Restricted Subsidiary during the Test
Period or subsequent to such Test Period and on or prior to or simultaneously
with the date of determination shall be calculated on a Pro Forma Basis assuming
that all such Investments, acquisitions, dispositions, mergers, consolidations,
and disposed operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period. If since the beginning of such
period any Person (that subsequently became a Restricted Subsidiary or was


-84-

--------------------------------------------------------------------------------

 


merged with or into Holdings or any Restricted Subsidiary since the beginning of
such period) shall have made any Investment, acquisition, disposition, merger,
consolidation, or disposed operation that would have required adjustment
pursuant to this definition, then the Fixed Charge Coverage Ratio, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt
to Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect thereto
for such Test Period as if such Investment, acquisition, disposition, merger,
consolidation, or disposed operation had occurred at the beginning of the Test
Period.
(b)    Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of a Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings, and operating expense reductions
resulting from such Investment, acquisition, merger, or consolidation which is
being given Pro Forma Effect that have been or are expected to be realized;
provided that such costs savings and operating expense reductions are made in
compliance with the definition of Pro Forma Adjustment). If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable to such Indebtedness with a remaining
term of less than 12 months, taking into account such Hedging Obligation to the
extent of its remaining term). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Holdings to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a Pro Forma Basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable period
(or, if lower, the greater of (i) maximum commitments under such revolving
credit facilities as of the date of determination and (ii) the aggregate
principal amount of loans outstanding under such a revolving credit facilities
on such date). Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrowers may designate.
In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio
or the Fixed Charge Coverage Ratio;
(ii)    determining the accuracy of representations and warranties in Section 8
and/or whether a Default or Event of Default shall have occurred and be
continuing under Section 11; or
(iii)    testing availability under baskets set forth in this agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);


-85-

--------------------------------------------------------------------------------

 


in each case, at the option of the Borrowers (the Borrowers’ election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder, shall be deemed to be the date the definitive agreements
for such Limited Condition Transaction are entered into (the “LCT Test Date”),
and if, after giving Pro Forma Effect to the Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrowers could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrowers
have made an LCT Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrowers or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrowers have made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrowers, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCT Test Date and prior to the earlier
of (i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated..
(c)    Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated.
(d)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination.
(e)    Except as otherwise specifically provided herein, all computations of
Excess Cash Flow, Consolidated Total Assets, Available Amount, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio, the Fixed Charge Coverage Ratio and other financial
ratios and financial calculations (and all definitions (including accounting
terms) used in determining any of the foregoing) and all computations and all
definitions (including accounting terms) used in determining compliance with
Section 10.7 shall be calculated, in each case, with respect to Holdings and the
Restricted Subsidiaries on a consolidated basis.
(f)    For the avoidance of doubt, in connection with the incurrence of any
Indebtedness under Section 2.14, the definitions of Required Lenders, Required
Revolving Credit Lenders and Required Term


-86-

--------------------------------------------------------------------------------

 


Loan Lenders shall be calculated on a Pro Forma Basis in accordance with this
Section 1.12, Section 2.14 and the definition of Maximum Incremental Facilities
Amount.

Section 2.    Amount and Terms of Credit.

2.1    Commitments.
(a)    (1) Subject to and upon the terms and conditions herein set forth, each
Lender having an Initial Term Loan Commitment severally agrees to make a loan or
loans (each, an “Initial Term Loan”) to the Borrowers on the Closing Date, which
Initial Term Loans shall not exceed for any such Lender the Initial Term Loan
Commitment of such Lender and in the aggregate shall not exceed $1,072,500,000.
Subject to and upon the terms and conditions herein set forth, each Lender
having an Delayed Draw Term Loan Commitment severally agrees to make a loan or
loan (each, an “Delayed Draw Term Loan”) to the Borrowers at anytime after the
Delayed Draw Closing Date up until the Delayed Draw Term Loan Commitment
Termination Date, which Delayed Draw Term Loans shall not exceed for any such
Lender the Delayed Draw Term Loan Commitment of such Lender and in the aggregate
shall not exceed $1,425,000,000. Such Term Loans (i) may at the option of the
Borrowers be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all Term Loans made by each of the Lenders pursuant
to the same Borrowing shall, unless otherwise specifically provided herein,
consist entirely of Term Loans of the same Type, (ii) may be repaid or prepaid
(without premium or penalty other than as set forth in Section 5.1(b)) in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, (iii) shall not exceed for any such Lender the Initial Term Loan
Commitment or Delayed Draw Term Loan Commitment, as applicable, of such Lender,
and (iv) shall not exceed in the aggregate the Total Initial Term Loan
Commitments or Delayed Draw Term Loan Commitments, as applicable. On the Initial
Term Loan Maturity Date, all then unpaid Initial Term Loans shall be repaid in
full in Dollars. On the Delayed Draw Term Loan Maturity Date, all then unpaid
Delayed Draw Term Loans shall be repaid in full in Dollars. For the avoidance of
doubt, Term Loans shall only be available in Dollars.
(b)    Subject to and upon the terms and conditions herein set forth each
Revolving Credit Lender severally agrees to make Revolving Credit Loans
denominated in any Available Currency to the Borrowers from its applicable
lending office (each, a “Revolving Credit Loan”) in an aggregate principal
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment, provided that any of the foregoing such
Revolving Credit Loans (A) shall be made available in an aggregate principal
amount not to exceed (i) $150,000,000 at any time and from time to time on and
after the Closing Date and prior to the Delayed Draw Closing Date (or if none,
the Revolving Credit Maturity Date) and (ii) $200,000,000 at any time and from
time to time on and after the Delayed Draw Closing Date and prior to the
Revolving Credit Maturity Date, (B) may be repaid (without premium or penalty)
and reborrowed in accordance with the provisions hereof, (C) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Revolving Credit Lender’s Revolving Credit
Exposure in respect of any Class of Revolving Loans at such time exceeding such
Revolving Credit Lender’s Revolving Credit Commitment in respect of such Class
of Revolving Loan at such time and (E) shall not, after giving effect thereto
and to the application of the proceeds thereof, result at any time in the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures at
such time exceeding


-87-

--------------------------------------------------------------------------------

 


the Total Revolving Credit Commitment then in effect or the aggregate amount of
the Revolving Credit Lenders’ Revolving Credit Exposures of any Class of
Revolving Loans at such time exceeding the aggregate Revolving Credit Commitment
with respect to such Class. Revolving Credit Loans (x) denominated in Dollars
may be ABR, LIBOR or EURIBOR Rate Loans, as further provided herein and (y)
denominated in any other Available Currency, shall be EURIBOR Rate Loans.
Automatically upon the occurrence of the Delayed Draw Closing Date, the Delayed
Revolving Credit Commitments shall constitute an increase to the Revolving
Credit Facility and shall be added to (and constitute a part of, be of the same
Class as and have the same terms as) the Initial Revolving Credit Commitments,
and shall be added to each Borrowing of outstanding Revolving Loans and Letters
of Credit on a pro rata basis (based on the relative sizes of such Borrowings),
so that each Revolving Lender providing such Delayed Revolving Credit
Commitments will participate proportionately in each outstanding Borrowing
thereunder. The Administrative Agent is hereby authorized to take all actions as
may be reasonably necessary and to mark the Register accordingly to reflect the
amendments and adjustments set forth herein.
(c)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively the “Swingline
Loans”) to the Borrowers in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d), (iii)
shall not exceed at any time outstanding the Swingline Commitment, (iv) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time exceeding the Total Revolving Credit Commitment then in
effect and (v) may be repaid and reborrowed in accordance with the provisions
hereof. On the Swingline Maturity Date, all Swingline Loans shall be repaid in
full. The Swingline Lender shall not make any Swingline Loan after receiving a
written notice from Holdings, the Borrowers, Administrative Agent or the
Required Revolving Credit Lenders stating that a Default or Event of Default
exists and is continuing until such time as the Swingline Lender shall have
received written notice of (i) rescission of all such notices from the party or
parties originally delivering such notice or (ii) the waiver of such Default or
Event of Default in accordance with the provisions of Section 13.1.
(d)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to each Revolving Credit Lender that all then-outstanding Swingline
Loans shall be funded with a Borrowing of Revolving Credit Loans, in which case
Revolving Credit Loans constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by each
Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans. Each Revolving Credit Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 7 are then satisfied, (iii) whether
a Default or an Event of Default has occurred and is continuing, (iv) the date
of such Mandatory Borrowing or (v) any reduction in the Total Revolving Credit
Commitment after any such Swingline Loans were made. In the event that, in the
sole judgment of the Swingline Lender,


-88-

--------------------------------------------------------------------------------

 


any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including as a result of the commencement of a proceeding under
the Bankruptcy Code in respect of Holdings), each Revolving Credit Lender hereby
agrees that it shall forthwith purchase from the Swingline Lender (without
recourse or warranty) such participation of the outstanding Swingline Loans as
shall be necessary to cause the Lenders to share in such Swingline Loans ratably
based upon their respective Revolving Credit Commitment Percentages, provided
that all principal and interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to such Lender purchasing same from and after such date of purchase.
(e)    If the maturity date shall have occurred in respect of any tranche of
Revolving Credit Commitments (the “Expiring Credit Commitment”) at a time when
another tranche or tranches of Revolving Credit Commitments is or are in effect
with a longer maturity date (each a “Non-Expiring Credit Commitment” and
collectively, the “Non-Expiring Credit Commitments”), then with respect to each
outstanding Swingline Loan, if consented to by the Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed), on the
earliest occurring maturity date such Swingline Loan shall be deemed reallocated
to the tranche or tranches of the Non-Expiring Credit Commitments on a pro rata
basis; provided that (x) to the extent that the amount of such reallocation
would cause the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrowers shall
still be obligated to pay Swingline Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swingline Loans may be
reduced as agreed between the Swingline Lender and the Borrowers, without the
consent of any other Person.

2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $100,000 in excess thereof and Swingline
Loans shall be in a minimum amount of $500,000 and in a multiple of $100,000 in
excess thereof (except that Mandatory Borrowings shall be made in the amounts
required by Section 2.1(d) and Revolving Credit Loans to reimburse the Letter of
Credit Issuer with respect to any Unpaid Drawing shall be made in the amounts
required by Section 3.3 or Section 3.4, as applicable). More than one Borrowing
may be incurred on any date; provided that at no time shall there be outstanding
more than five Borrowings of LIBOR Loans that are Term Loans and fifteen
Borrowings of LIBOR Loans that are Revolving Credit Loans under this Agreement.

2.3    Notice of Borrowing.
(a)    The Borrowers shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 11:00 a.m. (New York City time) at least three
Business Days’ prior written notice in the case of a


-89-

--------------------------------------------------------------------------------

 


Borrowing of Initial Term Loans to be made on the Closing Date if such Initial
Term Loans are to be LIBOR Loans, (ii) prior to 11:00 a.m. (New York City time)
at least one Business Day’s prior written notice in the case of a Borrowing of
Initial Term Loans to be made on the Closing Date if such Initial Term Loans are
to be ABR Loans, (iii) prior to 11:00 a.m. (New York City time) at least three
Business Days’ prior written notice in the case of a Borrowing of Delayed Draw
Term Loans to be made on Delayed Draw Closing Date if such Delayed Draw Term
Loans are to be LIBOR Loans, and (ii) prior to 11:00 a.m. (New York City time)
at least one Business Day’s prior written notice in the case of a Borrowing of
Delayed Draw Term Loans to be made on the Delayed Draw Closing Date if such
Delayed Draw Term Loans are to be ABR Loans. Such notice (a “Notice of
Borrowing”) shall specify (A) the aggregate principal amount of the Term Loans
to be made, (B) the date of the Borrowing (which shall be the Closing Date or
Delayed Draw Closing Date, as applicable) and (C) whether the Term Loans shall
consist of ABR Loans and/or LIBOR Loans and, if the Term Loans are to include
LIBOR Loans, the Interest Period to be initially applicable thereto. If no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Borrowing of LIBOR Loans is specified in any such notice, then
the Borrowers shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.3(a) (and the contents thereof),
and of each Lender’s pro rata share of the requested Borrowing.
(b)    Whenever the Borrowers desire to incur Revolving Credit Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 noon (New York City Time) at least three Business Days’ prior written
notice of each Borrowing of LIBOR Loans that are Revolving Credit Loans;
(ii) prior to 10:00 a.m. (New York City time) at least one Business Day prior
written notice of each Borrowing of Revolving Credit Loans that are ABR Loans
and (iii) prior to 10:00 a.m. (New York City Time) (for Loans denominated in
Sterling) or 3:00 p.m. (New York City Time) (for Loans denominated in Dollars or
Euros) at least three Business Days’ prior written notice of each Borrowing of
Revolving Credit Loans that are EURIBOR Rate Loans. Each such Notice of
Borrowing, except as otherwise expressly provided in Section 2.10, shall specify
(w) the aggregate principal amount of the Revolving Credit Loans to be made
pursuant to such Borrowing, (x) the date of Borrowing (which shall be a Business
Day), (y) the Available Currency for such Borrowing and (z) whether the
respective Borrowing shall consist of ABR Loans, LIBOR Loans or EURIBOR Rate
Loans that are Revolving Credit Loans and, if LIBOR Loans that are Revolving
Credit Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Revolving Credit Lender written
notice of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
Revolving Credit Commitment Percentage thereof, of the identity of the Borrower,
and of the other matters covered by the related Notice of Borrowing.
(c)    Whenever the Borrowers desire to incur Swingline Loans hereunder, the
Borrowers shall give the Swingline Lender written notice with a copy to the
Administrative Agent of each Borrowing of Swingline Loans prior to 12:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (x) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (y) the date of Borrowing (which shall be a
Business Day).


-90-

--------------------------------------------------------------------------------

 


(d)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(d), with the Borrowers irrevocably agreeing, by their incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(e)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(f)    Without in any way limiting the obligation of the Borrowers to confirm in
writing any notice they shall give hereunder by telephone (which obligation is
absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
Holdings or the Borrowers.

2.4    Disbursement of Funds.
(a)    No later than 2:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings), each Lender shall
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below; provided that on the Closing
Date, such funds may be made available at such earlier time as may be agreed
among the Lenders, Holdings, and the Administrative Agent for the purpose of
consummating the Transactions; provided, further, that all Swingline Loans shall
be made available to the Borrowers in the full amount thereof by the Swingline
Lender no later than 4:00 p.m. (New York City time) on the date requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrowers under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings to repay Unpaid Drawings) make available to the
Borrowers, by depositing to an account designated by Holdings or the Borrowers
to the Administrative Agent the aggregate of the amounts so made available in
Dollars. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrowers a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made available such amount to the Borrowers, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrowers and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrowers
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrowers to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrowers, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.


-91-

--------------------------------------------------------------------------------

 


(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to, fulfill its commitments hereunder or to prejudice any rights
that the Borrowers may have against any Lender as a result of any default by
such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrowers shall repay to the Administrative Agent, for the benefit of
the applicable Lenders, on the Initial Term Loan Maturity Date, the then
outstanding Initial Term Loans. The Borrowers shall repay to the Administrative
Agent, for the benefit of the applicable Lenders, on the Delayed Draw Term Loans
Maturity Date, the then outstanding Delayed Draw Term Loans. The Borrowers shall
repay to the Administrative Agent for the benefit of the Revolving Credit
Lenders, on the Revolving Credit Maturity Date, the then outstanding Revolving
Credit Loans.
(b)    The Borrowers shall repay to the Administrative Agent for the benefit of
the Revolving Credit Lenders, on each Extended Revolving Loan Maturity Date, the
then outstanding amount of Extended Revolving Credit Loans. The Borrowers shall
repay to the Swingline Lender, on the Swingline Maturity Date, the then
outstanding Swingline Loans. The Borrowers shall repay to the Administrative
Agent, for the benefit of the Initial Term Loan Lenders, (x) on the last
Business Day of each fiscal quarter of the Borrowers, commencing with the fiscal
quarter ending closest to June 30, 2017 (each, an “Initial Term Loan Repayment
Date”), a principal amount in respect of each of the Initial Term Loans equal to
0.25% of the outstanding principal amount of Initial Term Loans made on the
Closing Date and (y) on the Initial Term Loan Maturity Date any remaining
outstanding amount of Initial Term Loans (each, an “Initial Term Loan Repayment
Amount”). The Borrowers shall repay to the Administrative Agent, for the benefit
of the Delayed Draw Term Loan Lenders, (x) on the last Business Day of each
fiscal quarter of the Borrowers, commencing with the first fiscal quarter ending
after the Delayed Draw Closing Date (each, an “Delayed Draw Term Loan Repayment
Date”), a principal amount in respect of each of the Delayed Draw Term Loans
equal to 0.25% of the outstanding principal amount of Delayed Draw Term Loans
made on the Delayed Draw Term Loan Closing Date and (y) on the Delayed Draw Term
Loan Maturity Date any remaining outstanding amount of Delayed Draw Term Loans
(each, an “Delayed Draw Term Loan Repayment Amount”):
(c)    In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14(d), be repaid by the Borrowers in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement and subject to
any adjustment to ensure fungibility with the other Term Loans. In the event
that any Incremental Revolving Credit Loans are made, such Incremental Revolving
Credit Loans shall, subject to Section 2.14(d), be repaid by the Borrowers in
the amounts (each, a “New Revolving Loan Repayment Amount”) and on the dates
(each a “New Revolving Loan Repayment Date”) set forth in the applicable Joinder
Agreement. In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to Section 2.14(g), be repaid by the
Borrowers in the amounts (each such amount with respect to any Extended
Repayment Date, an “Extended Term Loan Repayment Amount”) and on the dates
(each, an “Extended Repayment Date”) set forth in the applicable Extension
Amendment.


-92-

--------------------------------------------------------------------------------

 


(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(e)    The Administrative Agent shall maintain the Register pursuant to Section
13.6(b), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
whether such Loan is an Initial Term Loan, New Term Loan, Revolving Credit Loan
or Swingline Loan, as applicable, the Type of each Loan made, the name of the
Borrowers and the Interest Period, if any, applicable thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrowers to each Lender hereunder, and (iii) the amount of any sum received
by the Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that in the event of any inconsistency between the Registrar and any such
account or subaccount, the Registrar shall govern, provided, further, that the
failure of any Lender, the Administrative Agent or the Swingline Lender to
maintain such account, such Register or subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrowers to repay
(with applicable interest) the Loans made to the Borrowers by such Lender in
accordance with the terms of this Agreement.
(g)    The Borrowers hereby agree that, upon request of any Lender at any time
and from time to time after the Borrowers have made an initial borrowing
hereunder, the Borrowers shall provide to such Lender, at the Borrowers’ own
expense, a promissory note, substantially in the form of Exhibit I-1 or Exhibit
I-2, as applicable, evidencing the Initial Term Loans, New Term Loans, Revolving
Loans and Swingline Loans, respectively, owing to such Lender. Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrowers
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans of one
Type or Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and (y) the Borrowers shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period; provided that (i) no partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans
may not be converted into LIBOR Loans if an Event of Default is in existence on
the date of the conversion and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent


-93-

--------------------------------------------------------------------------------

 


has or the Required Lenders have determined in its or their sole discretion not
to permit such continuation, and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in Section
2.2. Each such conversion or continuation shall be effected by the Borrowers by
giving the Administrative Agent at the Administrative Agent’s Office prior to
12:00 p.m. (New York City time) at least (i) three Business Days prior, in the
case of a continuation of or conversion to LIBOR Loans or EURIBOR Rate Loans
(other than in the case of a notice delivered on the Closing Date, which shall
be deemed to be effective on the Closing Date), or (ii) one Business Day prior
in the case of a conversion into ABR Loans (each, a “Notice of Conversion or
Continuation” substantially in the form of Exhibit M) specifying the Loans to be
so converted or continued, the Type of Loans to be converted or continued into
and, if such Loans are to be converted into or continued as LIBOR Loans or
EURIBOR Rate Loans, the Interest Period to be initially applicable thereto. If
no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a LIBOR Loan or EURIBOR Rate Loan, the
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans denominated in Dollars and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrowers have failed to elect a new Interest Period to be applicable
thereto as provided in clause (a) above, the Borrower shall be deemed to have
elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans,
effective as of the expiration date of such current Interest Period.
(c)    Except as otherwise provided herein, a EURIBOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such EURIBOR Rate
Loan unless the Borrower pays the amount due, if any, under Section 4.4 in
connection therewith.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for EURIBOR Rate
Loans upon determination of such interest rate. The determination of the EURIBOR
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.

2.7    Pro Rata Borrowings. Each Borrowing of Initial Term Loans and Delayed
Draw Term Loans under this Agreement shall be made by the Lenders pro rata on
the basis of their then-applicable Initial Term Loan Commitments and Delayed
Draw Term Loan Commitment, as applicable. Each Borrowing of Revolving Credit
Loans under this Agreement shall be made by the Revolving Credit Lenders pro
rata on the basis of their then-applicable Revolving Credit Commitment
Percentages. Each Borrowing of New Term Loans under this Agreement shall be made
by the Lenders pro rata on the basis of their then-applicable New Term Loan
Commitments. Each Borrowing of Incremental Revolving Credit Loans under this
Agreement shall be made by the Revolving Credit Lenders pro rata on the basis of
their then-applicable Incremental Revolving Credit Commitments. It is understood
that (a) no Lender shall be responsible for any default by


-94-

--------------------------------------------------------------------------------

 


any other Lender in its obligation to make Loans hereunder and that each Lender
severally but not jointly shall be obligated to make the Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to fulfill
its commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation, under any Credit Document.

2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for ABR Loans plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant LIBOR Rate.
(c)    If an Event of Default has occurred and is continuing under Section 11.1
or Section 11.5 hereto, if all or a portion of (i) the principal amount of any
Loan or (ii) any interest payable thereon or any other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2.00% or (y) in the case of any other
overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) for the applicable Class
plus 2.00% from the date of such non-payment to the date on which such amount is
paid in full (after as well as before judgment).
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each fiscal
quarter of the Borrowers, (ii) in respect of each LIBOR Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, and (iii) in respect of each Loan, (A) on
any prepayment in respect thereof, (B) at maturity (whether by acceleration or
otherwise), and (C) after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrowers and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9    Interest Periods. At the time the Borrowers give a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrowers shall give the Administrative Agent written


-95-

--------------------------------------------------------------------------------

 


notice of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrowers be a one, two, three or six month
period (or if available to all the Lenders making such LIBOR Loans as determined
by such Lenders in good faith based on prevailing market conditions, a twelve
month or shorter period).
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; the initial Interest Period for any Borrowing of
EURIBOR Rate Loan shall commence on the date such Loan is disbursed or converted
to or continued as a Eurocurrency Rate Loan and ending on the date one, two,
three or six months thereafter, or to the extent available to each applicable
Lender of such Eurocurrency Rate Loan, twelve months or a period shorter than
one month, thereafter as selected by the Borrower in its Notice of Borrowing;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans or EURIBOR
Rate Loans begins on the last Business Day of a calendar month or begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan or EURIBOR
Rate Loans would otherwise expire on a day that is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day; and
(d)    the Borrowers shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan or EURIBOR Rate Loans if such Interest Period would
extend beyond the Maturity Date of such Loan.

2.10    Increased Costs, Illegality, Etc.
(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii) and (iii) below, the Required Term
Loan Lenders (with respect to Term Loans) or the Required Revolving Credit
Lenders (with respect to Revolving Credit Commitments) shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):
(i).    on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
“LIBOR Rate”; or


-96-

--------------------------------------------------------------------------------

 


(ii).    at any time, that such Lenders shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (including any increased costs or reductions attributable to Taxes,
other than any increase or reduction attributable to Indemnified Taxes, Excluded
Taxes or Other Taxes) because of any Change in Law; or
(iii).    at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lenders in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;
(such Loans, “Impacted Loans”), then, and in any such event, such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall within a reasonable
time thereafter give notice (if by telephone, confirmed in writing) to Holdings,
the Borrowers, and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies
Holdings, the Borrowers and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrowers with respect to LIBOR Loans that have not yet been incurred shall be
deemed rescinded by the Borrowers, (y) in the case of clause (ii) above, the
Borrowers shall pay to such Lenders, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable, in their
reasonable discretion shall determine) as shall be required to compensate such
Lenders for such actual increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lenders, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrowers by such Lenders shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto), and (z) in the case of subclause (iii) above, the Borrowers shall take
one of the actions specified in subclause (x) or (y), as applicable, of Section
2.10(b) promptly and, in any event, within the time period required by law.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(x), the Administrative Agent, in
consultation with the Borrowers and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (x) of the first sentence of the immediately
preceding paragraph, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrowers that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has


-97-

--------------------------------------------------------------------------------

 


imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrowers may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if a
Notice of Borrowing or Notice of Conversion or Continuation with respect to the
affected LIBOR Loan has been submitted pursuant to Section 2.3 but the affected
LIBOR Loan has not been funded or continued, cancel such requested Borrowing by
giving the Administrative Agent written notice thereof on the same date that the
Borrowers were notified by Lenders pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the actual rate of
return on such Lender’s or its parent’s or its Affiliate’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrowers shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Lender is not imposing such
charges on, or requesting such compensation from, borrowers (similarly situated
to the Borrowers hereunder) under comparable syndicated credit facilities
similar to the Credit Facilities. Each Lender, upon determining in good faith
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrowers, which notice shall set
forth in reasonable detail the basis of the calculation of such additional
amounts, although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish the Borrowers’ obligations to pay additional
amounts pursuant to this Section 2.10(c) promptly following receipt of such
notice.

2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrowers to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions, (c)
any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrowers


-98-

--------------------------------------------------------------------------------

 


shall, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), promptly
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that such Lender may reasonably incur as a result of such payment, failure to
convert, failure to continue or failure to prepay, including any loss, cost or
expense (excluding loss of anticipated profits) actually incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such LIBOR Loan. For purposes of calculating amounts
payable by the Borrowers to the Lenders under this Section, each Lender shall be
deemed to have funded each LIBOR Loan made by it at the LIBOR Rate (excluding
the impact of the last proviso of the “LIBOR Rate” definition for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such LIBOR Rate
Loan was in fact so funded. A certificate of a Lender setting forth the amount
or amounts necessary to compensate such Lender as specified in this Section 2.11
and setting forth in reasonable detail the manner in which such amount or
amounts were determined shall be delivered to the Borrowers and shall be
conclusive, absent manifest error. Without limiting the foregoing, in connection
with each request for compensation by any Lender the Borrowers shall also pay
such Lender with respect to each affected Eurodollar Rate Loan customary
administrative fees requested by such Lender in an amount not to exceed $250 per
such Eurodollar Rate Loan.

2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrowers use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or other material economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this Section
2.12 shall affect or postpone any of the obligations of the Borrowers or the
right of any Lender provided in Sections 2.10, 3.5 or 5.4.

2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Sections 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 120 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrowers.

2.14    Incremental Facilities.
(a)    The Borrowers may by written notice to Administrative Agent elect to
request the establishment of one or more (x) additional tranches of term loans
or increases in Term Loans of any Class (the commitments thereto, the “New Term
Loan Commitments”), (y) increases in Revolving Credit Commitments of any Class
(the “New Revolving Credit Commitments”), and/or (z) additional tranches of
Revolving Credit Commitments (the “Additional Revolving Credit Commitments” and,
together with the New Revolving Loan Commitments, the “Incremental Revolving
Credit Commitments”; together with the New Term Loan Commitments and the New
Revolving Credit Commitments, the “New Loan


-99-

--------------------------------------------------------------------------------

 


Commitments”), by an aggregate amount not in excess of the Maximum Incremental
Facilities Amount in the aggregate and not less than $10,000,000 individually
(or such lesser amount as (x) may be approved by the Administrative Agent or (y)
shall constitute the difference between the Maximum Incremental Facilities
Amount and all such New Loan Commitments obtained on or prior to such date),
which may be incurred in Dollars, Euros or Sterling. In connection with the
incurrence of any Indebtedness under this Section 2.14, at the request of the
Administrative Agent, the Borrowers shall provide to the Administrative Agent a
certificate certifying that the New Loan Commitments do not exceed the Maximum
Incremental Facilities Amount, which certificate shall be in reasonable detail
and shall provide the calculations and basis therefor and, subject to
reclassification as set forth in Section 10.1, classify such Indebtedness as
being incurred under clause (i) or clause (ii) of the definition of “Maximum
Incremental Facilities Amount”. The Borrowers may approach any Lender or any
Person (other than a natural Person) to provide all or a portion of the New Loan
Commitments; provided that any Lender offered or approached to provide all or a
portion of the New Loan Commitments may elect or decline, in its sole
discretion, to provide a New Loan Commitment. Subject to Section 1.12 in each
case, such New Loan Commitments shall be subject to (i) no Event of Default
under Section 11.1 or Section 11.5 shall exist on such Increased Amount Date
before or after giving effect to such New Loan Commitments, as applicable, (ii)
the New Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrowers and Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 5.4(e), and (iii) the Borrowers shall make any
payments required pursuant to Section 2.11 in connection with the New Loan
Commitments, as applicable. No Lender shall have any obligation to provide any
Commitments pursuant to this Section 2.14(a). Any New Term Loans shall, at the
election of the Borrowers and agreed to by Lenders providing such New Term Loan
Commitments, be designated as (a) a separate series (a “Series”) of New Term
Loans for all purposes of this Agreement or (b) as part of a Series of existing
Term Loans for all purposes of this Agreement. On and after the Increased Amount
Date, Additional Revolving Credit Loans shall be designated a separate Series of
Revolving Credit Loans for all purposes of this Agreement.
(b)    Incremental Revolving Credit Commitments shall be subject to the
satisfaction of the following terms and conditions, (a) with respect to New
Revolving Credit Commitments, each of the Lenders with Revolving Credit
Commitments of such Class shall assign to each Lender with a New Revolving
Credit Commitment (each, a “New Revolving Loan Lender”) and each of the New
Revolving Loan Lenders shall purchase from each of the Lenders with Revolving
Credit Commitments of such Class, at the principal amount thereof, such
interests in the Revolving Credit Loans outstanding on such Increased Amount
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Credit Loans of such Class will be held
by existing Revolving Credit Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Credit Commitments of such Class after giving
effect to the addition of such New Revolving Credit Commitments to the Revolving
Credit Commitments, and (b) with respect to Incremental Revolving Credit
Commitments, (i) each Incremental Revolving Credit Commitment shall be deemed
for all purposes a Revolving Credit Commitment and, each Loan made under a New
Revolving Credit Commitment (a “New Revolving Credit Loan”) and each Loan made
under an Additional Revolving Credit Commitment (an “Additional Revolving Credit
Loan” and, together with New Revolving Credit Loans, the “Incremental Revolving
Credit Loan”) shall be deemed, for all purposes, Revolving Credit Loans and (ii)
each New Revolving Loan Lender and each Lender with an Additional


-100-

--------------------------------------------------------------------------------

 


Revolving Credit Commitment (each an “Additional Revolving Loan Lender” and,
together with the New Revolving Loan Lenders, the “Incremental Revolving Loan
Lenders”) shall become a Lender with respect to the New Revolving Credit
Commitment and all matters relating thereto; provided that the Administrative
Agent, the Swingline Lender and the Letter of Credit Issuer shall have consented
(not to be unreasonably withheld or delayed) to such Lender’s or Incremental
Revolving Loan Lender’s providing such Incremental Revolving Credit Commitment
to the extent such consent, if any, would be required under Section 13.6(b) for
an assignment of Revolving Loans or Revolving Credit Commitments, as applicable,
to such Lender or Incremental Revolving Loan Lender.
(c)    New Term Loan Commitments of any Series shall be subject to the
satisfaction of the following terms and conditions, (i) each Lender with a New
Term Loan Commitment (each, a “New Term Loan Lender”) of any Series shall make a
Loan to the Borrowers (a “New Term Loan” and, together with the Incremental
Revolving Credit Loans, the “Incremental Loans”) in an amount equal to its New
Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.
(d)    The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be on terms and documentation set forth in the
Joinder Agreement as determined by the Borrowers; provided that (i) the
applicable New Term Loan Maturity Date of each Series shall be no earlier than
the Initial Term Loan Maturity Date; (ii) the weighted average life to maturity
of all New Term Loans shall be no shorter than the weighted average life to
maturity of the then existing Initial Term Loans, (iii) the pricing, interest
rate margins, discounts, premiums, rate floors, fees, and amortization schedule
applicable to any New Term Loans shall be determined by the Borrowers and the
Lenders thereunder; provided, that with respect to any New Term Loan incurred
pursuant to clause (i)(a) of the definition of “Maximum Incremental Facilities
Amount” that matures earlier than two years after the Initial Term Loan Maturity
Date, only during the period commencing on the Closing Date and ending on the
date that is 12 months after the Closing Date, if the Effective Yield for LIBOR
Loans in respect of such New Term Loans exceeds the Effective Yield for LIBOR
Loans in respect of the then existing Initial Term Loans by more than 0.50%, the
Applicable Margin for LIBOR Loans in respect of the then existing Initial Term
Loans shall be adjusted so that the Effective Yield in respect of the then
existing Initial Term Loans is equal to the Effective Yield for LIBOR Loans in
respect of the New Term Loans minus 0.50%; (this proviso to this clause (iii),
the “MFN Protection”) and (iv) to the extent such terms and documentation are
not consistent with the then existing Initial Term Loans (except to the extent
permitted by clause (i), (ii) or (iii) above), they shall be reasonably
satisfactory to the Administrative Agent (it being understood that, (1) to the
extent that any financial maintenance covenant is added for the benefit of any
such Indebtedness, no consent shall be required by the Administrative Agent or
any of the Lenders if such financial maintenance covenant is also added for the
benefit of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Indebtedness or (2) no consent shall be required by the
Administrative Agent or any of the Lenders if any covenants or other provisions
are only applicable after the Latest Term Loan Maturity Date); provided further
that clauses (i) and (ii) above shall not apply to up to the greater of $270
million and 50% of EBITDA of New Term Loans (as selected by the Borrowers);
provided further that the MFN Protection shall not apply to up to $350 million
of New Term Loans (as selected by the Borrowers).


-101-

--------------------------------------------------------------------------------

 


(e)    Incremental Revolving Credit Commitments and Incremental Revolving Credit
Loans shall be identical to the Initial Revolving Credit Commitments and the
related Revolving Credit Loans, other than the Maturity Date and as set forth in
this Section 2.14(e); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:
(i)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank equal in right of payment and of security with
the Revolving Credit Loans and the Term Loans,
(ii)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall not mature earlier than the Initial Revolving
Credit Commitments and related Revolving Credit Loans at the time of incurrence
of such Incremental Revolving Credit Commitments,
(iii)    the borrowing and repayment (except for (1) payments of interest and
fees at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments, and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (v)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Increased Amount Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on such Increased Amount Date,
(iv)    subject to the provisions of Section 2.1(e) and Section 3.12 to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exists Incremental Revolving Credit Commitments
with a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Credit
Commitments of the same Series in accordance with their percentage of such
Revolving Credit Commitments on the applicable Increased Amount Date (and except
as provided in Section 2.1(e) and Section 3.12, without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued in respect of such Series),
(v)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit Commitments on such Increased Amount Date, except that the Borrowers
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class,
(vi)    assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the applicable Increased Amount Date,


-102-

--------------------------------------------------------------------------------

 


(vii)    any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to such Increased
Amount Date, and
(viii)    the pricing, fees, maturity and other immaterial terms of the
Additional Revolving Credit Loans may be different and shall be determined by
the Borrowers and the Lenders thereunder so long as the final maturity date and
the weighted average maturity of any Additional Revolving Credit Loans and
Additional Revolving Credit Commitments, as applicable, shall not be earlier
than, or shorter than, as the case may be, the maturity date or the weighted
average life, as applicable, of the Initial Revolving Credit Commitments and
related Revolving Credit Loans.
(ix)    to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness.
(f)    Each Joinder Agreement may, without the consent of any other Lenders,
effect technical and corresponding amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.
(g)    (i).    The Borrowers may at any time and from time to time request that
all or a portion of the Term Loans of any Class (an “Existing Term Loan Class”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Term Loans, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall not be materially more restrictive to the Credit Parties (as determined in
good faith by the Borrowers), when taken as a whole, than the terms of the Term
Loans of the Existing Term Loan Class unless (x) the Lenders of the Term Loans
of such applicable Existing Term Loan Class receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Initial Term Loan
Maturity Date (a “Permitted Other Provision”); provided, however, that (x) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.14(g) below),
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Term Loans of such Existing
Term Loan Class and/or (B) additional fees, premiums or applicable high-yield
discount obligation (“AHYDO”) payments may be payable to the Lenders providing
such Extended Term Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each


-103-

--------------------------------------------------------------------------------

 


case, to the extent provided in the applicable Extension Amendment and to the
extent that any Permitted Other Provision (including a financial maintenance
covenant) is added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such Permitted
Other Provision is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness or
if such Permitted Other Provision applies only after the Initial Term Loan
Maturity Date. Notwithstanding anything to the contrary in this Section 2.14 or
otherwise, no Extended Term Loans may be optionally prepaid prior to the date on
which the Existing Term Loan Class from which they were converted is repaid in
full, except in accordance with the last sentence of Section 5.1(a). No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Extension
Request. Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class from which they
were converted.
(i)    The Borrowers may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, any Extended Revolving
Credit Commitments and/or any Incremental Revolving Credit Commitments, each
existing at the time of such request (each, an “Existing Revolving Credit
Commitment” and any related revolving credit loans thereunder, “Existing
Revolving Credit Loans”; each Existing Revolving Credit Commitment and related
Existing Revolving Credit Loans together being referred to as an “Existing
Revolving Credit Class”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of Loans related to such Existing Revolving
Credit Commitments (any such Existing Revolving Credit Commitments which have
been so extended, “Extended Revolving Credit Commitments” and any related Loans,
“Extended Revolving Credit Loans”) and to provide for other terms consistent
with this Section 2.14(g). In order to establish any Extended Revolving Credit
Commitments, the Borrowers shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments which such request
shall be offered equally to all such Lenders) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established, which shall not
be materially more restrictive to the Credit Parties (as determined in good
faith by the Borrowers), when taken as a whole, than the terms of the applicable
Existing Revolving Credit Commitments (the “Specified Existing Revolving Credit
Commitment”) unless (x) the Lenders providing existing Revolving Credit Loans
receive the benefit of such more restrictive terms or (y) any such provisions
apply after the Revolving Credit Termination Date, in each case, to the extent
provided in the applicable Extension Amendment; provided, however, that (w) all
or any of the final maturity dates of such Extended Revolving Credit Commitments
may be delayed to later dates than the final maturity dates of the Specified
Existing Revolving Credit Commitments, (x) (A) the interest margins with respect
to the Extended Revolving Credit Commitments may be higher or lower than the
interest margins for the Specified Existing Revolving Credit Commitments and/or
(B) additional fees and premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any increased
margins contemplated by the preceding clause (A) and (y) the revolving credit
commitment fee rate with respect to the Extended Revolving Credit Commitments
may be higher or lower than the Revolving Credit Commitment Fee Rate for the
Specified Existing Revolving Credit Commitment;


-104-

--------------------------------------------------------------------------------

 


provided that, notwithstanding anything to the contrary in this Section 2.14(g)
or otherwise, (1) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of Loans with respect to any
Original Revolving Credit Commitments shall be made on a pro rata basis with all
other Original Revolving Credit Commitments and (2) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and the Revolving Credit
Loans related to such Commitments set forth in Section 13.6. No Lender shall
have any obligation to agree to have any of its Revolving Credit Loans or
Revolving Credit Commitments of any Existing Revolving Credit Class converted
into Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request. Any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date).
(ii)    Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment of the Existing Class or
Existing Classes subject to such Extension Request converted into Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitment or Extended Revolving
Credit Commitment of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable. In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Credit Commitments, Incremental Revolving Credit Commitments or Extended
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to Extension Elections shall be converted to Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment included in each such
Extension Election. Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all other Original
Revolving Credit Commitments for purposes of the obligations of a Revolving
Credit Lender in respect of Swingline Loans under Section 2.1(c) and Letters of
Credit under Section 3, except that the applicable Extension Amendment may
provide that the Swingline Maturity Date and/or the L/C Facility Maturity Date
may be extended and the related obligations to make Swingline Loans and issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
Letter of Credit Issuer, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).


-105-

--------------------------------------------------------------------------------

 


(iii)    Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $10,000,000. In
addition to any terms and changes required or permitted by Section 2.14(g)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof) and (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment. Notwithstanding anything to the contrary in this
Section 2.14(g) and without limiting the generality or applicability of Section
13.1 to any Section 2.14 Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.14 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.14 Additional Amendments are within the
requirements of Section 2.14(g)(i) and do not become effective prior to the time
that such Section 2.14 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New Term
Loans and New Revolving Credit Commitments provided for in any Joinder Agreement
and (2) consents applicable to holders of any Extended Term Loans or Extended
Revolving Credit Commitments provided for in any Extension Amendment) by such of
the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Section 2.14 Additional Amendments to become effective in
accordance with Section 13.1.
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of


-106-

--------------------------------------------------------------------------------

 


Extended Revolving Credit Commitments so converted by such Lender on such date,
and such Extended Revolving Credit Commitments shall be established as a
separate Class of revolving credit commitments from the Specified Existing
Revolving Credit Commitments and from any other Existing Revolving Credit
Commitments (together with any other Extended Revolving Credit Commitments so
established on such date) and (B) if, on any Extension Date, any Loans of any
Extending Lender are outstanding under the applicable Specified Existing
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Existing Revolving
Credit Commitments to Extended Revolving Credit Commitments.
(v)    The Administrative Agent and the Lenders (other than the Swingline Lender
to the extent such consent is expressly required by this Section 2.14) hereby
consent to the consummation of the transactions contemplated by this Section
2.14 (including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14.

2.15    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrowers, the Borrowers may from time to time
following the Closing Date consummate one or more exchanges of Term Loans for
Permitted Other Indebtedness in the form of notes (such notes, “Permitted Debt
Exchange Notes,” and each such exchange a “Permitted Debt Exchange”), so long as
the following conditions are satisfied: (i) no Event of Default shall have
occurred and be continuing at the time the final offering document in respect of
a Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal no more than the aggregate principal amount (calculated on
the face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans; provided that the aggregate principal amount of the Permitted
Debt Exchange Notes may include accrued interest and premium (if any) under the
Term Loans exchanged and underwriting discounts, fees, commissions and expenses
in connection with the issuance of such Permitted Debt Exchange Notes, (iii) the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans exchanged under each applicable Class by the Borrowers pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrowers on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrowers for
immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans of a given Class (calculated on the face amount thereof) tendered by
Lenders in respect of the relevant Permitted Debt


-107-

--------------------------------------------------------------------------------

 


Exchange Offer (with no Lender being permitted to tender a principal amount of
Term Loans which exceeds the principal amount thereof of the applicable Class
actually held by it) shall exceed the maximum aggregate principal amount of Term
Loans of such Class offered to be exchanged by the Borrowers pursuant to such
Permitted Debt Exchange Offer, then the Borrowers shall exchange Term Loans
subject to such Permitted Debt Exchange Offer tendered by such Lenders ratably
up to such maximum amount based on the respective principal amounts so tendered,
(v) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrowers and the Auction
Agent, and (vi) any applicable Minimum Tender Condition shall be satisfied.
(b)    With respect to all Permitted Debt Exchanges effected by any of the
Borrowers pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans;
provided that subject to the foregoing clause (ii) the Borrowers may at their
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrowers’
discretion) of Term Loans of any or all applicable Classes be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrowers and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.15 and without conflict
with Section 2.15(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrowers and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.
(d)    The Borrowers shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrowers’ compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

2.16    Defaulting Lenders.
(a)    Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 13.1.


-108-

--------------------------------------------------------------------------------

 


(ii)    Defaulting Lender Waterfall.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the Letter of Credit Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 3.8;
fourth, as the Borrowers may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 3.8; sixth, to the payment of any amounts owing to the
Borrowers, the Lenders, the Letter of Credit Issuer or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers, any Lender, the Letter of Credit Issuer or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. 
(A)
No Defaulting Lender shall be entitled to receive any fee payable under Section
4 for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).



-109-

--------------------------------------------------------------------------------

 


(B)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 3.8.

(C)
With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Letter of
Credit Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 3.8.
(b)    Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, the
Swingline Lender, and the Letter of Credit Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Revolving Credit Commitment Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease


-110-

--------------------------------------------------------------------------------

 


to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 3.    Letters of Credit

3.1    Letters of Credit.
(a)    Subject to and upon the terms and conditions herein set forth, at any
time and from time to time after the Closing Date and prior to the L/C Facility
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 3, to issue
from time to time from the Closing Date through the L/C Facility Maturity Date
for the account of the Borrowers (or, so long as the Borrowers are the primary
obligor, for the account of Holdings or any Restricted Subsidiary (other than
the Borrowers)) letters of credit (the “Letters of Credit” and each, a “Letter
of Credit”) in such form as may be approved by the Letter of Credit Issuer in
its reasonable discretion.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letters of Credit Outstanding at
such time, would exceed the Letter of Credit Commitment then in effect (or with
respect to any Letter of Credit Issuer, exceed such Letter of Credit Issuer’s
Letter of Credit Commitment); (ii) no Letter of Credit shall be issued the
Stated Amount of which would cause the aggregate amount of the Lenders’
Revolving Credit Exposures at the time of the issuance thereof to exceed the
Total Revolving Credit Commitment then in effect; (iii) each Letter of Credit
shall have an expiration date occurring no later than one year after the date of
issuance thereof (except as set forth in Section 3.2(d)), provided that in no
event shall such expiration date occur later than the L/C Facility Maturity
Date, in each case, unless otherwise agreed upon by the Administrative Agent,
the Letter of Credit Issuer and, unless such Letter of Credit has been Cash
Collateralized or backstopped (in the case of a backstop only, on terms
reasonably satisfactory to such Letter of Credit Issuer), the Revolving Credit
Lenders; (iv) the Letter of Credit shall be denominated in Dollars; (v) no
Letter of Credit shall be issued if it would be illegal under any applicable law
for the beneficiary of the Letter of Credit to have a Letter of Credit issued in
its favor; and (vi) no Letter of Credit shall be issued by the Letter of Credit
Issuer after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering such
notice or (y) the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1.
(c)    Upon at least two Business Days’ prior written notice to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right, on any day, permanently to terminate or reduce
the Letter of Credit Commitment in whole or in part; provided that, after giving
effect to such termination or reduction, the Letters of Credit Outstanding shall
not exceed the Letter of Credit Commitment (or with respect to a Letter


-111-

--------------------------------------------------------------------------------

 


of Credit Issuer, the Letters of Credit outstanding with respect to Letters of
Credit issued by such Letter of Credit Issuer shall not exceed such Letter of
Credit Issuer’s Letter of Credit Commitment).
(d)    The Letter of Credit Issuer shall not be under any obligation to issue
any Letter of Credit if:
(i).    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (in each case,
for which the Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;
(ii).    the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;
(iii).    except as otherwise agreed by the Letter of Credit Issuer, such Letter
of Credit is in an initial Stated Amount less than $50,000, in the case of a
commercial Letter of Credit, or $10,000, in the case of a standby Letter of
Credit;
(iv).    such Letter of Credit is denominated in a currency other than Dollars;
(v).    such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
(vi).    a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrowers have entered into
arrangements reasonably satisfactory to the Letter of Credit Issuer to eliminate
the Letter of Credit Issuer’s risk with respect to such Revolving Credit Lender
or such risk has been reallocated in accordance with Section 2.16.
(e)    The Letter of Credit Issuer shall not increase the Stated Amount of any
Letter of Credit if the Letter of Credit Issuer would not be permitted at such
time to issue such Letter of Credit in its amended form under the terms hereof.
(f)    The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.


-112-

--------------------------------------------------------------------------------

 


(g)    The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Section 13
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

3.2    Letter of Credit Requests.
(a)    Whenever the Borrowers desire that a Letter of Credit be issued for its
account or amended, the Borrowers shall give the Administrative Agent and the
Letter of Credit Issuer a Letter of Credit Request by no later than 1:00 p.m.
(New York City time) at least four Business Days (or such other period as may be
agreed upon by the Borrowers, the Administrative Agent and the Letter of Credit
Issuer) prior to the proposed date of issuance or amendment. Each Letter of
Credit Request shall be executed by the Borrowers. Such Letter of Credit Request
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Letter of Credit
Issuer, by personal delivery or by any other means acceptable to the Letter of
Credit Issuer.
(b)    In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
identity of the applicant; and (H) such other matters as the Letter of Credit
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the Letter of Credit Issuer (I) the
Letter of Credit to be amended; (II) the proposed date of amendment thereof
(which shall be a Business Day); (III) the nature of the proposed amendment; and
(IV) such other matters as the Letter of Credit Issuer may reasonably require.
Additionally, the Borrowers shall furnish to the Letter of Credit Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Letter of Credit Issuer or the Administrative Agent may
reasonably require.
(c)    Unless the Letter of Credit Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Credit Party, at least
one Business Day prior to the requested date of issuance or amendment of the
Letter of Credit, that one or more applicable conditions contained in Sections 6
(solely with respect to any Letter of Credit issued on the Closing Date) and 7
shall not then be satisfied to the extent required thereby, then, subject to the
terms and conditions hereof, the Letter of Credit Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrowers (or, so long as
the Borrowers are the primary obligor, for the account of Holdings or another
Restricted Subsidiary) or enter into the


-113-

--------------------------------------------------------------------------------

 


applicable amendment, as the case may be, in each case in accordance with the
Letter of Credit Issuer’s usual and customary business practices.
(d)    If the Borrowers so request in any Letter of Credit Request, the Letter
of Credit Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Letter of Credit Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and the Borrowers not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Letter of Credit Issuer, the Borrowers shall not be required to make a specific
request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrowers that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.
(e)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Letter of Credit Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the first Business Day of each month, the Letter of Credit Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time.
(f)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrowers that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).

3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrowers under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the


-114-

--------------------------------------------------------------------------------

 


L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees.
(b)    In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.
(c)    In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the applicable Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer through the
Administrative Agent pursuant to Section 3.4(a), the Administrative Agent shall
promptly notify each L/C Participant of such failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Letter of Credit Issuer, the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of such unreimbursed payment in Dollars
and in immediately available funds. If and to the extent such L/C Participant
shall not have so made its Revolving Credit Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
Letter of Credit Issuer, such L/C Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees that are reasonably and customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.
(d)    Whenever the Administrative Agent receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
amount so paid in respect of such reimbursement obligation and interest thereon
accruing after the purchase of the respective L/C Participations at the
Overnight Rate.


-115-

--------------------------------------------------------------------------------

 


(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
(f)    If any payment received by the Administrative Agent for the account of
the Letter of Credit Issuer pursuant to Section 3.3(c) is required to be
returned under any of the circumstances described in Section 13.20 (including
pursuant to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the Letter of Credit Issuer its Revolving Credit Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrowers hereby agree to reimburse the Letter of Credit Issuer, by
making payment with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless the Letter of Credit Issuer
(at its option) shall have specified in the notice of drawing that it will
require reimbursement in Dollars. Any such reimbursement shall be made by the
Borrowers to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) no later
than the date that is one Business Day after the date on which the Borrowers
receive written notice of such payment or disbursement (the “Reimbursement
Date”), with interest on the amount so paid or disbursed by the Letter of Credit
Issuer, to the extent not reimbursed prior to 5:00 p.m. (New York City time) on
the Reimbursement Date, from the Reimbursement Date to the date the Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable Margin for ABR Loans that are Revolving Credit Loans plus the
ABR as in effect from time to time, provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrowers shall have
notified the Administrative Agent and the relevant Letter of Credit Issuer prior
to 1:00 p.m. (New York City time) on the Reimbursement Date that the Borrowers
intend to reimburse the relevant Letter of Credit Issuer for the amount of such
drawing with funds other than the proceeds of Loans, the Borrowers shall be
deemed to have given a Notice of Borrowing requesting that, with respect to
Letters of Credit, the Revolving Credit Lenders make Revolving Credit Loans
(which shall be denominated in Dollars and which shall be ABR Loans) on the
Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrowers in Dollars in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by making
the amount of such Revolving Credit Loan available to the Administrative Agent.
Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount. The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Borrowers fail to
Cash Collateralize any Letter of


-116-

--------------------------------------------------------------------------------

 


Credit that is outstanding on the L/C Facility Maturity Date, the full amount of
the Letters of Credit Outstanding in respect of such Letter of Credit shall be
deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that the Letter of Credit Issuer shall hold the proceeds received from
the L/C Participants as contemplated above as cash collateral for such Letter of
Credit to reimburse any Drawing under such Letter of Credit and shall use such
proceeds first, to reimburse itself for any Drawings made in respect of such
Letter of Credit following the L/C Facility Maturity Date, second, to the extent
such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Borrowers or
as otherwise directed by a court of competent jurisdiction. Nothing in this
Section 3.4(a) shall affect the Borrowers’ obligation to repay all outstanding
Revolving Credit Loans when due in accordance with the terms of this Agreement.
(b)    The obligation of the Borrowers to reimburse the Letter of Credit Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrowers may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrowers and the
beneficiary named in any such Letter of Credit);
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the Letter of Credit Issuer of any requirement that exists for
the Letter of Credit Issuer’s protection and not the protection of the Borrowers
(or Holdings or other Restricted Subsidiary) or any waiver by the Letter of
Credit Issuer which does not in fact materially prejudice the Borrowers (or
Holdings or other Restricted Subsidiary);
(v)    any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;


-117-

--------------------------------------------------------------------------------

 


(vi)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code;
(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(viii)    any adverse change in any relevant exchange rates or in the relevant
currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers (or Holdings
or other Restricted Subsidiary) (other than the defense of payment or
performance).
(c)    The Borrowers shall not be obligated to reimburse the Letter of Credit
Issuer for any wrongful payment made by the Letter of Credit Issuer under the
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer as determined in the final non-appealable judgment of a court of
competent jurisdiction.

3.5    Increased Costs. If after the Closing Date, the adoption of any
applicable law, treaty, rule, or regulation, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by the Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the
Closing Date (whether or not having the force of law), by any such authority,
central bank or comparable agency shall either (x) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, or (y) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions or costs affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
actual cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the actual
amount of any sum received or receivable by the Letter of Credit Issuer or such
L/C Participant hereunder (including any increased costs or reductions
attributable to Taxes, other than any increase or reduction attributable to
Indemnified Taxes, Excluded Taxes or Other Taxes) in respect of Letters of
Credit or L/C Participations therein, then, promptly after receipt of written
demand to the Borrowers by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of Credit issued on account of the Borrowers (or Holdings or other
Restricted Subsidiary))), the Borrowers shall pay to the Letter of Credit Issuer
or such L/C Participant such actual additional amount or amounts as will
compensate the Letter of


-118-

--------------------------------------------------------------------------------

 


Credit Issuer or such L/C Participant for such increased cost or reduction, it
being understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the Closing Date. A
certificate submitted to the Borrowers by the relevant Letter of Credit Issuer
or an L/C Participant, as the case may be (a copy of which certificate shall be
sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such actual additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrowers absent clearly demonstrable
error.

3.6    New or Successor Letter of Credit Issuer.
(a)    The Letter of Credit Issuer may resign as the Letter of Credit Issuer
upon 60 days’ prior written notice to the Administrative Agent, the Lenders,
Holdings, and the Borrowers. The Borrowers may replace the Letter of Credit
Issuer for any reason upon written notice to the Administrative Agent and the
Letter of Credit Issuer. The Borrowers may add Letter of Credit Issuers at any
time upon notice to the Administrative Agent. If the Letter of Credit Issuer
shall resign or be replaced, or if the Borrowers shall decide to add a new
Letter of Credit Issuer under this Agreement, then the Borrowers may appoint
from among the Lenders a successor issuer of Letters of Credit or a new Letter
of Credit Issuer, as the case may be, or, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), another
successor or new issuer of Letters of Credit, whereupon such successor issuer
accepting such appointment shall succeed to the rights, powers and duties of the
replaced or resigning Letter of Credit Issuer under this Agreement and the other
Credit Documents, or such new issuer of Letters of Credit accepting such
appointment shall be granted the rights, powers and duties of the Letter of
Credit Issuer hereunder, and the term Letter of Credit Issuer shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment. At the time such resignation or replacement shall become effective,
the Borrowers shall pay to the resigning or replaced Letter of Credit Issuer all
accrued and unpaid fees applicable to the Letters of Credit pursuant to Sections
4.1(b) and 4.1(d). The acceptance of any appointment as the Letter of Credit
Issuer hereunder whether as a successor issuer or new issuer of Letters of
Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
reasonably satisfactory to the Borrowers and the Administrative Agent and, from
and after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall become the Letter of Credit Issuer hereunder. After the
resignation or replacement of the Letter of Credit Issuer hereunder, the
resigning or replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of the Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrowers, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrowers shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer,


-119-

--------------------------------------------------------------------------------

 


to issue “back-stop” Letters of Credit naming the resigning or replaced Letter
of Credit Issuer as beneficiary for each outstanding Letter of Credit issued by
the resigning or replaced Letter of Credit Issuer, which new Letters of Credit
shall be denominated in the same currency as, and shall have a face amount equal
to, the Letters of Credit being back-stopped and the sole requirement for
drawing on such new Letters of Credit shall be a drawing on the corresponding
back-stopped Letters of Credit. After any resigning or replaced Letter of Credit
Issuer’s resignation or replacement as Letter of Credit Issuer, the provisions
of this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (A) while it was
the Letter of Credit Issuer under this Agreement or (B) at any time with respect
to Letters of Credit issued by such Letter of Credit Issuer.
(b)    To the extent there are, at the time of any resignation or replacement as
set forth in clause (a) above, any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Borrowers, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7    Role of Letter of Credit Issuer. Each Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Revolving Credit Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuit of
such rights and remedies as they may have against the beneficiary or transferee
at law or under any other agreement. None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of the Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.3(b); provided that
anything in such Section to the contrary notwithstanding, the Borrowers may have
a claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to the Borrowers, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Borrowers which the Borrowers prove were caused by the Letter of Credit Issuer’s
willful misconduct or gross negligence or the Letter of Credit Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit in each case as determined in the
final non-appealable judgment of a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without


-120-

--------------------------------------------------------------------------------

 


responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
The Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

3.8    Cash Collateral.
(a)    Certain Credit Support Events. Upon the written request of the
Administrative Agent or the Letter of Credit Issuer, if (i) as of the L/C
Facility Maturity Date, any L/C Obligation for any reason remains outstanding,
(ii) the Borrowers shall be required to provide Cash Collateral pursuant to
Section 11.13, or (iii) the provisions of Section 2.16(a)(v) are in effect, the
Borrowers shall immediately (in the case of clause (ii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iii) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
(b)    Grant of Security Interest.  The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to (and subject to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and agree to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein as described in Section 3.8(a), and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.8(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Letter of Credit Issuer as herein provided,
other than Permitted Liens, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount (including, without limitation, as a
result of exchange rate fluctuations), the Borrowers will, promptly upon written
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
Cash Collateral shall be maintained in blocked, interest bearing deposit
accounts with the Administrative Agent. The Borrowers shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.8 or
Sections 2.16, 5.2, or 11.13 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


-121-

--------------------------------------------------------------------------------

 


(d)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 13.6(b)(ii)) or there is no longer existing an
Event of Default) or (ii) the determination by the Administrative Agent and the
Letter of Credit Issuer that there exists excess Cash Collateral.

3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the applicable Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit. Notwithstanding
the foregoing, the Letter of Credit Issuer shall not be responsible to the
Borrowers for, and the Letter of Credit Issuer’s rights and remedies against the
Borrowers shall not be impaired by, any action or inaction of the Letter of
Credit Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the applicable law or any order of a jurisdiction where the Letter of
Credit Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control and any grant of security interest in any Issuer Documents shall be
void.

3.11    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Restricted Subsidiary,
the Borrowers shall be obligated to reimburse the Letter of Credit Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrowers
hereby acknowledge that the issuance of Letters of Credit for the account of
Holdings or any other Restricted Subsidiaries inures to the benefit of the
Borrowers and that the Borrowers’ business derives substantial benefits from the
businesses of Holdings and the other Restricted Subsidiaries.

3.12    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the Letter of Credit Issuer which issued such Letter of Credit,
if one or more other tranches of Revolving Credit Commitments in respect of
which the Letter of Credit Expiration Date shall not have so occurred are then
in effect, such Letters of Credit for which consent has been obtained shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.3 and 3.4) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments


-122-

--------------------------------------------------------------------------------

 


thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrowers shall Cash
Collateralize any such Letter of Credit in accordance with Section 3.8. Upon the
maturity date of any tranche of Revolving Credit Commitments, the sublimit for
Letters of Credit may be reduced as agreed between the Letter of Credit Issuer
and the Borrowers, without the consent of any other Person.

Section 4.    Fees

4.1    Fees.
(a)    Without duplication, the Borrowers agree to pay to the Administrative
Agent in Dollars, for the account of each Revolving Credit Lender (in each case
pro rata according to the respective Revolving Credit Commitments of all such
Lenders), a commitment fee (the “Revolving Credit Commitment Fee”) for each day
from the Closing Date (or in the case of the Delayed Revolving Credit
Commitments, from the Delayed Draw Closing Date) to the Revolving Credit
Termination Date. Each Revolving Credit Commitment Fee shall be payable
(x) quarterly in arrears on the last Business Day of each fiscal quarter of the
Borrowers (for the quarterly period (or portion thereof) ended on such day for
which no payment has been received) and (y) on the Revolving Credit Termination
Date (for the period ended on such date for which no payment has been received
pursuant to clause (x) above), and shall be computed for each day during such
period at a rate per annum equal to the Revolving Credit Commitment Fee Rate in
effect on such day on the Available Commitment in effect on such day.
(b)    Without duplication, the Borrowers agree to pay to the Administrative
Agent in Dollars for the account of the Revolving Credit Lenders pro rata on the
basis of their respective Letter of Credit Exposure, a fee in respect of each
Letter of Credit issued on the Borrowers’ or any of the other Restricted
Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period from the date
of issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable
Margin for LIBOR Rate Revolving Credit Loans less the Fronting Fee set forth in
clause (d) below. Except as provided below, such Letter of Credit Fees shall be
due and payable (x) quarterly in arrears on the last Business Day of each fiscal
quarter of the Borrowers and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.
(c)    Without duplication, the Borrowers agree to pay to the Administrative
Agent in Dollars, for its own account, administrative agent fees as have been
previously agreed in writing or as may be agreed in writing from time to time.
(d)    Without duplication, the Borrowers agree to pay to each Letter of Credit
Issuer a fee in Dollars in respect of each Letter of Credit issued by it on the
Borrowers’ behalf (the “Fronting Fee”), for the period from the date of issuance
of such Letter of Credit to the termination date of such Letter of Credit,
computed at the rate for each day equal to 0.125% per annum on the average daily
Stated Amount of such Letter of Credit (or at such other rate per annum as
agreed in writing between the Borrowers and the Letter of Credit Issuer). Such
Fronting Fees shall be due and payable (x) quarterly in arrears on the last
Business Day of each March, June, September and December and (y) on the date
upon which the Total Revolving Credit Commitment terminates and the Letters of
Credit Outstanding shall have been reduced to zero.


-123-

--------------------------------------------------------------------------------

 


(e)    Without duplication, the Borrowers agree to pay to the Administrative
Agent in Dollars for the account of the Initial Term Loan Lenders on the Closing
Date an upfront fee (the “Initial Upfront Fee”) in an amount equal to 0.25% of
the aggregate principal amount of the Term Loans borrowed on the Closing Date;
provided that such Initial Upfront Fee may be structured as original issue
discount as agreed between the Borrowers and the Administrative Agent.
(f)    Without duplication, the Borrowers agree to pay, on the Delayed Draw
Closing Date, if any, to the Administrative Agent in Dollars for the account of
the Initial Term Loan Lenders party hereto as of the Closing Date an upfront fee
(the “Delayed Upfront Fee”) in an amount equal to 0.25% of the aggregate
principal amount of the Delayed Draw Term Loans borrowed on the Delayed Draw
Closing Date; provided that such Delayed Upfront Fee may be structured as
original issue discount as agreed between the Borrowers and the Administrative
Agent.
(g)    Without duplication, the Borrowers agree to pay to the Administrative
Agent in Dollars for the account of the Delayed Draw Term Loan Lenders (the
“Delayed Draw Commitment Fee”) beginning on the (x) 48th day after the Closing
Date, an amount equal to 50% of the Applicable Margin for the Delayed Draw Term
Loans and (y) 61st day after the Closing Date, an amount equal to 100% of the
Applicable Margin for the Delayed Draw Term Loans plus the greater of (i) the
relevant Adjusted LIBOR floor and (ii) 3 months Adjusted LIBOR rate, in each
case, on the unfunded Delayed Draw Term Loan Commitments, payable quarterly in
arrears, calculated based upon the actual number of days elapsed over a 360-day
year, and on the earlier of the (x) Delayed Draw Closing Date and (y) the
Delayed Draw Term Loan Commitment Termination Date.
(h)    Without duplication, the Borrowers agree to pay directly to the Letter of
Credit Issuer in Dollars upon each issuance or renewal of, drawing under, and/or
amendment of, a Letter of Credit issued by it such amount as shall at the time
of such issuance or renewal of, drawing under, and/or amendment be the
processing charge that the Letter of Credit Issuer is customarily charging for
issuances or renewals of, drawings under or amendments of, letters of credit
issued by it.
(i)    Notwithstanding the foregoing, the Borrowers shall not be obligated to
pay any amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2    Voluntary Reduction of Revolving Credit Commitments. Upon at least two
Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrowers shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.14(g),
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Credit Commitments so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Credit Loans made on such date, the Revolving Credit
Exposure of any such Lender does not exceed the Revolving


-124-

--------------------------------------------------------------------------------

 


Credit Commitment thereof and (y) for the avoidance of doubt, any such repayment
of Revolving Credit Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.14(g) of Revolving Credit
Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to Section 2.14(g)
prior to any reduction being made to the Revolving Credit Commitment of any
other Lender) and (ii) the Borrowers may at their election permanently reduce
the Revolving Credit Commitment of a Defaulting Lender to $0 without affecting
the Revolving Credit Commitments of any other Lender, (b) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $5,000,000, and
(c) after giving effect to such termination or reduction and to any prepayments
of the Loans made on the date thereof in accordance with this Agreement, the
aggregate amount of the Lenders’ Revolving Credit Exposures shall not exceed the
Total Revolving Credit Commitment and the aggregate amount of the Lenders’
Revolving Credit Exposures in respect of any Class shall not exceed the
aggregate Revolving Credit Commitment of such Class.

4.3    Mandatory Termination of Commitments.
(a)    The Initial Term Loan Commitments shall terminate at 5:00 p.m. (New York
City time) on the Closing Date.
(b)    The Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the Revolving Credit Maturity Date.
(c)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.
(d)    The Delayed Draw Term Loan Commitments shall terminate at 5:00 p.m. (New
York City time) on the Delayed Draw Closing Date.
(e)    The Delayed Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the Delayed Draw Term Loan Commitment Termination Date, and
only in the event that the Delayed Draw Closing Date has not occurred
(f)    The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York
City time) on the Increased Amount Date for such Series.

Section 5.    Payments

5.1    Voluntary Prepayments. The Borrowers shall have the right to prepay
Loans, including Term Loans, Revolving Credit Loans, and Swingline Loans, as
applicable, in each case, other than as set forth in Section 5.1(b), without
premium or penalty, in whole or in part from time to time on the following terms
and conditions: (1) the Borrowers shall give the Administrative Agent at the
Administrative Agent’s Office written notice of its intent to make such
prepayment, the amount of such prepayment and (in the case


-125-

--------------------------------------------------------------------------------

 


of LIBOR Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be given by the Borrowers no later than 12:00 Noon (New York City time)
(i) in the case of LIBOR Loans, three Business Days prior to, (ii) in the case
of ABR Loans (other than Swingline Loans), one Business Day prior to or (ii) in
the case of Swingline Loans, on, the date of such prepayment and shall promptly
be transmitted by the Administrative Agent to each of the Lenders or the
Swingline Lender, as the case may be; (2) each partial prepayment of (i) any
Borrowing of LIBOR Loans shall be in a minimum amount of $5,000,000 and in
multiples of $1,000,000 in excess thereof, (ii) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof, and (iii) Swingline Loans shall be in a minimum
amount of $500,000 and in multiples of $100,000 in excess thereof, provided that
no partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the applicable Minimum Borrowing Amount for such LIBOR Loans, and (3)
in the case of any prepayment of LIBOR Loans pursuant to this Section 5.1 on any
day other than the last day of an Interest Period applicable thereto, the
Borrowers shall, promptly after receipt of a written request by any applicable
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required pursuant to Section 2.11. Each prepayment in respect
of any Term Loans pursuant to this Section 5.1 shall be applied to the Class or
Classes of Term Loans as the Borrowers may specify. Each prepayment in respect
of any Term Loans pursuant to this Section 5.1 shall be (a) applied to the Class
or Classes of Term Loans as the Borrowers may specify and (b) applied to reduce
Initial Term Loan Repayment Amounts, Delayed Draw Term Loan Repayment Amounts,
any New Term Loan Repayment Amounts, and, subject to Section 2.14(g), Extended
Term Loan Repayment Amounts, as the case may be, in each case, in such order and
to such Classes as the Borrowers may specify. At the Borrowers’ election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Term Loan or Revolving Credit Loan of a Defaulting
Lender.
(b) In the event that, on or prior to the six-month anniversary of the Closing
Date, the Borrowers (i) make any prepayment of Initial Term Loans or Delayed
Draw Term Loans in connection with any Repricing Transaction the primary purpose
of which is to decrease the Effective Yield on such Initial Term Loans or
Delayed Draw Term Loans, as applicable, or (ii) effect any amendment of this
Agreement resulting in a Repricing Transaction the primary purpose of which is
to decrease the Effective Yield on the Initial Term Loans or Delayed Draw Term
Loans, as applicable, the Borrowers shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (x) in the case of clause
(i), a prepayment premium of 1.00% of the principal amount of the Initial Term
Loans or Delayed Draw Term Loans, as applicable, being prepaid in connection
with such Repricing Transaction and (y) in the case of clause (ii), an amount
equal to 1.00% of the aggregate amount of the applicable Initial Term Loans or
Delayed Draw Term Loans, as applicable, outstanding immediately prior to such
amendment that are subject to an effective pricing reduction pursuant to such
Repricing Transaction.

5.2    Mandatory Prepayments.
(a)    Term Loan Prepayments.


-126-

--------------------------------------------------------------------------------

 


(i)    On each occasion that a Prepayment Event occurs, the Borrowers shall,
within three Business Days after receipt of the Net Cash Proceeds of a Debt
Incurrence Prepayment Event (other than one covered by clause (iii) below) and
within ten Business Days after the occurrence of any other Prepayment Event (or,
in the case of Deferred Net Cash Proceeds, within ten Business Days after the
Deferred Net Cash Proceeds Payment Date), prepay, in accordance with clause (c)
below, Term Loans with an equivalent principal amount equal to 100% of the Net
Cash Proceeds from such Prepayment Event; provided that, with respect to an
Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback, the
percentage in this Section 5.2(a)(i) shall be reduced to (a) 50% if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in Section 5.2(a)(ii)(y) below and as certified by an Authorized
Officer of Holdings) for the most recent Test Period ended prior to such
prepayment date is less than or equal to 3.00 to 1.00 and (b) 0% if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in Section 5.2(a)(ii)(y) below and as certified by an Authorized
Officer of Holdings) for the most recent Test Period ended prior to such
prepayment date is less than or equal to 2.25 to 1.00; provided, further, that,
with respect to the Net Cash Proceeds of an Asset Sale Prepayment Event,
Casualty Event or Permitted Sale Leaseback, in each case solely to the extent
with respect to any Collateral, the Borrowers may use a portion of such Net Cash
Proceeds to prepay or repurchase Permitted Other Indebtedness (and with such
prepaid or repurchased Permitted Other Indebtedness permanently extinguished)
with a Lien on the Collateral ranking equal with the Liens securing the
Obligations to the extent any applicable Permitted Other Indebtedness Document
requires the issuer of such Permitted Other Indebtedness to prepay or make an
offer to purchase such Permitted Other Indebtedness with the proceeds of such
Prepayment Event, in each case in an amount not to exceed the product of (x) the
amount of such Net Cash Proceeds multiplied by (y) a fraction, the numerator of
which is the outstanding principal amount of the Permitted Other Indebtedness
with a Lien on the Collateral ranking equal with the Liens securing the
Obligations and with respect to which such a requirement to prepay or make an
offer to purchase exists and the denominator of which is the sum of the
outstanding principal amount of such Permitted Other Indebtedness and the
outstanding principal amount of Term Loans.
(ii)    Not later than ten Business Days after the date on which financial
statements are required to be delivered pursuant to Section 9.1(a) for any
fiscal year (commencing with and including the fiscal year ending December 31,
2018), the Borrowers shall prepay (or cause to be prepaid), in accordance with
clause (c) below, Term Loans with a principal amount equal to (x) 50% of Excess
Cash Flow for such fiscal year; provided that (A) the percentage in this Section
5.2(a)(ii) shall be reduced to 25% if the Consolidated First Lien Secured Debt
to Consolidated EBITDA Ratio on the date of prepayment (prior to giving effect
thereto but giving effect to any prepayment described in clause (y) below and as
certified by an Authorized Officer of Holdings) for the most recent Test Period
ended prior to such prepayment date is less than or equal to 4.25 to 1.00 but
greater than 3.75 to 1.00 and (B) no payment of any Term Loans shall be required
under this Section 5.2(a)(ii) if the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio on the date of prepayment (prior to giving effect
thereto but giving effect to any prepayment described in clause (y) below and as
certified by an Authorized Officer of Holdings) for the most recent Test Period
ended prior to


-127-

--------------------------------------------------------------------------------

 


such prepayment date is less than or equal to 3.75 to 1.00 and (C) no payment of
any Term Loans shall be required under this Section 5.2(a)(ii) if Excess Cash
Flow during such fiscal year is equal to or less than $25,000,000 (and then only
any excess amount shall be required to be repaid pursuant to this Section
5.2(a)(ii)), minus (y) (i) the principal amount of Term Loans voluntarily
prepaid pursuant to Section 5.1 or Section 13.6 (including purchases of the
Loans by Holdings and its Subsidiaries at or below par, in which case the amount
of voluntary prepayments of Loans shall be deemed not to exceed the actual
purchase price of such Loans below par) during such fiscal year or after such
fiscal year and prior to the date of the required Excess Cash Flow payment, and
(ii) to the extent accompanied by permanent optional reductions of Revolving
Credit Commitments, Extended Revolving Credit Commitments or Incremental
Revolving Credit Commitment, as applicable, Revolving Credit Loans, Swing Line
Loans, Extended Revolving Credit Loans, Incremental Revolving Credit Loans, in
each case of clauses (i) and (ii), other than to the extent any such prepayment
is funded with the proceeds of Funded Debt.
(iii)    On each occasion that Permitted Other Indebtedness is issued or
incurred pursuant to Section 10.1(w), the Borrowers shall within three Business
Days of receipt of the Net Cash Proceeds of such Permitted Other Indebtedness
prepay, in accordance with clause (c) below, Term Loans with a principal amount
equal to 100% of the Net Cash Proceeds from such issuance or incurrence of
Permitted Other Indebtedness.
(iv)    Notwithstanding any other provisions of this Section 5.2, (A) to the
extent that any or all of the Net Cash Proceeds of any Prepayment Event by a
Subsidiary that is not a Credit Party giving rise to a prepayment pursuant to
clause (i) above (a “Non‑Credit Party Prepayment Event”) or Excess Cash Flow are
prohibited or delayed by any Requirements of Law from being repatriated to the
Credit Parties, an amount equal to the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times provided in clauses (i) and (ii) above, as the case may be, but
only so long, as the applicable Requirements of Law will not permit repatriation
to the Credit Parties (the Credit Parties hereby agreeing to cause the
applicable Subsidiary to promptly take all actions reasonably required by the
applicable Requirements of Law to permit repatriation), and once a repatriation
of any of such affected Net Cash Proceeds or Excess Cash Flow is permitted under
the applicable Requirements of Law, an amount equal to such Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than ten Business
Days after such repatriation is permitted) applied (net of any taxes that would
be payable or reserved against if such amounts were actually repatriated whether
or not they are repatriated) to the repayment of the Loans pursuant to
clauses (i) and (ii) above, as applicable, and (B) to the extent that the
Borrowers have determined in good faith that repatriation of any of or all the
Net Cash Proceeds of any Non‑Credit Party Prepayment Event or Excess Cash Flow
would have a material adverse tax consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, an amount equal to the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Subsidiary; provided
that in the case of this clause (B), on or before the date on which any Net Cash
Proceeds from any Non‑Credit Party Prepayment Event so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
clause (i) above or, in the case of Excess Cash Flow, a date on or before the
date that is eighteen months after the date an amount equal to


-128-

--------------------------------------------------------------------------------

 


such Excess Cash Flow would have so required to be applied to prepayments
pursuant to clause (ii) above unless previously actually repatriated in which
case such repatriated Excess Cash Flow shall have been promptly applied to the
repayment of the Term Loans pursuant to clause (ii) above, (x) the Borrowers
shall apply an amount equal to such Net Cash Proceeds or Excess Cash Flow to
such reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Credit Parties rather than such Subsidiary, less
the amount of any taxes that would have been payable or reserved against if such
Net Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be
applied to the repayment of Indebtedness of a Subsidiary that is not a Credit
Party. For the avoidance of doubt, nothing in this Agreement, including
Section 5 shall be construed to require any Subsidiary to repatriate cash.
(b)    Repayment of Revolving Credit Loans. If on any date the aggregate amount
of the Lenders’ Revolving Credit Exposures in respect of any Class of Revolving
Loans for any reason exceeds 100% of the Revolving Credit Commitment of such
Class then in effect, the Borrowers shall forthwith repay on such date Revolving
Loans of such Class in an amount equal to such excess. If after giving effect to
the prepayment of all outstanding Revolving Loans of such Class, the Revolving
Credit Exposures of such Class exceed the Revolving Credit Commitment of such
Class then in effect, the Borrowers shall Cash Collateralize the Letters of
Credit Outstanding in relation to such Class to the extent of such excess.
(c)    Application to Repayment Amounts. Subject to Section 5.2(f), each
prepayment of Term Loans required by Section 5.2(a)(i) or (ii) shall be
allocated pro rata among the Initial Term Loans, the Delayed Draw Term Loans,
the New Term Loans and the Extended Term Loans based on the applicable remaining
Repayment Amounts due thereunder and shall be applied within each Class of Term
Loans in respect of such Term Loans in direct order of maturity thereof or as
otherwise directed by the Borrowers; provided that the Borrowers may allocate a
greater proportion of such prepayment in its sole discretion to the Initial Term
Loans to the extent agreed to by the Lenders providing any applicable New Term
Loans and/or Extended Term Loans outstanding at such time. Subject to
Section 5.2(f), with respect to each such prepayment, the Borrowers will, not
later than the date specified in Section 5.2(a) for making such prepayment, give
the Administrative Agent written notice which shall include a calculation of the
amount of such prepayment to be applied to each Class of Term Loans requesting
that the Administrative Agent provide notice of such prepayment to each Initial
Term Loan Lender, Delayed Draw Term Loan Lender, New Term Loan Lender or Lender
of Extended Term Loans, as applicable.
(d)    Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrowers may, if applicable, designate the
Types of Loans that are to be prepaid and the specific Borrowing(s) pursuant to
which made; provided, that if any Lender has provided a Rejection Notice in
compliance with Section 5.2(f), such prepayment shall be applied with respect to
the Term Loans to be prepaid on a pro rata basis across all outstanding Types of
such Term Loans in proportion to the percentage of such outstanding Term Loans
to be prepaid represented by each such Class. In the absence of a Rejection
Notice or a designation by the Borrowers as described in the preceding sentence,
the Administrative Agent


-129-

--------------------------------------------------------------------------------

 


shall, subject to the above, make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under Section
2.11.
(e)    Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans, the Borrowers may designate (i) the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made and (ii)
the Revolving Loans to be prepaid, provided that (y) each prepayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans;
and (z) notwithstanding the provisions of the preceding clause (y), no
prepayment of Revolving Loans shall be applied to the Revolving Credit Loans of
any Defaulting Lender unless otherwise agreed in writing by the Borrowers. In
the absence of a designation by the Borrowers as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
(f)    Rejection Right. Holdings or the Borrowers shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 5.2(a) at least three Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent will promptly notify each Lender
holding Term Loans of the contents of such prepayment notice and of such
Lender’s pro rata share of the prepayment. Each Term Loan Lender may reject all
(but not less than all) of its pro rata share of any mandatory prepayment other
than any such mandatory prepayment with respect to a Debt Incurrence Prepayment
Event under Section 5.2(a)(i) or Permitted Other Indebtedness under Section
5.2(a)(iii) (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to Section 5.2(a) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent no later than 5:00 p.m.
(New York City time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment of Term Loans. Any Declined Proceeds
shall be retained by the Borrowers (“Retained Declined Proceeds”).

5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrowers, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto (or, in the case of the Swingline Loans to the
Swingline Lender) or the Letter of Credit Issuer entitled thereto, as the case
may be, not later than 2:00 p.m. (New York City time), in each case, on the date
when due and shall be made in immediately available funds at the Administrative
Agent’s Office or at such other office as the Administrative Agent shall specify
for such purpose by notice to the Borrowers (or, in the case of the Swingline
Loans, at such office as the Swingline Lender shall specify for such purpose by
Notice to the Borrowers), it being understood that written or facsimile notice
by the Borrowers to the Administrative Agent to make a payment from the funds in
the Borrowers’ account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of any Loans (whether of principal, interest or
otherwise) hereunder shall be made in the currency in which such Loans are
denominated and all other


-130-

--------------------------------------------------------------------------------

 


payments under each Credit Document shall, unless otherwise specified in such
Credit Document, be made in Dollars. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next Business Day in the Administrative Agent’s sole discretion) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.
(b)    Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion for purposes of calculating
interest thereon (or, in the case of the Swingline Loans, at the Swingline
Lender’s sole discretion). Except as otherwise provided herein, whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

5.4    Net Payments.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.
(ii)    If any Credit Party, the Administrative Agent or any other applicable
Withholding Agent shall be required by applicable law to withhold or deduct any
Taxes from any payment, then (A) such Withholding Agent shall withhold or make
such deductions as are reasonably determined by such Withholding Agent to be
required by applicable law, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or deductions have
been made (including withholding or deductions applicable to additional sums
payable under this Section 5.4) each Lender (or, in the case of a payment to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such withholding or
deductions been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.
(c)    Tax Indemnifications. Without limiting the provisions of subsection (a)
or (b) above, the Borrowers shall jointly and severally indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 15 days after demand therefor, for the full amount of Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 5.4) payable by the
Administrative Agent or such Lender, as the case may be,


-131-

--------------------------------------------------------------------------------

 


and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability (along with a written statement setting
forth in reasonable detail the basis and calculation of such amounts) delivered
to the Existing Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. If
the Borrowers reasonably believe that any such Indemnified Taxes or Other Taxes
were not correctly or legally asserted, the Administrative Agent and/or each
affected Lender will use reasonable efforts to cooperate with the Borrowers in
pursuing a refund of such Indemnified Taxes or Other Taxes so long as such
efforts would not, in the sole determination of the Administrative Agent or
affected Lender, result in any additional costs, expenses or risks or be
otherwise disadvantageous to it.
(d)    Evidence of Payments. After any payment of Taxes by any Credit Party or
the Administrative Agent to a Governmental Authority as provided in this Section
5.4, the Existing Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Existing Borrower, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrowers or the Administrative Agent, as the case may be.
(e)    Status of Lenders and Tax Documentation.
(i)    Each Lender shall deliver to the Existing Borrower and the Administrative
Agent, at such time or times reasonably requested by the Existing Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Existing Borrower and the Administrative Agent, and (iv)
from time to time thereafter if reasonably requested by the Existing Borrower or
the Administrative Agent, and each such Lender shall promptly notify in writing
the Existing Borrower and the Administrative Agent if such Lender is no longer
legally eligible to provide any documentation previously provided.


-132-

--------------------------------------------------------------------------------

 


(ii)    Without limiting the generality of the foregoing:
(A)
any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Existing Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable laws or
reasonably requested by the Existing Borrower or the Administrative Agent as
will enable the Borrowers or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B)
each Non-U.S. Lender that is entitled under the Code or any applicable treaty to
an exemption from or reduction of U.S. federal withholding tax with respect to
any payments hereunder or under any other Credit Document shall deliver to the
Existing Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) whichever of the following is applicable:

(1)        executed originals of the applicable Internal Revenue Service Form
W-8 (or any successor form thereto) claiming eligibility for benefits of an
income tax treaty to which the United States is a party;
(2)        executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);
(3)        in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, substantially in the form of Exhibit L-1, L-2, L-3 or L-4, as
applicable, (a “Non-Bank Tax Certificate”), to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Credit Document are effectively connected with such Non-U.S. Lender’s conduct of
a United States trade or business and (y) executed originals of the applicable
Internal Revenue Service Form W-8 (or any successor thereto);
(4)        where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Tax Certificate of such beneficial owner(s)) (provided
that, if the Non-U.S. Lender is a partnership and not a


-133-

--------------------------------------------------------------------------------

 


participating Lender, the Non-Bank Tax Certificate(s) may be provided by the
Non-U.S. Lender on behalf of the direct or indirect partner(s)); or
(5)        executed originals of any other form prescribed by applicable laws as
a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made;
(C)
if a payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Existing Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Existing Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Existing Borrower
or the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement; and

(D)
If the Administrative Agent is a “United States person” (as defined in Section
7701(a)(30) of the Code), it shall provide the Existing Borrower with two duly
completed original copies of Internal Revenue Service Form W-9. If the
Administrative Agent is not a “United States person” (as defined in Section
7701(a)(3) of the Code), it shall provide the applicable Form W-8 (together with
required accompanying documentation) and certify that it is a U.S. branch that
has agreed to be treated as a U.S. person for United States federal withholding
tax purposes with respect to payments to be received by it on behalf of the
Lenders. Notwithstanding anything to the contrary in this Section 5.4, no Lender
or the Administrative Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.

(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has


-134-

--------------------------------------------------------------------------------

 


paid additional amounts pursuant to this Section 5.4, the Administrative Agent
or such Lender (as applicable) shall promptly pay to the Existing Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Existing Borrower, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Existing Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. In such event, the Administrative
Agent or such Lender, as the case may be, shall, at the Existing Borrower’s
request, provide the Existing Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that it deems confidential). Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or any Lender in a less favorable net after-Tax
position than the Administrative Agent or any Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Credit Party or any other Person.
(g)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender and the
term “applicable law” includes FATCA.
(h)    Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

5.5    Computations of Interest and Fees.
(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest on ABR Loans shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.
(b)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrowers shall not be obliged to pay any interest or other
amounts under or in connection with this


-135-

--------------------------------------------------------------------------------

 


Agreement or otherwise in respect of the Obligations in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrowers are not obliged to make
a payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrowers shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules, and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrowers to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrowers to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrowers an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrowers shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrowers.

Section 6.    Conditions Precedent to Initial Borrowing
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between Holdings and
the Administrative Agent.

6.1    Credit Documents. The Administrative Agent (or its counsel) shall have
received Amendment No. 5, executed and delivered by a duly Authorized Officer of
Holdings, the Borrowers, the Required Lenders, each Revolving Credit Lender and
Barclays Bank PLC, the Security Agreement, the Guarantee and the Pledge
Agreement each as executed and delivered by a duly Authorized Office of
Holdings, the Borrowers, the Guarantors and Barclays Bank PLC.

6.2    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Simpson Thacher & Bartlett LLP, special counsel to the
Borrowers. The Borrowers, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinions.

6.3    Closing Certificates. The Administrative Agent (or its counsel) shall
have received a certificate of each of Holdings and the Borrowers, dated the
Closing Date, substantially in the form of Exhibit


-136-

--------------------------------------------------------------------------------

 


G, with appropriate insertions, executed by any Authorized Officer (or in the
case of Holdings any Director or authorized agent of Holdings) and the Secretary
or any Assistant Secretary of Holdings or the Borrowers (or in the case of
Holdings any Director or authorized agent of Holdings), as applicable, and
attaching the documents referred to in Section 6.4.

6.4    Authorization of Proceedings of Holdings and the Borrowers; Corporate
Documents. The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of Holdings and the
Borrowers (or a duly authorized committee thereof) authorizing (a) the
execution, delivery, and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrowers,
the extensions of credit contemplated hereunder, (ii) the Certificate of
Incorporation and By-Laws, Certificate of Formation and Operating Agreement or
other comparable organizational documents, as applicable, of Holdings and the
Borrowers, and (iii) signature and incumbency certificates (or other comparable
documents evidencing the same) of the Authorized Officers of Holdings and the
Borrowers executing the Credit Documents to which it is a party.

6.5    Fees. The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Initial Term Loans, fees in the amounts
previously agreed in writing to be received on the Closing Date and, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrowers) expenses (which amounts may, at
the Borrowers’ option, be offset against the proceeds of the Initial Term
Loans). Simultaneous with funding of the Initial Term Loans the Term Loan
Lenders (as defined in the Existing Debt Facility) under the Existing Debt
Facility shall have been paid all accrued principal and interest under the
Existing Debt Facility. Simultaneous with effectiveness of this Agreement the
Revolving Credit Lenders (as defined in the Existing Debt Facility) under the
Existing Debt Facility shall have been paid all accrued principal and interest
under the Existing Debt Facility.

6.6    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance, or any other
senior financial officer of Holdings or the Borrowers to the effect that after
giving effect to the consummation of the Transactions, Holdings on a
consolidated basis with the Restricted Subsidiaries is Solvent.

6.7    Patriot Act. The Administrative Agent shall have received at least two
days prior to the Closing Date, such documentation and information as is
reasonably requested in writing at least seven Business Days prior to the
Closing Date by the Administrative Agent about the Credit Parties to the extent
the Administrative Agent and Holdings in good faith mutually agree is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

6.8    Financial Statements. The Joint Lead Arrangers and Bookrunners shall have
received the Historical Financial Statements.

6.9    Refinancing. Substantially simultaneously with the funding of the Initial
Term Loans, the Closing Date Refinancing shall be consummated.


-137-

--------------------------------------------------------------------------------


 


6.10    Flood Insurance. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to the Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrowers and the applicable Credit Party relating thereto) and,
if any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrower shall, or shall
cause each applicable Credit Party to (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
For purposes of determining compliance with the conditions specified in Section
6 on the Closing Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 7.    Conditions Precedent to All Credit Events
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction (or waiver) of the
following conditions precedent:

7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Loan made pursuant to
Section 2.14 or 2.15) (a) no Default or Event of Default shall have occurred and
be continuing and (b) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be true and
correct in all material respects (provided that any such representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (provided
that any such representations and warranties which are qualified by materiality,
material adverse effect or similar language shall be true and correct in all
respects) as of such earlier date).


-138-

--------------------------------------------------------------------------------


 


7.2    Notice of Borrowing; Letter of Credit Request.
(a)    The Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.3.
(b)    Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.
(c)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

Section 8.    Representations and Warranties
In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrowers make the following representations and warranties to the
Lenders, all of which shall survive the execution and delivery of this Agreement
and the making of the Loans and the issuance of the Letters of Credit (it being
understood that the following representations and warranties shall be deemed
made with respect to any Foreign Subsidiary only to the extent relevant under
applicable law):

8.1    Corporate Status. Each Credit Party (a) is a duly organized and validly
existing corporation, limited liability company or other entity in good standing
(if applicable) under the laws of the jurisdiction of its organization and has
the corporate, limited liability company or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing (if applicable) in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect.

8.2    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid,
and binding obligation of such Credit Party enforceable in accordance with its
terms (provided that, with respect to the creation and perfection of security
interests with respect to Indebtedness, Capital Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Capital Stock and Stock Equivalents of Foreign Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by


-139-

--------------------------------------------------------------------------------

 


bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity.

8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the other transactions contemplated hereby
or thereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect or (c) violate any provision of the certificate of
incorporation, by-laws, articles or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.

8.4    Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings or the Borrowers, threatened in writing against Holdings,
the Borrowers or any of the Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect.

8.5    Margin Regulations. None of Holdings, Borrowers or any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock, and no portion of the proceeds of any credit extension hereunder shall be
used in any manner, whether directly or indirectly, that causes or could
reasonably be expected to cause, such credit extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Securities
Exchange Act of 1934, as amended.

8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings,
consents, approvals, registrations and recordings in respect of the Liens
created pursuant to the Security Documents (and to release existing Liens), and
(iii) such licenses, approvals, authorizations, registrations, filings or
consents the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect.

8.7    Investment Company Act. None of Holdings, the Borrowers, or any other
Restricted Subsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


-140-

--------------------------------------------------------------------------------


 


8.8    True and Complete Disclosure.
(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
the Borrowers, any of the other Restricted Subsidiaries or any of their
respective authorized representatives to the Administrative Agent, any Joint
Lead Arranger, and/or any Lender on or before the Closing Date (including all
such written information and data contained in (i) the Confidential Information
Memorandum (as updated prior to the Closing Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for purposes of this Section
8.8(a), such factual information and data shall not include pro forma financial
information, projections, estimates (including financial estimates, forecasts,
and other forward-looking information) or other forward looking information and
information of a general economic or general industry nature.
(b)    The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

8.9    Financial Condition; Financial Statements.
(a)    (i) The unaudited historical consolidated financial information of the
Borrowers as set forth in the Confidential Information Memorandum, and (ii) the
Historical Financial Statements, in each case present fairly in all material
respects the combined financial position of the Borrowers at the respective
dates of said information, statements and results of operations for the
respective periods covered thereby. The financial statements referred to in
clause (a)(ii) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements. As of the Closing Date, neither Holdings nor any
Restricted Subsidiary has any material guarantee obligations or contingent
liabilities or unusual forward or long-term commitments, in each case, that are
not reflected in the most recent financial statements referred to in this
paragraph, except as would not reasonably be expected to result in a Material
Adverse Effect.
(b)    There has been no Material Adverse Effect since December 31, 2015.
Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.


-141-

--------------------------------------------------------------------------------


 


8.10    Compliance with Laws; No Default. Each Credit Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance would not reasonably be expected to result in a
Material Adverse Effect. No Default has occurred and is continuing.

8.11    Tax Matters. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) Holdings, each Borrower and each of the other
Restricted Subsidiaries has filed all Tax returns required to be filed by it and
has timely paid all Taxes payable by it (whether or not shown on a Tax return
and including in its capacity as withholding agent) that have become due, other
than those being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of
Holdings, the Borrowers or such Restricted Subsidiary, as applicable) with
respect thereto in accordance with GAAP and (b) Holdings, each Borrower and each
of the Restricted Subsidiaries has paid, or has provided adequate reserves (in
the good faith judgment of management of Holdings, the Borrowers or such
Restricted Subsidiary, as applicable) in accordance with GAAP for the payment of
all Taxes not yet due and payable. There is no current or proposed Tax
assessment, deficiency or other claim against Holdings, either Borrower or any
Restricted Subsidiary that would reasonably be expected to result in a Material
Adverse Effect.

8.12    Compliance with ERISA.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Credit Party and each of their respective ERISA Affiliates is
in compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Pension Plans and the regulations and the published
interpretation thereunder and (ii) no ERISA Event has occurred or is reasonably
expected to occur.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.

8.13    Subsidiaries. Schedule 8.13 to the Disclosure Letter lists each
Subsidiary of Holdings and the Borrowers (and the direct and indirect ownership
interest of Holdings and the Borrowers therein), in each case existing on the
Closing Date after giving effect to the Transactions.

8.14    Intellectual Property. Each of Holdings, the Borrowers and the other
Restricted Subsidiaries owns or has the right to use all Intellectual Property
that is used in or otherwise necessary for the operation of their respective
businesses as currently conducted, except where the failure of the foregoing
would not reasonably be expected to have a Material Adverse Effect. The
operation of their respective businesses by each of Holdings, the Borrowers, and
the other Restricted Subsidiaries does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.

8.15    Environmental Laws.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each of Holdings, the Borrowers, and the other Restricted
Subsidiaries and their respective operations and properties are in compliance
with all Environmental Laws; (ii) none of Holdings, the Borrowers, or any other
Restricted


-142-

--------------------------------------------------------------------------------

 


Subsidiary has received written notice of any Environmental Claim; (iii) none of
Holdings, the Borrowers, or any Restricted Subsidiary is conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) to the knowledge of the Borrowers,
no underground or above ground storage tank or related piping, or any
impoundment or other disposal area containing Hazardous Materials is located at,
on or under any Real Estate currently owned or leased by Holdings, the Borrowers
or any of the Restricted Subsidiaries.
(b)    None of Holdings, the Borrowers or any of the Restricted Subsidiaries has
treated, stored, transported, Released or arranged for disposal or transport for
disposal or treatment of Hazardous Materials at, on, under or from any currently
or, formerly owned or operated property nor, to the knowledge of the Borrowers,
has there been any other Release of Hazardous Materials at, on, under or from
any such properties, in each case, in a manner that would reasonably be expected
to have a Material Adverse Effect.

8.16    Properties.
(a)    Each of Holdings, the Borrowers, and the other Restricted Subsidiaries
has good and valid record title to, valid leasehold interests in, or rights to
use, all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title or interest would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
and (b) no Mortgage encumbers improved Real Estate that is located in an area
that has been identified by the Federal Emergency Management Agency (or any
successor agency) as an area having special flood hazards within the meaning of
the Flood Insurance Laws, unless flood insurance available under the Flood
Insurance Laws has been obtained in accordance with Section 9.3(b).
(b)    Set forth on Schedule 1.1(a) to the Disclosure Letter is a list of each
real property owned by any Loan Party as of the Closing Date having a Fair
Market Value in excess of $25,000,000.

8.17    Solvency. On the Closing Date (after giving effect to the Transactions)
immediately following the making of the Loans and after giving effect to the
application of the proceeds of such Loans, Holdings on a consolidated basis with
the Restricted Subsidiaries will be Solvent.

8.18    Patriot Act. On the Closing Date, Holdings and the Borrowers have
provided to the Administrative Agent all information related to Holdings, the
Borrowers and the Restricted Subsidiaries (including but not limited to names,
addresses and tax identification numbers (if applicable)) reasonably requested
in writing by the Administrative Agent and mutually agreed to be required by the
Patriot Act to be obtained by the Administrative Agent or any Lender and the use
of proceeds of the Loans will not violate the Patriot Act in any material
respect.

8.19    OFAC and FCPA.
(a)    Holdings, the Borrowers and the Restricted Subsidiaries will not,
directly or indirectly, use the proceeds of the Loans, to lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of funding (i) any activities of or business
with any


-143-

--------------------------------------------------------------------------------

 


Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or (ii) any other transaction that will result in a
violation by any Person (including any Person participating in the transactions,
whether as a underwriter, advisor, investor, lender or otherwise) of Sanctions.
(b)    Holdings, the Borrowers and the Restricted Subsidiaries will not use the
proceeds of the Loans directly, or, to the knowledge of Holdings, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”).
(c)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of Holdings,
none of Holdings, the Borrowers or the Restricted Subsidiaries has, in the past
three years, committed a violation of applicable regulations of the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
Title III of the Patriot Act or the FCPA.
(d)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the
Borrowers, the Restricted Subsidiaries or, to the knowledge of Holdings, any
director, officer, employee or agent of any Loan Party or other Restricted
Subsidiary, in each case, is an individual or entity currently on OFAC’s list of
Specially Designated Nationals and Blocked Persons, nor is Holdings, any
Borrower or any Restricted Subsidiary located, organized or resident in a
country or territory that is the subject of Sanctions.

Section 9.    Affirmative Covenants.
Each of Holdings and the Borrowers hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated or been collateralized in accordance with
the terms of this Agreement and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations, Secured Hedge Obligations and Secured Cash
Management Obligations and Letters of Credit collateralized in accordance with
the terms of this Agreement), are paid in full:

9.1    Information Covenants. The Borrowers will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a).    Annual Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
consolidated balance sheets of Holdings and the Restricted Subsidiaries as at
the end of each fiscal year, and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated and/or combined figures for the preceding fiscal years, all in
reasonable detail and prepared in accordance with GAAP, and, in each case,
certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the


-144-

--------------------------------------------------------------------------------

 


scope of audit or as to the status of Holdings or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material
Subsidiary) as a going concern (other than any exception, explanatory paragraph
or qualification, that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under any Indebtedness,
(ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period) or (iii) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiary.
(b).    Quarterly Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of Holdings (or, if such financial statements are not required to be filed
with the SEC, on or before the date that is 45 days after the end of each such
quarterly accounting period), the consolidated balance sheets of Holdings and
the Restricted Subsidiaries as at the end of such quarterly period and the
related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of the applicable
quarterly period, and setting forth comparative consolidated and/or combined
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the related period in the prior
fiscal year, all of which shall be certified by an Authorized Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Holdings and its Restricted Subsidiaries
in accordance with GAAP (except as noted therein), subject to changes resulting
from normal year-end adjustments and the absence of footnotes.
(c).    [Reserved].
(d).    Officer’s Certificates. Not later than five days after the delivery of
the financial statements provided for in Sections 9.1(a) and (b), a certificate
of an Authorized Officer of Holdings or the Borrowers to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, as the case may be, which
certificate shall set forth (i) a specification of any change in the identity of
the Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be and (ii) the
then applicable Status and underlying calculations in connection therewith. At
the time of the delivery of the financial statements provided for in Section
9.1(a), a certificate of an Authorized Officer of Holdings or the Borrowers
setting forth changes to the legal name, jurisdiction of formation, type of
entity and organizational number (or equivalent) to the Person organized in a
jurisdiction where an organizational identification number is required to be
included in a Uniform Commercial Code financing statement, in each case for each
Credit Party or confirming that there has been no change in such information
since the Closing Date or the date of the most recent certificate delivered
pursuant to this clause (d), as the case may be.


-145-

--------------------------------------------------------------------------------

 


(e).    Notice of Default or Litigation. Promptly after an Authorized Officer of
Holdings or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action Holdings proposes to take with respect thereto and (ii)
any litigation or governmental proceeding pending against Holdings or any of the
Subsidiaries that would reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.
(f).    Environmental Matters. Promptly after an Authorized Officer of Holdings
or any of the Restricted Subsidiaries obtains knowledge of any one or more of
the following environmental matters, unless such environmental matters would not
reasonably be expected to result in a Material Adverse Effect, notice of:
(i).    any pending or threatened Environmental Claim against any Credit Party
or any Real Estate; and
(ii).    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.
All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.
(g).    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre-effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority in any relevant jurisdiction
by Holdings or any of the Restricted Subsidiaries (other than amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8) and copies of all financial statements, proxy statements, notices, and
reports that Holdings or any of the Restricted Subsidiaries shall send to the
holders of any publicly issued debt of Holdings and/or any of the Restricted
Subsidiaries, in their capacity as such holders, lenders or agents (in each case
to the extent not theretofore delivered to the Administrative Agent pursuant to
this Agreement) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time; provided, that none of Holdings, the
Borrowers nor any other Restricted Subsidiary will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective contractors) is
prohibited by law, or any binding agreement, (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product or (iv) that is
otherwise subject to Section 13.16 or the limitations set forth in Section 9.2.


-146-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Borrowers or any direct or indirect parent of Holdings or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand.
Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet; (ii) such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) such financial
statements and/or other documents are posted on the SEC’s website on the
internet at www.sec.gov; provided, that, (A) the Borrowers shall, at the request
of the Administrative Agent, continue to deliver copies (which delivery may be
by electronic transmission ) of such documents to the Administrative Agent and
(B) the Borrowers shall notify (which notification may be by facsimile or
electronic transmission) the Administrative Agent of the posting of any such
documents on any website described in this paragraph. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
Each Loan Party hereby acknowledges and agrees that, unless the Borrowers notify
the Administrative Agent in advance, all financial statements and certificates
furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby deemed to be
suitable for distribution, and to be made available, to all Lenders and may be
treated by the Administrative Agent and the Lenders as not containing any
material nonpublic information.

9.2    Books, Records, and Inspections. Holdings will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of
Holdings and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required


-147-

--------------------------------------------------------------------------------

 


Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 9.2, (b) the Administrative Agent shall not exercise such rights
more than one time in any calendar year, which such visit will be at Holdings’
expense, and (c) notwithstanding anything to the contrary in this Section 9.2,
none of Holdings or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any agreement
binding on a third-party or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided, further, that when an
Event of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of Holdings at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give Holdings the
opportunity to participate in any discussions with Holdings’ independent public
accountants.

9.3    Maintenance of Insurance. (a) Holdings will, and will cause each Material
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that Holdings believes
(in the good faith judgment of the management of Holdings) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which Holdings believes (in the good faith judgment of management of Holdings)
is reasonable and prudent in light of the size and nature of its business and
the availability of insurance on a cost-effective basis) and against at least
such risks (and with such risk retentions) as Holdings believes (in the good
faith judgment of management of Holdings) is reasonable and prudent in light of
the size and nature of its business and the availability of insurance on a
cost-effective basis; and will furnish to the Administrative Agent, promptly
following written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried and (b) with respect to each
Mortgaged Property, Holdings will obtain flood insurance in such total amount as
required by law and as otherwise reasonably required by the Collateral Agent, if
at any time the area in which any improvements located on any Mortgaged Property
is designated by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause each applicable Credit Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, (ii) cooperate
with the Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance. Each such policy of
insurance shall (i) name the Collateral Agent, on behalf of the Secured Parties
as an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Secured Parties as
the loss payee thereunder.

9.4    Payment of Taxes. Holdings will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all material Taxes imposed
upon it (including in its capacity as a


-148-

--------------------------------------------------------------------------------

 


withholding agent) or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims in respect of any Taxes imposed, assessed or
levied that, if unpaid, would reasonably be expected to become a material Lien
upon any properties of Holdings or any of the Restricted Subsidiaries; provided
that neither Holdings nor any of the Restricted Subsidiaries shall be required
to pay any such Tax that is being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of management of Holdings) with respect thereto in accordance with GAAP and the
failure to pay would not reasonably be expected to result in a Material Adverse
Effect.

9.5    Preservation of Existence; Consolidated Corporate Franchises. Holdings
and the Borrowers will, and will cause each Material Subsidiary to, take all
actions necessary (a) to preserve and keep in full force and effect its
existence, organizational rights and authority and (b) to maintain its rights,
privileges (including its good standing (if applicable)), permits, licenses and
franchises necessary in the normal conduct of its business, in each case, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided, however, that Holdings and its Subsidiaries
may consummate any transaction permitted under Permitted Investments and
Sections 10.2, 10.3, 10.4, or 10.5.

9.6    Compliance with Statutes, Regulations, Etc. Holdings will, and will cause
each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, applicable laws administered by OFAC, the FCPA and the Patriot Act
the rules and regulations promulgated thereunder, and all governmental approvals
or authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, (b) comply
with, and use commercially reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
Environmental Laws, and (c) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal, and other actions required
under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of clauses (a), (b), and (c) of this
Section 9.6, where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

9.7    ERISA. (a) Holdings will furnish to the Administrative Agent promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that any Credit Party or any of its Subsidiaries may request
with respect to any Multiemployer Plan to which a Credit Party or any of its
Subsidiaries is obligated to contribute; provided that if the Credit Parties or
any of their Subsidiaries have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Credit Parties shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrowers shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and further provided,
that the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period, and (b) Holdings will
notify the Administrative Agent promptly


-149-

--------------------------------------------------------------------------------

 


following the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
would reasonably be expected to result in liability of any Credit Party that
would reasonably be expected to have a Material Adverse Effect.

9.8    Maintenance of Properties. Holdings will, and will cause each of the
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty, and condemnation excepted, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

9.9    Transactions with Affiliates. Holdings will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than Holdings and the Restricted Subsidiaries) involving
aggregate payments or consideration in excess of $10,000,000 for any individual
transaction or series of related transactions on terms that are at least
substantially as favorable to Holdings or such Restricted Subsidiary as it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate, as determined by the board of directors of Holdings or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to (a) the payment of fees to the Sponsor for management,
consulting, and financial services rendered to Holdings and the Restricted
Subsidiaries pursuant to the Sponsor Management Agreement and customary
investment banking fees paid to the Sponsor for services rendered to Holdings
and the Subsidiaries in connection with divestitures, acquisitions, financings
and other transactions which payments are approved by a majority of the board of
directors of Holdings in good faith, (b) transactions permitted by Section 10.5,
(c) consummation of the Transactions and the payment of the Transaction
Expenses, (d) the issuance of Capital Stock or Stock Equivalents of Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries not otherwise
prohibited by the Credit Documents, (e) loans, advances and other transactions
between or among Holdings, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) in which Holdings or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Holdings but for Holdings’ or a Subsidiary’s ownership of Capital Stock or Stock
Equivalents in such joint venture or Subsidiary) to the extent permitted under
Section 10, (f) employment and severance arrangements between Holdings and the
Restricted Subsidiaries and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business
(including loans and advances in connection therewith), (g) payments by Holdings
(and any direct or indirect parent thereof) and the Subsidiaries pursuant to the
tax sharing agreements among Holdings (and any such parent) and the Subsidiaries
that are permitted under Section 10.5(b)(15); provided that in each case the
amount of such payments in any fiscal year does not exceed the amount that
Holdings, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent of the amount received from Unrestricted Subsidiaries) would have been
required to pay in respect of such foreign, federal, state and/or local taxes
for such fiscal year had Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) paid such taxes
separately from any such direct or indirect parent company of Holdings, (h) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, managers, consultants, officers, employees of
Holdings (or any direct or indirect parent thereof) and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings and the Subsidiaries, (i) transactions undertaken pursuant
to membership in a purchasing consortium, (j) transactions pursuant to any
agreement or arrangement as in


-150-

--------------------------------------------------------------------------------

 


effect as of the Closing Date, or any amendment, modification, supplement or
replacement thereto (so long as any such amendment, modification, supplement or
replacement is not disadvantageous in any material respect to the Lenders when
taken as a whole as compared to the applicable agreement as in effect on the
Closing Date as determined by the Borrowers in good faith), (k) customary
payments by Holdings (or any direct or indirect parent) and any Restricted
Subsidiaries to the Sponsor made for any financial advisory, consulting,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
(l) the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such transaction was not
entered into in contemplation of such designation or redesignation, as
applicable, (m) Affiliate repurchases of the Loans or Commitments to the extent
permitted hereunder and the holding of such Loans or Commitments and the
payments and other transactions contemplated herein in respect thereof and (n)
any customary transactions with a Receivables Subsidiary effected as part of a
Receivables Facility.

9.10    End of Fiscal Years. Holdings will, for financial reporting purposes,
cause each of its, and each of the Restricted Subsidiaries’, fiscal years to end
on dates consistent with past practice; provided, however, that Holdings may,
upon written notice to the Administrative Agent change the financial reporting
convention specified above to (x) align the dates of such fiscal year and for
any Restricted Subsidiary whose fiscal years end on dates different from those
of Holdings or (y) any other financial reporting convention (including a change
of fiscal year) reasonably acceptable (such consent not to be unreasonably
withheld or delayed) to the Administrative Agent, in which case Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

9.11    Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Security Documents, Holdings will cause each direct
or indirect Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition), and each other Subsidiary that ceases to constitute an Excluded
Subsidiary, within 60 days from the date of such formation, acquisition or
cessation, as applicable (or such longer period as the Administrative Agent may
agree in its reasonable discretion), and Holdings may at its option cause any
Subsidiary, to execute a supplement to each of the Guarantee, the Pledge
Agreement and the Security Agreement in order to become a Guarantor under the
Guarantee and a grantor under such Security Documents or, to the extent
reasonably requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to the Collateral Agent
and take all other action reasonably requested by the Collateral Agent to grant
a perfected security interest in its assets to substantially the same extent as
created and perfected by the Credit Parties on the Closing Date and pursuant to
Section 9.14(d) in the case of such Credit Parties. For the avoidance of doubt,
no Credit  Party or any Restricted Subsidiary that is a Domestic Subsidiary
shall be required to take any action outside the United States to perfect any
security interest in the Collateral


-151-

--------------------------------------------------------------------------------

 


(including the execution of any agreement, document or other instrument governed
by the law of any jurisdiction other than the United States, any State thereof
or the District of Columbia).

9.12    Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents and other than (x)
when in the reasonable determination of the Administrative Agent and the
Borrowers (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences as reasonably determined by the Borrowers in consultation with the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than any
Excluded Stock and Stock Equivalents) held directly by Holdings or any other
Credit Party, (ii) all evidences of Indebtedness in excess of $25,000,000
received by Holdings or any of the Guarantors in connection with any disposition
of assets pursuant to Section 10.4(b), and (iii) any promissory notes executed
after the Closing Date evidencing Indebtedness in excess of $25,000,000 of
Holdings or any Subsidiary that is owing to Holdings or any other Credit Party,
in each case, to be delivered to the Collateral Agent as security for the
Obligations accompanied by undated instruments of transfer executed in blank
pursuant to the terms of the Security Documents. Notwithstanding the foregoing
any promissory note among Holdings and/or its Subsidiaries need not be delivered
to the Collateral Agent so long as (i) a global intercompany note superseding
such promissory note has been delivered to the Collateral Agent, (ii) such
promissory note is not delivered to any other party other than Holdings or any
other Credit Party, in each case, owed money thereunder, and (iii) such
promissory note indicates on its face that it is subject to the security
interest of the Collateral Agent.

9.13    Use of Proceeds.
(a)    The Borrowers will use the proceeds of (i) the Initial Term Loans and a
portion of the proceeds of borrowings by it under the Revolving Credit Facility
and cash on hand to effect the Closing Date Refinancing and (ii) the Delayed
Draw Term Loans and a portion of the proceeds of borrowings by it under the
Revolving Credit Facility and cash on hand to effect the Acquisition.
(b)    The Borrowers will use Letters of Credit, Revolving Loans and Swingline
Loans for working capital and general corporate purposes (including any
transaction not prohibited by the Credit Documents).

9.14    Further Assurances.
(a)    Subject to the terms of Sections 9.11 and 9.12, this Section 9.14 and the
Security Documents, Holdings will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements, and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of Holdings and the Restricted Subsidiaries.


-152-

--------------------------------------------------------------------------------

 


(b)    Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrowers (as agreed to in writing), the cost or other
consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) to the extent doing so would result in
material adverse tax consequences as reasonably determined by the Borrowers in
consultation with the Administrative Agent, if any assets (other than Excluded
Property) (including any real estate or improvements thereto or any interest
therein but excluding Capital Stock and Stock Equivalents of any Subsidiary and
excluding any real estate which the Borrowers or applicable Credit Party intends
to dispose of pursuant to a Permitted Sale Leaseback so long as actually
disposed of within 270 days of acquisition (or such longer period as the
Administrative Agent may reasonably agree)) with a book value in excess of
$25,000,000 (at the time of acquisition) are acquired by Holdings or any other
Credit Party after the Closing Date (other than assets constituting Collateral
under a Security Document that become subject to the Lien of the applicable
Security Document upon acquisition thereof) that are of a nature secured by a
Security Document or that constitute a fee interest in real property in the
United States, Holdings will notify the Collateral Agent, and, if requested by
the Collateral Agent, Holdings will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the other applicable Credit
Parties to take, such actions as shall be necessary or reasonably requested by
the Collateral Agent, as soon as commercially reasonable but in no event later
than 90 days, unless extended by the Administrative Agent in its sole
discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in clause
(a) of this Section 9.14.
(c)    Any Mortgage delivered to the Administrative Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be received as
soon as commercially reasonable but in no event later than 90 days (except as
set forth in the preceding clause (b)), unless extended by the Administrative
Agent acting reasonably and accompanied by (x) a policy or policies (or an
unconditional binding commitment therefor to be replaced by a final title
policy) of title insurance issued by a nationally recognized title insurance
company, in such amounts as reasonably acceptable to the Administrative Agent
not to exceed the Fair Market Value of the applicable Mortgaged Property,
insuring the Lien of each Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Administrative Agent
and otherwise in form and substance reasonably acceptable to the Administrative
Agent and the Borrowers, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request but only to the
extent such endorsements are (i) available in the relevant jurisdiction
(provided in no event shall the Administrative Agent request a creditors’ rights
endorsement) and (ii) available at commercially reasonable rates, (y) an opinion
of local counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (z) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) certificates
of insurance evidencing the insurance required by Section 9.3 in form and
substance reasonably satisfactory to the Administrative Agent, each of which
shall (I) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (II) name the
Collateral Agent, on behalf of the Secured Parties, as additional insured or
loss payee/mortgagee (as applicable), (III) identify the address of each
property located in a special flood hazard area, indicate the applicable flood
zone designation, the flood insurance coverage and the


-153-

--------------------------------------------------------------------------------

 


deductible relating thereto, (IV) provide that the insurer will give the
Administrative Agent 45 days’ written notice of cancellation or non-renewal and
(V) shall be otherwise in form and substance reasonably satisfactory to the
Administrative Agent, and (aa) an ALTA survey in a form and substance reasonably
acceptable to the Collateral Agent or such existing survey together with a
no-change affidavit sufficient for the title company to remove all standard
survey exceptions from the Title Policy related to such Mortgaged Property and
issue the endorsements required in (x) above.
(d)    Post-Closing Covenant. Holdings agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.14 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.15    Maintenance of Ratings. Holdings will use commercially reasonable
efforts to obtain and maintain (but not maintain any specific rating) a
corporate family and/or corporate credit rating, as applicable, and ratings in
respect of the credit facilities provided pursuant to this Agreement, in each
case, from each of S&P and Moody’s.

9.16    Lines of Business. Holdings and the Restricted Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by Holdings and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities which are extensions thereof or otherwise incidental, synergistic,
reasonably related, or ancillary to any of the foregoing (and non-core
incidental businesses acquired in connection with any Permitted Acquisition or
permitted Investment).

Section 10.    Negative Covenants
Each of Holdings and the Borrowers hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated or been collateralized in accordance with
the terms of this Agreement and the Loans and Unpaid Drawings, together with
interest, Fees, and all other Obligations incurred hereunder (other than
contingent indemnity obligations, Secured Hedge Obligations and Secured Cash
Management Obligations and Letters of Credit, collateralized in accordance with
the terms of this Agreement), are paid in full:

10.1    Limitation on Indebtedness. Holdings will not, and will not permit any
Restricted Subsidiary to create, incur, issue, assume, guarantee or otherwise
become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and Holdings will not issue any shares of Disqualified
Stock and will not permit any Restricted Subsidiary to issue any shares of
Disqualified Stock or, in the case of Restricted Subsidiaries that are not
Guarantors, preferred stock; provided that Holdings, the Borrowers and their
Restricted Subsidiaries may incur Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if, after giving effect thereto, the
Consolidated Total Debt to Consolidated EBITDA Ratio is equal to or less than
6.50:1.00 or the Fixed Charge Coverage Ratio of Holdings and the Restricted
Subsidiaries would be at least 2.00 to 1.00; provided further that the amount


-154-

--------------------------------------------------------------------------------

 


of Indebtedness (other than Acquired Indebtedness), Disqualified Stock and
preferred stock that may be incurred pursuant to the foregoing together with any
amounts incurred under Section 10.1(n)(x) by Restricted Subsidiaries that are
not Guarantors shall not exceed the greater of (x) $160,000,000 and (y) 30.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding.
The foregoing limitations will not apply to:
(a)    Indebtedness arising under the Credit Documents;
(b)    Indebtedness represented by the Unsecured Asset Sale Bridge (including
any guarantee thereof) in the aggregate amount not to exceed 500,000,000€;
(c)    (i) Indebtedness (including any unused commitment) outstanding on the
Closing Date listed on Schedule 10.1 to the Disclosure Letter and (ii)
intercompany Indebtedness (including any unused commitment) outstanding on the
Closing Date listed on Schedule 10.1 to the Disclosure Letter (other than
intercompany Indebtedness owed by a Credit Party to another Credit Party);
(d)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and preferred stock incurred by Holdings or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of Holdings or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of Holdings or such Restricted Subsidiary, in an aggregate
principal amount which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and preferred stock then outstanding and
incurred pursuant to this clause (d) and all Refinancing Indebtedness incurred
to refinance any other Indebtedness, Disqualified Stock and preferred stock
incurred pursuant to this clause (d), does not exceed the greater of (x)
$185,000,000 and (y) 35.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence;
provided that Capitalized Lease Obligations incurred by Holdings or any
Restricted Subsidiary pursuant to this clause (d) in connection with a Permitted
Sale Leaseback shall not be subject to the foregoing limitation so long as the
proceeds of such Permitted Sale Leaseback are used by Holdings or such
Restricted Subsidiary in accordance with Section 5.2(a);
(e)    Indebtedness incurred by Holdings or any Restricted Subsidiary (including
letter of credit obligations consistent with past practice constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business), in respect of workers’ compensation claims,
deferred compensation, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement or indemnification type
obligations regarding workers’ compensation claims, deferred compensation,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance;


-155-

--------------------------------------------------------------------------------

 


(f)    Indebtedness arising from agreements of Holdings or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;
(g)    Indebtedness of Holdings to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not the Borrowers or
a Guarantor is subordinated in right of payment to Holdings’ Guarantee;
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to another Borrower or another Restricted Subsidiary) shall
be deemed, in each case to be an incurrence of such Indebtedness not permitted
by this clause;
(h)    Indebtedness of a Restricted Subsidiary owing to Holdings or another
Restricted Subsidiary; provided that if the Borrowers or a Guarantor incur such
Indebtedness owing to a Restricted Subsidiary that is not the Borrowers or a
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be; provided, further, that any
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause;
(i)    shares of preferred stock of a Restricted Subsidiary issued to Holdings
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to Holdings or
another Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of preferred stock not permitted by this clause;
(j)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);
(k)    obligations in respect of self-insurance, performance, bid, appeal, and
surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;
(l)    (i) Indebtedness, Disqualified Stock and preferred stock of Holdings or
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100% of the net cash proceeds received by Holdings since
immediately after the Closing Date from the issue or sale of Equity Interests of
Holdings or cash contributed to the capital of Holdings (in each case, other
than Excluded Contributions, any Cure Amount or proceeds of Disqualified Stock
or sales of Equity Interests to Holdings or any of its Subsidiaries) as
determined in accordance with Sections 10.5(a)(iii)(B) and 10.5(a)(iii)(C) to
the extent such net cash proceeds or cash have not been applied pursuant to such
clauses to make Restricted Payments or to make other Investments, payments or
exchanges pursuant to Section 10.5(b) or to make Permitted Investments (other
than Permitted Investments specified in clauses (a) and (c) of the definition
thereof) and (ii) Indebtedness, Disqualified Stock or preferred stock of
Holdings or any Restricted Subsidiary not otherwise


-156-

--------------------------------------------------------------------------------

 


permitted hereunder in an aggregate principal amount or liquidation preference,
which when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and preferred stock then outstanding
and incurred pursuant to this clause (l)(ii), does not at any one time
outstanding exceed the greater of (x) $215,000,000 and (y) 40.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of incurrence (it being understood that any Indebtedness,
Disqualified Stock or preferred stock incurred pursuant to this clause (l)(ii)
shall cease to be deemed incurred or outstanding for purposes of this clause
(l)(ii) but shall be deemed incurred for the purposes of the first paragraph of
this Section 10.1 from and after the first date on which Holdings or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or preferred stock under the first paragraph of this Section 10.1 without
reliance on this clause (l)(ii));
(m)    the incurrence or issuance by Holdings or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and, this clause (m) and clause (n) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so refinance, replace, refund,
extend, renew, defease, restructure, amend, restate or otherwise modify
(collectively, “refinance”) such Indebtedness, Disqualified Stock or preferred
stock (the “Refinancing Indebtedness”) prior to its respective maturity;
provided, that such Refinancing Indebtedness (1) has a weighted average life to
maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining weighted average life to maturity of the Indebtedness,
Disqualified Stock or preferred stock being refinanced, (2) to the extent such
Refinancing Indebtedness refinances (i) Indebtedness that is unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations, such
Refinancing Indebtedness is unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, (ii) Disqualified Stock or preferred stock, such
Refinancing Indebtedness must be Disqualified Stock or preferred stock,
respectively, and (iii) Indebtedness subordinated to the Obligations, such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being Refinanced and (3) shall not include
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of Holdings
that is not the Borrowers or a Guarantor that refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrowers or a Guarantor;
(n)    Indebtedness, Disqualified Stock or preferred stock of (x) Holdings or a
Restricted Subsidiary incurred or issued to finance an acquisition, merger, or
consolidation; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Stock and preferred stock that may be incurred
pursuant to the foregoing, together with any amounts incurred under the first
paragraph of this Section 10.1 by Restricted Subsidiaries that are not
Guarantors shall not exceed the greater of (x) $185,000,000 and (y) 35.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding, or (y) Persons that are acquired by
Holdings or any Restricted Subsidiary or merged into or consolidated with
Holdings or a Restricted Subsidiary in accordance with the terms hereof
(including designating an Unrestricted Subsidiary a Restricted Subsidiary);
provided that after giving effect to any such acquisition, merger, consolidation
or designation described in this clause (n), either: (i)(1) Holdings would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in the first paragraph of this
Section 10.1 or (2) the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries is equal to or greater than that immediately


-157-

--------------------------------------------------------------------------------

 


prior to such acquisition, merger, consolidation or designation or (ii) either
(1) the Consolidated Total Debt to Consolidated EBITDA Ratio (calculated on a
Pro Forma Basis) shall be either (A) less than or equal to the Consolidated
Total Debt to Consolidated EBITDA Ratio immediate prior to such acquisition,
merger, consolidation or designation or (2) less than or equal to 6.50:1.00;
(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(p)    (i) Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit, in a principal amount not in excess of the stated amount of
such letter of credit so long as such letter of credit is otherwise permitted to
be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of Holdings to the extent required by law or
in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;
(q)    (1) any guarantee by Holdings or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as in the case of a
guarantee of Indebtedness by a Restricted Subsidiary that is not a Guarantor,
such Indebtedness could have been incurred directly by the Restricted Subsidiary
providing such guarantee or (2) any guarantee by a Restricted Subsidiary of
Indebtedness of Holdings;
(r)    Indebtedness of Restricted Subsidiaries that are not Guarantors in an
amount not to exceed, in the aggregate at any one time outstanding, the greater
of (x) $120,000,000 and (y) 22.5% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) (it being understood that
any Indebtedness incurred pursuant to this clause (r) shall cease to be deemed
incurred or outstanding for purposes of this clause (r) but shall be deemed
incurred for the purposes of the first paragraph of this covenant from and after
the first date on which such Restricted Subsidiary could have incurred such
Indebtedness under the first paragraph of this covenant without reliance on this
clause (r));
(s)    Indebtedness of Holdings or any of the Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business or consistent with past practice;
(t)    (i) Indebtedness of Holdings or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of Cash Management Services and (ii) Indebtedness owed on a short
term basis of no longer than 30 days to banks and other financial institutions
incurred in the ordinary course of business of the Borrowers and their
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrowers and their Restricted Subsidiaries;
(u)    Indebtedness consisting of Indebtedness issued by Holdings or any of the
Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests


-158-

--------------------------------------------------------------------------------

 


of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(b);
(v)    guarantees furnished by the Borrowers or any of their Restricted
Subsidiaries in the ordinary course of business of Indebtedness of another
Person in an aggregate amount not to exceed $25,000,000 at any time outstanding;
(w)    Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(i); and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness;
(x)    Indebtedness in respect of (i) Permitted Other Indebtedness; provided
that either (a) the aggregate principal amount of all such Permitted Other
Indebtedness issued or incurred pursuant to this clause (i)(a) shall not exceed
the Maximum Incremental Facilities Amount or (b) the Net Cash Proceeds thereof
shall be applied no later than ten Business Days after the receipt thereof to
repurchase, repay, redeem or otherwise defease Loans (provided, in the case of
this clause (i)(b), such Permitted Other Indebtedness is unsecured or secured by
a Lien ranking junior to the Lien securing the Obligations) and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses and
premium and accrued and unpaid interest in connection with such refinancing) and
(y) such Indebtedness otherwise complies with the definition of Permitted Other
Indebtedness; and
(y)    (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.15 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness.
For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (y) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify and may reclassify (including within the definition of Maximum
Incremental Facilities Amount) such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof)


-159-

--------------------------------------------------------------------------------

 


and will only be required to include the amount and type of such Indebtedness,
Disqualified Stock or preferred stock in one of the above clauses or paragraphs;
and (ii) at the time of incurrence, Holdings will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in this Section 10.1.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums, and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

10.2    Limitation on Liens.
(a)    Holdings will not, and will not permit any of the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any property or
assets of any kind (real or personal, tangible or intangible) of Holdings or any
Restricted Subsidiary, whether now owned or hereafter acquired (each, a “Subject
Lien”) that secures obligations under any Indebtedness on any asset or property
of Holdings or any Restricted Subsidiary, except:
(i).    if such Subject Lien is a Permitted Lien; and


-160-

--------------------------------------------------------------------------------

 


(ii)    any other Subject Lien if the obligations secured by such Subject Lien
are junior to the Obligations; provided that, in the case of Liens securing
Permitted Other Indebtedness Obligations, the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and shall (x) in the case of the
first such issuance of Permitted Other Indebtedness, the Collateral Agent, the
Administrative Agent and the representative of the holders of such Permitted
Other Indebtedness Obligations shall have entered into the Second Lien
Intercreditor Agreement and (y) in the case of subsequent issuances of Permitted
Other Indebtedness, the representative for the holders of such Permitted Other
Indebtedness shall have become a party to the Second Lien Intercreditor
Agreement in accordance with the terms thereof; and without any further consent
of the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to execute and deliver on behalf of the Secured Parties the First
Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement
contemplated by this clause (ii); and
(iii)    in the case of any other asset or property, any Subject Lien if (i) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Debt) the obligations secured by
such Subject Lien or (ii) such Subject Lien is a Permitted Lien.
(b)    Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

10.3    Limitation on Fundamental Changes. Holdings will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
(a).    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person may be merged,
amalgamated or consolidated with or into Holdings or the Borrowers; provided
that (A) Holdings or the Borrowers shall be the continuing or surviving
corporation or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not Holdings or the Borrowers (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (2) the Successor Borrower
shall expressly assume all the obligations of Holdings or the Borrowers under
this Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto or in a form otherwise reasonably satisfactory to the Administrative
Agent, (3) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to the Guarantee
confirmed that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary grantor and each
Subsidiary pledgor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to any applicable Security Document
affirmed that its obligations thereunder shall apply to its Guarantee


-161-

--------------------------------------------------------------------------------

 


as reaffirmed pursuant to clause (3), (5) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger, amalgamation or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3), and
(6) the Successor Borrower shall have delivered to the Administrative Agent (x)
an officer’s certificate stating that such merger, amalgamation, or
consolidation and such supplements preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the applicable Security
Documents and (y) if requested by the Administrative Agent, an opinion of
counsel to the effect that such merger, amalgamation, or consolidation does not
violate this Agreement or any other Credit Document and that the provisions set
forth in the preceding clauses (3) through (5) preserve the enforceability of
the Guarantee and the perfection of the Liens created under the applicable
Security Documents (it being understood that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Borrowers under
this Agreement) ; provided, further, that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;
(b).    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of Holdings or any other Person (in each case,
other than the Borrowers) may be merged, amalgamated or consolidated with or
into any one or more Subsidiaries of Holdings; provided that (i) in the case of
any merger, amalgamation or consolidation involving one or more Restricted
Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or surviving
Person or (B) Holdings shall cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation and if the surviving Person is not already
a Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, and
(iii) Holdings shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Security Document preserve the enforceability of the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;
(c).    the Transactions may be consummated;
(d).    (i) any Restricted Subsidiary that is not a Credit Party may convey,
sell, lease, assign, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or dissolution or otherwise) to Holdings or any
other Restricted Subsidiary or (ii) any Credit Party (other than the Borrowers)
may convey, sell, lease, assign, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party;


-162-

--------------------------------------------------------------------------------

 


(e).    any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to a Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;
(f).    any Restricted Subsidiary (in each case, other than the Borrowers) may
liquidate or dissolve if (i) Holdings determines in good faith that such
liquidation or dissolution is in the best interests of Holdings and is not
materially disadvantageous to the Lenders and (ii) to the extent such Restricted
Subsidiary is a Credit Party, any assets or business of such Restricted
Subsidiary not otherwise disposed of or transferred in accordance with Section
10.4 or 10.5 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution;
(g).    Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment; and
(h)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Holdings or any Restricted Subsidiary may change its legal
form.

10.4    Limitation on Sale of Assets. Holdings will not, and will not permit any
Restricted Subsidiary to, consummate an Asset Sale, unless:
(a).    Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and
(b).    except in the case of a Permitted Asset Swap, if the property or assets
sold or otherwise disposed of have a Fair Market Value in excess of $25,000,000,
at least 75% in the aggregate since the Closing Date of the consideration
therefor received by Holdings or such Restricted Subsidiary, as the case may be,
is in the form of cash or Cash Equivalents; provided that the amount of:
(i).    any liabilities (as reflected on Holdings’ most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on Holdings’ consolidated balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
balance sheet, as determined in good faith by Holdings) of Holdings, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which
Holdings and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing;


-163-

--------------------------------------------------------------------------------

 


(ii).    any securities, notes or other obligations or assets received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;
(iii)    Indebtedness, other than liabilities that are by their terms
subordinated to the Loans, that are of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that Holdings and all Restricted Subsidiaries have been validly released from
any Guarantee of payment of such Indebtedness in connection with such Asset
Sale; and
(iv)    any Designated Non-Cash Consideration received by Holdings or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
greater of $195,000,000 or 6.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.
Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:
(i)    (x) to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i) or (y) to the extent not required to prepay Loans pursuant to
Section 5.2(a)(i), be retained by the Borrowers and/or Restricted Subsidiaries
(any such amounts, “Retained Asset Sale Proceeds”); and/or
(ii)    to make investments in the Borrowers and its Subsidiaries; provided that
Holdings and the Restricted Subsidiaries will be deemed to have complied with
this clause (ii) if and to the extent that, within the Reinvestment Period after
the Asset Sale that generated the Net Cash Proceeds, Holdings or such Restricted
Subsidiary has entered into and not abandoned or rejected a binding agreement or
letter of intent to consummate any such investment described in this clause (ii)
with the good faith expectation that such Net Cash Proceeds will be applied to
satisfy such commitment within 180 days of such commitment and, in the event any
such commitment is later cancelled or terminated for any reason before the Net
Cash Proceeds are applied in connection therewith, Holdings or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).
(c).    Pending the final application of any Net Cash Proceeds pursuant to this
covenant, Holdings or the applicable Restricted Subsidiary may apply such Net
Cash Proceeds temporarily to


-164-

--------------------------------------------------------------------------------

 


reduce Indebtedness outstanding under the Revolving Credit Facility or any other
revolving credit facility or otherwise invest such Net Cash Proceeds in any
manner not prohibited by this Agreement.

10.5    Limitation on Restricted Payments.
(a).    Holdings will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:
(1)    declare or pay any dividend or make any payment or distribution on
account of Holdings’ or any Restricted Subsidiary’s Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation, other than:
(A)    dividends or distributions by Holdings payable in Equity Interests (other
than Disqualified Stock) of Holdings or in options, warrants or other rights to
purchase such Equity Interests, or
(B)    dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;
(2)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Holdings or any direct or indirect parent company of
Holdings, including in connection with any merger or consolidation;
(3)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of Holdings or any
Restricted Subsidiary, other than (A) Indebtedness permitted under clauses (g)
and (h) of Section 10.1 or (B) the purchase, repurchase or other acquisition of
Junior Debt purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or
(4)    make any Restricted Investment;
(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:
(i)    no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof (or in the case of a Restricted Investment, no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing or
would occur as a consequence thereof);


-165-

--------------------------------------------------------------------------------

 


(ii)    [Reserved].
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by Holdings and the Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clauses (1), (2)
(with respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only), and (6)(C) of Section 10.5(b) below, but excluding all
other Restricted Payments permitted by Section 10.5(b)), is less than the sum of
(without duplication) (the sum of the amounts attributable to clauses (A)
through (G) below is referred to herein as the “Available Amount”):
(A)    50% of the Consolidated EBITDA for the period (taken as one accounting
period) from the period April 1, 2014 to the end of Holdings’ most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment less the product of 1.5 times Holdings’
Fixed Charges for such period, plus
(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by Holdings since immediately
after the Closing Date (other than the net cash proceeds from Cure Amounts or to
the extent such net cash proceeds have been used to incur Indebtedness,
Disqualified Stock or preferred stock pursuant to clause (l)(i) of Section 10.1)
from the issue or sale of (x) Equity Interests of Holdings, including Retired
Capital Stock, but excluding cash proceeds and the Fair Market Value of
marketable securities or other property received from the sale of (A) Equity
Interests to any employee, director, manager or consultant of Holdings, any
direct or indirect parent company of Holdings and Holdings’ Subsidiaries after
the Closing Date to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of Section 10.5(b) below, and (B)
Designated Preferred Stock, and, to the extent such net cash proceeds are
actually contributed to Holdings, Equity Interests of any direct or indirect
parent company of Holdings (excluding contributions of the proceeds from the
sale of Designated Preferred Stock of such companies or contributions to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 10.5(b) below) or (y) Indebtedness of Holdings or a
Restricted Subsidiary that has been converted into or exchanged for such Equity
Interests of Holdings or any direct or indirect parent company of Holdings;
provided that this clause (B) shall not include the proceeds from (a) Refunding
Capital Stock, (b) Equity Interests or Indebtedness that has been converted or
exchanged for Equity Interests of Holdings sold to a Restricted Subsidiary or
Holdings, as the case may be, (c) Disqualified Stock or Indebtedness that has
been converted or exchanged into Disqualified Stock or (d) Excluded
Contributions, plus


-166-

--------------------------------------------------------------------------------

 


(C)    100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of Holdings
following the Closing Date (other than the net cash proceeds from Cure Amounts
or to the extent such net cash proceeds (i) have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to clause (l)(i) of
Section 10.1), (ii) are contributed by a Restricted Subsidiary or (iii)
constitute Excluded Contributions), plus
(D)    100% of the aggregate amount received in cash and the Fair Market Value
of marketable securities or other property received by means of (A) the sale or
other disposition (other than to Holdings or a Restricted Subsidiary) of
Restricted Investments made by Holdings and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Holdings and the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by Holdings or the
Restricted Subsidiaries, in each case, after the Closing Date; or (B) the sale
(other than to Holdings or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary (other than in each case to the extent the Investment in
such Unrestricted Subsidiary was made by Holdings or a Restricted Subsidiary
pursuant to clause (7) of Section 10.5(b) below or to the extent such Investment
constituted a Permitted Investment) or a dividend from an Unrestricted
Subsidiary after the Closing Date, plus
(E)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by Holdings or a
Restricted Subsidiary pursuant to clause (7) of Section 10.5(b) below or to the
extent such Investment constituted a Permitted Investment, plus
(F)    the aggregate amount of any Retained Declined Proceeds and Retained Asset
Sale Proceeds since the Closing Date, plus
(G)    the greater of (i) $180 million and (ii) 35% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis).
(b).    The foregoing provisions of Section 10.5(a) will not prohibit:
(1)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;


-167-

--------------------------------------------------------------------------------

 


(2)    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of Holdings or any direct or indirect Parent Entity or management
investment vehicle to the extent contributed to Holdings (in each case, other
than any Disqualified Stock) (“Refunding Capital Stock”) and (b) if immediately
prior to the retirement of Retired Capital Stock, the declaration and payment of
dividends thereon was permitted under clause (6) of this Section 10.5(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of Holdings) in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that was declarable and payable on such
Retired Capital Stock immediately prior to such retirement;
(3)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt of Holdings or a Restricted Subsidiary
made by exchange for, or out of the proceeds of the substantially concurrent
sale of, new Indebtedness of Holdings, or a Restricted Subsidiary, as the case
may be, which is incurred in compliance with Section 10.1 so long as: (A) the
principal amount (or accreted value, if applicable) of such new Indebtedness
does not exceed the principal amount of (or accreted value, if applicable), plus
any accrued and unpaid interest on the Junior Debt being so redeemed, defeased,
repurchased, exchanged, acquired or retired for value, plus the amount of any
premium (including reasonable tender premiums), defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness, (B) if such Junior Debt is subordinated to the Obligations,
such new Indebtedness is subordinated to the Obligations or the applicable
Guarantee at least to the same extent as such Junior Debt so purchased,
exchanged, redeemed, defeased, repurchased, acquired or retired for value, (C)
such new Indebtedness has a final scheduled maturity date equal to or later than
the final scheduled maturity date of the Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired, (D) if such Junior Debt
so purchased, exchanged, redeemed, repurchased, acquired or retired for value is
(i) unsecured then such new Indebtedness shall be unsecured or (ii) Permitted
Other Indebtedness incurred pursuant to Section 10.1(x)(i)(b) and is secured by
a Lien ranking junior to the Liens securing the Obligations then such new
Indebtedness shall be unsecured or secured by a Lien ranking junior to the Liens
securing the Obligations, and (E) such new Indebtedness has a weighted average
life to maturity equal to or greater than the remaining weighted average life to
maturity of the Junior Debt being so redeemed, defeased, repurchased, exchanged,
acquired or retired;
(4)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect parent company of Holdings or
management investment


-168-

--------------------------------------------------------------------------------

 


vehicle held by any future, present or former employee, director, manager or
consultant of Holdings, any of its Subsidiaries or any direct or indirect Parent
Entity or management investment vehicle, or their estates, descendants, family,
spouse or former spouse pursuant to any management equity plan or stock option
or phantom equity plan or any other management or employee benefit plan or
agreement, or any stock subscription or shareholder agreement (including, for
the avoidance of doubt, any principal and interest payable on any notes issued
by Holdings or any direct or indirect Parent Entity or management investment
vehicle in connection with such repurchase, retirement or other acquisition),
including any Equity Interests rolled over by management of Holdings or any
direct or Parent Entity or management investment vehicle in connection with the
Transactions; provided that, except with respect to non-discretionary purchases,
the aggregate Restricted Payments made under this clause (4) subsequent to the
Closing Date do not exceed in any calendar year $50,000,000 (with unused amounts
in any calendar year being carried over to succeeding calendar years); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed: (A) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of Holdings and, to the extent contributed to Holdings, the
cash proceeds from the sale of Equity Interests of any direct or indirect Parent
Entity or management investment vehicle, in each case to any future, present or
former employees, directors, managers or consultants of Holdings, any of its
Subsidiaries or any direct or indirect Parent Entity or management investment
vehicle that occurs after the Closing Date, to the extent the cash proceeds from
the sale of such Equity Interests have not otherwise been applied to the payment
of Restricted Payments by virtue of clause (iii) of Section 10.5(a), plus (B)
the cash proceeds of key man life insurance policies received by Holdings and
the Restricted Subsidiaries after the Closing Date, less (C) the amount of any
Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (4); and provided, further, that cancellation of Indebtedness owing to
Holdings or any Restricted Subsidiary from any future, present or former
employees, directors, managers or consultants of Holdings, any direct or
indirect Parent Entity or management investment vehicle or any Restricted
Subsidiary, or their estates, descendants, family, spouse or former spouse
pursuant in connection with a repurchase of Equity Interests of Holdings or any
direct or indirect Parent Entity or management investment vehicle will not be
deemed to constitute a Restricted Payment for purposes of this Section 10.5 or
any other provision of this Agreement;
(5)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of Holdings or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1 to the extent such dividends are included
in the definition of Fixed Charges;
(6)    (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
Holdings after the Closing Date; (B) the declaration and payment of dividends to
any direct or indirect parent company of Holdings, the proceeds of which will be
used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock (other


-169-

--------------------------------------------------------------------------------

 


than Disqualified Stock) of such parent company issued after the Closing Date;
provided that the amount of dividends paid pursuant to this clause (B) shall not
exceed the aggregate amount of cash actually contributed to Holdings from the
sale of such Designated Preferred Stock; or (C) the declaration and payment of
dividends on Refunding Capital Stock in excess of the dividends declarable and
payable thereon pursuant to clause (2) of this Section 10.5(b); provided that,
in the case of each of (A), (B), and (C) of this clause (6), for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Designated
Preferred Stock or the declaration of such dividends on Refunding Capital Stock,
after giving effect to such issuance or declaration on a pro forma basis,
Holdings and the Restricted Subsidiaries on a consolidated basis would have had
a Fixed Charge Coverage Ratio of at least 2.00 to 1.00;
(7)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
(x) $110,000,000 and (y) 20.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);
(8)    (i) payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager,
or consultant and repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) payments or other
adjustments to outstanding Equity Interests in accordance with any management
equity plan, stock option plan or any other similar employee benefit plan,
agreement or arrangement in connection with any Restricted Payment;
(9)    the declaration and payment of dividends on Holdings’ common stock (or
the payment of dividends to any direct or indirect parent company of Holdings to
fund a payment of dividends on such company’s common stock), following
consummation of the first public offering of Holdings’ common stock or the
common stock of any direct or indirect parent company of Holdings after the
Closing Date, of up to 6.00% per annum of the net cash proceeds received by or
contributed to Holdings in or from any such public offering, other than public
offerings with respect to Holdings’ common stock registered on Form S-8 and
other than any public sale constituting an Excluded Contribution;
(10)    Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;
(11)    other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause not to exceed the greater
of


-170-

--------------------------------------------------------------------------------

 


(x) $160,000,000 and (y) 30.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time made;
(12)    distributions or payments of Receivables Fees;
(13)    [Reserved].
(14)    other Restricted Payments; provided that after giving Pro Forma Effect
to such Restricted Payments the Consolidated Total Debt to Consolidated EBITDA
Ratio is equal to or less than 4.00:1.00;
(15)    the declaration and payment of dividends by Holdings to, or the making
of loans to, any direct or indirect parent company of Holdings in amounts
required for any direct or indirect parent company to pay (or in the case of
clauses (B) and (C) by Holdings to its equityholders): (A) franchise and excise
taxes, and other fees and expenses, required to maintain its organizational
existence, (B) distributions equal to the aggregate amount required to be
distributed by Holdings to the Holdings equityholders on a pro rata basis
(notwithstanding the differing actual Tax liabilities of the Holdings
equityholders) such that each holder receives a minimum amount for each quarter
equal to (i) the cumulative Taxable income of the holder for the taxable period
through the end of such quarter with respect to its equity interests in Holdings
(taking into account prior losses, if any, allocated to such equityholder in
respect of its equity interests in Holdings to the extent such loss (x) is of a
character that would permit such loss to be deducted against the income of such
Taxable period and (y) has not previously been taken into account for purposes
of determining Tax distributions to such equityholder and calculated without
taking into account any adjustments pursuant to Section 743 of the Code or any
basis adjustments arising from the acquisition of equity interests in Holdings
pursuant to the Unit Purchase Agreement, dated as of July 1, 2011 among The Go
Daddy Group, Inc., Gorilla Acquisition LLC and Holdings), multiplied by the
maximum rate applicable to an individual or corporation resident in New York
City or San Francisco whichever is higher) (the “Assumed Tax Rate”) less (ii)
distributions previously made with respect to such period pursuant to the
foregoing clause. In addition to such quarterly Tax distributions, there shall
be permitted (C) an annual Tax distribution to be distributed to Holdings
equityholders on a pro rata basis (notwithstanding the differing actual Tax
liabilities of Holdings equityholders) such that each holder receives a minimum
amount for each Taxable year equal to (a) the cumulative Taxable net income for
the Taxable year of the holder with respect to its equity interests in Holdings
(taking into account prior losses, if any, allocated to a such equityholder in
respect of its equity interests in Holdings to the extent such loss (x) is of a
character that would permit such loss to be deducted against the income of such
Taxable period and (y) has not previously been taken into account for purposes
of determining any Tax distributions to such equityholder and calculated without
taking into account any adjustments pursuant to Section 743 of the Code or any
basis adjustments arising from the acquisition of equity interests in Holdings
pursuant to the Unit Purchase Agreement, dated as of July 1, 2011


-171-

--------------------------------------------------------------------------------

 


among The Go Daddy Group, Inc., Gorilla Acquisition LLC and Holdings) multiplied
by the Assumed Tax Rate, less (b) the sum of the minimum quarterly Tax
distributions previously made with respect to such Taxable year pursuant to the
preceding sentence, (D) Additional Tax Distributions, (E) customary salary,
bonus, and other benefits payable to officers, employees, directors, and
managers of any direct or indirect parent company of Holdings to the extent such
salaries, bonuses, and other benefits are attributable to the ownership or
operation of Holdings and the Restricted Subsidiaries, including Holdings’
proportionate share of such amount relating to such parent company being a
public company, (F) general corporate or other operating (including, without
limitation, expenses related to auditing or other accounting matters) and
overhead costs and expenses of any direct or indirect parent company of Holdings
to the extent such costs and expenses are attributable to the ownership or
operation of Holdings and the Restricted Subsidiaries, including Holdings’
proportionate share of such amount relating to such parent company being a
public company, (G) amounts required for any direct or indirect parent company
of Holdings to pay fees and expenses incurred by any direct or indirect parent
company of Holdings related to (i) the maintenance by such parent entity of its
corporate or other entity existence and (ii) transactions of such parent company
of Holdings of the type described in clause (xi) of the definition of
“Consolidated Net Income,” (H) cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any such
direct or indirect parent company of Holdings, and (I) repurchases deemed to
occur upon the cashless exercise of stock options;
(16)    the repurchase, redemption or other acquisition for value of Equity
Interests of Holdings deemed to occur in connection with paying cash in lieu of
fractional shares of such Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings, in each case, permitted
under this Agreement;
(17)    the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);
(18)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt in an aggregate amount pursuant to this
clause (18) not to exceed the greater of (x) $135,000,000 and (y) 25.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis); and
(19)    payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, amalgamation, merger or transfer of assets
that complies with Section 10.3;


-172-

--------------------------------------------------------------------------------

 


provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (10) (but only if the Excluded Contribution was made
more than six months prior to such time), (11) and (14) above, no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof).
Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of Investment. Such designation
will be permitted only if a Restricted Payment in such amount would be permitted
at such time, whether pursuant to Section 10.5(a) or under clauses (7), (10), or
(11) of Section 10.5(b), or pursuant to the definition of Permitted Investments,
and if such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. Unrestricted Subsidiaries will not be subject to any of the
restrictive covenants set forth in this Agreement.
For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (19) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of Permitted Investments, Holdings will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) among such
clauses (1) through (19), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of “Permitted Investments”, in a manner that
otherwise complies with this covenant.
(c)    Prior to the Initial Term Loan Maturity Date, to the extent any Permitted
Debt Exchange Notes are issued pursuant to Section 10.1(y) for the purpose of
consummating a Permitted Debt Exchange, (i) Holdings will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase, redeem or otherwise
defease or acquire any Permitted Debt Exchange Notes unless Holdings or a
Restricted Subsidiary shall concurrently voluntarily prepay Term Loans pursuant
to Section 5.1(a) on a pro rata basis among the Term Loans, in an amount not
less than the product of (a) a fraction, the numerator of which is the aggregate
principal amount (calculated on the face amount thereof) of such Permitted Debt
Exchange Notes that are proposed to be prepaid, repurchased, redeemed, defeased
or acquired and the denominator of which is the aggregate principal amount
(calculated on the face amount thereof) of all Permitted Debt Exchange Notes in
respect of the relevant Permitted Debt Exchange then outstanding (prior to
giving effect to such proposed prepayment, repurchase, redemption, defeasance or
acquisition) and (b) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans then outstanding and (ii) Holdings will not waive,
amend or modify the terms of any Permitted Debt Exchange Notes or any indenture
pursuant to which such Permitted Debt Exchange Notes have been issued in any
manner inconsistent with the terms of Section 2.15(a), Section 10.1(y), or the
definition of Permitted Other Indebtedness or that would result in a Default
hereunder if such Permitted Debt Exchange Notes (as so amended or modified) were
then being issued or incurred.


-173-

--------------------------------------------------------------------------------


 


10.6    Limitation on Subsidiary Distributions. Holdings will not permit any of
the Restricted Subsidiaries that are not Guarantors to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:
(a).    (i) pay dividends or make any other distributions to Holdings or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to Holdings or any Restricted Subsidiary;
(b).    make loans or advances to Holdings or any Restricted Subsidiary; or
(c).    sell, lease or transfer any of its properties or assets to Holdings or
any Restricted Subsidiary;
except (in each case) for such encumbrances or restrictions (x) which the
Borrowers have reasonably determined in good faith will not materially impair
the Borrowers’ ability to make payments under this Agreement when due or (y)
existing under or by reason of:
(i).    contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement and the related documentation and related
Hedging Obligations;
(ii).    the Unsecured Asset Sale Bridge;
(iii)    purchase money obligations for property acquired in the ordinary course
of business or consistent with past practice and Capitalized Lease Obligations
that impose restrictions of the nature discussed in clause (c) above on the
property so acquired;
(iv)    Requirement of Law or any applicable rule, regulation or order;
(v)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(vi)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;
(vii)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such


-174-

--------------------------------------------------------------------------------

 


Permitted Lien, only to the extent that such transfer restrictions apply solely
to the assets that are the subject of such Permitted Lien);
(viii)    restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(ix)    other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 10.1;
(x)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
and the Equity Interests issued thereby;
(xi)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
(xii)    restrictions created in connection with any Receivables Facility that,
in the good faith determination of the board of directors of Holdings, are
necessary or advisable to effect such Receivables Facility; and
(xiii)    any encumbrances or restrictions of the type referred to in clauses
(a), (b), and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings (x)
are, in the good faith judgment of Holdings’ board of directors, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing or (y) do not materially impair the Borrowers’ ability to pay their
respective obligations under the Credit Documents as and when due (as determined
in good faith by the Borrowers).

10.7    Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio.
Solely with respect to the Revolving Credit Facility, Holdings will not permit
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as of the
last day of any Test Period ending during any Compliance Period to be greater
than 5.75 to 1.00.

10.8    Holdings Covenant. Holdings shall not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Stock of the Borrowers, (ii) the maintenance of its legal
existence, including the ability to incur fees, costs and expenses relating to
such maintenance, (iii) participating in tax, accounting and other
administrative matters as owner the Borrowers and reporting related to such
matters, (iv) the performance of its obligations under and in connection with
the Credit Documents, any documentation governing Permitted Other Indebtedness
or Refinancing Permitted Other Indebtedness, and the other agreements
contemplated hereby and thereby, (v) any public offering of its common stock or
any other issuance or registration of its Stock for sale or resale not
prohibited by Section 10, including the costs, fees and expenses related
thereto, (vi) the making of any dividend or the holding of


-175-

--------------------------------------------------------------------------------

 


any cash received in connection with dividends made by the Borrowers in
accordance with Section 10.5 pending application thereof, (vii) incurring fees,
costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes,
(vii) providing indemnification to officers and directors and as otherwise
permitted hereunder, (viii) activities incidental to the consummation of the
Transactions, (ix) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
its Subsidiaries and guaranteeing the obligations of its Subsidiaries, (x) any
other transaction permitted pursuant to Article X and (xi) activities incidental
to the businesses or activities described in clauses (i) to (x) of this Section
10.8.

Section 11.    Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1    Payments. The Borrowers shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured (except those in the
Credit Documents made or deemed made on the Closing Date), such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrowers; or

11.3    Covenants. Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(e)(i), Section 9.5 (solely with respect to
Holdings or the Borrowers), Section 9.14(d) or Section 10; provided that any
default under Section 10.7 shall not constitute an Event of Default with respect
to the Term Loans and the Term Loans may not be accelerated as a result thereof
until the date on which the Revolving Credit Loans (if any) have been
accelerated or the Revolving Credit Commitments have been terminated, in each
case, by the Required Revolving Credit Lenders; provided that, if the Lenders
under any Incremental Revolving Credit Commitment have agreed not to have the
benefit of the covenant set forth in Section 10.7, such Incremental Revolving
Credit Commitments shall be disregarded for purposes of determining the Required
Revolving Credit Lenders and such Incremental Revolving Credit Commitments shall
be treated in the same way as the Term Loans are treated pursuant to this
proviso (such period commencing with a default under Section 10.7 and ending on
the date on which the Required Revolving Credit Lenders with respect to the
Revolving Credit Facility terminate and accelerate the Revolving Loans, the
“Term Loan Standstill Period”); provided, further, that any Event of Default
under Section 10.7 is subject to cure as provided in Section 11.14 and an Event
of Default with respect to such Section shall not occur until the expiration of
the 10th Business Day subsequent to the date the relevant financial statements
are required to be delivered for the applicable fiscal quarter pursuant to
Section 9.1(a) or (b); or


-176-

--------------------------------------------------------------------------------

 


(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any Security Document and
such default shall continue unremedied for a period of at least 30 days after
receipt of written notice by Holdings from the Administrative Agent or the
Required Lenders; or

11.4    Default Under Other Agreements. (a) Holdings or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $50,000,000 in the aggregate, for
Holdings and such Restricted Subsidiaries, beyond the period of grace and
following all required notices, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (after giving effect
to all applicable grace period and delivery of all required notices) (other
than, with respect to Indebtedness consisting of any Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Hedge
Agreements (it being understood that clause (i) above shall apply to any failure
to make any payment in excess of $50,000,000 that is required as a result of any
such termination or similar event and that is not otherwise being contested in
good faith)), the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(a) shall not apply to secured Indebtedness that becomes due as a result of the
sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement), or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements (it being understood that clause (a)(i)
above shall apply to any failure to make any payment in excess of $50,000,000
that is required as a result of any such termination or equivalent event and
that is not otherwise being contested in good faith)), prior to the stated
maturity thereof; provided that this clause (b) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness, (y)
Indebtedness which is convertible into Qualified Stock and converts to Qualified
Stock in accordance with its terms and such conversion is not prohibited
hereunder, or (z) any breach or default that is (I) remedied by Holdings or the
applicable Restricted Subsidiary or (II) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
either case, prior to the acceleration of Loans pursuant to this Section 11; or

11.5    Bankruptcy, Etc. Except as otherwise permitted by Section 10.3,
Holdings, the Borrowers or any Material Subsidiary shall commence a voluntary
case, proceeding or action concerning itself under (a) Title 11 of the United
States Code entitled “Bankruptcy” or (b) in the case of any Foreign Subsidiary
that is a Material Subsidiary, any domestic or foreign law relating to
bankruptcy, judicial management, insolvency, reorganization, administration or
relief of debtors in effect in its jurisdiction of incorporation, in each case


-177-

--------------------------------------------------------------------------------

 


as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against Holdings, the Borrowers or any Material Subsidiary and the petition is
not controverted within 30 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against
Holdings, the Borrowers or any Material Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action;
or a custodian (as defined in the Bankruptcy Code), judicial manager, compulsory
manager, receiver, receiver manager, trustee, liquidator, administrator,
administrative receiver or similar Person is appointed for, or takes charge of,
all or substantially all of the property of Holdings, the Borrowers or any
Material Subsidiary; or Holdings, the Borrowers or any Material Subsidiary
commences any other voluntary proceeding or action under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency,
winding-up, administration or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, the Borrowers or any
Material Subsidiary; or there is commenced against Holdings, the Borrowers or
any Material Subsidiary any such proceeding or action that remains undismissed
for a period of 60 days; or Holdings, the Borrowers or any Material Subsidiary
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding or action is entered; or Holdings, the
Borrowers or any Material Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee, administrator or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, the Borrowers or any Material Subsidiary makes a
general assignment for the benefit of creditors; or any corporate action is
taken by Holdings, the Borrowers or any Material Subsidiary for the purpose of
effecting any of the foregoing; or

11.6    ERISA. (a) An ERISA Event or a Foreign Plan Event shall have occurred,
(b) a trustee shall be appointed by a United States district court to administer
any Pension Plan(s), (c) the PBGC shall institute proceedings to terminate any
Pension Plan(s), or (d) any Credit Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; and in each case in clauses (a) through (d) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect; or

11.7    Guarantee. Any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee; or

11.8    Pledge Agreement. The Pledge Agreement or any other Security Document
pursuant to which the Capital Stock or Stock Equivalents of the Borrowers or any
Subsidiary is pledged or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof, as a
result of acts or omissions of the Collateral Agent or any Lender or as a result
of the Collateral Agent’s failure to maintain possession of any Capital Stock or
Stock Equivalents that have been previously delivered to it) or any pledgor
thereunder or any Credit Party shall deny or disaffirm in writing any pledgor’s
obligations under any Security Document; or


-178-

--------------------------------------------------------------------------------


 


11.9    Security Agreement. The Security Agreement or any other Security
Document pursuant to which the assets of Holdings, the Borrowers or any Material
Subsidiary are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof, as a result of acts or omissions of the Collateral Agent in respect of
certificates, promissory notes or instruments actually delivered to it
(including as a result of the Collateral Agent’s failure to file a Uniform
Commercial Code continuation statement) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement or any other Security Document; or

11.10    Judgments. One or more judgments or decrees shall be entered against
Holdings or any of the Restricted Subsidiaries involving a liability in excess
of $50,000,000 in the aggregate for all such judgments and decrees for Holdings
and the Restricted Subsidiaries (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
after the entry thereof; or

11.11    Change of Control. A Change of Control shall occur.

11.12    Remedies Upon Event of Default. If an Event of Default occurs and is
continuing (other than in the case of an Event of Default under Section 11.3(a)
with respect to any default of performance or compliance with the covenant under
Section 10.7), the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to Holdings, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against Holdings and the Borrowers, except
as otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to the
Borrowers or Holdings, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i), (ii), (iii), and
(iv) below shall occur automatically without the giving of any such notice): (i)
declare the Total Revolving Credit Commitment and Swingline Commitment
terminated, whereupon the Revolving Credit Commitment and Swingline Commitment,
if any, of each Lender or the Swingline Lender, as the case may be, shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers to the extent permitted by applicable law;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; and/or (iv) direct the Borrowers to pay (and the Borrowers agree that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.5 with respect to the Borrowers, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrowers’ respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In the case of an Event of Default under Section 11.3(a) in respect
of a failure to observe or perform the covenant under Section 10.7, provided
that the actions hereinafter described will be permitted to occur only following
the expiration of the ability to effectuate the Cure Right if such Cure Right
has not been so exercised, and at any time thereafter during the continuance of
such event, the Administrative


-179-

--------------------------------------------------------------------------------

 


Agent shall, upon the written request of the Required Revolving Credit Lenders,
by written notice to Holdings, take either or both of the following actions, at
the same or different times (except the following actions may not be taken until
the ability to exercise the Cure Right under Section 11.14 has expired (but may
be taken as soon as the ability to exercise the Cure Right has expired and it
has not been so exercised)): (i) declare the Total Revolving Credit Commitment
and Swingline Commitment terminated, whereupon the Revolving Credit Commitment
and Swingline Commitment, if any, of each Lender or the Swingline Lender, as the
case may be, shall forthwith terminate immediately and any Fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; and (ii) declare the Revolving Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers (to
the extent permitted by applicable law).

11.13    Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement, in each
case, if executed, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrowers under Section 11.4 shall be applied:
(i).    first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or the Collateral Agent in
connection with any collection or sale of the Collateral or otherwise in
connection with any Credit Document, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent or the Collateral Agent hereunder
or under any other Credit Document on behalf of any Credit Party and any other
reasonable and documented costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Credit Document to
the extent reimbursable hereunder or thereunder;
(ii).    second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit Outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit Outstanding, then ratably (without priority
of any one over any other) to such Secured Parties in proportion to the unpaid
amounts thereof and to Cash Collateralize the Letters of Credit Outstanding; and
(iii).    third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrowers for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified


-180-

--------------------------------------------------------------------------------

 


in clauses (i) through (iii) above. Notwithstanding the foregoing, amounts
received from any Guarantor that is not an “Eligible Contract Participant” (as
defined in the Commodity Exchange Act) shall not be applied to its Obligations
that are Excluded Swap Obligations.

11.14    Equity Cure. Notwithstanding anything to the contrary contained in this
Section 11, in the event that Holdings fails to comply with the requirement of
the financial covenant set forth in Section 10.7, from the beginning of any
fiscal period until the expiration of the 10th Business Day following the date
financial statements referred to in Sections 9.1(a) or (b) are required to be
delivered in respect of such fiscal period for which such financial covenant is
being measured, any holder of Capital Stock or Stock Equivalents of Holdings or
any direct or indirect parent of Holdings shall have the right to cure such
failure (the “Cure Right”) by causing cash net equity proceeds derived from an
issuance of Capital Stock or Stock Equivalents (other than Disqualified Stock,
unless reasonably satisfactory to the Administrative Agent) by Holdings (or from
a contribution to the common equity capital of Holdings) to be contributed,
directly or indirectly, as cash common equity to the Borrowers, and upon receipt
by the Borrowers of such cash contribution (such cash amount being referred to
as the “Cure Amount”) pursuant to the exercise of such Cure Right, such
financial covenant shall be recalculated giving effect to the following pro
forma adjustments:
(a).    Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.7 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;
(b)    Consolidated First Lien Secured Debt shall not be decreased from the
proceeds of the Cure Amount (including, without limitation, by means of “cash
netting”) for calculating compliance with the financial covenant in Section 10.7
for the fiscal quarter for which such Cure Amount is deemed applied; provided
the amount of Consolidated First Lien Secured Debt may be reduced for purposes
of determining compliance with the financial covenant set forth in Section 10.7
in subsequent fiscal quarters to the extent the Cure Right is applied to prepay
Indebtedness; and
(c)    if, after giving effect to the foregoing recalculations, Holdings shall
then be in compliance with the requirements of the financial covenant set forth
in Section 10.7, Holdings shall be deemed to have satisfied the requirements of
the financial covenant set forth in Section 10.7 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of such financial
covenants that had occurred shall be deemed cured for the purposes of this
Agreement; provided that (i) in each period of four consecutive fiscal quarters
there shall be at least two fiscal quarters in which no Cure Right is made, (ii)
there shall be a maximum of five Cure Rights made during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount expected
to be required to cause the Borrowers to be in compliance with the financial
covenant set forth in Section 10.7; and (iv) all Cure Amounts shall be
disregarded for the purposes of any financial ratio determination under the
Credit Documents other than for determining compliance with Section 10.7.

Section 12.    The Agents


-181-

--------------------------------------------------------------------------------


 


12.1    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Joint Lead Arrangers and Bookrunners and
Sections 12.1, 12.9, 12.11 and 12.12 with respect to Holdings) are solely for
the benefit of the Agents and the Lenders, none of Holdings, the Borrowers or
any other Credit Party shall have rights as third party beneficiary of any such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings, the Borrowers or any of their respective
Subsidiaries.
(b)    The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.
(c)    Each of the Joint Lead Arrangers and Bookrunners each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of its gross negligence or
willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).


-182-

--------------------------------------------------------------------------------


 


12.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.

12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings and the Borrowers), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and the Collateral Agent shall not be required to take any action that, in
its opinion or in the opinion of its counsel, may expose it to liability or that
is contrary to any Credit Document or applicable law.

12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent has received written notice from a Lender or Holdings or the


-183-

--------------------------------------------------------------------------------

 


Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

12.6    Non-Reliance on Administrative Agent, Collateral Agent, and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or the
Collateral Agent hereinafter taken, including any review of the affairs of any
Credit Party, shall be deemed to constitute any representation or warranty by
the Administrative Agent or the Collateral Agent to any Lender, the Swingline
Lender or any Letter of Credit Issuer. Each Lender, the Swingline Lender and the
Letter of Credit Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and each
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of any of the Credit Parties. Except for notices,
reports, and other documents expressly required to be furnished to the Lenders
by the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

12.7    Indemnification. The Lenders agree to severally indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to


-184-

--------------------------------------------------------------------------------

 


or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or the Collateral Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable to an Agent for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction; provided,
further, that no action taken by the Administrative Agent in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
12.7. In the case of any investigation, litigation or proceeding giving rise to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time occur (including at any time following the payment of the Loans), this
Section 12.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorneys’ fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of Holdings or the Borrowers;
provided that such reimbursement by the Lenders shall not affect Holdings’ or
the Borrowers’ continuing reimbursement obligations with respect thereto. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The agreements in this Section
12.7 shall survive the payment of the Loans and all other amounts payable
hereunder. The indemnity provided to each Agent under this Section 12.7 shall
also apply to such Agent’s respective Affiliates, directors, officers, members,
controlling persons, employees, trustees, investment advisors and agents and
successors. For the avoidance of doubt, for purposes of this Section 12.7, the
term “Lender” includes any Letter of Credit Issuer.

12.8    Agents in Their Individual Capacities. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms Lender and
Lenders shall include each Agent in its individual capacity.


-185-

--------------------------------------------------------------------------------


 


12.9    Successor Agents. (a). Each of the Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Letter of Credit Issuer and Holdings. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrowers (not to be unreasonably withheld or delayed) so long as no
Event of Default under Sections 11.1 or 11.5 is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above (including
receipt of the Borrowers’ consent) (the “Resignation Effective Date”).
(a)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of Lender Default, the Required Lenders
may to the extent permitted by applicable law, subject to the consent of the
Borrowers (not to be unreasonably withheld or delayed), by notice in writing to
the Borrowers and such Person remove such Person as the Administrative Agent
and, in consultation with the Borrowers, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(b)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders or the Letter of Credit Issuer under any of the Credit
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the retiring or removed Administrative Agent shall
instead be made by or to each Lender and the Letter of Credit Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
the Administrative Agent or the Collateral Agent, as the case may be, hereunder,
and upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). Except as provided above, any
resignation or removal of Barclays Bank PLC as the Administrative Agent pursuant
to this Section 12.9 shall also constitute the resignation or removal of
Barclays Bank PLC as the Collateral Agent. The fees payable by Holdings or the
Borrowers (following the effectiveness of such appointment) to such Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Holdings or Borrowers and such successor. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 shall
continue in


-186-

--------------------------------------------------------------------------------

 


effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as an
Agent.
(c)    Any resignation by or removal of Barclays Bank PLC as the Administrative
Agent pursuant to this Section 12.9 shall also constitute its resignation or
removal as Swingline Lender and its Affiliate’s or its resignation or removal,
as applicable, as a Letter of Credit Issuer (if such Affiliate or Barclays Bank
PLC is a Letter of Credit Issuer). Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Letter of Credit Issuer and Swingline Lender, (b) the
retiring Letter of Credit Issuer (if an Affiliate of Barclays Bank PLC is a
Letter of Credit Issuer or if Barclays Bank PLC is a Letter of Credit Issuer)
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit issued by such Affiliate of the Administrative Agent or the
Administrative Agent, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Letter of Credit Issuer (if an
Affiliate of Barclays Bank PLC or Barclays Bank PLC is a Letter of Credit
Issuer) to effectively assume the obligations of the retiring Letter of Credit
Issuer (if an Affiliate or Barclays Bank PLC or Barclays Bank PLC is a Letter of
Credit Issuer) with respect to such Letters of Credit.

12.10    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender under any
Credit Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective) or if the Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10. The agreements
in Section 12.10 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 12.10, the term Lender includes the Letter of Credit Issuer and the
Swingline Lender.


-187-

--------------------------------------------------------------------------------


 


12.11    Agents Under Security Documents and Guarantee. Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents. Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (a) release any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent (or any sub-agent thereof)
under any Credit Document (i) upon the Final Maturity Date and the payment in
full (or Cash Collateralization) of all Obligations (except for contingent
indemnification obligations in respect of which a claim has not yet been made
and Secured Hedge Obligations and Secured Cash Management Obligations), (ii)
that is sold or to be sold or transferred as part of or in connection with any
sale or other transfer permitted hereunder or under any other Credit Document to
a Person that is not a Credit Party or in connection with the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary, (iii) if the property
subject to such Lien is owned by a Credit Party, upon the release of such Credit
Party from its Guarantee otherwise in accordance with the Credit Documents, (iv)
as to the extent provided in the Security Documents, (v) that constitutes
Excluded Property or Excluded Stock and Stock Equivalents or (vi) if approved,
authorized or ratified in writing in accordance with Section 13.1; (b) release
any Guarantor from its obligations under the Guarantee if such Person ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary) as a result of a
transaction or designation permitted hereunder; (c) subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Credit Document to the holder of any Lien permitted under clause (vi)
(solely with respect to Section 10.1(d)), and (ix) of the definition of
“Permitted Liens”; or (d) enter into subordination or intercreditor agreements
with respect to Indebtedness to the extent the Administrative Agent or the
Collateral Agent is otherwise contemplated herein as being a party to such
intercreditor or subordination agreement, including the First Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement.
The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrowers under this Section 12.11, irrespective of
any discharge of the Borrowers’ obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrowers to preserve their entitlement to be paid
those amounts.
Any amount due and payable by the Borrowers to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrowers to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

12.12    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Holdings, the Agents, and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers,
rights, and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
all powers, rights, and remedies under the Security Documents may be exercised
solely by


-188-

--------------------------------------------------------------------------------

 


the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations shall have any rights in connection with the management or release
of any Collateral or of the obligations of any Credit Party under this
Agreement. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of any Guarantee or any Collateral by
virtue of the provisions hereof or of any other Credit Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender or Agent and, in such case, only to the extent
expressly provided in the Credit Documents. Notwithstanding any other provision
of this Agreement to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements, unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

12.13    Intercreditor Agreement Governs. The Administrative Agent, the
Collateral Agent, and each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to enter into each
intercreditor agreement entered into pursuant to the terms hereof and to subject
the Liens securing the Obligations to the provisions thereof, and (c) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness.

12.14    The Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit outstandings
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Letter of Credit Issuer and the Administrative Agent


-189-

--------------------------------------------------------------------------------

 


(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Letter of Credit Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Letter of Credit Issuer and the Administrative Agent under Section
4 and Section 12.4) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the
Letter of Credit Issuer to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Letter of Credit Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its Agents and
counsel, and any other amounts due the Administrative Agent under Section 4 and
Section 12.4.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer or in any such proceeding.

Section 13.    Miscellaneous

13.1    Amendments, Waivers, and Releases. Except as otherwise expressly set
forth in the Credit Documents, neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. Except
as provided to the contrary under Section 2.14 or 2.15 or the fifth and sixth
paragraphs hereof in respect of Replacement Term Loans, and other than with
respect to any amendment, modification or waiver contemplated in the proviso to
clause (i) below, which shall only require the consent of the Lenders expressly
set forth therein and not the Required Lenders, the Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent
and/or the Collateral Agent may, from time to time, (a) enter into with the
relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or the Collateral Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that each such waiver and each such amendment,
supplement or modification shall be effective only in the specific instance and
for the specific purpose for which given; and provided, further, that no such
waiver and no such amendment, supplement or modification shall (x) (i) forgive
or reduce any portion of any Loan or extend the final scheduled maturity date of
any Loan or reduce the stated rate (it being understood that only the consent of
the Required Lenders shall be necessary to waive any obligation of the Borrowers
to pay interest at the “default rate” or amend Section 2.8(c)), or forgive any
portion thereof, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving


-190-

--------------------------------------------------------------------------------

 


the applicability of any post-default increase in interest rates), or extend the
final expiration date of any Letter of Credit beyond the L/C Facility Maturity
Date, or amend or modify any provisions of Sections 5.3(a) (with respect to the
ratable allocation of any payments only) 13.8(a) or 13.20, or make any Loan,
interest, Fee or other amount payable in any currency other than expressly
provided herein, in each case without the written consent of each Lender
directly and adversely affected thereby; provided that a waiver of any condition
precedent in Section 6 or 7 of this Agreement, the waiver of any Default, Event
of Default, default interest, mandatory prepayment or reductions, any
modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof or the waiver of any other covenant
shall not constitute an increase of any Commitment of a Lender, a reduction or
forgiveness in the interest rates or the fees or premiums or a postponement of
any date scheduled for the payment of principal, premium or interest or an
extension of the final maturity of any Loan or the scheduled termination date of
any Commitment, in each case for purposes of this clause (i), or (ii) consent to
the assignment or transfer by the Borrowers of its rights and obligations under
any Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender directly
and adversely affected thereby, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent
and Collateral Agent in a manner that directly and adversely affects such
Person, or (iv) amend, modify or waive any provision of Section 3 with respect
to any Letter of Credit without the written consent of the Letter of Credit
Issuer to the extent such amendment, modification or waiver directly and
adversely affects the Letters of Credit Issuer, or (v) amend, modify or waive
any provisions hereof relating to Swingline Loans without the written consent of
the Swingline Lender in a manner that directly and adversely affects such
Person, or (vi) change any Revolving Credit Commitment to a Term Loan
Commitment, or change any Term Loan Commitment to a Revolving Credit Commitment,
in each case without the prior written consent of each Lender directly and
adversely affected thereby, or (vii) release all or substantially all of the
Guarantors under the Guarantees (except as expressly permitted by the
Guarantees, the First Lien Intercreditor Agreement or this Agreement) or release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents, the First Lien Intercreditor
Agreement or this Agreement) without the prior written consent of each Lender,
or (viii) decrease the Initial Term Loan Repayment Amount or Delayed Draw Term
Loan Repayment Amount applicable to Initial Term Loans or Delayed Draw Term
Loans, as applicable, or extend any scheduled Initial Term Loan Repayment Date
or Delayed Draw Term Loan Repayment Date, applicable to Initial Term Loans or
Delayed Draw Term Loans, as applicable, in each case without the written consent
of each Lender directly and adversely affected thereby, or (ix) reduce the
percentages specified in the definitions of the terms “Required Lenders,”
“Required Revolving Credit Lenders” or “Required Initial Term Loan Lenders” or
amend, modify or waive any provision of this Section 13.1 that has the effect of
decreasing the number of Lenders that must approve any amendment, modification
or waiver, without the written consent of each Lender, (y) notwithstanding
anything to the contrary in clause (x), (i) extend the final expiration date of
any Lender’s Commitment or (ii) increase the aggregate amount of the Commitments
of any Lender, in each case, without the written consent of such Lender, or (z)
in connection with an amendment that addresses solely a repricing transaction in
which any Class of Term Loans is refinanced with a replacement Class of Term
Loans bearing (or is modified in such a manner such that the resulting Term
Loans bear) a lower Effective Yield (a “Permitted Repricing Amendment”), only
the consent of the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans.


-191-

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately from the other
Lender of the same Class (other than because of its status as a Defaulting
Lender).
Notwithstanding the foregoing, only the Required Revolving Credit Lenders shall
have the ability to waive, amend, supplement or modify the covenant set forth in
Section 10.7 (or the defined terms to the extent used therein but not as used in
any other Section of this Agreement) or Section 11 (solely as it relates to
Section 10.7).
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrowers, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, Holdings, the Borrowers, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrowers (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and Revolving Credit Loans.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrowers and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums, and expenses
incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after the
Initial Term Loan Maturity Date, (c) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans),


-192-

--------------------------------------------------------------------------------

 


and (d) the covenants, events of default and guarantees shall be not materially
more restrictive (taken as a whole) (as determined in good faith by the
Borrowers) to the Lenders providing such Replacement Term Loans than the
covenants, events of default and guarantees applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants, events of
default and guarantees applicable to any period after the maturity date in
respect of the Refinanced Term Loans in effect immediately prior to such
refinancing.
The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) cash collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the applicable Letter of Credit Issuer, and (z) Secured Cash
Management Obligations), (ii) upon the sale or other disposition of such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such sale or other disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence), (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, and (vii) if such assets constitute Excluded
Property or Excluded Stock or Stock Equivalents. Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.
Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrowers and the
Administrative Agent.
Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent


-193-

--------------------------------------------------------------------------------

 


and the Borrowers may effect such amendments to this Agreement and the other
Credit Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to the Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of the
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect the rights or duties of
the Administrative Agent hereunder or under any other Credit Document without
the prior written consent of the Administrative Agent; (iii) any provision of
this Agreement or any other Credit Document may be amended by an agreement in
writing entered into by the Borrowers and the Administrative Agent to (x) cure
any ambiguity, omission, mistake, defect or inconsistency (as reasonably
determined by the Administrative Agent and the Borrowers) and (y) effect
administrative changes of a technical or immaterial nature (including to effect
changes to the terms and conditions applicable solely to the Letter of Credit
Issuer in respect of Issuances of Letters of Credit and such amendment shall be
deemed approved by the Lenders if the Lenders shall have received at least five
Business Days’ prior written notice of such change and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment; and (iv) guarantees, collateral
documents and related documents executed by Credit Parties in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with any other Credit Document, entered into,
amended, supplemented or waived, without the consent of any other Person, by the
applicable Credit Party or Credit Parties and the Administrative Agent or the
Collateral Agent in its or their respective sole discretion, to (A) effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (B) as required by local law or advice of
counsel to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrowers) or to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Credit Documents.
Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.


-194-

--------------------------------------------------------------------------------


 


13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(a).    if to Holdings, the Borrowers, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer or the Swingline Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.2 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and
(b).    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings and the
Borrowers, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Swingline Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by law.

13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5    Payment of Expenses; Indemnification.
(a)    Each of Holdings and the Borrowers, jointly and severally, agree (i) to
pay or reimburse each of the Agents for all their reasonable and documented
out-of-pocket costs and expenses (without duplication) incurred in connection
with the development, preparation, execution and delivery of, and any


-195-

--------------------------------------------------------------------------------

 


amendment, supplement, modification to, waiver and/or enforcement of this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP (or such other
counsel as may be agreed by the Administrative Agent and the Borrowers), one
counsel in each relevant local jurisdiction with the consent of the Borrowers
(such consent not to be unreasonably withheld or delayed), (ii) to pay or
reimburse each Agent or any Letter of Credit Issuer for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of one firm or counsel to the Administrative
Agent and the Collateral Agent, and, to the extent required, one firm or local
counsel in each relevant local jurisdiction with the Borrowers’ consent (such
consent not to be unreasonably withheld or delayed (which may include a single
special counsel acting in multiple jurisdictions), (iii) to pay or reimburse all
reasonable out-of-pocket expenses incurred by the Letter of Credit Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iv) to pay, indemnify and hold
harmless each Lender, each Agent, the Letter of Credit Issuer and their
respective Related Parties (without duplication) (the “Indemnified Persons”)
from and against any and all losses, claims, damages, liabilities, obligations,
demands, actions, judgments, suits, costs, expenses, disbursements or penalties
of any kind or nature whatsoever (and the reasonable and documented
out-of-pocket fees, expenses, disbursements and other charges of one firm of
counsel for all Indemnified Persons, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnified Person affected
by such conflict notifies the Borrowers of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected Indemnified Person), and to the extent required, one firm or
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions)) of any such Indemnified Person
arising out of or relating to any action, claim, litigation, investigation or
other proceeding (regardless of whether such Indemnified Person is a party
thereto), arising out of, or with respect to the Transactions or to the
execution, delivery, performance and administration of this Agreement, the other
Credit Documents and any such other documents, including any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law or any actual or alleged presence, Release or threatened
Release of Hazardous Materials attributable to Holdings or any of its
Subsidiaries (all the foregoing in this clause (iii), regardless of whether
brought by Holdings, any of its subsidiaries or any other Person collectively,
the “Indemnified Liabilities”); provided that Holdings and the Borrowers shall
have no obligation hereunder to any Indemnified Person with respect to
indemnified liabilities to the extent arising from (i) the gross negligence, bad
faith or willful misconduct of such Indemnified Person or any of its Related
Parties as determined in a final and non-appealable judgment of a court of
competent jurisdiction, (ii) a material breach of the obligations of such
Indemnified Person or any of its Related Parties under the terms of this
Agreement by such Indemnified Person or any of its Related Parties as determined
in a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among Indemnified Persons that does not involve
an act or omission by Holdings, the Borrowers or their Restricted Subsidiaries;
provided the Agents, to the extent acting in their capacity as such, shall
remain indemnified in respect of such proceeding, to the extent that neither of
the exceptions set forth in clause (i) or (ii) of the immediately preceding
proviso applies to such person at such time. The agreements in this Section 13.5
shall survive


-196-

--------------------------------------------------------------------------------

 


repayment of the Loans and all other amounts payable hereunder. This Section
13.5 shall not apply with respect to Taxes, other than any Taxes that represent
losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs, expenses or disbursements arising from any non-Tax
claim.
(b)    No Credit Party nor any Indemnified Person shall have any liability for
any special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that the foregoing shall not limit Holdings’ and the Borrowers’
indemnification obligations to the Indemnified Persons pursuant to Section
13.5(a) in respect of damages incurred or paid by an Indemnified Person to a
third party. No Indemnified Person shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Person or any of its Related Parties as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrowers
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i). Subject to the conditions set forth in clause (b)(ii) below and
Section 13.7, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including participations in L/C
Obligations or Swingline Loans) at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrowers shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrowers would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:
(A)    the Borrowers; provided that no consent of the Borrowers shall be
required for (1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate
of a Lender, or (Z) an Approved Fund or (2) an assignment of Loans or
Commitments to any assignee if an Event of Default under Section


-197-

--------------------------------------------------------------------------------

 


11.1 or Section 11.5 (with respect to Holdings or the Borrowers) has occurred
and is continuing; and
(B)    the Administrative Agent (not to be unreasonably withheld or delayed)
and, in the case of Revolving Credit Commitments or Revolving Credit Loans only,
the Swingline Lender and the Letter of Credit Issuer; provided that no consent
of the Administrative Agent shall be required for an assignment of any Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.
Notwithstanding the foregoing, (i) no such assignment shall be made to a natural
Person, Disqualified Lender or Defaulting Lender and (ii) with respect to the
Revolving Credit Commitments, Holdings, the Borrowers or any of their
Subsidiaries or any Affiliated Lender (other than an Affiliated Institutional
Lender). For the avoidance of doubt, the Administrative Agent shall bear no
responsibility or liability for monitoring and enforcing the list of Persons who
are Disqualified Lenders at any time.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in the
case of Term Loans, unless each of the Borrowers and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrowers shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided, further, that contemporaneous assignments by a Lender and
its Affiliates or Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above (and simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)); and


-198-

--------------------------------------------------------------------------------

 


(E)    any assignment to Holdings, the Borrowers, any Subsidiary or an
Affiliated Lender (other than an Affiliated Institutional Lender) shall also be
subject  to the requirements of Section 13.6(h).
For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Affiliated
Lender.
Notwithstanding the foregoing, prior to the Delayed Draw Closing Date, any
assignment of Initial Term Loans or Term Commitments shall be made ratably as
between the Initial Term Loans (or Initial Term Commitments, as the context may
require) and the Delayed Draw Term Loan Commitments.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(v)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6. For the avoidance of doubt, in case of an assignment to a new
Lender pursuant to this Section 13.6, (i) the Administrative Agent, the new
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
new Lender been an original Lender signatory to this Agreement with the rights
and/or obligations acquired or assumed by it as a result of the assignment and
to the extent of the assignment the assigning Lender shall each be released from
further obligations under the Credit Documents and (ii) the benefit of each
Security Document shall be maintained in favor of the new Lender.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans (and stated interest amounts) and any payment
made by the Letter of Credit Issuer under any Letter of Credit owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Collateral Agent, the Letter of
Credit Issuer, the Administrative Agent and its Affiliates and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee


-199-

--------------------------------------------------------------------------------

 


referred to in clause (b) of this Section 13.6 and any written consent to such
assignment required by clause (b) of this Section 13.6, the Administrative Agent
shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this clause (b)(v).
(c)    (i)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (other than (x) a natural
person, (y) Holdings and its Subsidiaries and (z) any Disqualified Lender
provided, however, that, notwithstanding clause (y) hereof, participations may
be sold to Disqualified Lenders unless a list of Disqualified Lenders has been
made available to all Lenders) (each, a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrowers, the Administrative
Agent, the Letter of Credit Issuer, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, the Administrative
Agent shall bear no responsibility or liability for monitoring and enforcing the
list of Disqualified Lenders or the sales of participations thereto at any time.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) and (vii) of the second proviso to Section 13.1 that
affects such Participant. Subject to clause (c)(ii) of this Section 13.6, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11, 3.5, and 5.4 to the same extent as if it were a Lender
(subject to the limitations and requirements of those Sections as though it were
a Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.6, including the requirements of clause (e) of Section 5.4) (it
being agreed that any documentation required under Section 5.4(e) shall be
provided to the participating Lender)). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 13.8(b) as though
it were a Lender; provided such Participant shall be subject to Section 13.8(a)
as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including


-200-

--------------------------------------------------------------------------------

 


the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
(d)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, or other central bank having jurisdiction over such Lender and
this Section 13.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(e)    Subject to Section 13.16, the Borrowers authorize each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrowers and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrowers and their
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of the Borrowers and their Affiliates in connection with such
Lender’s credit evaluation of the Borrowers and their Affiliates prior to
becoming a party to this Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrowers, the option to provide to
the Borrowers all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other Person in instituting


-201-

--------------------------------------------------------------------------------

 


against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 13.6, any SPV may (i) with notice to, but without the prior written
consent of, the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrowers and the Administrative Agent) other than a Disqualified Lender
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 13.16,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. This Section 13.6(g)
may not be amended without the written consent of the SPV. Notwithstanding
anything to the contrary in this Agreement but subject to the following
sentence, each SPV shall be entitled to the benefits of Sections 2.10, 2.11, 3.5
and 5.4 to the same extent as if it were a Lender (subject to the limitations
and requirements of those Sections as though it were a Lender and had acquired
its interest by assignment pursuant to clause (b) of this Section 13.6,
including the requirements of clause (e) of Section 5.4 (it being agreed that
any documentation required under Section 5.4(e) shall be provided to the
Granting Lender)). Notwithstanding the prior sentence, an SPV shall not be
entitled to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4
than its Granting Lender would have been entitled to receive absent the grant to
such SPV, unless such grant to such SPV is made with the Borrowers’ prior
written consent (which consent shall not be unreasonably withheld).
(h)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to Holdings, the Borrowers, any
Subsidiary or an Affiliated Lender and (y) Holdings, the Borrowers and any
Subsidiary may, from time to time, purchase or prepay Term Loans, in each case,
on a non-pro rata basis through (x) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between Holdings or the Borrowers and the Auction Agent or (y) open
market purchases; provided that:
(i).    any Loans or Commitments acquired by Holdings, the Borrowers, or any
other Subsidiary shall be retired and cancelled promptly upon the acquisition
thereof;
(ii).    by its acquisition of Loans or Commitments, an Affiliated Lender shall
be deemed to have acknowledged and agreed that:
(A)
it shall not have any right to (i) attend or participate in (including, in each
case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrowers are not then present, (ii)receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and one or more Lenders
or any other material which is “Lender only”, except to the extent such
information or materials have been made available to the Borrowers or their
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in



-202-

--------------------------------------------------------------------------------

 


respect of its Loans required to be delivered to Lenders pursuant to Section 2)
or receive any advice of counsel to the Administrative Agent or (iii) make any
challenge to the Administrative Agent’s or any other Lender’s attorney-client
privilege on the basis of its status as a Lender; and
(B)
except with respect to any amendment, modification, waiver, consent or other
action (I) in Section 13.1 requiring the consent of all Lenders, all Lenders
directly and adversely affected or specifically such Lender, (II) that alters an
Affiliated Lender’s pro rata share of any payments given to all Lenders, or
(III) affects the Affiliated Lender (in its capacity as a Lender) in a manner
that is disproportionate to the effect on any Lender in the same Class, the
Loans held by an Affiliated Lender shall be disregarded in both the numerator
and denominator in the calculation of any Lender vote (and, in the case of a
plan of reorganization that does not affect the Affiliated Lender in a manner
that is materially adverse to such Affiliated Lender relative to other Lenders,
shall be deemed to have voted its interest in the Term Loans in the same
proportion as the other Lenders) (and shall be deemed to have been voted in the
same percentage as all other applicable Lenders voted if necessary to give legal
effect to this paragraph); and

(iii).    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Term Loans outstanding at the time of such purchase; and
(iv).    any such Loans acquired by an Affiliated Lender may, with the consent
of the Borrowers, be contributed to the Borrowers and exchanged for debt or
equity securities that are otherwise permitted to be issued at such time (and
such Loans or Commitments shall be retired and cancelled promptly).
For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders. None of the Borrowers, Holdings, any
Subsidiary of Holdings or any Affiliated Lender shall be required to make any
representation that it is not in possession of information which is not publicly
available and/or material with respect to Holdings, the Borrowers and their
respective Subsidiaries or their respective securities for purposes of U.S.
federal and state securities laws.

13.7    Replacements of Lenders Under Certain Circumstances.
(a)    The Borrowers shall be permitted (x) to replace any Lender or (y)
terminate the Commitment of such Lender or Letter of Credit Issuer, as the case
may be, and (1) in the case of a Lender (other than the Letter of Credit
Issuer), repay all Obligations of the Borrowers due and owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of the Letter of Credit Issuer, repay all
Obligations of the Borrowers owing to such Letter of Credit Issuer relating to
the Loans and participations held by the Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it that (a) requests


-203-

--------------------------------------------------------------------------------

 


reimbursement for amounts owing pursuant to Sections 2.10 or 5.4, (b) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken, or (c)
becomes a Defaulting Lender, with a replacement bank or other financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default under Sections 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (iii) the
Borrowers shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts pursuant to Sections 2.10, 2.11, or 5.4, as the
case may be, owing to such replaced Lender prior to the date of replacement,
(iv) the replacement bank or institution, if not already a Lender, an Affiliate
of the Lender, an Affiliated Lender or Approved Fund, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replacement bank or institution, if not already a
Lender shall be subject to the provisions of Section 13.6(b), (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6 (provided that unless otherwise agreed the Borrowers
shall be obligated to pay the registration and processing fee referred to
therein), and (vii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of either (i) all of the
Lenders directly and adversely affected or (ii) all of the Lenders, and, in each
case, with respect to which the Required Lenders (or at least 50.1% of the
directly and adversely affected Lenders) shall have granted their consent, then,
the Borrowers shall have the right (unless such Non-Consenting Lender grants
such consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 13.6) or to terminate the
Commitment of such Lender or Letter of Credit Issuer, as the case may be, and
(1) in the case of a Lender (other than the Letter of Credit Issuer), repay all
Obligations of the Borrowers due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and (2) in
the case of the Letter of Credit Issuer, repay all Obligations of the Borrowers
owing to such Letter of Credit Issuer relating to the Loans and participations
held by the Letter of Credit Issuer as of such termination date and cancel or
backstop on terms satisfactory to such Letter of Credit Issuer any Letters of
Credit issued by it); provided that (a) all Obligations hereunder of the
Borrowers owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment including
any amounts that such Lender may be owed pursuant to Section 2.11, and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon, and (c) the Borrowers shall pay to such Non-Consenting Lender
the amount, if any, owing to such Lender pursuant to Section 5.1(b). In
connection with any such assignment, the Borrowers, the Administrative Agent,
such Non-Consenting Lender and the replacement Lender shall otherwise comply
with Section 13.6.

13.8    Adjustments; Set-off.
(a)    Except as contemplated in Section 13.6 or elsewhere herein, if any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any


-204-

--------------------------------------------------------------------------------

 


collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender or its affiliate shall have the right, without prior notice to the Credit
Parties but with the prior consent of the Administrative Agent, any such notice
being expressly waived by the Credit Parties to the extent permitted by
applicable law, upon any amount becoming due and payable by the Credit Parties
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final) (other than payroll,
trust, tax, fiduciary, and petty cash accounts), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Credit Parties. Each Lender agrees promptly to notify the Credit
Parties and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrowers and the Administrative Agent.

13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrowers, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by
Holdings, the Borrowers, the Administrative Agent, the Collateral Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT


-205-

--------------------------------------------------------------------------------

 


SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

13.13    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:
(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States for the Southern District of New York, in each
case sitting in New York City in the Borough of Manhattan, and appellate courts
from any thereof;
(b)     consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by applicable law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same or to commence or support any
such action or proceeding in any other courts;
(c)     agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)     agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or another Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Holdings or the Borrowers or any other Credit Party in any other
jurisdiction; and
(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.

13.14    Acknowledgments. Each of Holdings and the Borrowers hereby acknowledges
that:
(a)    it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement and the other Credit Documents;
(b)    
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrowers and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrowers and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof);


-206-

--------------------------------------------------------------------------------

 


(ii) in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the
Borrowers, any other Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees, or any other Person;
(iii) neither the Administrative Agent nor any other Agent has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrowers
or any other Credit Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Credit Document
(irrespective of whether the Administrative Agent or other Agent has advised or
is currently advising the Borrowers, the other Credit Parties or their
respective Affiliates on other matters) and neither the Administrative Agent or
other Agent has any obligation to the Borrowers, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents;
(iv) the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrowers and their Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of Holdings and the Borrowers hereby
agrees that it will not claim that any Agent owes a fiduciary or similar duty to
the Credit Parties in connection with the Transactions contemplated hereby and
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or any other Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers, on the one hand, and any Lender, on the other
hand.

13.15    WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16    Confidentiality. The Administrative Agent, each other Agent and each
Lender (collectively, the “Restricted Persons” and, each a “Restricted Person”)
shall treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted Person’s evaluation of whether to become a Lender hereunder or
obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall


-207-

--------------------------------------------------------------------------------

 


not publish, disclose or otherwise divulge such Confidential Information;
provided that nothing herein shall prevent any Restricted Person from disclosing
any such Confidential Information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law, rule or regulation or
compulsory legal process (in which case such Restricted Person agrees (except
with respect to any routine or ordinary course audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrowers
promptly thereof prior to disclosure), (b) upon the request or demand of any
regulatory authority having jurisdiction over such Restricted Person or any of
its Affiliates (in which case such Restricted Person agrees (except with respect
to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority) to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrowers
promptly thereof prior to disclosure), (c) to the extent that such Confidential
Information becomes publicly available other than by reason of improper
disclosure by such Restricted Person or any of its affiliates or any related
parties thereto in violation of any confidentiality obligations owing under this
Section 13.16, (d) to the extent that such Confidential Information is received
by such Restricted Person from a third party that is not, to such Restricted
Person’s knowledge, subject to confidentiality obligations owing to any Credit
Party or any of their respective subsidiaries or affiliates, (e) to the extent
that such Confidential Information was already in the possession of the
Restricted Persons prior to any duty or other undertaking of confidentiality or
is independently developed by the Restricted Persons without the use of such
Confidential Information, (f) to such Restricted Person’s affiliates and to its
and their respective officers, directors, partners, employees, legal counsel,
independent auditors, and other experts or agents who need to know such
Confidential Information in connection with providing the Loans or action as an
Agent hereunder and who are informed of the confidential nature of such
Confidential Information and who are subject to customary confidentiality
obligations of professional practice or who agree to be bound by the terms of
this Section 13.16 (or confidentiality provisions at least as restrictive as
those set forth in this Section 13.16) (with each such Restricted Person, to the
extent within its control, responsible for such person’s compliance with this
paragraph), (g) to potential or prospective Lenders, hedge providers,
participants or assignees, in each case who agree (pursuant to customary
syndication practice) to be bound by the terms of this Section 13.16 (or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16); provided that (i) the disclosure of any such Confidential
Information to any Lenders, hedge providers or prospective Lenders, hedge
providers or participants or prospective participants referred to above shall be
made subject to the acknowledgment and acceptance by such Lender, hedge provider
or prospective Lender or participant or prospective participant that such
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the standard syndication processes of such Restricted Person or
customary market standards for dissemination of such type of information, which
shall in any event require “click through” or other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by such Restricted Person to any person that is at such
time a Disqualified Lender, (h) for purposes of establishing a “due diligence”
defense, (i) in connection with the exercise of any remedies under this
Agreement, under any other Credit Document or under any Secured Hedge Agreement
or Secured Cash Management Agreement, or any action or proceeding relating to
this Agreement, any other Credit Document or any Secured Hedge Agreement or
Secured Cash Management


-208-

--------------------------------------------------------------------------------

 


Agreement, or the enforcement of rights hereunder or thereunder, or (j) to
rating agencies in connection with obtaining ratings for the Borrowers and the
Facilities to the extent such rating agencies are subject to customary
confidentiality obligations of professional practice or agree to be bound by the
terms of this Section 13.16 (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16). Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than Holdings, its Subsidiaries or their respective
Affiliates, (ii) the Administrative Agent shall not be responsible for
compliance with this Section 13.16 by any other Restricted Person (other than
its officers, directors or employees), (iii) in no event shall any Lender, the
Administrative Agent or any other Agent be obligated or required to return any
materials furnished by Holdings or any of its Subsidiaries, and (iv) each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement
and the other Credit Documents.

13.17    Direct Website Communications. Each of Holdings and the Borrowers may,
at its option, provide to the Administrative Agent any information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including, without limitation, all notices,
requests, financial statements, financial, and other reports, certificates, and
other information materials, but excluding any such communication that (A)
relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto, (B) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor, (C)
provides notice of any default or event of default under this Agreement or (D)
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that (i) upon written request
by the Administrative Agent, Holdings or the Borrowers shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) Holdings or the Borrowers shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrowers, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute


-209-

--------------------------------------------------------------------------------

 


effective delivery of the Communications to such Lender for purposes of the
Credit Documents. Each Lender agrees (A) to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such e-mail
address.
(a)    Each of Holdings and the Borrowers further agrees that any Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.
(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrowers, any Lender, or any other Person for losses, claims,
damages, liabilities, or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than any trustee or advisor)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents as
determined in the final non-appealable judgment of a court of competent
jurisdiction.
(c)    Each of Holdings and the Borrowers and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrowers,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrowers have
indicated contains only publicly available information with respect to Holdings
or the Borrowers may be posted on that portion of the Platform designated for
such public-side Lenders. If Holdings or the Borrower have not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrowers, the Subsidiaries and their
securities. Notwithstanding the foregoing, each of Holdings and the Borrowers
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information; provided however that, the
following documents shall be deemed to be marked “PUBLIC,” unless the Borrowers
notify the Administrative Agent promptly that any such document contains
material nonpublic information:


-210-

--------------------------------------------------------------------------------

 


(1) the Credit Documents, (2) any notification of changes in the terms of the
Credit Facility and (3) all financial statements and certificates delivered
pursuant to Sections 9.1(a),(b) and (d).

13.18    USA PATRIOT Act. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

13.19    [Reserved].

13.20    Payments Set Aside. To the extent that any payment by or on behalf of
Holdings or the Borrowers is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

13.21    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders or creditors. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.


-211-

--------------------------------------------------------------------------------


 


13.22    Amendment and Restatement.
(a)    The Credit Parties, the Administrative Agent, the Letter of Credit
Issuer, the Swingline Lender and the Lenders hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing Debt
Facility shall be and hereby are amended and restated in their entirety by the
terms and conditions of this Agreement and the terms and provisions of the
Existing Debt Facility, except as otherwise provided in this Agreement
(including, without limitation, clause (b) of this Section 13.22), shall be
superseded by this Agreement.
(b)    Notwithstanding the amendment and restatement of the Existing Debt
Facility by this Agreement, the Credit Parties shall continue to be liable to
each Indemnified Person with respect to agreements on their part under the
Existing Debt Facility to indemnify and hold harmless such Indemnified Person
from and against all claims, demands, liabilities, damages, losses, costs,
charges and expenses to which the Administrative Agent and the Lenders may be
subject arising in connection with the Existing Debt Facility. This Agreement is
given as a substitution of, and not as a payment of, the obligations of the
Credit Parties under the Existing Debt Facility and is not intended to
constitute a novation of the Existing Debt Facility.
(c)    By execution of this Agreement all parties hereto agree that (i) each of
the Security Documents and the other Credit Documents is hereby amended such
that all references to the Existing Debt Facility and the Loans and Commitments
thereunder shall be deemed to refer to this Agreement and the continuation of
the Loans and Commitments hereunder, (ii) all obligations under the Guarantee
and the Security Documents are reaffirmed and remain in full force and effect on
a continuous basis after giving effect to this Agreement and (iii) all security
interests and liens granted under the Security Documents are reaffirmed and
shall continue and secure the Obligations hereunder and the obligations of the
Guarantors under the Guarantee after giving effect to this Agreement.



13.23    Obligations Joint and Several. The Borrowers shall have joint and
several liability in respect of all Obligations hereunder and under any other
Credit Document to which any Borrower is a party, without regard to any defense
(other than the defense of payment), setoff or counterclaim which may at any
time be available to or be asserted by any other Credit Party against the
Lenders, or by any other circumstance whatsoever (with or without notice to or
knowledge of the Borrowers) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers’ liability
hereunder, in bankruptcy or in any other instance, and such Obligations of the
Borrowers shall not be conditioned or contingent upon the pursuit by the Lenders
or any other person at any time of any right or remedy against the Borrowers or
against any other person which may be or become liable in respect of all or any
part of the Obligations or against any Collateral or Guarantee therefor or right
of offset with respect thereto. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a Notice of Borrowing) and may be
enforced against each Borrower separately, whether or not enforcement of any
right or remedy hereunder has been sought against any other Borrower. Each
Borrower hereby expressly waives, with respect to any of the Loans made to any
other Borrower hereunder and any of the amounts owing hereunder by such other
Credit Parties in respect of such


-212-

--------------------------------------------------------------------------------

 


Loans, diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against such other Credit Parties
under this Agreement or any other agreement or instrument referred to herein or
against any other person under any other guarantee of, or security for, any of
such amounts owing hereunder.

Section 14.    Conditions to Delayed Draw Closing Date
The funding of the Delayed Draw Term Loans under this Agreement is subject to
the satisfaction of the following conditions precedent, except as otherwise
agreed between Holdings and the Administrative Agent.

14.1    Acquisition. The Acquisition shall have been or, substantially
concurrently with the borrowing of the Delayed Draw Term Loans shall be,
consummated in all material respects in accordance with the terms of the
Acquisition Agreement, without giving effect to any modifications, amendments or
express waivers or consents thereto that are materially adverse to the Lenders
without the consent of the Lenders (not to be unreasonably withheld or delayed)
(it being understood and agreed that any increase or reduction in the purchase
price shall not be deemed to be materially adverse to the Lenders so long as any
increase in purchase price shall not be funded with additional indebtedness;
provided that any reductions shall be allocated to reduce the Delayed Draw Term
Loan Commitments on a dollar for dollar basis).

14.2    Fees. The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Delayed Draw Term Loans, fees in the
amounts previously agreed in writing to be received on the Delayed Draw Closing
Date and, to the extent invoiced at least three business days prior to the
Delayed Draw Closing Date (except as otherwise reasonably agreed by the
Borrowers) expenses (which amounts may, at the Borrowers’ option, be offset
against the proceeds of the Delayed Draw Term Loans).

14.3    Solvency Certificate. On the Delayed Draw Closing Date, the
Administrative Agent shall have received a certificate from the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, or any other senior financial officer of Holdings or the
Borrowers to the effect that after giving effect to the consummation of the
Acquisition and the borrowing of the Delayed Draw Term Loans and the loans under
the ‘Unsecured Bridge Asset Facility, Holdings on a consolidated basis with the
Restricted Subsidiaries is Solvent.

14.4    Existing Debt at Target. Substantially simultaneously with the initial
borrowings of the Delayed Draw Term Loans and consummation of the Acquisition,
the principal, accrued and unpaid interest, fees, premium, if any and other
amounts, other than contingent obligations, outstanding under the Group
Financing Agreements (as defined in the Acquisition Agreement) shall be repaid
in full, all commitments to extend credit thereunder shall be terminated and any
security


-213-

--------------------------------------------------------------------------------

 


interests and guarantees in connection therewith shall be terminated and/or
released and the Target and its subsidiaries shall have no further obligations
under the Group Financing Agreements.

14.5    Specified Representations. The Specified Representations shall be true
and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)).

14.6    Company Material Adverse Effect. There shall not have occurred since the
Signing Date (as defined in the Acquisition Agreement) and be continuing a
Company Material Adverse Effect (as defined in the Acquisition Agreement).

14.7    Patriot Act. The Administrative Agent shall have received at least two
days prior to the Delayed Draw Closing Date, such documentation and information
as is reasonably requested in writing at least three Business Days prior to the
Delayed Draw Closing Date by the Administrative Agent about the Credit Parties
(including the Target and its Subsidiaries) to the extent the Administrative
Agent and Holdings in good faith mutually agree is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

14.8    Officer’s Certificate. The Administrative Agent shall have received from
the Borrowers a certificate by an Authorized Officer certifying that the
conditions in Sections 14.4, 14.5 and 14.6 have been satisfied.

Section 15.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any parties to any Credit
Document, each party hereto acknowledges that any liability of any Lender that
is an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares


-214-

--------------------------------------------------------------------------------

 


or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Credit
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




-215-

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.


 
DESERT NEWCO, LLC,
as Holdings
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:





 
GO DADDY OPERATING COMPANY, LLC,
as the Existing Borrower
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:





 
GD FINANCE CO, INC.,
as the FinCo Borrower
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------

 




 
BARCLAYS BANK PLC,
as Administrative Agent, Swingline Lender, Letter of Credit Issuer and Lender
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:





--------------------------------------------------------------------------------

 






 
[ ],
as Lender
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:









--------------------------------------------------------------------------------


 


Schedule 9.14
Action to be taken within 90 days of the Amendment No. 5 Effective Date
unless otherwise noted
(or such later date as the Administrative Agent in its reasonable discretion may
agree)
A date down endorsement to the existing Title Policy, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and reasonably
assures the Administrative Agent as of the date of such endorsement that the
Mortgaged Property subject to the lien of such Mortgage is free and clear of all
defects and encumbrances except those Liens permitted under such Mortgage;
1.
such affidavits, certificates, information and instruments of indemnification as
shall be required to induce the title insurance company to issue the endorsement
to the Title Policy contemplated in this Schedule 9.14 and evidence of payment
of all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsement to the Title Policy contemplated in this Schedule 9.14; and

2.
either:

A)
a favorable opinion, addressed to the Administrative Agent and each of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, from local counsel in the jurisdiction in which the
Mortgaged Property is located substantially to the effect that:

i.
the recording of the existing Mortgage is the only filing or recording necessary
to give constructive notice to third parties of the lien created by such
Mortgage as security for the Obligations, including the Obligations evidenced by
the Credit Agreement, as amended pursuant to this Amendment, and the other
documents executed in connection therewith, for the benefit of the Secured
Parties; and

ii.
no other documents, instruments, filings, recordings, re-recordings, refilings
or other actions, including, without limitation, the payment of any mortgage
recording taxes or similar taxes, are necessary or appropriate under applicable
law in order to maintain the continued enforceability, validity or priority of
the lien created by such Mortgage as security for the Obligations, including the
Obligations evidenced by the Credit Agreement, as amended pursuant to this
Amendment, and the other documents executed in connection therewith, for the
benefit of the Secured Parties; or

B)
such other documentation with respect to the Mortgaged Property, in each case in
form and substance reasonably acceptable to the Administrative Agent, as shall
confirm the enforceability, validity and perfection of the lien in favor of the
Secured Parties, including, without limitation:

i.an amendment to the existing Mortgage (the “Mortgage Amendment”) duly executed
and acknowledged by the applicable Credit Party, and in form for recording in
the recording office where such Mortgage was recorded, together




--------------------------------------------------------------------------------

 


with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent;
ii.a favorable opinion, addressed to the Administrative Agent and the Secured
Parties covering, among other things, the due authorization, execution, delivery
and enforceability of the applicable Mortgage as amended by the Mortgage
Amendment, and shall otherwise be in form and substance reasonably satisfactory
to the Administrative Agent; and
iii.     evidence of payment by the Borrower of all search and examination
charges escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above.




--------------------------------------------------------------------------------


 


Schedule 13.2
Notice Addresses
If to Holdings:
Address:
14455 N. Hayden Road, Suite 219
 
Scottsdale, AZ 85260
Email:
winborne@godaddy.com
Telephone Number:
(480) 505-8800
 
 
If to Existing Borrower:
Address:
14455 N. Hayden Road, Suite 219
 
Scottsdale, AZ 85260
Email:
winborne@godaddy.com
Telephone Number:
(480) 505-8800
 
 
If to FinCo Borrower:
Address:
14455 N. Hayden Road, Suite 219
 
Scottsdale, AZ 85260
Email:
winborne@godaddy.com
Telephone Number:
(480) 505-8800
 
 
If to Administrative Agent, Collateral Agent, Letter of Credit Issuer or
Swingline Lender:
Notices (other than Requests for Extensions of Credit):
Address:
Barclays Bank PLC
 
Bank Debt Management Group
 
745 Seventh Avenue
 
New York, NY 10019
 
Attn: Go Daddy -  Portfolio Manager: Jake Lam
Email:
jake.lam@barclays.com
Telephone Number:
(212) 526-2874
Facsimile:
(212)-526-5115
 
 
For Payments and Requests for Extensions of Credit:
Address:
Barclays Bank PLC
 
Loan Operations
 
700 Prides Crossing
 
Newark, Delaware
 
19713, USA
 
Attn: Agency Services - GoDaddy
Email:
xrausloanops5@barclayscapital.com
Telephone Number:
(302)-286- 2351
Facsimile:
(917)-522-0569





--------------------------------------------------------------------------------

 


If to Citibank N.A., as a Letter of Credit Issuer:
Address:
Citibank, N.A.
 
c/o Citicorp North America, Inc.
 
Bldg B, 3rd Floor
 
3800 Citibank Center
 
Tampa, FL 33610
 
Attn: U.S. Standby Unit
Telephone Number:
(866) 945-6284
Facsimile:
(813) 604-7187
 
 
If to Royal Bank of Canada, as a Letter of Credit Issuer:
Address:
Royal Bank of Canada
 
30 Hudson Street, 28th Floor
 
Jersey City, New Jersey 07302-4699
Email:
Chandran.Panicker@rbccm.com
 
Nigel.Delph@rbccm.com
Facsimile:
(212) 428-3015
 
 
If to JPMorgan Chase Bank, N.A., as a Letter of Credit Issuer:
Address:
JPM Letter of Credit Team
 
10 S. Dearborn
 
Chicago, IL 60603
Email:
chicago.lc.agency.activity.team@jpmchase.com
Telephone Number:
(855) 609-9959
Facsimile:
(214) 307-6874
 
 
If to Societe Generale, as a Letter of Credit Issuer:
Address:
Societe Generale
 
480 Washington Blvd, Office 417
 
Jersey City, NJ 07310
 
Attention : Antoinette Wynn
Email:
antoinette.wynn@sgcib.com
Telephone Number:
(201)-839-1985
 
 





--------------------------------------------------------------------------------

 


If to Deutsche Bank AG New York Branch, as a Letter of Credit Issuer:
Address:
Christine LaMonaca
 
Assistant Vice President
 
Standby Letter of Credit Unit
 
Global Loans and LEMG
 
Deutsche Bank Trust Company Americas
 
60 Wall Street
 
New York, NY 10005
Email:
christine.lamonaca@db.com
 
sblc_unit_ny@list.db.com
Telephone Number:
(212) 250-1525
Facsimile:
(212) 797-0403
 
 
If to HSBC Bank USA, N.A., as a Letter of Credit Issuer:
Address:
HSBC Bank USA Global Trade & Receivables Finance Services
 
2 Hanson Pl
 
Brooklyn, New York - 11217, NY, US
 
Attention: SBLC Department
Email:
gtrf.uscs@us.hsbc.com
 
gtrfsdc@us.hsbc.com







--------------------------------------------------------------------------------


 


EXHIBIT A
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [____________, 20__] (this “Agreement”), by and
among [NEW LOAN LENDERS] (each, a “New Term Loan Lender”, a “New Revolving Loan
Lender” and/or an “Incremental Revolving Loan Lender”, as applicable), GO DADDY
OPERATING COMPANY, LLC, a Delaware limited liability company (the “Existing
Borrower”), GD FINANCE CO, INC., a Delaware corporation (the “FinCo Borrower”
and, together with the Existing Borrower, the “Borrowers”), and Barclays Bank
PLC, as Administrative Agent, Collateral Agent, Swingline Lender and Letter of
Credit Issuer.
RECITALS:
WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of February 15, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Desert
Newco, LLC, a Delaware limited liability company (“Holdings”), the Borrowers,
the lenders or other financial institutions or entities from time to time party
thereto and Barclays Bank PLC, as Administrative Agent, Collateral Agent,
Swingline Lender and a Letter of Credit Issuer (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement); and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may establish Additional Revolving Credit Commitments, New Revolving
Credit Commitments and/or New Term Loan Commitments by, among other things,
entering into one or more Joinder Agreements with Additional Revolving Loan
Lenders, New Revolving Loan Lenders, and/or New Term Loan Lenders (each, a “New
Loan Lender”), as applicable;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each New Loan Lender party hereto hereby agrees to commit to provide its
respective New Revolving Credit Commitment (in the case of each New Loan Lender
that is a New Revolving Loan Lender), Additional Revolving Credit Commitment (in
the case of each New Loan Lender that is an Additional Revolving Loan Lender)
and/or New Term Loan Commitment (in the case of each New Loan Lender that is a
New Term Loan Lender), as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below.
Each New Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent, any
other New Loan Lender or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it




--------------------------------------------------------------------------------

 


will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a New Term
Loan Lender, New Revolving Loan Lender and/or Additional Revolving Loan Lender,
as the case may be.
Each New Loan Lender hereby agrees to make its respective Commitment on the
following terms and conditions: [Insert completed items 1-7 as applicable, with
such modifications as may be agreed to by the parties hereto to the extent
consistent with the Credit Agreement.]
1.
Applicable Margin. The Applicable Margin for ABR Loans or for LIBOR Loans, as
applicable, for each [Series [_] New Term Loan][Additional Revolving Credit
Commitment] shall mean, as of any date of determination, the applicable
percentage per annum as set forth below.

[Series [__] New Term Loans]
[Additional Revolving Credit Commitment]
LIBOR Loans
ABR Loans
Commitment Fee [To be inserted for Additional Revolving Credit Commitment only.]
%
%
%



2.
Principal Payments. The Borrowers of the Series [__] New Term Loans shall make
principal payments on the Series [__] New Term Loans in installments on the
dates and in the amounts set forth below:



(A)




New Term Loan Payment Date


(B)


Scheduled
Repayment of Series [__] New Term Loans
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________



3.
Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
Series [__] New Term Loans set forth above shall be reduced in connection with
any voluntary or mandatory





--------------------------------------------------------------------------------

 


prepayments of the Series [__] New Term Loans in accordance with Sections 5.1
and 5.2 of the Credit Agreement respectively.
4.
Prepayment Fees. The Borrowers of the Series [__] New Term Loans agrees to pay
to each New Term Loan Lender the following prepayment fees, if any:
[_________________].

[Insert other additional prepayment provisions with respect to Series [__] New
Term Loans]
[Insert other additional provisions and conditions with respect to Additional
Revolving Credit Commitments]
5.
Other Fees. The Borrowers agree to pay each [New Term Loan Lender] [New
Revolving Loan Lender][Additional Revolving Loan Lender] its pro rata share
(determined based upon each [New Term Loan Lender’s][New Revolving Loan
Lender’s][Additional Revolving Loan Lender’s] share of the [New Term Loan
Commitments][New Revolving Credit Commitments][Additional Revolving Credit
Commitments]) an aggregate fee equal to [_____________] on [____________, ____].

6.
Proposed Borrowing. This Agreement represents a request by the Borrowers to
borrow [Series [___] New Term Loans][New Revolving Credit Loans][Additional
Revolving Credit Loans] , from the [New Term Loan Lenders][New Revolving Loan
Lenders][Additional Revolving Loan Lenders] as follows (the “Proposed
Borrowing”):

(a)
Business Day of Proposed Borrowing: _____________, _____

(b)
Amount of Proposed Borrowing: ___________________

(c)
Currency of the Loan: ___________________     [Specify Dollars, Euros, Sterling
or other Available Currency].

(d)
Interest rate option:

(i)
ABR Loan(s)

(ii)
LIBOR Loans

(iii)
with an initial Interest

(iv)
Period of _____ month(s)

7.
[New Loan Lenders. Each New Loan Lender acknowledges and agrees that upon its
execution of this Agreement and the making of Series [___] New Term Loans and/or
establishment of New Revolving Credit Commitments or Additional Revolving Credit
Commitments, as the case may be, that such New Loan Lender shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.]     [Insert bracketed language if the lending institution is not
already a Lender.]

8.
Credit Agreement Governs. Except as set forth in this Agreement, the Series
[___] New Term Loans and/or Additional Revolving Credit Loans shall otherwise be
subject to the provisions of the Credit Agreement and the other Credit
Documents.

9.
Borrower Certifications. By its execution of this Agreement, the undersigned
officer of the Borrowers, to the best of his or her knowledge, hereby certifies,
solely in his or her capacity as an officer of the Borrowers and not in his or
her individual capacity, that no Event of Default (except, in connection with an
acquisition or investment, no Event of Default under Section 11.1 or Section
11.5 of the Credit Agreement) exists on the date hereof before or after giving
effect to the New Term Loan Commitments, New Revolving Credit Commitments and/or
Additional Revolving Credit Commitments contemplated hereby.





--------------------------------------------------------------------------------

 


10.
Notice. For purposes of the Credit Agreement, the initial notice address of each
New Loan Lender shall be as set forth below its signature below.

11.
Tax Forms. For each relevant New Loan Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such New Loan Lender
may be required to deliver to the Administrative Agent pursuant to Section
5.4(e) of the Credit Agreement.

12.
Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Series [___] New Term Loans, New Revolving
Credit Loans, and/or Additional Revolving Credit Loans, as the case may be, made
by each New Loan Lender in the Register.

13.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

14.
Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

15.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

16.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

17.
Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.













IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.




--------------------------------------------------------------------------------

 


 
[NAME OF NEW LOAN LENDER]
 
 
as Existing Borrower
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
Notice Address:
 
Attention:
 
Telephone:
 
Facsimile:
 
 
 
 
GO DADDY OPERATING COMPANY, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
GD FINANCE CO, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Consented to by:
 
BARCLAYS BANK PLC, as Administrative Agent, Collateral
 
Agent, Swingline Lender and a Letter of Credit Issuer
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





--------------------------------------------------------------------------------

 


SCHEDULE A
TO JOINDER AGREEMENT
Name of New Loan Lender
Type of Commitment
Commitment Amount
[__________________]
[New Term Loan Commitment]
[New Revolving Credit Commitment]
[Additional Revolving Credit Commitment]
$
[__________________]
 
$
 
 
Total:$







--------------------------------------------------------------------------------

 


EXHIBIT B
FORM OF GUARANTEE
[Reserved.]






--------------------------------------------------------------------------------

 


EXHIBIT C
FORM OF PERFECTION CERTIFICATE
[Reserved.]






--------------------------------------------------------------------------------

 


EXHIBIT D
FORM OF PLEDGE AGREEMENT
[Reserved.]




--------------------------------------------------------------------------------

 


EXHIBIT E
FORM OF SECURITY AGREEMENT
[Reserved.]






--------------------------------------------------------------------------------

 


EXHIBIT F
FORM OF LETTER OF CREDIT REQUEST
No. ____________________ [Letter of Credit Request Number].    Dated
____________________ [Date of Letter of Credit Request.]
To:    [ ], as a Letter of Credit Issuer, under the Second Amended and Restated
Credit Agreement, dated as of February 15, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Desert Newco, LLC, a Delaware limited liability company (“Holdings”), Go
Daddy Operating Company, LLC, a Delaware limited liability company (the
“Existing Borrower”), GD Finance Co, Inc., a Delaware corporation (the “FinCo
Borrower” and, together with the Existing Borrower, the “Borrowers”), the
lenders or other financial institutions or entities from time to time party
thereto and Barclays Bank PLC, as Administrative Agent, Collateral Agent,
Swingline Lender and a Letter of Credit Issuer
Ladies and Gentlemen:
The undersigned hereby requests that the Letter of Credit Issuer issue a Letter
of Credit on _____________________ [Date of Issuance.] (the “Date of Issuance”)
in the aggregate stated amount of ______________________ [Aggregate initial
stated amount of Letter of Credit.].
For purposes of this Letter of Credit Request, unless otherwise defined, all
capitalized terms used herein that are defined in the Credit Agreement shall
have the respective meanings provided therein.
The beneficiary of the requested Letter of Credit will be _______________
[Insert name and address of beneficiary.], and such Letter of Credit will be in
support of ______________________ [Insert description of supported obligations]
and name of agreement to which it relates, if any. and will have a stated
termination date of _________________ [Insert last date upon which drafts may be
presented.].
The undersigned hereby certifies that:
(a)  All representations and warranties made by any Credit Party contained in
the Credit Agreement or in the other Credit Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the Date of Issuance (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).
(b) No Default or Event of Default has occurred and is continuing as of the date
hereof.
 
 
[ ]
 
Name:
 
 
Title:
 







--------------------------------------------------------------------------------

 


EXHIBIT G
[FORM OF]
CLOSING CERTIFICATE
OF [CREDIT PARTY]
ON BEHALF OF ITSELF AND EACH OTHER CREDIT PARTY
[____], 2017
Reference is made to (i) the Second Amended and Restated Credit Agreement, dated
as of [___], 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Desert Newco, LLC (the “Company”),
Go Daddy Operating Company, LLC (the “Existing Borrower”), GD Finance Co, Inc.
(the “FinCo Borrower” and, together with the Existing Borrower, the
“Borrowers”), the lenders or other financial institutions or entities from time
to time party thereto and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swingline Lender and Letter of Credit Issuer (the “Agent”), (ii)
Amendment No. 5, dated as of [____], 2017 (the “Amendment”) to the existing
Credit Agreement, dated as of December 16, 2011, as amended by that Amendment
No. 1, dated as of March 8, 2012, Amendment No. 2, dated as of March 11, 2013,
Amendment No. 3, dated as of November 27, 2013 and Amendment No. 4, dated as of
May 13, 2014, among the Company, the Borrowers, the lenders or other financial
institutions or entities from time to time party thereto and the Agent and (iii)
the amended and restated security agreement, dated as of [___], 2017 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Company, the Borrowers, the other Grantors from
time to time party thereto and the Agent, as Collateral Agent. Terms used but
not defined herein shall have the meanings given to such terms in the Credit
Agreement.
1.    The undersigned [____], [Authorized Officer] of the [Credit Party], solely
in his capacity as [Authorized Officer] of the [Credit Party] and not
individually, hereby certifies as follows:
(a)    (i) the representations and warranties with respect to the [Credit Party]
set forth in the Credit Agreement are true and correct in all material respects
on and as of the date hereof (or if qualified by “materiality,” “material
adverse effect” or similar language, in all respects (after giving effect to
such qualification)) and (ii) the representations and warranties with respect to
the [Credit Party] set forth in Section 3.2(a) and (b) of the Security Agreement
are true and correct in all material respects on and as of the date hereof (or
if qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)); and
(b)    [_____] is the duly elected and qualified Secretary of the [Credit
Party], and the signature set forth on the signature line for such officer below
is such officer’s true and genuine signature, and such officer is duly
authorized to execute and deliver on behalf of the [Credit Party] the Amendment
and each Credit Document to which it is a party and any certificate or other
document to be delivered by the [Credit Party] pursuant to the Amendment and
each Credit Document.
2.    The undersigned [____], Secretary of the [Credit Party], solely in his or
her capacity as Secretary of the [Credit Party] and not individually, hereby
certifies as follows:
(a)    attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the [Credit Party] on [____], 2017, authorizing the
execution, delivery and performance of the Amendment and each of the Credit
Documents (and any agreements relating thereto) to which it is




--------------------------------------------------------------------------------

 


a party; such resolutions have not in any way been amended, modified, revoked or
rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; and such
resolutions are the only corporate proceedings of the [Credit Party] now in
force relating to or affecting the matters referred to therein;
(b)    attached hereto as Exhibit B is a true and complete copy of the
[certificate of formation] [certificate of incorporation] of the [Credit Party]
certified by the Secretary of State of the [Credit Party] in its jurisdiction of
organization as of a recent date, as in effect at all times from the date shown
on the attached certificate;
(c)    attached hereto as Exhibit C is a true and complete copy of the
[operating agreement] [bylaws] of the [Credit Party] as in effect at all times
since the adoption thereof to and including the date hereof;
(d)    (i) set forth on Exhibit D hereto is a list of duly elected and qualified
officers of the [Credit Party] holding the offices indicated next to their
respective names, and the signatures appearing opposite the respective names of
the [Credit Party’s] officers are the true and genuine signatures of such
officers, and (ii) each of such officers is duly authorized to execute and
deliver on behalf of the [Credit Party] the Amendment and each Credit Document
to which it is a party and any certificate or other document to be delivered by
the [Credit Party] pursuant to the Amendment and each Credit Document; and
(e)    attached hereto as Exhibit E is a certificate of good standing for the
[Credit Party] from the Secretary of State of the [Credit Party] in its
jurisdiction of organization, dated a recent date prior to the Closing Date.
[Signature page to follow]








--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.


 
By:
 
 
Name:
 
 
Title:
[Authorized Officer]

 
By:
 
 
Name:
 
 
Title:
Secretary









--------------------------------------------------------------------------------

 


EXHIBIT H
FORM OF ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] [For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.] If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] [For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language.] If the assignment is to multiple
Assignees, choose the second bracketed language. Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees] [Select as appropriate.]
hereunder are several and not joint.] Include bracketed language if there are
either multiple Assignors or multiple Assignees. Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.
1.
Assignor[s]:    ______________________________

            
2.
Assignee[s]:    ______________________________

            




--------------------------------------------------------------------------------

 


[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrowers:    Go Daddy Operating Company, LLC and GD Finance Co, Inc.

4.
Administrative Agent: Barclays Bank PLC, as the administrative agent under the
Credit Agreement

5.    Credit Agreement: The Second Amended and Restated Credit Agreement dated
as of February 15, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Desert Newco, LLC, a
Delaware limited liability company (“Holdings”), Go Daddy Operating Company,
LLC, a Delaware limited liability company (the “Existing Borrower”), GD Finance
Co, Inc., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), the lenders or other financial institutions
or entities from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Swingline Lender and a Letter of Credit
Issuer


6.
Assigned Interest:

Assignor[s] [List each Assignor, as appropriate.]
Assignee[s] [List each Assignee, as appropriate.]
Facility Assigned [Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment,” “Term Loan Commitment,” etc.)]
Aggregate Amount of Commitment/ Loans
for all Lenders [Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.]
Amount of Commitment/ Loans
Assigned
Percentage Assigned of Commitment/ Loans [Set forth, to at least 9 decimals, as
a percentage of the Commitment/Loans of all Lenders thereunder.]
CUSIP Number
 
 
 
 
 
 
 
 
 
 
$[  ]
$[  ]
%
 
 
 
 
$[  ]
$[  ]
%
 
 
 
 
$[  ]
$[  ]
%
 



[7.    Trade Date:    __________________] [To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date.]




--------------------------------------------------------------------------------

 


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR[S] [Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).]
 
[NAME OF ASSIGNOR]
 
By:
 
 
Name:
 
 
Title:
 



 
[NAME OF ASSIGNOR]
 
By:
 
 
Name:
 
 
Title:
 



ASSIGNEE[S] [Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).]
 
[NAME OF ASSIGNEE]
 
By:
 
 
Name:
 
 
Title:
 

 
[NAME OF ASSIGNEE]
 
By:
 
 
Name:
 
 
Title:
 



[Consented to and] [To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement.] Accepted:
Barclays Bank PLC, as
Administrative Agent, Collateral Agent[, a Letter of Credit Issuer and Swingline
Lender] References required for an assignment of the Revolving Credit
Commitments.
 
By:
 
 
Title:
 





--------------------------------------------------------------------------------

 


Consented to: GO DADDY OPERATING COMPANY, LLC
 
By:
 
 
 
Title:
 
 

GD FINANCE CO, INC.
 
 
By:
 
 
 
Title:
 
 







--------------------------------------------------------------------------------

 


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.6(b)(i) [and] [,]
(b)(ii) [and (h)] Include bracketed language if Assignee is an Affiliated
Lender. and of the Credit Agreement and it is not a Disqualified Institution
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, (vii)
it [is][is not] an Affiliated Institutional Lender [and (ix) as of the Effective
Date, after giving effect to the assignment of the Assigned Interest pursuant to
this Assignment and Acceptance, the aggregate principal amount of Term Loans
held by Affiliated Lenders shall not exceed 30% of the aggregate principal
amount of all Term Loans outstanding at such time] Include bracketed language if
Assignee is an Affiliated Lender.; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.




--------------------------------------------------------------------------------

 


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------

 


EXHIBIT I-1
FORM OF PROMISSORY NOTE
(INITIAL TERM LOANS AND/OR DELAYED DRAW TERM LOANS)
___________, ____
FOR VALUE RECEIVED, the undersigned, GO DADDY OPERATING COMPANY, LLC, a Delaware
limited liability company (the “Existing Borrower”), GD FINANCE CO, INC., a
Delaware corporation (the “FinCo Borrower” and, together with the Existing
Borrower, the “Borrowers”), hereby promises to pay to _____________________ or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of (a)
($[_______]), or, if less, (b) the aggregate unpaid principal amount, if any, of
the Initial Term Loan or Delayed Draw Term Loan made by the Lender to the
Borrowers under that certain Second Amended and Restated Credit Agreement, dated
as of February 15, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Desert Newco, LLC, a Delaware
limited liability company (“Holdings”), the Borrowers, the lenders or other
financial institutions or entities from time to time party thereto and Barclays
Bank PLC, as Administrative Agent, Collateral Agent, Swingline Lender and a
Letter of Credit Issuer.
The Borrowers promise to pay interest on the unpaid principal amount of the
Initial Term Loan or Delayed Draw Term Loan made by the Lender from the date of
such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
office or such other place as the Administrative Agent shall have specified. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The Initial Term Loan or Delayed Draw Term Loan
evidenced hereby is guaranteed and secured as provided therein and in the other
Credit Documents. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Promissory Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Initial
Term Loan or Delayed Draw Term Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Promissory Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
The Borrowers, for themselves, their successors and assigns, hereby waive
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Promissory Note.
[signature page follows]






--------------------------------------------------------------------------------

 






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
GO DADDY OPERATING COMPANY, LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
GD FINANCE CO, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 







--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

 


EXHIBIT I-2
FORM OF PROMISSORY NOTE
(REVOLVING CREDIT LOANS)
___________, ____
FOR VALUE RECEIVED, the undersigned, GO DADDY OPERATING COMPANY, LLC, a Delaware
limited liability company (the “Existing Borrower”), GD FINANCE CO, INC., a
Delaware corporation (the “FinCo Borrower” and, together with the Existing
Borrower, the “Borrowers”), hereby promise to pay to [_____________________] or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of
(a)($[_______]), or, if less, (b) the aggregate unpaid principal amount, if any,
of the Revolving Credit Loans made by the Lender to the Borrowers under that
certain Second Amended and Restated Credit Agreement, dated as of February 15,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among Desert Newco, LLC, a Delaware limited liability company
(“Holdings”), the Borrowers, the lenders or other financial institutions or
entities from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Swingline Lender and a Letter of Credit
Issuer.
The Borrowers promise to pay interest on the unpaid principal amount of the
Revolving Credit Loans made by the Lender from the date of such Loans until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.
This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The Revolving Credit Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Revolving Credit Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Promissory Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.
The Borrowers, for themselves, their successors and assigns, hereby waive
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Promissory Note.
[signature pages follow]












--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
GO DADDY OPERATING COMPANY, LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
GD FINANCE CO, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 









--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------

 


EXHIBIT J


         
FIRST LIEN INTERCREDITOR AGREEMENT
among
GO DADDY OPERATING COMPANY, LLC,
GD FINANCE CO, INC.
the other Grantors party hereto,
BARCLAYS BANK PLC,
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties
BARCLAYS BANK PLC,
as Authorized Representative for the Credit Agreement Secured Parties,
[                        ]
as the Initial Additional Authorized Representative,
and
each additional Authorized Representative from time to time party hereto
dated as of [______], 20[  ]
















--------------------------------------------------------------------------------

 


FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [______], 20[  ] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among GO DADDY OPERATING COMPANY, LLC, a
Delaware limited liability company (the “Existing Borrower”), GD FINANCE CO,
INC., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), the other Grantors (as defined below) from
time to time party hereto, BARCLAYS BANK PLC, as collateral agent for the Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Credit Agreement Collateral Agent”),
BARCLAYS BANK PLC, as Authorized Representative for the Credit Agreement Secured
Parties (as each such term is defined below), [                        ], as the
collateral agent and Authorized Representative for the Initial Additional First
Lien Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Initial Additional Authorized Representative”)
and each additional Authorized Representative from time to time party hereto for
the other Additional First Lien Secured Parties of the Series (as defined below)
with respect to which it is acting in such capacity.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Administrative Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (in each case, for itself and on behalf of
the Initial Additional First Lien Secured Parties) and each additional
Authorized Representative (for itself and on behalf of the Additional First Lien
Secured Parties of the applicable Series) agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional First Lien Collateral Agent” means (x) for so long as the Initial
Additional First Lien Obligations are the only Series of Additional First Lien
Obligations, the Initial Additional Authorized Representative and (y)
thereafter, the Major-Non Controlling Authorized Representative.
“Additional First Lien Documents” means, with respect to the Initial Additional
First Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, security documents and other operative agreements evidencing or
governing such indebtedness and liens securing such indebtedness, including the
Initial Additional First Lien Documents and the Additional First Lien Security
Documents and each other agreement entered into for the purpose of securing the
Initial Additional First Lien Obligations or any Series of Additional Senior
Class Debt; provided that, in each case, the Indebtedness thereunder (other than
the Initial Additional First Lien Obligations) has been designated as Additional
Senior Class Debt pursuant to Section 5.13 hereto.
“Additional First Lien Obligations” means all amounts owing pursuant to the
terms of any Additional First Lien Document (including the Initial Additional
First Lien Documents), including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest, fees, and expenses
accruing subsequent to the commencement of an Insolvency or Liquidation
Proceeding at the rate provided for in the respective Additional First Lien
Document, whether or not such interest, fees, and expenses is an allowed claim
under any such proceeding or under applicable state, federal or foreign




--------------------------------------------------------------------------------

 


law), penalties, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts.
“Additional First Lien Secured Parties” means the holders of any Additional
First Lien Obligations and any Authorized Representative or Collateral Agent
with respect thereto, and shall include the Initial Additional First Lien
Secured Parties and the Additional Senior Class Debt Parties.
“Additional First Lien Security Documents” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Additional First Lien Obligations.
“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Collateral Agent” has the meaning assigned to such
term in Section 5.13.
“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.
“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Authorized Representative” means with respect to any Shared
Collateral at any time from and after the time that the Credit Agreement
Collateral Agent ceases to be the Controlling Collateral Agent, the Authorized
Representative of the Series of Additional First Lien Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of First Lien Obligations with respect to such Shared Collateral.
“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First Lien
Obligations or the Initial Additional First Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First Lien Obligations or Additional First Lien Secured Parties
that become subject to this Agreement after the date hereof, the Additional
Senior Class Debt Representative for such Series named in the applicable Joinder
Agreement.
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of Holdings, the Borrowers or any of
their Subsidiaries, or similar laws affecting creditors’ rights generally.




--------------------------------------------------------------------------------

 


“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First Lien Obligations, [ ], and (iii) in the case of any other
Series of Additional First Lien Obligations that become subject to this
Agreement after the date hereof, the Additional Senior Class Debt Collateral
Agent for such Series named in the applicable Joinder Agreement.
“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Credit Agreement Collateral Agent and (ii) from
and after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Collateral Agent for the Additional First Lien
Obligations for which the Applicable Authorized Representative is the Authorized
Representative.
“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent with respect to such Shared Collateral, the Credit Agreement
Secured Parties and (ii) at any other time, the Series of First Lien Secured
Parties whose Authorized Representative is the Applicable Authorized
Representative for such Shared Collateral.
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of February 15, 2017, among the Borrowers, Holdings, the
lenders from time to time party thereto, Barclays Bank PLC, as administrative
agent (in such capacity and together with its successors in such capacity, the
“Administrative Agent”) and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.
“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Credit Agreement Collateral Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Credit Agreement Collateral Agent for the purpose
of securing any Credit Agreement Obligations.
“Credit Agreement Obligations” means all Obligations as defined in the Credit
Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).




--------------------------------------------------------------------------------

 


“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Additional First Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional First Lien Collateral
Agent and each other Authorized Representative as the “Credit Agreement” for
purposes of this Agreement.
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.
“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First Lien Obligations.
“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First Lien Secured Parties with respect to each Series of
Additional First Lien Obligations.
“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First Lien Security Documents.
“Grantors” means the Borrowers, Holdings and each of the other Guarantors (as
defined in the Credit Agreement) and each other Subsidiary of the Borrowers that
has granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.
“Holdings” means Desert Newco, LLC, a Delaware limited liability company.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.
“Initial Additional First Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [              ], among the [Borrowers identified
therein], [the Guarantors identified therein,] and [                        ],
as [trustee], as amended, restated, amended and restated, extended, supplemented
or otherwise modified from time to time.
“Initial Additional First Lien Documents” means the Initial Additional First
Lien Agreement, the debt securities issued thereunder, the Initial Additional
First Lien Security Agreement and any security documents and other operative
agreements evidencing or governing the Indebtedness thereunder, and the Liens
securing such Indebtedness, including any agreement entered into for the purpose
of securing the Initial Additional First Lien Obligations.
“Initial Additional First Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First Lien Security Agreement.




--------------------------------------------------------------------------------

 


“Initial Additional First Lien Secured Parties” means the Additional First Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First Lien Obligations issued pursuant to the
Initial Additional First Lien Agreement.
“Initial Additional First Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the [Borrowers], the Additional First Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Borrowers or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrowers or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrowers or any other Grantor or any
similar case or proceeding relative to the Borrowers or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrowers or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrowers or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Additional Senior Class Debt
Representative and the related Additional Senior Class Debt Collateral Agent
pursuant to Section 5.13 hereof in order to establish an additional Series of
Additional Senior Class Debt and add Additional Senior Class Debt Parties
hereunder.
“Lien” means with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional First Lien Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of First Lien Obligations (other
than the Credit Agreement Obligations) with respect to such Shared Collateral
and (ii) at any time when the Credit Agreement Collateral Agent is not the
Controlling Collateral Agent, the Authorized Representative of the Series of
First Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First Lien Obligations (including the Credit
Agreement Obligations) with respect to such Shared Collateral; provided, in each
case,  that if there are two outstanding Series of First Lien




--------------------------------------------------------------------------------

 


Obligations which have an equal outstanding principal amount, the Series of
First Lien Obligations with the earlier maturity date shall be considered to
have the larger outstanding principal amount for purposes of this definition.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent, the Applicable
Authorized Representative or the Controlling Collateral Agent has commenced and
is diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.
“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.
“Possessory Collateral” means any Shared Collateral, to the extent that
possession thereof perfects a Lien thereon under the Uniform Commercial Code of
any jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First Lien Security Documents.
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter alternative
financing arrangements, in exchange or replacement for such




--------------------------------------------------------------------------------

 


indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.
“Secured Credit Document” means (i) the Credit Agreement and each Credit
Document (as defined in the Credit Agreement), (ii) each Initial Additional
First Lien Document and (iii) each Additional First Lien Document.
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of February 15, 2017, among the Borrowers, the Credit Agreement Collateral Agent
and the other parties thereto, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Series” means (a) with respect to the First Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacities as such), and
(iii) the Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First Lien Secured
Parties) and (b) with respect to any First Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First Lien
Obligations, and (iii) the Additional First Lien Obligations incurred pursuant
to any Additional First Lien Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional First Lien Obligations).
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First Lien Obligations are
outstanding at any time and the holders of less than all Series of First Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.




--------------------------------------------------------------------------------

 


SECTION 1.03    Impairments. It is the intention of the First Lien Secured
Parties of each Series that the holders of First Lien Obligations of such Series
(and not the First Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of First
Lien Obligations), (y) any of the First Lien Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of First Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First Lien Obligations) on a basis ranking prior to the security interest of
such Series of First Lien Obligations but junior to the security interest of any
other Series of First Lien Obligations or (ii) the existence of any Collateral
for any other Series of First Lien Obligations that is not Shared Collateral for
such Series (any such condition referred to in the foregoing clauses (i) or (ii)
with respect to any Series of First Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Mortgaged Property (as defined in the Credit Agreement) that applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the First Lien Security Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.
ARTICLE II
Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01    Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent or
any First Lien Secured Party is taking action to enforce rights in respect of
any Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrowers or any
other Grantor (including any adequate protection payments) or any First Lien
Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the proceeds
of any sale, collection or other liquidation of any such Shared Collateral by
any First Lien Secured Party or received by the Controlling Collateral Agent or
any First Lien Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all payments,
distributions, proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution or payments being
collectively referred to as “Proceeds”), shall be applied (i) FIRST, to the
payment of all amounts owing to each Collateral Agent (in its capacity as such)
pursuant to the terms of any Secured Credit Document, (ii) SECOND, subject to
Section 1.03, to the payment in full of the First Lien Obligations of each
Series on a ratable basis, with such Proceeds to be applied to the First Lien
Obligations of a given Series in accordance with the terms of the applicable
Secured Credit Documents;




--------------------------------------------------------------------------------

 


provided that following the commencement of any Insolvency or Liquidation
Proceeding with respect to the Borrowers or any Grantor, solely as among the
holders of First Lien Obligations and solely for purposes of this clause SECOND
and not any other documents governing the First Lien Obligations, in the event
the value of the Shared Collateral is not sufficient for the entire amount of
Post-Petition Interest on the First Lien Obligations to be allowed under Section
506(a) and (b) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding, the amount of First Lien Obligations of each Series of First Lien
Obligations shall include only the maximum amount of Post-Petition Interest on
the First Lien Obligations allowable under Section 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other Bankruptcy Law in such Insolvency or Liquidation Proceeding; and (iii)
THIRD, after payment of all First Lien Obligations, to the Borrowers and the
other Grantors or their successors or assigns, as their interests may appear, or
to whomsoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct. If, despite the provisions of this Section
2.01(a), any First Lien Secured Party shall receive any payment or other
recovery in excess of its portion of payments on account of the First Lien
Obligations to which it is then entitled in accordance with this Section
2.01(a), such First Lien Secured Party shall hold such payment or recovery in
trust for the benefit of all First Lien Secured Parties for distribution in
accordance with this Section 2.01(a). Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a First
Lien Secured Party) has a lien or security interest that is junior in priority
to the security interest of any Series of First Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party, an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists.


(b)    It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each First Lien Secured
Party hereby agrees that the Liens securing each Series of First Lien
Obligations on any Shared Collateral shall be of equal priority.
SECTION 2.02    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    Only the Controlling Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral). At any time when
the Credit Agreement Collateral Agent is the Controlling Collateral Agent, no
Additional First Lien Secured Party shall or shall instruct any Collateral Agent
to, and neither the Additional First Lien Collateral Agent nor any other
Collateral Agent that is not the Controlling Collateral Agent shall, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its




--------------------------------------------------------------------------------

 


security interest in or realize upon, or take any other action available to it
in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any Additional First Lien Security Document, applicable law or otherwise, it
being agreed that only the Credit Agreement Collateral Agent, acting in
accordance with the Credit Agreement Collateral Documents, shall be entitled to
take any such actions or exercise any such remedies with respect to Shared
Collateral at such time.
(b)    With respect to any Shared Collateral at any time when the Credit
Agreement Collateral Agent is not the Controlling Collateral Agent with respect
thereto, (i) the Controlling Collateral Agent shall act only on the instructions
of the Applicable Authorized Representative, (ii) the Controlling Collateral
Agent shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Authorized Representative (or any
other First Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First Lien Security Document,
applicable law or otherwise, it being agreed that only the Controlling
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative and in accordance with the Additional First Lien Security
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to such Shared Collateral.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations with respect to any Shared Collateral, the Controlling
Collateral Agent with respect thereto (acting on the instructions of the
Applicable Authorized Representative if it is not the Credit Agreement
Collateral Agent) may deal with such Shared Collateral as if such Controlling
Collateral Agent had a senior Lien on such Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party in respect of any
Shared Collateral will contest, protest or object to any foreclosure proceeding
or action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or any Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or a
Controlling Secured Party of any rights and remedies relating to such Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First Lien
Secured Party, Collateral Agent or any Authorized Representative with respect to
any Collateral not constituting Shared Collateral.
(d)    Each of the First Lien Secured Parties agrees that it will not (and
hereby waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.




--------------------------------------------------------------------------------

 


SECTION 2.03    No Interference; Payment Over.
(a)    Each First Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity, allowability, or enforceability of any
First Lien Obligations of any Series or any First Lien Security Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Security Document or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of any Shared
Collateral by the Controlling Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Controlling Collateral
Agent or any other First Lien Secured Party to exercise, and shall not exercise,
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any intercreditor agreement) or (B) consent to the exercise by the
Controlling Collateral Agent or any other First Lien Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Controlling Collateral Agent or any other First
Lien Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Controlling Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Controlling Collateral Agent, such
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) if not the Controlling Collateral Agent, it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral and (vi)
it will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Controlling Collateral Agent or any other First Lien
Secured Party to enforce this Agreement.
(b)    Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.
SECTION 2.04    Automatic Release of Liens; Amendments to First Lien Security
Documents.
(a)    If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be allocated and applied pursuant to
Section 2.01.




--------------------------------------------------------------------------------

 


(b)    Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Controlling
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.
SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under the Bankruptcy Code or any other
Bankruptcy Law by or against Holdings, the Borrowers or any other Grantor, or
any of their respective Subsidiaries. The parties hereto acknowledge that the
provisions of this Agreement are intended to be and shall be enforceable as
contemplated by Section 510(a) of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law.
(b)    If the Borrowers and/or any other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code or any equivalent provision of
any other Bankruptcy Law and shall, as debtor(s)‑in‑possession, move for
approval of financing (the “DIP Financing”) to be provided by one or more
lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law or the use of cash collateral
under Section 363 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, each First Lien Secured Party (other than any Controlling
Secured Party or the Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection to any such financing or to the Liens on
the Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Controlling
Collateral Agent (in the case of any Collateral Agent other than the Credit
Agreement Collateral Agent, acting on the instructions of the Applicable
Authorized Representative) shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral (in each case, except to the extent a Lien
on additional collateral is granted to one Series in consideration of Collateral
of such Series that is not Shared Collateral for a Series that does not receive
a Lien on such additional collateral), with the same priority vis-à-vis the
First Lien Secured Parties as set forth in this Agreement (other than any Liens
of the First Lien Secured Parties constituting DIP Financing Liens), (C) if any
amount of such DIP Financing or cash collateral is applied to repay any of the
First Lien Obligations, such amount is applied pursuant to Section 2.01 (in each
case, except to the extent a payment is made to one Series in consideration of
Collateral of such Series that is not Shared Collateral for a Series that does
not receive such payment), and (D) if any First Lien Secured Parties are granted
adequate protection, including in the form of periodic payments, in connection
with such DIP Financing or use of




--------------------------------------------------------------------------------

 


cash collateral, the proceeds of such adequate protection are applied pursuant
to Section 2.01 (in each case, except to the extent such adequate protection is
granted to one Series in consideration of Collateral of such Series that is not
Shared Collateral for a Series that does not receive such adequate protection);
provided that the First Lien Secured Parties of each Series shall have a right
to object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First Lien Secured Parties receiving adequate
protection shall not object to any other First Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such First
Lien Secured Parties (other than as a provider of DIP Financing) in connection
with a DIP Financing or use of cash collateral.
SECTION 2.06    Reinstatement. In the event that any of the First Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement or avoidance of a preference or fraudulent transfer under the
Bankruptcy Code or any other Bankruptcy Law, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.
SECTION 2.07    Insurance. As between the First Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.
SECTION 2.08    Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.
SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a)    Possessory Collateral shall be delivered to the Controlling Collateral
Agent therefor and each Controlling Collateral Agent agrees to hold all
Possessory Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of
each other First Lien Secured Party for which such Possessory Collateral is
Shared Collateral and any assignee solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time a Controlling
Collateral Agent ceases to be Controlling Collateral Agent with respect to any
Possessory Collateral, such former Controlling Collateral Agent shall, at the
request of the new Controlling Collateral Agent, promptly deliver all such
Possessory Collateral to such new Controlling Collateral Agent together with any
necessary endorsements (or otherwise allow such new Controlling Collateral Agent
to obtain control of such Possessory Collateral). The Borrowers shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of their own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.




--------------------------------------------------------------------------------

 


(b)    Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.
(c)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties thereon.
SECTION 2.10    Amendments to Security Documents.
(a)    Without the prior written consent of the Credit Agreement Collateral
Agent, each Additional First Lien Secured Party agrees that no Additional First
Lien Security Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Additional First Lien Security Document would be prohibited by,
or would require any Grantor to act or refrain from acting in a manner that
would violate, any of the terms of this Agreement.
(b)    Without the prior written consent of the Additional First Lien Collateral
Agent, the Credit Agreement Collateral Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.
(c)    In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
Borrowers.
ARTICLE III
Existence and Amounts of Liens and Obligations
SECTION 3.01    Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrowers. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First Lien Secured Party or any other person as a
result of such determination.




--------------------------------------------------------------------------------

 


ARTICLE IV
The Controlling Collateral Agent
SECTION 4.01    Authority.
(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Controlling
Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.
(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions in accordance with this Agreement which any Collateral
Agent, Authorized Representative or the First Lien Secured Parties take or omit
to take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any account debtor, guarantor or any
other party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election in accordance with this Agreement by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law or (iii) subject to Section 2.05, any borrowing by, or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, by the
Borrowers or any of their respective Subsidiaries, as debtor-in-possession.
Notwithstanding any other provision of this Agreement, the Controlling
Collateral Agent shall not accept any Shared Collateral in full or partial
satisfaction of any First Lien Obligations pursuant to Section 9-620 of the
Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First Lien Obligations for
whom such Collateral constitutes Shared Collateral.




--------------------------------------------------------------------------------

 


SECTION 4.02    Exculpatory Provisions. The Controlling Collateral Agent shall
not have any duties or obligations except those expressly set forth herein.
Without limiting the generality of the foregoing, the Controlling Collateral
Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Controlling Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Controlling Collateral Agent to liability or that is contrary to
this Agreement or applicable law;
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its Affiliates that is communicated to or
obtained by the Person serving as the Controlling Collateral Agent or any of its
Affiliates in any capacity;
(iv)    shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct or (2) in reliance on
a certificate of an authorized officer of the Borrower stating that such action
is permitted by the terms of this Agreement. The Controlling Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of First Lien Obligations unless and until notice describing such Event Default
and referencing applicable agreement is given to the Controlling Collateral
Agent;
(v)    shall not be responsible for or have any duty to ascertain or inquire
into (1) any statement, warranty or representation made in or in connection with
this Agreement or any other First Lien Security Document, (2) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other First
Lien Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First Lien Security Documents, (5) the value or the sufficiency of any
Collateral for any Series of First Lien Obligations, or (6) the satisfaction of
any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Controlling
Collateral Agent; and
(vi)    need not segregate money held hereunder from other funds except to the
extent required by law. The Controlling Collateral Agent shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing.






--------------------------------------------------------------------------------

 


ARTICLE V
Miscellaneous
SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
(a)    if to the Credit Agreement Collateral Agent or the Administrative Agent,
to it at [                                    ], Attention of [           ] (Fax
No. [             ]);
(b)    if to the Initial Additional Authorized Representative, to it at [___],
Attention of [           ] (Fax No. [             ]);
(c)    if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01. As agreed to in writing among each Collateral Agent and each
Authorized Representative from time to time, notices and other communications
may also be delivered by e‑mail to the e‑mail address of a representative of the
applicable Person provided from time to time by such Person.
SECTION 5.02    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such particular termination, waiver, amendment or modification which by the
terms of this Agreement expressly requires the Borrowers consent or which
increases the obligations or reduces the rights of the Borrowers or any other
Grantor, with the consent of the Borrowers, which consent in each instance shall
not unreasonably be withheld).




--------------------------------------------------------------------------------

 


(c)    Notwithstanding the foregoing, without the consent of any First Lien
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First Lien Secured Parties and Additional First Lien Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the Additional First Lien Security
Documents applicable thereto.
(d)    Notwithstanding the foregoing, in connection with any Refinancing of
First Lien Obligations of any Series, or the incurrence of Additional First Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrowers, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from an Authorized Officer of the Borrowers to the
effect that such Refinancing or incurrence is permitted by the then existing
Secured Credit Documents.
SECTION 5.03    Parties in Interest. The parties hereto acknowledge that this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, as well as the other First Lien
Secured Parties, all of whom are intended to be bound by, and to be third party
beneficiaries of, this Agreement; provided, however, that the Borrowers shall be
deemed to be the only beneficiary of this Agreement to the extent a particular
provision specifically grants them any rights, remedies, or obligations
hereunder.
SECTION 5.04    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 5.06    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 5.07    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.




--------------------------------------------------------------------------------

 


SECTION 5.08    Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State and County of New York located in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees not to commence or support any such action or proceeding in any other
jurisdiction;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any First Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any First Lien Secured Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.
SECTION 5.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.
SECTION 5.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of the Borrowers, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Sections 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional First Lien
Documents), and neither the Borrowers nor any other Grantor may rely on the
terms. Nothing in this




--------------------------------------------------------------------------------

 


Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the First Lien Obligations as and when
the same shall become due and payable in accordance with their terms.
SECTION 5.13    Additional Senior Debt. To the extent, but only to the extent,
permitted by the provisions of the then extant Credit Agreement and the
Additional First Lien Documents, the Borrowers may incur additional indebtedness
after the date hereof that is permitted by the Credit Agreement and the
Additional First Lien Documents to be incurred and secured on an equal and
ratable basis by the Liens securing the First Lien Obligations (such
indebtedness referred to as “Additional Senior Class Debt”). Any such Additional
Senior Class Debt, together with obligations relating thereto, may be secured by
such Liens if and subject to the condition that the trustee, administrative
agent or similar representative for the holders of such Additional Senior Class
Debt (each, an “Additional Senior Class Debt Representative”), and the
collateral agent, collateral trustee or similar representative for the holders
of such Additional Senior Class Debt (each, an “Additional Senior Class Debt
Collateral Agent” and, together with the holders of such Additional Senior Class
Debt and the related Additional Senior Class Debt Representative, the
“Additional Senior Class Debt Parties”), in each case acting on behalf of the
holders of such Additional Senior Class Debt, become a party to this Agreement
by satisfying the conditions set forth in clauses (i) through (iv) of the
immediately succeeding paragraph
In order, with respect to any additional Senior Class Debt, for an Additional
Senior Class Debt Representative and the related Additional Senior Class Debt
Collateral Agent to become a party to this Agreement,
(i)    such Additional Senior Class Debt Representative and Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Annex II (with such changes as may be reasonably
approved by such Authorized Representatives and such Additional Senior Class
Debt Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an “Authorized Representative” hereunder, such Additional
Senior Class Debt Collateral Agent becomes a “Collateral Agent” hereunder and
such Additional Senior Class Debt and the related Additional Senior Class Debt
Parties become subject hereto and bound hereby;
(ii)    the Borrowers shall have (x) delivered to each Authorized Representative
true and complete copies of each of the Additional First Lien Documents relating
to such Additional Senior Class Debt, certified as being true and correct by an
Authorized Officer of the Borrowers and (y) identified in a certificate of an
Authorized Officer of the Borrowers such Additional Senior Class Debt, stating
the initial aggregate principal amount or face amount thereof, and the
obligations to be designated as Additional First Lien Obligations and certified
that such obligations are permitted to be incurred and secured on a pari passu
basis with the then-extant First Lien Obligations and by the terms of the
then-extant Secured Credit Documents;
(iii)    all filings, recordations and/or amendments or supplements to the First
Lien Security Documents necessary or desirable in the reasonable judgment of
such Additional Senior Class Debt Representative to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken in the reasonable judgment of such Additional
Senior Class Debt Representative), and all fees and taxes in connection
therewith shall have been paid (or




--------------------------------------------------------------------------------

 


acceptable provisions to make such payments have been taken in the reasonable
judgment of such Additional Senior Class Debt Representative); and
(iv)    the Additional First Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.
Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional First-Lien Collateral Agent will continue to
act in its capacity as Additional First-Lien Collateral Agent in respect of the
then existing Authorized Representatives (other than the Administrative Agent)
and such additional Authorized Representative.
SECTION 5.14    Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Barclays Bank PLC is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional First Lien Security Documents, [                        ] is
acting in the capacity of Additional First Lien Collateral Agent solely for the
Additional First Lien Secured Parties. Except as expressly set forth herein,
none of the Administrative Agent, the Credit Agreement Collateral Agent or the
Additional First Lien Collateral Agent shall have any duties or obligations in
respect of any of the Collateral, all of such duties and obligations, if any,
being subject to and governed by the applicable Secured Credit Documents. The
Administrative Agent and the Credit Agreement Collateral Agent shall have no
liability for any actions in any role under this Agreement to anyone other than
the Credit Agreement Secured Parties and only then in accordance with the Credit
Agreement Collateral Documents.
SECTION 5.15    Additional Grantors. In the event any Subsidiary or the
Borrowers shall have granted a Lien on any of its assets to secure any First
Lien-Obligations, the Borrowers shall cause such Subsidiary, if not already a
party hereto, to become a party hereto as a “Grantor”. Upon the execution and
delivery by any Subsidiary of the Borrowers of a Grantor Joinder Agreement in
substantially the form of Annex III hereof, any such Subsidiary shall become a
party hereto and a Grantor hereunder with the same force and effect as if
originally named as such herein. The execution and delivery of any such
instrument shall not require the consent of any other party hereto. The rights
and obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
SECTION 5.16    Integration. This Agreement together with the other Secured
Credit Documents and the First Lien Security Documents represents the agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Credit Agreement Collateral Agent, or any
other First Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents or the First Lien Security Documents.










--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BARCLAYS BANK PLC,
 
as Collateral Agent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
BARCLAYS BANK PLC,
 
as Authorized Representative for the Credit Agreement Secured Parties
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
[ ]
 
as a Collateral Agent and as Initial Additional Authorized Representative
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



IN WITNESS WHEREOF, we have hereunto signed this First Lien Intercreditor
Agreement as of the date first written above.
 
GO DADDY OPERATING COMPANY, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
GD FINANCE CO, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
[GRANTORS]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





--------------------------------------------------------------------------------

 


ANNEX I
Grantors
Schedule 1
Desert Newco, LLC
[Subsidiary Guarantors]
















--------------------------------------------------------------------------------

 


ANNEX II
[FORM OF] JOINDER NO. [       ] dated as of [_______], 20[ ] (this “Joinder
Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [__], 20[ ]
(the “First Lien Intercreditor Agreement”), among GO DADDY OPERATING COMPANY,
LLC, a Delaware limited liability company (the “Existing Borrower”), GD FINANCE
CO, INC., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), certain subsidiaries and affiliates of the
Borrowers (each, a “Grantor”), BARCLAYS BANK PLC, as Credit Agreement Collateral
Agent for the Credit Agreement Secured Parties under the First Lien Security
Documents (in such capacity, the “Credit Agreement Collateral Agent”), BARCLAYS
BANK PLC, as Authorized Representative for the Credit Agreement Secured Parties,
[ ], as Initial Additional Authorized Representative, and the additional
Authorized Representatives from time to time a party thereto.    In the event of
the Refinancing of the Credit Agreement Obligations, revise to reflect joinder
by a new Credit Agreement Collateral Agent
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrowers to incur Additional First
Lien Obligations and to secure such Additional Senior Class Debt with the liens
and security interests created by the Additional First Lien Security Documents,
the Additional Senior Class Debt Representative in respect of such Additional
Senior Class Debt is required to become an Authorized Representative, the
Additional Senior Class Debt Collateral Agent in respect of such Additional
Senior Class Debt is required to become a Collateral Agent, and such Additional
Senior Class Debt and the Additional Senior Class Debt Parties in respect
thereof are required to become subject to and bound by, the First Lien
Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor Agreement
provides that such Additional Senior Class Debt Representative may become an
Authorized Representative, such Additional Senior Class Debt Collateral Agent
may become a Collateral Agent, and such Additional Senior Class Debt and such
Additional Senior Class Debt Parties may become subject to and bound by the
First Lien Intercreditor Agreement upon the execution and delivery by the
Additional Senior Debt Class Representative and the Additional Senior Debt Class
Collateral Agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 5.13 of the First Lien
Intercreditor Agreement. The undersigned Additional Senior Class Debt
Representative (the “New Representative”) and Additional Senior Class Debt
Collateral Agent (the “New Collateral Agent”) are executing this Joinder
Agreement in accordance with the requirements of the First Lien Intercreditor
Agreement and the First Lien Security Documents.
Accordingly, each Collateral Agent, each Authorized Representative, the New
Representative and the New Collateral Agent agree as follows:
SECTION 1.    In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, the New Collateral Agent by its signature below becomes a
Collateral Agent under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Collateral Agent had originally been named therein as a Collateral
Agent, and each of the New Representative and the new Collateral Agent, on its
behalf and on behalf of such Additional Senior Class Debt Parties, hereby agrees
to all the terms and provisions of the First Lien Intercreditor Agreement
applicable to it as Authorized Representative or Collateral Agent. as
applicable, and to the Additional Senior Class Debt Parties that it represents
as




--------------------------------------------------------------------------------

 


Additional First Lien Secured Parties. Each reference to an “Authorized
Representative” in the First Lien Intercreditor Agreement shall be deemed to
include the New Representative. Each reference to a “Collateral Agent” in the
First Lien Intercreditor Agreement shall be deemed to include the New Collateral
Agent. The First Lien Intercreditor Agreement is hereby incorporated herein by
reference.
SECTION 2.    Each of the New Representative and the New Collateral Agent
represents and warrants to each Collateral Agent, each Authorized Representative
and the other First Lien Secured Parties, individually, that (i) it has full
power and authority to enter into this Joinder Agreement, in its capacity as
[trustee/administrative agent/collateral agent], (ii) this Joinder Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms and, (iii) the Additional First Lien Documents relating to such Additional
Senior Class Debt provide that, upon its entry into this Joinder Agreement, the
Additional Senior Class Debt Parties in respect of such Additional Senior Class
Debt will be subject to and bound by the provisions of the First Lien
Intercreditor Agreement as Additional First Lien Secured Parties.
SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Joinder Agreement.
SECTION 4.    Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the First Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good‑faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative or the New
Collateral Agent shall be given to it at its address set forth below its
signature hereto.
SECTION 8.    The Borrowers agree to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.
IN WITNESS WHEREOF, the New Representative has duly executed this Joinder
Agreement to the First Lien Intercreditor Agreement as of the day and year first
above written.




--------------------------------------------------------------------------------

 


 
[NAME OF NEW REPRESENTATIVE], as
 
[ ] and as collateral agent for the
 
holders of [ ],
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Address for notices:
 
 
attention of:
 
 
Telecopy:

 
[NAME OF NEW COLLATERAL AGENT], as
 
[ ] and as collateral agent for the
 
holders of [ ],
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Address for notices:
 
 
attention of:
 
 
Telecopy:

Acknowledged by:
 
BARCLAYS BANK PLC,
 
as the Credit Agreement Collateral Agent and Authorized Representative
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[                        ],
 
BARCLAYS BANK PLC,
 
as the Initial Additional Authorized Representative [and the Additional First
Lien Collateral Agent]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[OTHER AUTHORIZED REPRESENTATIVES]
 
GO DADDY OPERATING COMPANY, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





--------------------------------------------------------------------------------

 


GD FINANCE CO, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

GD FINANCE CO, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

THE OTHER GRANTORS
 
LISTED ON SCHEDULE I HERETO
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



















--------------------------------------------------------------------------------

 


Schedule I to the
Supplement to the
First Lien Intercreditor Agreement
Grantors
Desert Newco, LLC
[Subsidiary Guarantors]














--------------------------------------------------------------------------------

 


ANNEX III
[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [ ] (this “Joinder
Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of
[              ], [     ] (the “Intercreditor Agreement”), GO DADDY OPERATING
COMPANY, LLC, a Delaware limited liability company (the “Existing Borrower”), GD
FINANCE CO, INC., a Delaware corporation (the “FinCo Borrower” and, together
with the Existing Borrower, the “Borrowers”), certain subsidiaries and
affiliates of the Borrowers (each, a “Grantor”), BARCLAYS BANK PLC, as Credit
Agreement Collateral Agent for the Credit Agreement Secured Parties under the
First Lien Security Documents (in such capacity, the “Credit Agreement
Collateral Agent”), BARCLAYS BANK PLC, as Authorized Representative for the
Credit Agreement Secured Parties, [     ], as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
a party thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
[ ], a [ ] [corporation] and a Subsidiary of Holdings (the “Additional
Grantor”), has granted a Lien on all or a portion of its assets to secure First
Lien Obligations and such Additional Grantor is not a party to the Intercreditor
Agreement.
The Additional Grantor wishes to become a party to the First Lien Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
a Grantor thereunder.
Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Authorized Representatives and the First Lien Secured
Parties:
SECTION 1.01    Accession to the Intercreditor Agreement. The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
“Grantor”, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) acknowledges and agrees that the Additional Grantor shall have
the rights and obligations specified under the Intercreditor Agreement with
respect to a “Grantor”, and shall be subject to and bound by the provisions of
the Intercreditor Agreement.
SECTION 1.02    Representations and Warranties of the Additional Grantor. The
Additional Grantor represents and warrants to the Collateral Agents, the
Authorized Representatives and the First Lien Secured Parties that this Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.
SECTION 1.03    Parties in Interest. This Joinder Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement.
SECTION 1.04    Counterparts. This Joinder Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. This Joinder Agreement shall become effective when the
Authorized Representatives shall have received a counterpart of this Joinder




--------------------------------------------------------------------------------

 


Agreement that bears the signature of the Additional Grantor. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Joinder Agreement.
SECTION 1.05    Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 1.06    Notices. Any notice or other communications herein required or
permitted shall be in writing and given as provided in Section 5.01 of the
Intercreditor Agreement.
SECTION 1.07    Expenses. The Grantor agrees to pay promptly the Collateral
Agents and each of the Authorized Representatives for its reasonable and
documented costs and expenses incurred in connection with this Joinder
Agreement, including the reasonable fees, expenses and disbursements of counsel
for the Collateral Agents and any of the Authorized Representatives.
SECTION 1.08    Incorporation by Reference. The provisions of Sections 5.04,
5.06, 5.08, 5.09, 5.10, 5.11 and 5.12 of the Intercreditor Agreement are hereby
incorporated by reference, mutatis mutandis, as if set forth in full herein.
IN WITNESS WHEREOF, the Additional Grantor has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.
 
[ADDITIONAL GRANTOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:











--------------------------------------------------------------------------------

 


EXHIBIT K


SECOND LIEN INTERCREDITOR AGREEMENT
Among
GO DADDY OPERATING COMPANY, LLC,
GD FINANCE CO, INC.
the other Grantors party hereto,
BARCLAYS BANK PLC
as Senior Representative for the Credit Agreement Secured Parties,
[              ]
as the Initial Additional Second Priority Representative
and
each additional Representative from time to time party hereto
dated as of [           ], 20[  ]




--------------------------------------------------------------------------------

 


SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among GO DADDY OPERATING COMPANY, LLC, a Delaware limited
liability company (the “Existing Borrower”), GD FINANCE CO, INC., a Delaware
corporation (the “FinCo Borrower” and, together with the Existing Borrower, the
“Borrowers”), the other Grantors (as defined below) party hereto, BARCLAYS BANK
PLC (“Barclays”), as Representative for the Credit Agreement Secured Parties (in
such capacity, the “Administrative Agent”), [INSERT NAME AND CAPACITY], as
Representative for the Initial Second Priority Debt Parties (in such capacity
and together with its successors in such capacity, the “Initial Second Priority
Representative”), [[             ], as Representative for the Additional Senior
Debt Parties under the [describe applicable Additional Senior Debt Facility]]and
each additional Second Priority Representative and Senior Representative that
from time to time becomes a party hereto pursuant to Section 8.09.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrowers and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a basis that is senior to the Second
Priority Debt Obligations; provided, however, that (i) such Indebtedness is
permitted to be incurred, secured and guaranteed on such basis by each then
extant Senior Debt Document and Second Priority Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have (A) executed and
delivered this Agreement as of the date hereof or become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof
and (B) become a party to the First Lien Intercreditor Agreement pursuant to,
and by satisfying the conditions set forth in, Section 5.13 thereof; provided
further that, if such Indebtedness will be the initial Additional Senior Debt
incurred by the Borrowers, then the Guarantors, the Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Additional Senior Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Guarantors issued in
exchange therefor.
“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.




--------------------------------------------------------------------------------

 


“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.
“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest, fees, and
expenses (including, without limitation, any interest, fees, or expenses which
accrues after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to, such Additional Senior Debt, (b) all other amounts payable to
the related Additional Senior Debt Parties under the related Additional Senior
Debt Documents and (c) any renewals or extensions of the foregoing.
“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrowers or any Guarantor under
any related Additional Senior Debt Documents.
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
and collateral agent as provided in Section 12 of the Credit Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of Holdings, the Borrowers or any of
their Subsidiaries, or similar law affecting creditors’ rights generally.
“Barclays” has the meaning assigned to such term in the introductory paragraph
to this agreement.
“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Class Debt” has the meaning assigned to such term in Section 8.09.
“Class Debt Parties” has the meaning assigned to such term in Section 8.09.
“Class Debt Representatives” has the meaning assigned to such term in Section
8.09.
“Collateral” means the Senior Collateral and the Second Priority Collateral.
“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.




--------------------------------------------------------------------------------

 


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of February 15, 2017, among the Borrowers, Holdings, the
lenders from time to time party thereto, Barclays, as administrative agent, and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.
“Credit Agreement Loan Documents” means the Credit Agreement and the other
“Credit Documents” as defined in the Credit Agreement.
“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.
“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Borrowers hereunder, as the “Designated Second Priority Representative”
for purposes hereof.
“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the First Lien Intercreditor Agreement) at such
time.
“DIP Financing” has the meaning assigned to such term in Section 6.01.
“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under one or more Additional Senior
Debt Documents which has been designated in writing by the Administrative Agent
(under the Credit Agreement so Refinanced) to the Designated Senior
Representative as the “Credit Agreement” for purposes of this Agreement.
“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.




--------------------------------------------------------------------------------

 


“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.
“Grantors” means the Borrowers, Holdings and each Subsidiary or direct or
indirect parent company of any of the Borrowers which has granted a security
interest pursuant to any Collateral Document to secure any Secured Obligations.
“Guarantors” means the “Guarantors” as defined in the Credit Agreement.
“Holdings” means Desert Newco, LLC, a Delaware limited liability company.
“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Documents” means that certain [[Indenture] dated
as of [          ], 20[  ], among the [Borrowerss identified therein], [the
Guarantors identified therein,] [     ], as [trustee], and [     ], as [paying
agent, registrar and transfer agent]] and any notes, security documents and
other operative agreements evidencing or governing such Indebtedness, including
any agreement entered into for the purpose of securing the Initial Second
Priority Debt Obligations.
“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.
“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Borrowers or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrowers or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Company or any other Grantor or any similar
case or proceeding relative to the Borrowers or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrowers or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrowers or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intellectual Property” means all “Copyrights,” “Patents” and “Trademarks,” each
as defined in the Security Agreement.




--------------------------------------------------------------------------------

 


“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.
“Lien” means with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.
“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, firm, governmental
authority or other entity.
“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).
“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Representative or any Senior Secured Party from a Second Priority
Debt Party in respect of Shared Collateral pursuant to this Agreement.
“Recovery” has the meaning assigned to such term in Section 6.04.
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter alternative
financing arrangements, in exchange or replacement for such indebtedness (in
whole or in part), including by adding or replacing lenders, creditors, agents,
borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.




--------------------------------------------------------------------------------

 


“Representatives” means the Senior Representatives and the Second Priority
Representatives.
“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.
“Second Priority Class Debt” has the meaning assigned to such term in Section
8.09.
“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.
“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrowers or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.
“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Borrowers or
any Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.
“Second Priority Debt” means any Indebtedness of the Borrowers or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Borrowers or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each then extant Senior Debt Document and Second Priority Debt Document and
(ii) except in the case of the Initial Second Priority Debt hereunder, the
Representative for the holders of such Indebtedness shall have become party to
this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof. Second Priority Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors issued in exchange
therefor.
“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.
“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.
“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest




--------------------------------------------------------------------------------

 


(including, without limitation, any interest which accrues after the
commencement of any Insolvency or Liquidation Proceeding, whether or not allowed
or allowable as a claim in any such proceeding) payable with respect to, such
Second Priority Debt, (b) all other amounts payable to the related Second
Priority Debt Parties under the related Second Priority Debt Documents and
(c) any renewals or extensions of the foregoing.
“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt, the
holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrowers
or any other Grantor under any related Second Priority Debt Documents.
“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days (through which 180 day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the series with
respect to which such Second Priority Representative is the Second Priority
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Document; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to ) any Insolvency or
Liquidation Proceeding.
“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations that agree to vote together.
“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.
“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility, the
Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.
“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.
“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.




--------------------------------------------------------------------------------

 


“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.
“Senior Class Debt” has the meaning assigned to such term in Section 8.09.
“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.
“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Borrowers or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.
“Senior Collateral Documents” means the Security Agreement and the other
“Security Documents” as defined in the Credit Agreement, the First Lien
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrowers or any other Grantor for purposes of providing collateral
security for any Senior Obligation.
“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and (b)
any Additional Senior Debt Documents.
“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.
“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.
“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.
“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.
“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.
“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a valid and perfected security interest at such time
(or, in the case of the Senior Facilities, are deemed pursuant to Article II to
hold a security interest). If, at any time, any portion of the Senior Collateral
under one or more Senior Facilities does not constitute Second Priority
Collateral under one or more Second Priority Debt Facilities, then




--------------------------------------------------------------------------------

 


such portion of such Senior Collateral shall constitute Shared Collateral only
with respect to the Second Priority Debt Facilities for which it constitutes
Second Priority Collateral and shall not constitute Shared Collateral for any
Second Priority Debt Facility which does not have a security interest in such
Collateral at such time.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.
ARTICLE II
Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01.    Subordination.
Notwithstanding the date, time, manner or order of filing or recordation of any
document or instrument or grant, attachment or perfection of any Liens granted
to any Second Priority Representative or any Second Priority Debt Parties on the
Shared Collateral or of any Liens granted to any Senior Representative or any
other Senior Secured Party on the Shared Collateral (or any actual or alleged
defect in any of the foregoing) and notwithstanding any provision of the UCC,
any applicable law, any Second Priority Debt Document or any Senior Debt
Document or any other circumstance whatsoever, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that (a) any Lien on the Shared
Collateral securing or purporting to secure any Senior Obligations now or
hereafter held by or on behalf of any Senior




--------------------------------------------------------------------------------

 


Representative or any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing or purporting
to secure any Second Priority Debt Obligations and (b) any Lien on the Shared
Collateral securing or purporting to secure any Second Priority Debt Obligations
now or hereafter held by or on behalf of any Second Priority Representative, any
Second Priority Debt Parties or any Second Priority Representative or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Shared Collateral securing or
purporting to secure any Senior Obligations. All Liens on the Shared Collateral
securing or purporting to secure any Senior Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
or purporting to secure any Second Priority Debt Obligations for all purposes,
whether or not such Liens securing any Senior Obligations are subordinated to
any Lien securing any other obligation of the Borrowers, any Grantor or any
other Person or otherwise subordinated, voided, avoided, invalidated or lapsed.
SECTION 2.02.    Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Borrowers and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrowers and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.
SECTION 2.03.    Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing, or the
allowability of any claim asserted with respect to, any Senior Obligations held
(or purported to be held) by or on behalf of any Senior Representative or any of
the other Senior Secured Parties or other agent or trustee therefor in any
Senior Collateral, and the each Senior Representative, for itself and on behalf
of each Senior Secured Party under its Senior Facility, agrees that it shall not
(and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing, or the allowability of any claim asserted with respect to, any
Second Priority Debt Obligations held (or purported to be held) by or on behalf
of any of any Second Priority Representative or any of the Second Priority Debt
Parties in the Second Priority Collateral. Notwithstanding the foregoing, no
provision in this Agreement shall be construed to prevent or impair the rights
of any Senior Representative to enforce this Agreement (including the priority
of the Liens securing the Senior Obligations as provided in Section 2.01) or any
of the Senior Debt Documents.




--------------------------------------------------------------------------------

 


SECTION 2.04.    No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations. To the
extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to the Designated
Senior Representative and/or the Senior Secured Parties, the Second Priority
Representative, on behalf of Second Priority Secured Parties, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.04 shall be subject to Section
4.01.


SECTION 2.05.    Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.
SECTION 2.06.    Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Credit Document Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Section 2.16, 3.4(a), 3.8, 5.2(b) or 11.13 of the Credit Agreement
(or any equivalent successor provision) shall be applied as specified in the
Credit Agreement and will not constitute Shared Collateral.
ARTICLE III
Enforcement
SECTION 3.01.    Exercise of Remedies.
(a)    So long as the Discharge of Senior Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrowers or any other




--------------------------------------------------------------------------------

 


Grantor, (i) neither any Second Priority Representative nor any Second Priority
Debt Party will (x) exercise or seek to exercise any rights or remedies
(including setoff or recoupment) with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Shared Collateral or any other Senior
Collateral by any Senior Representative or any Senior Secured Party in respect
of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise
provided herein, the Senior Representatives and the Senior Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff,
recoupment and the right to credit bid their debt) and make determinations
regarding the release, disposition or restrictions with respect to the Shared
Collateral without any consultation with or the consent of any Second Priority
Representative or any Second Priority Debt Party; provided, however, that (A) in
any Insolvency or Liquidation Proceeding commenced by or against the Borrowers
or any other Grantor, any Second Priority Representative may file a claim or
statement of interest with respect to the Second Priority Debt Obligations under
its Second Priority Debt Facility, (B) any Second Priority Representative may
take any action (not adverse to the prior Liens on the Shared Collateral
securing the Senior Obligations or the rights of the Senior Representatives or
the Senior Secured Parties to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Secured Parties may exercise
their rights and remedies as unsecured creditors, solely to the extent as
provided in Section 5.04, (D) any Second Priority Representative may exercise
the rights and remedies provided for in Section 6.03 and (E) from and after the
Second Priority Enforcement Date, the Major Second Priority Representative may
exercise or seek to exercise any rights or remedies (including setoff and
recoupment) with respect to any Shared Collateral in respect of any Second
Priority Debt Obligations, or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), but only so long
as (1) the Designated Senior Representative has not commenced and is not
diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) the Grantor which has granted a security interest in such
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding. In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
(b)    So long as the Discharge of Senior Obligations has not occurred, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not take
or receive any Shared Collateral or any Proceeds of Shared Collateral in
connection with the exercise of any right or remedy (including setoff and
recoupment) with




--------------------------------------------------------------------------------

 


respect to any Shared Collateral in respect of Second Priority Debt Obligations.
Without limiting the generality of the foregoing, unless and until the Discharge
of Senior Obligations has occurred, except as expressly provided in the proviso
in clause (ii) of Section 3.01(a), the sole right of the Second Priority
Representatives and the Second Priority Debt Parties with respect to the Shared
Collateral is to hold a Lien on the Shared Collateral in respect of Second
Priority Debt Obligations pursuant to the Second Priority Debt Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of Senior Obligations has occurred.
(c)    Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder, delay, or interfere with any exercise of remedies
undertaken by any Senior Representative or any Senior Secured Party with respect
to the Shared Collateral under the Senior Debt Documents, including any sale,
lease, exchange, transfer or other disposition of the Shared Collateral, whether
by foreclosure or otherwise, and (ii) each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby waives any and all rights it or any such Second
Priority Debt Party may have as a junior lien creditor or otherwise to object to
the manner in which the Senior Representatives or the Senior Secured Parties
seek to enforce or collect the Senior Obligations or the Liens granted on any of
the Senior Collateral, regardless of whether any action or failure to act by or
on behalf of any Senior Representative or any other Senior Secured Party is
adverse to the interests of the Second Priority Debt Parties.
(d)    Each Second Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.
(e)    Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this Section
shall impair the right of any Second Priority Representative or other agent or
trustee acting on behalf of the Second Priority Debt Parties to take such
actions with respect to the Collateral after the Discharge of Senior Obligations
as may be otherwise required or authorized pursuant to any intercreditor
agreement governing the Second Priority Debt Parties or the Second Priority Debt
Obligations.
SECTION 3.02.    Cooperation. Subject to the proviso in clause (ii) of Section
3.01(a), each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
unless and until the Discharge of Senior Obligations has occurred, it will not
commence, or join with any Person (other than the Senior Secured Parties and the
Senior Representatives upon the request of the Designated Senior Representative)
in commencing, any




--------------------------------------------------------------------------------

 


enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Shared Collateral under any of the
Second Priority Debt Documents or otherwise in respect of the Second Priority
Debt Obligations.
SECTION 3.03.    Actions upon Breach. Should any Second Priority Representative
or any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrowers or any other Grantor) or the
Borrowers may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Borrowers, any other Grantor or the Senior Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages and (ii)
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by any Senior Representative or any other
Senior Secured Party.
ARTICLE IV
Payments
SECTION 4.01.    Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, each applicable Senior Representative shall
deliver promptly to the Designated Second Priority Representative any Shared
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Designated Second Priority Representative to the
Second Priority Debt Obligations in such order as specified in the relevant
Second Priority Debt Documents.
SECTION 4.02.    Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff or
recoupment) relating to the Shared Collateral or in connection with any
Insolvency or Liquidation Proceeding, shall be segregated and held in trust for
the benefit of and forthwith paid over to the Designated Senior Representative
for the benefit of the Senior Secured Parties in the same form as received, with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. The Designated Senior Representative is hereby authorized to
make any such endorsements as agent for each of the Second Priority
Representatives or any such Second Priority Debt Party. This authorization is
coupled with an interest and is irrevocable.




--------------------------------------------------------------------------------

 


ARTICLE V
Other Agreements
SECTION 5.01.    Releases.
(a)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
in the event of a sale, transfer or other disposition of any specified item of
Shared Collateral (including all or substantially all of the equity interests of
any subsidiary of the Borrowers) (i) in connection with the exercise of remedies
in respect of Collateral or (ii) if not in connection with the exercise of
remedies in respect of the Collateral, so long as an Event of Default (as
defined in and under any Second Lien Debt Document) has not occurred and is
continuing, the Liens granted to the Second Priority Representatives and the
Second Priority Debt Parties upon such Shared Collateral to secure Second
Priority Debt Obligations shall terminate and be released, automatically and
without any further action, concurrently with the termination and release of all
Liens granted upon such Shared Collateral to secure Senior Obligations. Upon
delivery to a Second Priority Representative of an Officer’s Certificate stating
that any such termination and release of Liens securing the Senior Obligations
has become effective (or shall become effective concurrently with such
termination and release of the Liens granted to the Second Priority Debt Parties
and the Second Priority Representatives) and any necessary or proper instruments
of termination or release prepared by the Borrowers or any other Grantor, such
Second Priority Representative will promptly execute, deliver or acknowledge, at
the Borrowers’ or the other Grantor’s sole cost and expense, such instruments to
evidence such termination and release of the Liens. Nothing in this Section
5.01(a) will be deemed to affect any agreement of a Second Priority
Representative, for itself and on behalf of the Second Priority Debt Parties
under its Second Priority Debt Facility, to release the Liens on the Second
Priority Collateral as set forth in the relevant Second Priority Debt Documents.
(b)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.
(c)    Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this Section
5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.
(d)    Notwithstanding anything to the contrary in any Second Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Second Priority Collateral




--------------------------------------------------------------------------------

 


Document each require any Grantor (i) to make payment in respect of any item of
Shared Collateral, (ii) to deliver or afford control over any item of Shared
Collateral to, or deposit any item of Shared Collateral with, (iii) to register
ownership of any item of Shared Collateral in the name of or make an assignment
of ownership of any Shared Collateral or the rights thereunder to, (iv) cause
any securities intermediary, commodity intermediary or other Person acting in a
similar capacity to agree to comply, in respect of any item of Shared
Collateral, with instructions or orders from, or to treat, in respect of any
item of Shared Collateral, as the entitlement holder, (v) hold any item of
Shared Collateral in trust for (to the extent such item of Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Shared Collateral, to follow the instructions of or (vii) obtain the
agreement of a landlord with respect to access to leased premises where any item
of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.
SECTION 5.02.    Insurance and Condemnation Awards. Unless and until the
Discharge of Senior Obligations has occurred, the Designated Senior
Representative and the Senior Secured Parties shall have the sole and exclusive
right, subject to the rights of the Grantors under the Senior Debt Documents,
(a) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by any Grantor, (b) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (c) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Senior
Obligations or Second Priority Debt Obligations are outstanding, to the owner of
the subject property, such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If any Second Priority
Representative or any Second Priority Debt Party shall, at any time, receive any
proceeds of any such insurance policy or any such award in contravention of this
Agreement, it shall pay such proceeds over to the Designated Senior
Representative in accordance with the terms of Section 4.02.
SECTION 5.03.    Amendments to Second Priority Collateral Documents.
(a)    Except to the extent not prohibited by any Senior Debt Document, no
Second Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement. The
Borrowers agree to deliver to the Designated Senior Representative copies of (i)
any amendments, supplements or other modifications to the Second Priority
Collateral Documents and (ii) any new Second Priority Collateral Documents
promptly after effectiveness thereof. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that each Second Priority Collateral Document
under its Second Priority Debt Facility shall include the




--------------------------------------------------------------------------------

 


following language (or language to similar effect reasonably approved by the
Designated Senior Representative):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Barclays Bank PLC, as administrative agent, pursuant to or
in connection with the Credit Agreement dated as of [                  ], 2011
(as amended, restated, supplemented or otherwise modified from time to time),
among GO DADDY OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Existing Borrower”), GD FINANCE CO, INC., a Delaware corporation (the “FinCo
Borrower” and, together with the Existing Borrower, the “Borrowers”), Desert
Newco, LLC, a Delaware limited liability company, (“Holdings”), the lenders from
time to time party thereto and Barclays Bank PLC, as administrative agent, and
the other parties thereto, and (ii) the exercise of any right or remedy by the
[Second Priority Representative] hereunder is subject to the limitations and
provisions of the Intercreditor Agreement dated as of [            ], 20[  ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Barclays Bank PLC, as Administrative Agent,
[                                                                 ] and its
subsidiaries and affiliated entities party thereto. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”
(b)    In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrowers or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Company or any other Grantor; provided,
however, that written notice of such amendment, waiver or consent shall have
been given to each Second Priority Representative within 10 Business Days after
the effectiveness of such amendment, waiver or consent.
SECTION 5.04.    Rights as Unsecured Creditors. The Second Priority
Representatives and the Second Priority Debt Parties may exercise rights and
remedies as unsecured creditors against the Borrowers and any other Grantor in
accordance with the terms of the Second Priority Debt Documents and applicable
law so long as such rights and remedies do not violate or are not otherwise
inconsistent with any provision of this Agreement. Nothing in this Agreement
shall prohibit the receipt by any Second Priority Representative or any Second
Priority Debt Party of the required payments of principal, premium, interest,
fees and other amounts due under the Second Priority Debt Documents so long as
such receipt is not the direct or indirect result of the exercise by a Second
Priority Representative or any Second Priority Debt Party of rights or remedies
in respect of Shared Collateral. In the event any Second Priority Representative
or any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing




--------------------------------------------------------------------------------

 


Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.
SECTION 5.05.    Gratuitous Bailee for Perfection.
(a)    Each Senior Representative acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.
(b)    In the event that any Senior Representative (or its agents or bailees)
has Lien filings against Intellectual Property that is part of the Shared
Collateral that are necessary for the perfection of Liens in such Shared
Collateral, such Senior Representative agrees to hold such Liens as sub-agent
and gratuitous bailee for the relevant Second Priority Representatives and any
assignee thereof, solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the relevant Second Priority Collateral
Documents, subject to the terms and conditions of this Section 5.05.
(c)    Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.
(d)    The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.
(e)    The Senior Representatives shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Debt Party, and each, Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising




--------------------------------------------------------------------------------

 


pursuant to the Senior Representatives’ roles under this Section 5.05 as
sub-agents and gratuitous bailees with respect to the Shared Collateral.
(f)    Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Party
Representative is entitled to approve any awards granted in such proceeding. The
Borrowers and the other Grantors shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct or gross negligence as determined by a
final non-appealable judgment of a court of competent jurisdiction. The Senior
Representatives have no obligations to follow instructions from any Second
Priority Representative or any other Second Priority Debt Party in contravention
of this Agreement. No Senior Representative shall have any liability to any
Second Priority Debt Party.
(g)    None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrowers or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof or to any Second Priority Debt
Party, or to resort to such collateral security or other assurances of payment
in any particular order, and all of their rights in respect of such collateral
security or any assurance of payment in respect thereof shall be cumulative and
in addition to all other rights, however existing or arising.
SECTION 5.06.    When Discharge of Senior Obligations Deemed To Not Have
Occurred. If, at any time substantially concurrently with or after the Discharge
of Senior Obligations has occurred, the Borrowers or any Subsidiary incurs any
Senior Obligations (other than in respect of the payment of indemnities
surviving the Discharge of Senior Obligations), then such Discharge of Senior
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken prior to the
date of such designation as a result of the occurrence of such first Discharge
of Senior Obligations) and the applicable agreement governing such Senior
Obligations shall automatically be treated as a Senior Debt Document for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Shared Collateral set forth herein and the agent,
representative or trustee for the holders of such Senior Obligations shall be
the Senior Representative for all purposes of this Agreement. Upon receipt of
notice of such incurrence (including the identity of the new Senior
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements (at




--------------------------------------------------------------------------------

 


the expense of the Borrowers), including amendments or supplements to this
Agreement, as the Borrowers or such new Senior Representative shall reasonably
request in writing in order to provide the new Senior Representative the rights
of a Senior Representative contemplated hereby, (b) deliver to such Senior
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all proceeds thereof, held or controlled by such Second
Priority Representative or any of its agents or bailees, including the transfer
of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (c) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.
ARTICLE VI
Insolvency or Liquidation Proceedings.
SECTION 6.01.    Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrowers or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrowers’ or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no objection to and will not otherwise contest such
sale, use or lease of such cash or other collateral or such DIP Financing and,
except to the extent permitted by the proviso in clause (ii) of Section 3.01(a)
and Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives. Until the Discharge of Senior
Obligations has occurred each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, further agrees that it will raise no (a) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by any Senior Representative or any other Senior Secured Party, (b)
objection to (and will not otherwise contest) any lawful exercise by any Senior
Secured Party of the right to credit bid Senior Obligations at any sale in
foreclosure of Senior Collateral or under Section 363(k) of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law or to exercise any rights
under Section 1111(b) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law, (c) objection to (and will not otherwise contest) any
other request for judicial relief made in any court by any Senior Secured Party
relating to the lawful enforcement of any Lien on Senior Collateral or (e)
objection to (and will not otherwise contest or oppose) any order relating to a
sale or other disposition of assets of any Grantor for which any Senior
Representative has consented that provides, to the extent such sale or other
disposition is to be free and clear of Liens, that the Liens securing the Senior
Obligations and the




--------------------------------------------------------------------------------

 


Second Priority Debt Obligations will attach to the proceeds of the sale on the
same basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that notice received two
Business Days prior to the entry of an order approving such usage of cash or
other collateral or approving such financing shall be adequate notice.
SECTION 6.02.    Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.
SECTION 6.03.    Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection in
any form, (b) any objection by any Senior Representative or any Senior Secured
Parties to any motion, relief, action or proceeding based on any Senior
Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (c) the allowance and/or payment of interest, fees, expenses or
other amounts of any Senior Representative or any other Senior Secured Party
under Section 506(b) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law or (B) assert or support any claim for costs or expenses of
preserving or disposing of any Collateral under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law. Notwithstanding
anything contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of a Lien on additional
collateral or superpriority claims in connection with any DIP Financing or use
of cash collateral under Section 363 or 364 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law (other than in a role of DIP
Financing provider), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, may seek or request adequate protection in the form of a Lien on such
additional collateral or a superpriority claim (as applicable), (1) which Lien
is subordinated to the Liens securing and providing adequate protection for all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement, and (2) which superpriority claim is subordinated to the
superpriority claims granted with respect to all Senior Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
claims with respect to the Second Priority Debt Obligations are so subordinated
to the claims with respect to the Senior Obligations under this Agreement, and
(ii) in the event any Second Priority Representatives, for themselves and on
behalf of the Second Priority Debt Parties under their Second Priority Debt
Facilities, seek or request adequate protection and such adequate protection is
granted in the form of a Lien on additional or replacement Collateral or
superpriority claims (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement), then such Second
Priority Representatives, for themselves and on behalf of each Second Priority
Debt Party under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be granted (as applicable) a senior Lien on such
additional or replacement collateral as security and adequate protection for the
Senior Obligations and any such DIP Financing and/or a senior superpriority
claim (as applicable), and that any Lien on such additional or replacement
collateral securing or providing adequate protection for the Second Priority
Debt Obligations or superpriority claim granted to the Second




--------------------------------------------------------------------------------

 


Priority Debt Parties shall be subordinated to (1) the Liens on such collateral
securing the Senior Obligations and any such DIP Financing (and all obligations
relating thereto) and any other Liens granted to the Senior Secured Parties as
adequate protection in such Insolvency or Liquidation Proceeding or otherwise,
and/or (2) superpriority claim granted to the Senior Secured Parties, as
adequate protection on the same basis as the other Liens securing the Second
Priority Debt Obligations and claims with respect to the Second Priority Debt
Obligations are so subordinated to such Liens securing, and claims granted with
respect to, the Senior Obligations under this Agreement.
SECTION 6.04.    Preference Issues. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrowers or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be or avoided as fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
Senior Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the Senior Secured
Parties shall be entitled to the benefits of this Agreement until a Discharge of
Senior Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
SECTION 6.05.    Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization or similar dispositive restructuring plan confirmed,
proposed or adopted in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that any claims of the Senior Secured Parties and the
Second Priority Debt Parties in respect of the Shared Collateral constitute a
single class of claims (rather than separate classes of senior and junior
secured claims), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledges and agrees that all distributions shall be made as
if there were separate classes of senior and junior secured claims against the
Grantors in respect of the Shared Collateral (with the effect being that, to the
extent that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Debt Parties), the
Senior Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees, and
expenses (whether or not allowed or allowable) before any distribution is made
in respect of the Second Priority Debt Obligations, with each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledging and agreeing to
turn over to the Designated Senior Representative amounts otherwise received or
receivable




--------------------------------------------------------------------------------

 


by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the claim or recovery of the Second
Priority Debt Parties.
SECTION 6.06.    No Waivers of Rights of Senior Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second Priority Debt Party, including the seeking by any Second
Priority Debt Party of adequate protection or the asserting by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.
SECTION 6.07.    Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.
SECTION 6.08.    Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of each Senior Representative,
provided that if requested by any Senior Representative, such Second Priority
Representative shall timely exercise such rights in the manner requested by the
Designated Senior Representative, including any rights to payments in respect of
such rights.
SECTION 6.09.    506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.
SECTION 6.10.    Reorganization Securities; Plan Voting.
(a)    If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.
(b)    No Second Priority Debt Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization or similar dispositive
restructuring plan that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of the Designated
Senior




--------------------------------------------------------------------------------

 


Representative or to the extent any such plan is proposed or supported by the
number of Senior Secured Debt Parties required under Section 1126(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law.
ARTICLE VII
Reliance; Etc.
SECTION 7.01.    Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Borrowers or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.
SECTION 7.02.    No Warranties or Liability. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges and agrees that neither any
Senior Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrowers or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.
SECTION 7.03.    Obligations Unconditional. All rights, interests, agreements
and obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:




--------------------------------------------------------------------------------

 


(a)    any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Credit Agreement or any other Senior Debt Document or of the
terms of any Second Priority Debt Document;
(c)    any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrowers or any other Grantor; or
(e)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrowers or any other Grantor in
respect of the Senior Obligations or (ii) any Second Priority Representative or
Second Priority Debt Party in respect of this Agreement.
ARTICLE VIII
Miscellaneous
SECTION 8.01.    Conflicts. Subject to Section 8.18, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, the relative rights
and obligations of the Senior Secured Collateral Agent, the Senior
Representatives and the Senior Secured Parties (as amongst themselves) with
respect to any Senior Collateral shall be governed by the terms of the First
Lien Intercreditor Agreement and in the event of any conflict between the First
Lien Intercreditor Agreement and this Agreement, the provisions of the First
Lien Intercreditor Agreement shall control.
SECTION 8.02.    Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrowers or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.




--------------------------------------------------------------------------------

 


SECTION 8.03.    Amendments; Waivers.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.
(b)    This Agreement may be amended in writing signed by each Representative
(in each case, acting in accordance with the documents governing the applicable
Debt Facility); provided that any such amendment, supplement or waiver which by
the express terms of this Agreement requires the Borrowers’ consent or which
increases the obligations or reduces the rights of the Borrowers or any Grantor,
shall require the consent of the Borrowers. Any such amendment, supplement or
waiver shall be in writing and shall be binding upon the Senior Secured Parties
and the Second Priority Debt Parties and their respective successors and
assigns.
(c)    Notwithstanding the foregoing, without the consent of any Secured Party,
any Representative may become a party hereto by execution and delivery of a
Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Second Priority Debt Obligations of the Debt Facility for
which such Representative is acting shall be subject to the terms hereof.
SECTION 8.04.    Information Concerning Financial Condition of the Company and
the Subsidiaries. The Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Borrowers and the Subsidiaries and all endorsers or guarantors
of the Senior Obligations or the Second Priority Debt Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
SECTION 8.05.    Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any




--------------------------------------------------------------------------------

 


rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of Senior Obligations has occurred.
SECTION 8.06.    Application of Payments. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.
SECTION 8.07.    Additional Grantors. The Borrowers agree that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.
SECTION 8.08.    Dealings with Grantors. Upon any application or demand by the
Borrowers or any Grantor to any Representative to take or permit any action
under any of the provisions of this Agreement or under any Collateral Document
(if such action is subject to the provisions hereof), the Borrowers or such
Grantor, as appropriate, shall furnish to such Representative a certificate of
an Authorized Officer ( an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.
SECTION 8.09.    Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the then extant Senior Debt Documents and
the Second Priority Debt Documents, the Borrowers may incur or issue and sell
one or more series or classes of Second Priority Debt and one or more series or
classes of Additional Senior Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class
Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior Class
Debt and Second Priority Class Debt, collectively, the “Class Debt”) may be
secured by a senior Lien on Shared Collateral, in each case under and pursuant
to the Senior Collateral Documents, if and subject to the condition that the
Representative of any such Senior




--------------------------------------------------------------------------------

 


Class Debt (each, a “Senior Class Debt Representative”; and the Senior Class
Debt Representatives and Second Priority Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such Senior Class Debt (such Representative and holders in respect of any
such Senior Class Debt being referred to as the “Senior Class Debt Parties; and
the Senior Class Debt Parties and Second Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph. In order for a Class Debt
Representative to become a party to this Agreement:
(i)    such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex III (if such Representative
is a Second Priority Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such Class
Debt Representative) pursuant to which it becomes a Representative hereunder,
and the Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;
(ii)    the Borrowers shall have delivered to the Designated Senior
Representative an Officer’s Certificate stating that the conditions set forth in
this Section 8.09 are satisfied with respect to such Class Debt and, if
requested, true and complete copies of each of the Second Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Class Debt,
certified as being true and correct by an Authorized Officer of the Borrowers;
and
(iii)    the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.
SECTION 8.10.    Consent to Jurisdiction; Waivers. Each Representative, on
behalf of itself and the Secured Parties of the Debt Facility for which it is
acting, irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State and County of New York, the courts of the United States
for the Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees not to commence or support any such action or proceeding in any other
jurisdiction;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law; and




--------------------------------------------------------------------------------

 


(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.
SECTION 8.11.    Notices. All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:
(i)    if to the Borrowers or any Grantor, to the Borrowers, at their address
at: [             ], Attention of [            ], telecopy [          ];
(ii)    if to the Initial Second Priority Representative to it at: [ ],
Attention of [ ], telecopy [ ];
(iii)    if to the Administrative Agent, to it at: Barclays Bank PLC, Attention
of [l], (Fax No.: [l]) (e-mail: [l]), with a copy];
(iv)    if to any other Senior Representative a party hereto on the date hereof,
to it at: : [ ], Attention of [ ], telecopy [ ]; and
(v)    if to any other Representative, to it at the address specified by it in
the Joinder Agreement delivered by it pursuant to Section 8.09.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, faxed, electronically mailed or sent by courier service or
U.S. mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a fax or electronic mail or upon receipt via
U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among each Representative from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.
SECTION 8.12.    Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.
SECTION 8.13.    GOVERNING LAW; WAIVER OF JURY TRIAL.
(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.
(B)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.




--------------------------------------------------------------------------------

 


SECTION 8.14.    Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives, the Second Priority Debt Parties, the Borrowers, the
other Grantors party hereto and their respective successors and assigns.
SECTION 8.15.    Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.
SECTION 8.16.    Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.
SECTION 8.17.    Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties under the Credit Agreement Loan Documents.
The Initial Second Priority Representative represents and warrants that this
Agreement is binding upon the Initial Second Priority Debt Parties under the
Second Priority Debt Documents.
SECTION 8.18.    No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.
SECTION 8.19.    Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto.
SECTION 8.20.    Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Section 12 of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [  ] is entering into this Agreement in its capacity as
[Trustee] under [indenture] and the provisions of Article [  ] of such indenture
applicable to the Trustee thereunder shall also apply to the Trustee hereunder.
SECTION 8.21.    Relative Rights. Notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement is intended to or will (a) (except to
the extent contemplated by Section 5.01(a), 5.01(d) or 5.03(b)) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit the Borrowers or any
Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate




--------------------------------------------------------------------------------

 


the Borrowers or any Grantor to take any action, or fail to take any action,
that would otherwise constitute a breach of, or default under, the Credit
Agreement or any other Senior Debt Document or any Second Priority Debt
Document.
SECTION 8.22.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BARCLAYS BANK PLC,
 
as Administrative Agent
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
[ ],
 
as [ ] for the holders of [applicable Additional Senior Debt Facility]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
[ ],
 
as Initial Additional Authorized Representative
 
 
By:
 
 
 
Name:
 
 
 
Title:
 







--------------------------------------------------------------------------------

 


 
THE GRANTORS LISTED ON ANNEX I HERETO
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
GO DADDY OPERATING COMPANY LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
GO DADDY OFINANCE CO, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





--------------------------------------------------------------------------------

 


ANNEX I


Grantors
Desert Newco, LLC.
[Subsidiary Guarantors]




--------------------------------------------------------------------------------

 


ANNEX II
SUPPLEMENT NO.    dated as of , to the SECOND LIEN INTERCREDITOR AGREEMENT dated
as of [         ], 20[  ] (the “Second Lien Intercreditor Agreement”), among GO
DADDY OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Existing Borrower”), GD FINANCE CO, INC., a Delaware corporation (the “FinCo
Borrower” and, together with the Existing Borrower, the “Borrowers”), certain
subsidiaries and affiliates of the Borrowers (each a “Grantor”), BARCLAYS BANK
PLC, as Administrative Agent under the Credit Agreement, [          ], as
Initial Second Priority Representative, and the additional Representatives from
time to time a party thereto.
A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Borrowers are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.
Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:
SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.




--------------------------------------------------------------------------------

 


SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrowers as specified in the Second Lien Intercreditor
Agreement.
SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.




--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.
 
[NAME OF NEW SUBSIDIARY GRANTOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





Acknowledged by:
 
[                  ], as Designated Senior Representative
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

Acknowledged by:
 
[                   ], as Designated Second Priority Representative
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





--------------------------------------------------------------------------------

 


ANNEX III
[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [      ], 20[ ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (the “Second
Lien Intercreditor Agreement”), among GO DADDY OPERATING COMPANY, LLC, a
Delaware limited liability company (the “Existing Borrower”), GD FINANCE CO,
INC., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), certain subsidiaries and affiliates of the
Borrowers (each a “Grantor”), BARCLAYS BANK PLC, as Administrative Agent under
the Credit Agreement, [          ], as Initial Second Priority Representative,
and the additional Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrowers to incur Second Priority
Debt and to secure such Second Priority Class Debt with the Second Priority Lien
and to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Representative in respect of
such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Second
Lien Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Second Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Senior
Debt Documents and the Second Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.
SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has




--------------------------------------------------------------------------------

 


been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of such Agreement and (iii) the Second Priority Debt Documents relating to
such Second Priority Class Debt provide that, upon the New Representative’s
entry into this Agreement, the Second Priority Class Debt Parties in respect of
such Second Priority Class Debt will be subject to and bound by the provisions
of the Second Lien Intercreditor Agreement as Second Priority Debt Parties.
SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.




--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.
 
[NAME OF NEW REPRESENTATIVE], as
 
as [ ] for the holders of [                                  ]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Address for notices:
 
 
Attention of:
 
 
Telecopy:

 
[                                 ],
 
as Designated Senior Representative
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------

 


Acknowledged by:
GO DADDY OPERATING COMPANY LLC 
 
 
By:
 
 
Name:
 
Title:

GD FINANCE CO, INC.
 
 
By:
 
 
Name:
 
Title:

THE GRANTORS
LISTED ON SCHEDULE I HERETO
 
 
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------

 


Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement


Grantors
Desert Newco, LLC
[Subsidiary Guarantors]






--------------------------------------------------------------------------------

 


ANNEX IV
[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [  ] dated as of [     ], 20[ ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (the “Second
Lien Intercreditor Agreement”), among GO DADDY OPERATING COMPANY, LLC, a
Delaware limited liability company (the “Existing Borrower”), GD FINANCE CO,
INC., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), certain subsidiaries and affiliates of the
Borrowers (each a “Grantor”), BARCLAYS BANK PLC, as Administrative Agent under
the Credit Agreement, [          ], as Initial Second Priority Representative,
and the additional Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrowers to incur Senior Class Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Second Lien Intercreditor
Agreement. Section 8.09 of the Second Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Representative under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the Second Lien Intercreditor Agreement, pursuant to the execution
and delivery by the Senior Class Debt Representative of an instrument in the
form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Debt Parties. Each reference to a “Representative” or “Senior
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.
SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt




--------------------------------------------------------------------------------

 


Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Second Lien Intercreditor Agreement as Senior Secured Parties.
SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.
SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.




--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.
 
[NAME OF NEW REPRESENTATIVE], as
 
as [ ] for the holders of [                                  ]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Address for notices:
 
 
Attention of:
 
 
Telecopy:

 
[                                 ],
 
as Designated Senior Representative
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------

 


Acknowledged by:
GO DADDY OPERATING COMPANY LLC 
 
 
By:
 
 
Name:
 
Title:

GD FINANCE CO, INC.
 
 
By:
 
 
Name:
 
Title:

THE GRANTORS
LISTED ON SCHEDULE I HERETO
 
 
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------

 


Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement


Grantors


Desert Newco, LLC
[Subsidiary Guarantors]






--------------------------------------------------------------------------------

 


EXHIBIT L-1
FORM OF
Non-Bank Tax CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 15, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Desert Newco, LLC, a Delaware
limited liability company, Go Daddy Operating Company, LLC, a Delaware limited
liability company (the “Existing Borrower”), GD Finance Co, Inc., a Delaware
corporation, the lenders or other financial institutions or entities from time
to time party thereto and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of either Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (iv) it is not a “controlled foreign corporation” related to either
Borrower as described in Section 881(c)(3)(C) of the Code and (v) no payments in
connection with any Credit Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Existing Borrower and the Administrative Agent
with a certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Existing Borrower and the
Administrative Agent in writing and (2) the undersigned shall furnish the
Existing Borrower and the Administrative Agent a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made by the Borrowers or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.
[Signature Page Follows]








--------------------------------------------------------------------------------

 


 
[Lender]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
[Address]
 
 
 
 
 
Dated:
 
 
 







--------------------------------------------------------------------------------

 


EXHIBIT L-2
FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 15, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Desert Newco, LLC, a Delaware
limited liability company, Go Daddy Operating Company, LLC, a Delaware limited
liability company (the “Existing Borrower”), GD Finance Co, Inc., a Delaware
corporation, the lenders or other financial institutions or entities from time
to time party thereto and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a “10-percent shareholder” of either Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to either Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Credit Document are effectively connected with the undersigned’s or its direct
or indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Existing Borrower and the Administrative Agent
with an Internal Revenue Service Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Existing
Borrower and the Administrative Agent in writing and (2) the undersigned shall
have at all times furnished the Existing Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.
[Signature Page Follows]








--------------------------------------------------------------------------------

 


 
[Lender]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
[Address]
 
 
 
 
 
Dated:
 
 
 







--------------------------------------------------------------------------------

 


EXHIBIT L-3
FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 15, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Desert Newco, LLC, a Delaware
limited liability company, Go Daddy Operating Company, LLC, a Delaware limited
liability company (the “Existing Borrower”), GD Finance Co, Inc., a Delaware
corporation, the lenders or other financial institutions or entities from time
to time party thereto and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to provision of Section 5.4(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10-percent shareholder” of either Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to either Borrower as described in Section 881(c)(3)(C) of the Code and
(v) no payments in connection with any Credit Document are effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such Non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.
[Signature Page Follows]








--------------------------------------------------------------------------------

 


 
[Participant]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
[Address]
 
 
 
 
 
Dated:
 
 
 







--------------------------------------------------------------------------------

 


EXHIBIT L-4
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 15, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Desert Newco, LLC, a Delaware
limited liability company, Go Daddy Operating Company, LLC, a Delaware limited
liability company (the “Existing Borrower”), GD Finance Co, Inc., a Delaware
corporation, the lenders or other financial institutions or entities from time
to time party thereto and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of either Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to either
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no payments
in connection with any Credit Document are effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W‑8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Non-U.S. Lender in writing and (2) the
undersigned shall have at all times furnished such Non-U.S. Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payment.
[Signature Page Follows]








--------------------------------------------------------------------------------

 


 
[Participant]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
[Address]
 
 
 
 
 
Dated:
 
 
 







--------------------------------------------------------------------------------

 


EXHIBIT M


NOTICE OF CONVERSION OR CONTINUATION




Date: ___________ ___, 20__






To:
Barclays Bank PLC, as Administrative Agent

Barclays Bank PLC
Loan Operations
700 Prides Crossing
Newark, Delaware
19713, USA
Attn: FAO David Ross - Agency Services - Go Daddy
Tel: 302- 286- 2351
Facsimile: 917-522-0569
Email: xrausloanops5@barclayscapital.com






Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 15, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Desert Newco, LLC, a Delaware
limited liability company (“Holdings”), Go Daddy Operating Company, LLC, a
Delaware limited liability company (the “Existing Borrower”), GD Finance Co,
Inc., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), the lenders or other financial institutions
or entities from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Swingline Lender and a Letter of Credit
Issuer. Unless otherwise defined herein, capitalized terms used in this Notice
of Conversion or Continuation shall have the respective meanings given to them
in the Credit Agreement.
Pursuant to Section 2.6 of the Credit Agreement, the undersigned Borrowers
hereby request the following conversion or continuation of certain Loans as
specified below:
Class of Loans to be converted or continued:
[Initial Term Loans]
[Revolving Credit Loans]
[Series [__] of New Term Loans]
[Incremental Revolving Credit Loans]
[Swingline Loans]
[Delayed Draw Term Loans]
[Delayed Revolving Credit Loans]






--------------------------------------------------------------------------------

 


(1)
convert $[____________] of ABR Loans in the name of the Borrowers into LIBOR
Loans with an Interest Period duration of ________     [One, two, three or six
or (if available to all the Lenders making such LIBOR Loans as determined by
such Lenders in good faith based on prevailing market conditions) a nine or
twelve month or shorter period.] month(s) on __________.     [Date of conversion
(must be a Business Day).]

(2)
convert $[____________] of LIBOR Loans in the name of the Borrowers into ABR
Loans on __________.     [Date of conversion (must be a Business Day).]

(3)
convert $[____________] of EURIBOR Rate Loans in the name of the Borrowers into
ABR Loans on __________.     [Date of conversion (must be a Business Day).]

(4)
convert $[____________] of EURIBOR Rate Loans in the name of the Borrowers into
LIBOR Loans on __________.     [Date of conversion (must be a Business Day).]

(5)
convert $[____________] of ABR Loans in the name of the Borrowers into EURIBOR
Rate Loans on __________.     [Date of conversion (must be a Business Day).]

(6)
convert $[____________] of LIBOR Loans in the name of the Borrowers into EURIBOR
Rate Loans on __________.     [Date of conversion (must be a Business Day).]

(7)
continue $[____________] of LIBOR Loans in the name of the Borrowers with an
Interest Period duration of ________     [One, two, three or six or (if
available to all the Lenders making such LIBOR Loans as determined by such
Lenders in good faith based on prevailing market conditions) a nine or twelve
month or shorter period.] month(s) on __________.     [Date of continuation
(must be a Business Day).]

(8)
continue $[____________] of EURIBOR Rate Loans in the name of the Borrowers with
an Interest Period duration of ________     [One, two, three or six or (if
available to all the Lenders making such EURIBOR Rate Loans as determined by
such Lenders in good faith based on prevailing market conditions) a nine or
twelve month or shorter period.] month(s) on __________.     [Date of
continuation (must be a Business Day).]



[Signature Page Follows]








--------------------------------------------------------------------------------

 


 
GO DADDY OPERATING COMPANY, LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
GD FINANCE CO, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 







--------------------------------------------------------------------------------

 


EXHIBIT N-1
FORM OF HEDGE BANK DESIGNATION


To:
Barclays Bank PLC, as Administrative Agent

Barclays Bank PLC
Bank Debt Management Group
745 Seventh Avenue
New York, NY 10019
Attn: Go Daddy - Portfolio Manager: Jake Lam
Tel: + 1 -212- 526 2874
Facsimile: 212-526-5115
Email: jake.lam@barclays.com


Designation of Secured Hedge Agreement (“Designation”)
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 15, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Desert Newco, LLC, a Delaware
limited liability company (“Holdings”),Go Daddy Operating Company, LLC, a
Delaware limited liability company (the “Existing Borrower”), GD Finance Co,
Inc., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), the lenders or other financial institutions
or entities from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Swingline Lender and a Letter of Credit
Issuer. Unless otherwise defined herein, capitalized terms used in this
Designation shall have the respective meanings given to them in the Credit
Agreement.
Notice is hereby given to the Administrative Agent that the Borrowers designate
[___] (the “Hedge Bank”) as a “Hedge Bank” pursuant to and in accordance with
the terms of the Credit Agreement. The Hedge Bank hereby (i) appoints the
Administrative Agent and Collateral Agent as its agent under the applicable
Credit Documents and (ii) agrees to be bound by the provisions of Sections 11,
12, 13, 14, 24, 25 and 26 of the Pledge Agreement and Sections 5.4, 5.5, 5.7,
6.2, 6.5, 7, 8.1, 8.11, 8.12 and 8.15 of the Security Agreement, in each case,
as if it were a Lender.
[Each of the Borrowers and the undersigned Hedge Bank hereby designates each
Hedge Agreement entered into pursuant to the [Master Agreement], dated as of [
], 201[ ], between [the Borrowers] and [such Hedge Bank] (as amended, restated,
supplemented or otherwise modified from time to time, together with each
confirmation effected pursuant thereto) as a “Secured Hedge Agreement” pursuant
to, and in accordance with, the terms of the Credit Agreement.]
[signature page follows]










--------------------------------------------------------------------------------

 


 
Very truly yours,
 
 
 
 
 
GO DADDY OPERATING COMPANY, LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
GD FINANCE CO, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
[HEDGE BANK]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 









--------------------------------------------------------------------------------

 


EXHIBIT N-2
FORM OF CASH MANAGEMENT BANK DESIGNATION


To:
Barclays Bank PLC, as Administrative Agent

Barclays Bank PLC
Bank Debt Management Group
745 Seventh Avenue
New York, NY 10019
Attn: Go Daddy - Portfolio Manager: Jake Lam
Tel: + 1 -212- 526 2874
Facsimile: 212-526-5115
Email: jake.lam@barclays.com


Designation of Cash Management Agreement (“Designation”)
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 15, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Desert Newco, LLC, a Delaware
limited liability company (“Holdings”),Go Daddy Operating Company, LLC, a
Delaware limited liability company (the “Existing Borrower”), GD Finance Co,
Inc., a Delaware corporation (the “FinCo Borrower” and, together with the
Existing Borrower, the “Borrowers”), the lenders or other financial institutions
or entities from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Swingline Lender and a Letter of Credit
Issuer. Unless otherwise defined herein, capitalized terms used in this
Designation shall have the respective meanings given to them in the Credit
Agreement.
Notice is hereby given to the Administrative Agent that the Borrowers designate
[___] (the “Cash Management Bank”) as a “Cash Management Bank” pursuant to and
in accordance with the terms of the Credit Agreement. The Cash Management Bank
hereby (i) appoints the Administrative Agent and Collateral Agent as its agent
under the applicable Credit Documents and (ii) agrees to be bound by the
provisions of Sections 11, 12, 13, 14, 24, 25 and 26 of the Pledge Agreement and
Sections 5.4, 5.5, 5.7, 6.2, 6.5, 7, 8.1, 8.11, 8.12 and 8.15 of the Security
Agreement, in each case, as if it were a Lender.
[Each of the Borrowers and the undersigned Cash Management Bank hereby
designates each Cash Management Agreement entered into pursuant to the [Master
Agreement], dated as of [ ], 201[ ], between [the Borrowers] and [such Cash
Management Bank] (as amended, restated, supplemented or otherwise modified from
time to time, together with each confirmation effected pursuant thereto) as a
“Cash Management Agreement” pursuant to, and in accordance with, the terms of
the Credit Agreement.]
[signature page follows]








--------------------------------------------------------------------------------

 


 
Very truly yours,
 
 
 
 
 
GO DADDY OPERATING COMPANY, LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
GD FINANCE CO, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
[HEDGE BANK]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 















--------------------------------------------------------------------------------


 


ANNEX B


REVOLVING CREDIT COMMITMENTS


Lender
Revolving Credit Commitment
Citibank, N.A.
$24,587,500
JPMorgan Chase Bank, N.A.
$24,587,500
Morgan Stanley Senior Funding, Inc.
$24,587,500
Barclays Bank PLC
$22,087,500
Deutsche Bank AG New York Branch
$22,087,500
Royal Bank of Canada
$22,087,500
KKR Corporate Lending LLC
$9,975,000
Total
$150,000,000.00





DELAYED REVOLVING CREDIT COMMITMENTS


Lender
Revolving Credit Commitment
Barclays Bank PLC
$14,000,000
Deutsche Bank AG New York Branch
$10,000,000
Citibank, N.A.
$8,000,000
Royal Bank of Canada
$8,000,000
JPMorgan Chase Bank, N.A.
$5,000,000
HSBC Bank USA, N.A.
$2,500,000
Société Générale
$2,500,000
Total
$50,000,000.00





